Name: Commission Regulation (EC) No 317/2006 of 22Ã December 2005 establishing for 2005 the Prodcom list of industrial products provided for by Council Regulation (EEC) NoÃ 3924/91
 Type: Regulation
 Subject Matter: economic analysis;  industrial structures and policy;  production
 Date Published: nan

 1.3.2006 EN Official Journal of the European Union L 60/1 COMMISSION REGULATION (EC) No 317/2006 of 22 December 2005 establishing for 2005 the Prodcom list of industrial products provided for by Council Regulation (EEC) No 3924/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey of industrial production (1), and in particular Article 2(6) thereof, Whereas: (1) Regulation (EEC) No 3924/91 requires Member States to carry out a Community survey of industrial production. (2) The survey of industrial production must be based on a list of products identifying the industrial production to be surveyed. (3) A list of products is necessary to permit alignment between production statistics and external trade statistics and to afford comparison with the Community product nomenclature CPA. (4) The list of products required by Regulation (EEC) No 3924/91 and referred to as the Prodcom list, is common to all Member States, and is necessary in order to compare data across Member States. (5) The Prodcom list needs to be updated and it is therefore necessary to establish the list for 2005. (6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee set up by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The Prodcom list for 2005 shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 374, 31.12.1991, p. 1. Regulation as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 181, 28.6.1989, p. 47. ANNEX PRODCOM Description External trade nomenclature reference for 2005 (HS/CN) Volume Physical unit P Reference to notes NACE 13.10: Mining of iron ores 13.10.10.30 Non-agglomerated iron ores and concentrates (excluding roasted iron pyrites) 2601.11 kg S 13.10.10.50 Agglomerated iron ores and concentrates (excluding roasted iron pyrites) 2601.12 kg S NACE 13.20: Mining of non-ferrous metal ores, except uranium and thorium ores 13.20.11.00 Copper ores and concentrates 2603 kg S 13.20.12.00 Nickel ores and concentrates 2604 kg S 13.20.13.00 Aluminium ores and concentrates 2606 kg S 13.20.14.00 Precious metal ores and concentrates 2616 kg S 13.20.15.30 Tin ores and concentrates 2609 kg S 13.20.15.50 Lead ores and concentrates 2607 kg S 13.20.15.70 Zinc ores and concentrates 2608 kg S 13.20.16.30 Tungsten ores and concentrates 2611 kg S 13.20.16.50 Manganese ores and concentrates 2602 kg S 13.20.16.90 Non-ferrous metal ores and concentrates (including cobalt, chromium, molybdenum, titanium, tantalum, vanadium, zirconium, antimony, beryllium, bismuth, germanium, mercury) 2605 + 2610 + 2613 + 2614 + 2615 + 2617 kg S NACE 14.11: Quarrying of ornamental and building stone 14.11.11.33 Marble and travertine, crude or roughly trimmed 2515.11 kg T 14.11.11.35 Marble and travertine merely cut into rectangular or square blocks or slabs of a thickness  ¤ 25 cm thick 2515.12 (.20 + .50) kg T 14.11.11.37 Marble and travertine merely cut into rectangular or square blocks or slabs of a thickness > 25 cm 2515.12.90 kg T 14.11.11.50 Ecaussine and other calcareous monumental or building stone of an apparent specific gravity  ¥ 2,5 2515.20 kg T 14.11.12.33 Granite, crude or roughly trimmed 2516.11 kg T 14.11.12.35 Granite merely cut into rectangular (including square) blocks or slabs of a thickness  ¤ 25 cm 2516.12.10 kg T 14.11.12.37 Granite merely cut into rectangular (including square) blocks or slabs of a thickness > 25 cm 2516.12.90 kg T 14.11.12.53 Sandstone, crude or roughly trimmed 2516.21 kg T 14.11.12.56 Sandstone simply cut into rectangular (including square) blocks or slabs 2516.22 kg T 14.11.12.90 Porphyry, basalt and other monumental/building stone, crude, roughly trimmed/merely cut (excluding calcareous monumental/building stone of gravity > 2,5 kg/10 m3 granite and sandstone) 2516.90 kg T NACE 14.12: Quarrying of limestone, gypsum and chalk 14.12.10.30 Gypsum and anhydrite 2520.10 kg T 14.12.10.50 Limestone flux, limestone and other calcareous stone used for the manufacture of lime or cement (excluding crushed limestone aggregate and calcareous dimension stone) 2521 kg T 14.12.20.10 Chalk 2509 kg T 14.12.20.30 Dolomite, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs (excluding calcined, crushed dolomite aggregate) 2518.10 kg T 14.12.20.50 Calcined and sintered dolomite, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs 2518.20 kg T 14.12.20.70 Agglomerated dolomite (including tarred dolomite) 2518.30 kg T NACE 14.13: Quarrying of slate 14.13.10.00 Slate, crude, roughly trimmed or merely cut into rectangular or square blocks or slabs 2514 kg T NACE 14.21: Operation of gravel and sand pits 14.21.11.50 Silica sands (quartz sands or industrial sands) 2505.10 kg S 14.21.11.90 Construction sands such as clayey sands; kaolinic sands; felspathic sands (excluding silica sands, metal bearing sands) 2505.90 kg S 14.21.12.10 Gravel; pebbles; shingle and flint of a kind used for concrete aggregates; for road metalling or for railway or other ballast 2517.10.10 kg S 14.21.12.30 Crushed stone of a kind used for concrete aggregates; for roadstone and for other construction use (excluding gravel; pebbles; shingle and flint) 2517.10 (.20 + .80) kg S 14.21.12.50 Granules; chippings and powder of marble 2517.41 kg S 14.21.12.90 Granules; chippings and powder of travertine; Ecaussine; granite; porphyry; basalt; sandstone and other monumental stone 2517.49 kg S 14.21.13.30 Slag for construction use 2517.20 kg S 14.21.13.50 Pre-coated aggregates 2517.30 kg S NACE 14.22: Mining of clays and kaolin 14.22.11.40 Kaolin 2507.00.20 kg T 14.22.11.60 Kaolinitic clays (ball and plastic clays) 2507.00.80 kg T 14.22.12.10 Bentonite (sodium and calcium smectite); attapulgite and sepiolite 2508 [.10 + .20] kg T 14.22.12.30 Fireclay 2508.30 kg T 14.22.12.50 Common clays and shales for construction use (including for bricks, tiles, pipes, cement; excluding bentonite, attapulgite and sepiolite, fireclay-expanded clays-kaolin and kaolinic clays) 2508.40 kg T 14.22.12.70 Andalusite, kyanite, sillimanite and mullite 2508 [.50 + .60] kg T 14.22.12.90 Chamotte: calcined refractory clay 2508.70 kg T NACE 14.30: Mining of chemical and fertiliser minerals 14.30.11.30 Natural calcium phosphates; natural aluminium calcium phosphates and phosphatic chalk 2510 kg T 14.30.11.50 Carnallite; sylvite and other crude natural potassium salts as mineral or chemical fertilisers (excluding in tablets, similar forms, or in packages of a gross weight  ¤ 10 kg) 3104.10 kg K2O T 14.30.12.30 Unroasted iron pyrites 2502 kg T 14.30.12.50 Crude or unrefined sulphur (including recovered sulphur) 2503.00.10 kg T 14.30.13.13 Natural barium sulphate (barytes) 2511.10 kg S 14.30.13.15 Natural barium carbonate (witherite) (excluding barium oxide) 2511.20 kg T 14.30.13.55 Natural sodium borates and concentrates thereof (excluding borates separated from natural brine) 2528.10 kg T 14.30.13.59 Natural borates (excluding sodium) and concentrates thereof and natural boric acid containing  ¤ 85 % of H3BO3, on the dry weight (excluding borates separated from natural brine) 2528.90 kg T 14.30.13.73 Fluorspar containing by weight  ¤ 97 % of calcium fluoride 2529.21 kg T 14.30.13.75 Fluorspar containing by weight > 97 % of calcium fluoride 2529.22 kg T 14.30.13.83 Kieserite; epsomite (natural magnesium sulphates) 2530.20 kg S 14.30.13.89 Other mineral substances, n.e.c. 2530.90 kg T NACE 14.40: Production of salt 14.40.10.00 Salt (sodium chloride); rock salt; sea salt; salt from brine; salt in brine (including table salt and denatured salt) 2501 kg T NACE 14.50: Other mining and quarrying n.e.c. 14.50.10.00 Natural bitumen and natural asphalt; asphaltites and asphaltic rocks 2714.90 kg T 14.50.21.50 Unsorted diamonds and non-industrial diamonds unworked or simply sawn; cleaved or bruted 7102 [.10 + .31] c/k T 14.50.21.90 Precious or semi-precious stones, unworked or simply sawn or roughly shaped (excluding diamonds) 7103.10 c/k @ T 14.50.22.50 Pumice; emery; natural corundum; natural garnet and other natural abrasives 2513 kg T 14.50.22.70 Industrial diamonds, unworked or simply sawn, cleaved or bruted 7102.21 c/k T 14.50.23.13 Natural graphite 2504 kg T 14.50.23.15 Quartz and quartzites for industrial use (excluding natural quartz sands) 2506 kg T 14.50.23.20 Diatomite (including siliceous earth and moler earth, kieselguhr and tripolite) 2512 kg T 14.50.23.33 Magnesite; natural magnesium carbonate 2519.10 kg T 14.50.23.35 Magnesia whether from natural magnesium carbonate or from seawater or brine sources 2519.90 kg T 14.50.23.40 Asbestos 2524 kg T 14.50.23.53 Mica; crude; sheets and splittings; powder and waste 2525 kg T 14.50.23.55 Talc (including steatite and chlorite) 2526 kg T 14.50.23.63 Feldspar and other feldspathic materials 2529.10 kg T 14.50.23.65 Leucite; nepheline and nepheline syenite 2529.30 kg T 14.50.23.70 Vermiculite and perlite (unexpanded) 2530.10 kg T 14.50.23.80 Slag, and ash including seaweed ash (excluding granulated slag, ash and residues containing metals or metal compounds-slag for construction use) 2621.90 kg S NACE 15.11: Production and preserving of meat 15.11.11.40 Fresh or chilled carcases; half-carcases and quarters with bone in; of beef and veal 0201 [.10 + .20(.20 + .30 + .50)] kg S 15.11.11.90 Fresh or chilled cuts of beef and veal 0201 [.20.90 + .30] kg S 15.11.12.00 Frozen carcases; half-carcases; quarters and cuts of beef and veal 0202 kg S 15.11.13.30 Fresh or chilled carcases and half-carcases of pigmeat (including fresh meat packed with salt as a temporary preservative) 0203.11 kg S 15.11.13.50 Fresh or chilled hams; shoulders and cuts thereof with bone in; of pigmeat (including fresh meat packed with salt as a temporary preservative) 0203.12 kg S 15.11.13.90 Fresh or chilled pigmeat (including fresh meat packed with salt as a temporary preservative; excluding carcases and half-carcases, hams; shoulders and cuts thereof with bone in) 0203.19 kg S 15.11.14.30 Frozen carcases and half-carcases of pigmeat 0203.21 kg S 15.11.14.50 Frozen hams; shoulders and cuts with bone in of pigmeat 0203.22 kg S 15.11.14.90 Frozen pigmeat (excluding carcases and half-carcases, hams; shoulders and cuts thereof with bone in) 0203.29 kg S 15.11.15.00 Fresh or chilled carcases; half-carcases and cuts of lamb or sheep 0204 [.10 + .2] kg S 15.11.16.00 Frozen carcases; half-carcases and cuts of lamb or sheep 0204 [.30 + .4] kg S 15.11.17.00 Fresh; chilled or frozen goatmeat 0204.50 kg S 15.11.18.00 Fresh; chilled or frozen meat of horses; asses; mules and hinnies 0205 kg S 15.11.19.00 Fresh, chilled or frozen edible offal of bovine animals, swine, sheep, goats, horses, asses, mules and hinnies 0206 kg S 15.11.21.00 Greasy wool not carded or combed (including fleece-washed wool) (excluding shorn wool) 5101.19 kg S 15.11.24.00 Raw hides and skins of bovine or equine animals, whole 4101 [.20 + .50] p/st S 15.11.25.00 Raw hides and skins of bovine or equine animals (excluding whole) 4101.90 kg S 15.11.26.00 Skins of sheep or lambs 4102 p/st S 15.11.27.00 Raw hides and skins of goats or kids but not tanned, fresh or preserved 4103.10 p/st S 15.11.30.40 Pig fat free of lean meat; fresh; chilled; frozen; salted; in brine or smoked (excluding rendered) 0209.00 (.1 + .30) kg S 15.11.30.60 Lard and other pig fat; rendered 1501.00.1 kg S 15.11.30.70 Fats of bovine animals; sheep or goats; raw or rendered 1502 kg S 15.11.40.30 Guts; bladders and stomachs of animals; whole or in pieces (excluding fish) 0504 kg S 15.11.40.90 Animal disposal; unfit for human consumption (excluding fish, guts; bladders and stomachs) 0502 + 0506 + 0507 + 0510 + 0511.99 kg S NACE 15.12: Production and preserving of poultrymeat 15.12.11.13 Fresh or chilled whole chickens 0207.11 kg S 15.12.11.15 Fresh or chilled whole turkeys 0207.24 kg S 15.12.11.17 Fresh or chilled whole geese; ducks and guinea fowls 0207.32 kg S 15.12.11.30 Fresh or chilled fatty livers of geese and ducks 0207.34 kg S 15.12.11.53 Fresh or chilled cuts of chicken 0207.13 (.10 + .20 + .30 + .40 + .50 + .60 + .70) kg S 15.12.11.55 Fresh or chilled cuts of turkey 0207.26 (.10 + .20 + .30 + .40 + .50 + .60 + .70 + .80) kg S 15.12.11.57 Fresh or chilled cuts of geese; ducks and guinea fowls 0207.35 (.1 + .2 + .31 + .41 + .5 + .6 + .7) kg S 15.12.11.70 Fresh or chilled poultry offal (excluding fatty livers of geese and ducks) 0207 [.13.9 + .26.9 + .35.9] kg S 15.12.12.13 Frozen whole chickens 0207.12 kg S 15.12.12.15 Frozen whole turkeys 0207.25 kg S 15.12.12.17 Frozen whole geese; ducks and guinea fowls 0207.33 kg S 15.12.12.53 Frozen cuts of chicken 0207.14 (.10 + .20 + .30 + .40 + .50 + .60 + .70) kg S 15.12.12.55 Frozen cuts of turkey 0207.27 (.10 + .20 + .30 + .40 + .50 + .60 + .70 + .80) kg S 15.12.12.57 Frozen cuts of ducks; geese and guinea fowls 0207.36 (.1 + .2 + .31 + .41 + .5 + .6 + .7) kg S 15.12.12.71 Frozen poultry offal (excluding liver) 0207 [.14.99 + .27.99 + .36.90] kg S 15.12.12.75 Frozen poultry livers 0207 [.14.91 + .27.91 + .36.8] kg S 15.12.13.00 Fresh, chilled or frozen edible meat and offal (including rabbits and hares, game; excluding poultry, bovine and equine animals; swine; sheep and goat, frog legs) 0208 [.10 + .30 + .40 + .50 + .90] kg S 15.12.14.00 Fats of poultry 0209.00.90 + 1501.00.90 kg S NACE 15.13: Production of meat and poultrymeat products 15.13.11.10 Hams; shoulders and cuts thereof with bone in of swine; salted; in brine; dried or smoked 0210.11 kg S 15.13.11.30 Bellies and cuts thereof of swine; salted; in brine; dried or smoked 0210.12 kg S 15.13.11.50 Pigmeat salted, in brine, dried or smoked (including bacon, 3/4 sides/middles, fore-ends, loins and cuts thereof; excluding hams, shoulders and cuts thereof with bone in, bellies and cuts thereof) 0210.19 kg S 15.13.11.70 Beef and veal salted; in brine; dried or smoked 0210.20 kg S 15.13.11.90 Meat salted; in brine; dried or smoked; edible flours and meals of meat or meat offal (excluding pigmeat; beef and veal salted; in brine; dried or smoked) 0210.9 kg S 15.13.12.13 Sausages and similar products of liver (including pates and pastes in sausage casings or pressed into a sausage shape) 1601.00.10 kg S 15.13.12.15 Sausages not of liver 1601.00.9 kg S 15.13.12.23 Preparations of goose/duck liver including pÃ ¢tÃ ©s and pastes not in sausage casings or form  food preparations containing > 20 % of meat excluding sausages  homogenised preparations 1602.20.1 kg S 15.13.12.25 Preparations of animal liver (including pÃ ¢tÃ ©s and pastes other than in sausage) food preparations containing > 20 % of meat (excluding sausages/homogenised preparations, of goose or duck) 1602.20.90 kg S 15.13.12.33 Other turkey meat: prepared or preserved 1602.31 kg S 15.13.12.35 Other poultry meat: prepared or preserved 1602 [.32 + .39] kg S 15.13.12.43 Prepared or preserved hams and cuts thereof of swine (excluding salted; in brine; dried or smoked, shoulders) 1602.41 kg S 15.13.12.45 Prepared or preserved shoulders and cuts thereof of swine (excluding fresh; chilled; frozen; salted; in brine; dried or smoked) 1602.42 kg S 15.13.12.53 Prepared pork meals containing < 40 % but > 20 % of meat/meat offal (including mixtures; fats of any kind/prepared meals, pies and pasties, excluding homogenised preparations) 1602.49.50 kg S 15.13.12.59 Preparations of pork (including mixtures; fats of any kind or origin, excluding sausages and similar products, pates and pastes, homogenised preparations) 1602.49 (.1 + .30 + .90) kg S 15.13.12.60 Preparations of beef and veal 1602.50 kg S 15.13.12.70 Extracts and juices of meat; fish; crustaceans; molluscs or other aquatic invertebrates 1603 kg S 15.13.12.90 Other preparations of meat or offal, including blood 1602.90 kg S 15.13.13.00 Flours; meals and pellets of meat or meat offal unfit for human consumption; greaves 2301.10 kg S 15.13.90.00 Cooking and other preparation services for the production of meat products   S NACE 15.20: Processing and preserving of fish and fish products 15.20.11.30 Fresh or chilled fish livers and roes 0302.70 kg S 15.20.11.90 Fresh or chilled fish fillets and other fish meat without bones 0304.10 kg S 15.20.12.10 Frozen whole salt water fish 0303  0303 [.79.11 + .79.19 + .80] kg S 15.20.12.30 Frozen whole fresh water fish 0303.79 (.11 + .19) kg S 15.20.12.50 Frozen fish livers and roes 0303.80 kg S 15.20.12.70 Frozen fish fillets 0304.20 kg S 15.20.12.90 Frozen fish meat without bones (excluding fillets) 0304.90 kg S 15.20.13.10 Flours; meals and pellets of fish; fit for human consumption; fish livers and roes; dried; smoked; salted or in brine 0305 [.10 + .20] kg S 15.20.13.30 Fish fillets; dried; salted or in brine; but not smoked 0305.30 kg S 15.20.13.53 Smoked Pacific; Atlantic and Danube salmon (including fillets) 0305.41 kg S 15.20.13.55 Smoked herrings (including fillets) 0305.42 kg S 15.20.13.59 Smoked fish (including fillets) (excluding Pacific; Atlantic and Danube salmon, herrings) 0305.49 kg S 15.20.13.70 Dried fish; whether or not salted; fish; salted but not dried; fish in brine (excluding fillets, smoked) 0305 [.5 + .6] kg S 15.20.14.11 Prepared or preserved salmon whole or in pieces; but not minced (including in vinegar; oil or marinades, pastes) (excluding dried; salted or in brine; or smoked) 1604.11 kg S 15.20.14.12 Prepared or preserved herrings whole or in pieces; but not minced (including in vinegar; oil or marinades, pastes) (excluding dried; salted or in brine; or smoked) 1604.12 kg S 15.20.14.13 Prepared or preserved sardines, sardinella, brisling and sprats whole or in pieces, but not minced (including in vinegar, oil or marinades) pastes, excluding dried, salted or in brine, or smoked) 1604.13 kg S 15.20.14.14 Prepared or preserved tuna; skipjack and bonito whole or in pieces; but not minced (including in vinegar; oil or marinades, pastes) (excluding dried; salted or in brine; or smoked) 1604.14 kg S 15.20.14.15 Prepared or preserved mackerel whole or in pieces; but not minced (including in vinegar; oil or marinades, pastes) (excluding dried; salted or in brine; or smoked) 1604.15 kg S 15.20.14.16 Prepared or preserved anchovies whole or in pieces but not minced (including in vinegar; oil or marinades, pastes) (excluding dried; salted or in brine; or smoked) 1604.16 kg S 15.20.14.17 Fish fillets in batter or breadcrumbs including fish fingers 1604.19.91 kg S 15.20.14.19 Other prepared or preserved fish (excluding fishfingers) 1604.19 (.10 + .3 + .50 + .92 + .93 + .94 + .95 + .98) kg S 15.20.14.30 Prepared or preserved fish (including sausages and pastes, homogenised, prepared meals, minced (excluding smoked; dried; salted or in brine, fish fingers, caviar) 1604.20 kg S 15.20.14.51 Caviar (sturgeon roe) 1604.30.10 kg S 15.20.14.59 Caviar substitutes 1604.30.90 kg S 15.20.15.30 Frozen crustaceans; frozen flours; meals and pellets of crustaceans; fit for human consumption 0306.1 kg S 15.20.15.53 Scallops and mussels frozen; dried; salted or in brine 0307 [.29 + .39] kg S 15.20.15.59 Aquatic invertebrates (excluding crustaceans and molluscs, frozen, dried, salted or in brine) flours, meals and pellets of aquatic invertebrates for human consumption 0307 [.49 + .59 + .99] kg S 15.20.16.00 Prepared/preserved crustaceans, molluscs and other aquatic invertebrates (excluding chilled, frozen, dried, salted or in brine, crustaceans, in shell, cooked by steaming or boiling) 1605 kg S 15.20.17.00 Flours; meals and pellets of fish or of crustaceans; molluscs or other aquatic invertebrates; unfit for human consumption 2301.20 kg S 15.20.18.00 Inedible fish products (including fish waste; excluding whalebone and whalebone hair, coral and similar materials, shells and cuttle-bone, unworked or simply prepared/natural sponges) 0511.91 kg S NACE 15.31: Processing and preserving of potatoes 15.31.11.00 Frozen potatoes, uncooked or cooked by steaming or boiling in water 0710.10 kg S 15.31.12.10 Dried potatoes whether or not cut or sliced but not further prepared 0712.90.05 kg S 15.31.12.30 Dried potatoes in the form of flour; meal; flakes; granules and pellets 1105 kg S 15.31.12.50 Frozen potatoes; prepared or preserved (including potatoes cooked or partly cooked in oil and then frozen; excluding by vinegar or acetic acid) 2004.10 kg S 15.31.12.70 Potatoes prepared or preserved in the form of flour; meal or flakes (excluding frozen, dried, crisps, by vinegar or acetic acid) 2005.20.10 kg S 15.31.12.90 Potatoes prepared or preserved (including crisps; excluding frozen, dried, by vinegar or acetic acid, in the form of flour; meal or flakes) 2005.20 (.20 + .80) kg S NACE 15.32: Manufacture of fruit and vegetable juice 15.32.10.13 Frozen unconcentrated orange juice 2009.11.9 kg S 15.32.10.15 Unconcentrated orange juice (excluding frozen) 2009 [.12 + .19.9] l @ S F 15.32.10.21 Unconcentrated grapefruit juice 2009 [.21 + .29.9] l @ S F 15.32.10.22 Unconcentrated juice of any single citrus fruit (excluding orange and grapefruit) 2009 [.31 + .39 (.3 + .5 + .9)] l @ S F 15.32.10.23 Unconcentrated pineapple juice 2009 [.41 + .49 (.30 + .9)] l @ S F 15.32.10.24 Tomato juice 2009.50 l @ S F 15.32.10.25 Unconcentrated grape juice (including grape must) 2009 [.61 + .69 (.59 + .79 + .90)] l @ S F 15.32.10.26 Unconcentrated apple juice 2009 [.71 + .79 (.30 + .9)] l @ S F 15.32.10.29 Unconcentrated juice of any single fruit/vegetable, not fermented and not containing added spirit (excluding orange, grapefruit, pineapple, tomato, grape and apple juices) 2009.80 (.50 + .6 + .7 + .8 + .9) l @ S F 15.32.10.30 Mixtures of unconcentrated fruit and vegetable juices 2009.90 (.3 + .4 + .5 + .7 + .9) l @ S F 15.32.10.40 Concentrated fruit and vegetable juices (including mixtures of juices; excluding tomato juice) 2009 [.11.1 + .19.1 + .29.1 + .39.1 + .49.1 + .69(.1 + .51 + .71) + .79.1 + .80(.1 + .3) + .90(.1 + .2)] l @ S NACE 15.33: Processing and preserving of fruit and vegetables n.e.c. 15.33.11.00 Frozen vegetables and mixtures of vegetables; uncooked or cooked by steaming or boiling in water (excluding potatoes) 0710 [.2 + .30 + .40 + .80 + .90] kg S 15.33.12.00 Vegetables provisionally preserved; by sulphur dioxide gas; in brine; in sulphur water; or in other preservative solutions; but unsuitable in that state for immediate consumption 0711 kg S 15.33.13.30 Dried onions, whole, cut, sliced, broken or in powder, but not further prepared 0712.20 kg S 15.33.13.50 Dried mushrooms and truffles, whole, cut, sliced, broken or in powder, but not further prepared 0712.3 kg S 15.33.13.90 Dried vegetables; other than potatoes; onions; mushrooms and truffles; and mixtures of vegetables; whole; cut; sliced; broken or in powder; but not further prepared 0712.90 (.1 + .30 + .50 + .90) kg S 15.33.14.23 Preserved tomatoes; whole or in pieces (excluding by vinegar or acetic acid) 2002.10 kg S 15.33.14.25 Unconcentrated tomato puree and paste 2002.90 (.11 + .19) kg S 15.33.14.27 Concentrated tomato puree and paste 2002.90 (.31 + .39 + .91 + .99) kg S 15.33.14.30 Prepared or preserved mushrooms and truffles (excluding by vinegar or acetic acid, dried, frozen) 2003 kg S 15.33.14.40 Frozen vegetables and mixtures of vegetables (including vegetable dishes; excluding prepared/preserved by vinegar or acetic acid, cooked or not by steaming or boiling in water) 2004.90 kg S 15.33.14.61 Sauerkraut prepared or preserved otherwise than by vinegar or acetic acid (excluding dried, frozen) 2005.90.75 kg S 15.33.14.62 Prepared or preserved peas (excluding by vinegar or acetic acid, dried, frozen) 2005.40 kg S 15.33.14.63 Prepared or preserved shelled beans (excluding by vinegar or acetic acid, dried, frozen) 2005.51 kg S 15.33.14.64 Prepared or preserved unshelled beans (excluding by vinegar or acetic acid, dried, frozen) 2005.59 kg S 15.33.14.65 Prepared or preserved asparagus (excluding by vinegar or acetic acid, dried, frozen) 2005.60 kg S 15.33.14.66 Prepared or preserved olives (excluding by vinegar or acetic acid, dried, frozen) 2005.70 kg S 15.33.14.67 Prepared or preserved sweetcorn (excluding by vinegar or acetic acid, dried, frozen) 2005.80 kg S 15.33.14.90 Vegetables and mixtures of vegetables, not frozen, n.e.c. 2005.90 (.10 + .30 + .50 + .60 + .70 + .80) kg S 15.33.15.00 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid 2001 kg S 15.33.21.00 Frozen fruit and nuts uncooked or cooked by steaming or boiling in water 0811 kg S 15.33.22.30 Citrus fruit jams; marmalades; jellies; purees or pastes; being cooked preparations (excluding homogenised preparations) 2007.91 kg S 15.33.22.90 Jams; marmalades; fruit jellies; fruit or nut purees and pastes; being cooked preparations (excluding citrus fruit, homogenised preparations) 2007.99 kg S 15.33.23.30 Prepared or preserved groundnuts (including peanut butter; excluding by vinegar or acetic acid, frozen, purees and pastes) 2008.11 kg S 15.33.23.90 Prepared or preserved nuts; other than groundnuts; and other seeds and mixtures (excluding by vinegar or acetic acid, frozen, purees and pastes, preserved by sugar) 2008.19 kg S 15.33.24.00 Fruit and nuts provisionally preserved; by sulphur dioxide gas; in brine; sulphur water; or in other preservative solutions; but unsuitable for immediate consumption 0812 kg S 15.33.25.10 Dried grapes 0806.20 kg S 15.33.25.20 Dried fruit; other than bananas; dates; figs; pineapples; avocados; guavas; mangoes; mangosteens; citrus fruit and grapes; mixtures of nuts or dried fruits 0813 kg S 15.33.25.30 Peel of citrus fruit or melons; fresh; frozen; dried or provisionally preserved in brine; in sulphur water or in other preservative solutions 0814 kg S 15.33.25.50 Fruit, prepared or preserved, n.e.c. (excluding Muesli) 2008 [.20 + .30 + .40 + .50 + .60 + .70 + .80 + .9] kg S 15.33.26.00 Apricot; peach and plum stones and kernels used for human consumption 1212.30 kg S 15.33.30.00 Vegetable by-products and waste for animal consumption, n.e.c. 2308 kg S 15.33.90.00 Cooking and other preparation services (concentration, etc.) for the preservation of fruit and vegetables   S NACE 15.41: Manufacture of crude oils and fats 15.41.11.30 Lard stearin; lard oil; oleostearin; oleo-oil and tallow oil (excluding emulsified, mixed or otherwise prepared) 1503 kg S 15.41.11.50 Fats and oils and their fractions of fish or marine mammals (excluding chemically modified) 1504 kg S 15.41.11.90 Other animal fats and oils and their fractions not chem. modified 1506 kg S 15.41.12.10 Crude soya-bean oil and its fractions (excluding chemically modified) 1507.10 kg S 15.41.12.20 Crude ground-nut oil and its fractions (excluding chemically modified) 1508.10 kg S 15.41.12.30 Virgin olive oil and its fractions (excluding chemically modified) 1509.10 kg S 15.41.12.40 Crude sunflower-seed and safflower oil and their fractions (excluding chemically modified) 1512.11 kg S 15.41.12.50 Crude cotton-seed oil and its fractions (excluding chemically modified) 1512.21 kg S 15.41.12.60 Crude rape; colza or mustard oil and their fractions (excluding chemically modified) 1514 [.11 + .91] kg S 15.41.13.10 Crude palm oil and its fractions (excluding chemically modified) 1511.10 kg S 15.41.13.30 Crude coconut (copra) oil and its fractions (excluding chemically modified) 1513.11 kg S 15.41.13.50 Crude palm kernel or babassu oil and their fractions (excluding chemically modified) 1513.21 kg S 15.41.13.70 Crude linseed oil and its fractions (excluding chemically modified) 1515.11 kg S 15.41.20.00 Cotton linters 1404.20 kg S 15.41.31.30 Oilcake and other solid residues resulting from the extraction of soya-bean oil 2304 kg S 15.41.31.50 Oilcake and other solid residues resulting from the extraction of sunflower seed fats or oils 2306.30 kg S 15.41.31.70 Oilcake and other solid residues resulting from the extraction of rape or colza seed fats or oils 2306.4 kg S 15.41.31.90 Oilcake and other solid residues from extraction of vegetable fats/oils (including cotton seeds, linseed, coconut, copra, palm nuts or kernels; excluding soya beans, sunflower, rape or colza seeds) 2305 + 2306 [.10 + .20 + .50 + .60 + .70 + .90] kg S 15.41.32.00 Flours and meals of oil seeds or oleaginous fruits (excluding mustard) 1208 kg S NACE 15.42: Manufacture of refined oils and fats 15.42.11.10 Refined soya-bean oil and its fractions (excluding chemically modified) 1507.90 kg S 15.42.11.20 Refined ground-nut oil and its fractions (excluding chemically modified) 1508.90 kg S 15.42.11.31 Refined olive oil and its fractions (excluding chemically modified) 1509.90 kg S 15.42.11.39 Oils and their fractions obtained solely from olives (including those blended with virgin olive oil, refined) (excluding virgin olive oil, chemically modified) 1510 kg S 15.42.11.40 Refined sunflower-seed and safflower oil and their fractions (excluding chemically modified) 1512.19 kg S 15.42.11.50 Refined cotton-seed oil and its fractions (excluding chemically modified) 1512.29 kg S 15.42.11.60 Refined rape; colza or mustard oil and their fractions (excluding chemically modified) 1514 [.19 + .99] kg S 15.42.11.70 Sesame oil and its fractions (including refined; excluding chemically modified) 1515.50 kg S 15.42.12.10 Refined palm oil and its fractions (excluding chemically modified) 1511.90 kg S 15.42.12.20 Refined coconut (copra) oil and its fractions (excluding chemically modified) 1513.19 kg S 15.42.12.30 Refined palm kernel or babassu oil and their fractions (excluding chemically modified) 1513.29 kg S 15.42.12.40 Refined linseed oil and its fractions (excluding chemically modified) 1515.19 kg S 15.42.12.50 Castor oil and its fractions (including refined (excluding chemically modified) 1515.30 kg S 15.42.12.60 Tung oil and its fractions (excluding chemically modified) 1515.40 kg S 15.42.12.80 Other fixed vegetable fats and fractions (excluding chemically modified), n.e.c. 1515.90 kg S 15.42.13.30 Animal fats and oils and their fractions partly or wholly hydrogenated; inter-esterified; re-esterified or elaidinized; but not further prepared (including refined) 1516.10 kg S 15.42.13.50 Vegetable fats and oils and their fractions partly or wholly hydrogenated; inter-esterified; re-esterified or elaidinized but not further prepared (including refined) 1516.20 kg S 15.42.20.30 Vegetable waxes (including refined) (excluding triglycerides) 1521.10 kg S 15.42.20.50 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes 1522 kg S NACE 15.43: Manufacture of margarine and similar edible fats 15.43.10.30 Margarine and reduced and low fat spreads (excluding liquid margarine) 1517.10 kg S 15.43.10.50 Other edible preparations of fats and oils, including liquid margarine 1517.90 kg S NACE 15.51: Operation of dairies and cheese making 15.51.11.33 Milk and cream of a fat content by weight of  ¤ 1 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content  ¤ 2 l 0401.10.10 kg S 15.51.11.37 Milk and cream of a fat content by weight of  ¤ 1 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content > 2 l 0401.10.90 kg S 15.51.11.42 Milk and cream of a fat content by weight of > 1 % but  ¤ 6 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content  ¤ 2 l 0401.20 [.11 + .91] kg S 15.51.11.48 Milk and cream of a fat content by weight of > 1 % but  ¤ 6 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of a net content > 2 l 0401.20 [.19 + .99] kg S 15.51.12.10 Milk and cream of a fat content by weight of > 6 % but  ¤ 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of  ¤ 2 l 0401.30.11 kg S 15.51.12.20 Milk and cream of a fat content by weight of > 6 % but  ¤ 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of > 2 l 0401.30.19 kg S 15.51.12.30 Milk and cream of a fat content by weight of > 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of  ¤ 2 l 0401.30 [.31 + .91] kg S 15.51.12.40 Milk and cream of a fat content by weight of > 21 %, not concentrated nor containing added sugar or other sweetening matter, in immediate packings of > 2 l 0401.30 [.39 + .99] kg S 15.51.20.33 Skimmed milk powder (milk and cream in solid forms, of a fat content by weight of  ¤ 1,5 %), in immediate packings of  ¤ 2,5 kg 0402.10 [.11 + .91] kg S 15.51.20.37 Skimmed milk powder (milk and cream in solid forms, of a fat content by weight of  ¤ 1,5 %), in immediate packings of > 2,5 kg 0402.10 [.19 + .99] kg S 15.51.20.63 Whole milk powder or full cream powder (milk and cream in solid forms, of a fat content by weight of > 1,5 %), in immediate packings of  ¤ 2,5 kg 0402 [.21 (.11 + .91) + .29 (.11 + .15 + .91)] kg S 15.51.20.67 Whole milk powder or full cream powder (milk and cream in solid forms, of a fat content by weight of > 1,5 %), in immediate packings of > 2,5 kg 0402 [.21 (.17 + .19 + .99) + .29 (.19 + .99)] kg S 15.51.30.30 Butter of a fat content by weight  ¤ 85 % 0405 [.10 (.11 + .19 + .30 + .50)] kg S 15.51.30.50 Butter of a fat content by weight > 85 % and other fats and oils derived from milk (excluding dairy spreads of a fat content by weight < 80 %) 0405 [.10.90 + .90] kg S 15.51.30.70 Dairy spreads of a fat content by weight < 80 % 0405.20 kg S 15.51.40.30 Unripened or uncured cheese (fresh cheese) (including whey cheese and curd) 0406.10 kg S 15.51.40.50 Grated; powdered; blue-veined and other non-processed cheese (excluding fresh cheese; whey cheese and curd) 0406 [.20 + .40 + .90] kg S 15.51.40.70 Processed cheese (excluding grated or powdered) 0406.30 kg S 15.51.51.04 Condensed/evaporated milk; unsweetened 0402.91 kg S 15.51.51.08 Condensed/evaporated milk; sweetened 0402.99 kg S 15.51.52.41 Curdled milk, cream, yogurt and other fermented products 0403.10 (.1 + .3 + .5) + 0403.90 (.13 + .19 + .3 + .53 + .59 + .6 + .7) kg S 15.51.52.45 Flavoured liquid yoghurt or acidified milk (curdled milk; cream; yoghurt and other fermented products flavoured or containing added fruit; nuts or cocoa) 0403 [10.9 + .90.9] kg S 15.51.52.63 Buttermilk powder 0403.90.11 kg S 15.51.52.65 Buttermilk 0403.90.51 kg S 15.51.53.00 Casein and caseinates 3501.10 kg S 15.51.54.00 Lactose and lactose syrup (including chemically pure lactose) 1702.1 kg S 15.51.55.33 Whey and modified whey in powder; granules or other solid forms; whether or not concentrated or containing added sweetening matter 0404.10 (.02 + .04 + .06 + .1 + .2 + .3) kg S 15.51.55.40 Whey and modified whey in liquid or paste forms; whether or not concentrated or containing added sweetening matter 0404.10 (.48 + .5 + .62 + .7 + .8) kg S 15.51.55.90 Products consisting of natural milk constituents, n.e.c. 0404.90 kg S NACE 15.52: Manufacture of ice cream 15.52.10.00 Ice cream and other edible ice (including sherbet, lollipops) (excluding mixes and bases for ice cream) 2105 l @ S NACE 15.61: Manufacture of grain mill products 15.61.10.00 Husked (brown) rice 1006.20 kg S 15.61.21.00 Wheat or meslin flour 1101 kg S 15.61.22.00 Cereal flours (excluding wheat or meslin) 1102 kg S 15.61.23.00 Flour and meal of dried peas, beans, lentils, sago, manioc, arrowroot, salep, jerusalem artichokes, sweet potatoes or similar roots/tubers; flour, meal, powder of edible fruit, nuts 1106 kg S 15.61.24.00 Mixes and doughs for the preparation of bread; cakes; pastry; crispbread; biscuits; waffles; wafers; rusks; toasted bread and similar toasted products and other bakers' wares 1901.20 kg S 15.61.31.33 Groats and meal of durum wheat 1103.11.10 kg S 15.61.31.35 Groats and meal of common wheat and spelt 1103.11.90 kg S 15.61.32.30 Groats and meal of oats; maize; rice; rye; barley and other cereals (excluding wheat) 1103 [.13 + .19] kg S 15.61.32.40 Pellets of wheat 1103.20.60 kg S 15.61.32.50 Pellets of oats; maize; rice; rye; barley and other cereals (excluding wheat) 1103.20 (.10 + .20 + .30 + .40 + .50 + .90) kg S 15.61.33.33 Rolled; flaked; hulled; pearled; sliced or kibbled cereal grains (excluding rice) 1104 [.12 + .19 + .2] kg S 15.61.33.35 Germ of cereals; whole; rolled; flaked or ground (excluding rice) 1104.30 kg S 15.61.33.51 Muesli type preparations based on unroasted cereal flakes 1904.20.10 kg S 15.61.33.53 Other prepared foods obtained by the swelling or roasting of cereals 1904 [.10 + .20.9] kg S 15.61.33.55 Cereals in grain form; precooked or otherwise prepared (excluding maize) 1904 [.30 + .90] kg S 15.61.40.30 Semi-milled or wholly milled (bleached) rice (including camolino rice) 1006.30 kg S 15.61.40.50 Broken rice (including enriched rice, parboiled rice) 1006.40 kg S 15.61.50.10 Bran; sharps and other residues from the sifting; milling or other working of maize (corn) 2302.10 kg S 15.61.50.30 Bran; sharps and other residues from the sifting; milling or other working of rice 2302.20 kg S 15.61.50.50 Bran; sharps and other residues from the sifting; milling or other working of wheat 2302.30 kg S 15.61.50.90 Bran; sharps and other residues from the sifting; milling or other working of cereals (excluding maize (corn), rice, wheat) 2302 [.40 + .50] kg S NACE 15.62: Manufacture of starches and starch products 15.62.10.30 Crude maize (corn) oil and its fractions (excluding chemically modified) 1515.21 kg S 15.62.10.50 Refined maize (corn) oil and its fractions (excluding chemically modified) 1515.29 kg S 15.62.21.10 Glucose and glucose syrup (excluding with added flavouring or colouring matter) 1702 [.30 + .40] kg S 15.62.21.20 Chemically pure fructose in solid form; fructose and fructose syrup, containing in the dry state > 50 % of fructose; iseglucose excluding with added flavouring or colouring matter 1702 [.50 + .60 + .90.30] kg S 15.62.21.30 Maltodextrine and maltodextine syrup (excluding with added flavouring or colouring matter) 1702.90.50 kg S 15.62.21.40 Caramel, on a sugar base 1702.90.71 kg S 15.62.21.50 Caramel, on a starch base 1702.90 (.75 + .79) kg S 15.62.21.90 Chemically pure maltose; artificial honey 1702.90 (.10 + .60 + .80 + .99) kg S 15.62.22.11 Wheat starch 1108.11 kg S 15.62.22.13 Maize (corn) starch 1108.12 kg S 15.62.22.15 Potato starch 1108.13 kg S 15.62.22.19 Starches (including rice; manioc; arrowroot and sago palm pith) (excluding wheat; maize (corn) and potato) 1108 [.14 + .19] kg S 15.62.22.30 Inulin 1108.20 kg S 15.62.22.50 Wheat gluten (excluding wheat gluten prepared for use as a glue or as a glazing or dressing for the textile industry) 1109 kg S 15.62.22.70 Dextrins and other modified starches (including ester/etherified, soluble starch, pregelatinised/swelling starch, dialdehyde starch, starch treated with formaldehyde/epichlorohydrin) 3505.10 kg S 15.62.23.00 Tapioca and substitutes therefor prepared from starch; in the form of flakes; grains; pearls; siftings or similar forms 1903 kg S 15.62.30.00 Residues of starch manufacture and similar residues 2303.10 kg S NACE 15.71: Manufacture of prepared feeds for farm animals 15.71.10.10 z Premixtures for farm animal feeds 2309.90 [.3 + .4 + .5 + .70 + .95 + .99]a kg S 15.71.10.33 z Preparations used for farm animal feeding (excluding premixtures): pigs 2309.90 [.10aa + .20aa + .3ba + .4ba + .5ba + .70ba + .91aa + .95ba + .99ba] kg S 15.71.10.35 z Preparations used for farm animal feeding (excluding premixtures): cattle 2309.90 [.10ab + .20ab + .3bb + .4bb + .5bb + .70bb + .91ab + .95bb + .99bb] kg S 15.71.10.37 z Preparations used for farm animal feeding (excluding premixtures): poultry 2309.90 [.10ac + .20ac + .3bc + .4bc + .5bc + .70bc + .91ac + .95bc + .99bc] kg S 15.71.10.39 z Preparations used for farm animal feeding (excluding premixtures): n.e.c. 2309.90 [.10ad + .20ad + .3bd + .4bd + .5bd + .70bd + .91ad + .95bd + .99bd] kg S NACE 15.72: Manufacture of prepared pet foods 15.72.10.30 Dog or cat food, p.r.s. 2309.10 kg S 15.72.10.60 z Preparations used for feeding pets (excluding preparations for cats or dogs, p.r.s.) 2309.90 [.10b + .20b + .3c + .4c + .5c + .70c + .91b + .95c + .99c] kg S NACE 15.81: Manufacture of bread; manufacture of fresh pastry goods and cakes 15.81.11.00 Fresh bread containing by weight in the dry matter state  ¤ 5 % of sugars and  ¤ 5 % of fat (excluding with added honey; eggs; cheese or fruit) 1905.90.30 kg S 15.81.12.00 Cake and pastry products; other baker's wares with added sweetening matter 1905.90.60 kg S NACE 15.82: Manufacture of rusks and biscuits; manufacture of preserved pastry goods and cakes 15.82.11.30 Crispbread 1905.10 kg S 15.82.11.50 Rusks; toasted bread and similar toasted products 1905.40 kg S 15.82.12.30 Gingerbread and the like 1905.20 kg S 15.82.12.53 Sweet biscuits; waffles and wafers completely or partially coated or covered with chocolate or other preparations containing cocoa 1905 [.31.1 + .32.1] kg S 15.82.12.55 Sweet biscuits (including sandwich biscuits; excluding those completely or partially coated or covered with chocolate or other preparations containing chocolate) 1905.31 (.30 + .9) kg S 15.82.12.59 Waffles and wafers (including salted) (excluding those completely or partially coated or covered with chocolate or other preparations containing chocolate) 1905.32.9 kg S 15.82.13.10 Matzos 1905.90.10 kg S 15.82.13.20 Communion wafers; empty cachets of a kind suitable for pharmaceutical use; sealing wafers; rice paper and similar products 1905.90.20 kg S 15.82.13.30 Waffles and wafers with a water content > 10 % by weight of the finished product (excluding ice cream cornets, sandwiched waffles, other similar products) 1905.32.05 kg S 15.82.13.40 Biscuits (excluding those completely or partially coated or covered with chocolate or other preparations containing cocoa, sweet biscuits, waffles and wafers) 1905.90.45 kg S 15.82.13.50 Savoury or salted extruded or expanded products 1905.90.55 kg S 15.82.13.90 Bakers' wares, no added sweetening (including crepes, pancakes, quiche, pizza; excluding sandwiches, crispbread, waffles, wafers, rusks, toasted, savoury or salted extruded/expanded products) 1905.90.90 kg S NACE 15.83: Manufacture of sugar 15.83.11.00 Raw cane and beet sugar in solid form; not containing added flavouring or colouring matter 1701.1 kg S 15.83.12.30 Refined white cane or beet sugar in solid form 1701.99.10 kg S 15.83.12.90 Refined cane or beet sugar in a solid form (excluding white sugar) 1701.99.90 kg S 15.83.13.30 Refined cane or beet sugar containing added flavouring or colouring matter 1701.91 kg S 15.83.13.50 Maple sugar and maple syrup; not containing added flavouring or colouring matter 1702.20 kg S 15.83.14.30 Cane molasses 1703.10 kg S 15.83.14.50 Molasses obtained from the extraction or refining of sugar (excluding cane molasses) 1703.90 kg S 15.83.20.00 Beet-pulp; bagasse and other sugar manufacturing waste (including defecation scum and filter press residues) 2303.20 kg S NACE 15.84: Manufacture of cocoa; chocolate and sugar confectionery 15.84.11.00 Cocoa paste (excluding containing added sugar or other sweetening matter) 1803 kg S 15.84.12.00 Cocoa butter; fat and oil 1804 kg S 15.84.13.00 Cocoa powder (excluding containing added sugar or other sweetening matter) 1805 kg S 15.84.14.00 Cocoa powder containing added sugar or other sweetening matter 1806.10 kg S 15.84.21.33 Chocolate etc. containing cocoa, blocks, slabs, bars > 2 kg, > 31 % cocoa butter 1806.20.10 kg S 15.84.21.35 Chocolate etc. containing cocoa, blocks, slabs, bars > 2 kg, > 25 % but < 31 % cocoa butter 1806.20.30 kg S 15.84.21.37 Chocolate etc. containing cocoa, blocks, slabs, bars > 2 kg, > 18 % cocoa butter 1806.20.50 kg S 15.84.21.50 Chocolate milk crumb containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg 1806.20.70 kg S 15.84.21.70 Chocolate flavour coating containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg 1806.20.80 kg S 15.84.21.90 Food preparations containing 18 % or more by weight of cocoa butter and in packings weighing > 2 kg (excluding chocolate flavour coating, chocolate milk crumb) 1806.20.95 kg S 15.84.22.33 Filled chocolate blocks; slabs or bars consisting of a centre (including cream, liqueur or fruit paste; excluding chocolate biscuits) 1806.31 kg S 15.84.22.35 Chocolate blocks; slabs or bars with added cereal; fruit or nuts (excluding filled, chocolate biscuits) 1806.32.10 kg S 15.84.22.39 Chocolate blocks; slabs or bars (excluding filled, with added cereal; fruit or nuts, chocolate biscuits) 1806.32.90 kg S 15.84.22.43 Chocolates containing alcohol (excluding in blocks; slabs or bars) 1806.90.11 kg S 15.84.22.45 Chocolates (excluding those containing alcohol, in blocks; slabs or bars) 1806.90.19 kg S 15.84.22.53 Filled chocolate confectionery (excluding in blocks; slabs or bars, chocolate biscuits, chocolates) 1806.90.31 kg S 15.84.22.55 Chocolate confectionery (excluding filled, in blocks; slabs or bars, chocolate biscuits, chocolates) 1806.90.39 kg S 15.84.22.60 Sugar confectionery and substitutes therefor made from sugar substitution products; containing cocoa (including chocolate nougat) (excluding white chocolate) 1806.90.50 kg S 15.84.22.70 Chocolate spreads 1806.90.60 kg S 15.84.22.80 Preparations containing cocoa for making beverages 1806.90.70 kg S 15.84.22.90 Food products with cocoa (excluding cocoa paste, butter, powder, blocks, slabs, bars, liquid, paste, powder, granular, other bulk form in pack > 2 kg, to make beverages, chocolate spreads) 1806.90.90 kg S 15.84.23.10 Chewing gum 1704.10 kg S 15.84.23.20 Liquorice cakes; blocks; sticks and pastilles containing > 10 % by weight of sucrose; but not containing any other substances 1704.90.10 kg S 15.84.23.30 White chocolate 1704.90.30 kg S 15.84.23.53 Sugar confectionery pastes in immediate packings of a net content  ¥ 1 kg (including marzipan, fondant; nougat and almond pastes) 1704.90.51 kg S 15.84.23.55 Throat pastilles and cough drops consisting essentially of sugars and flavouring agents (excluding pastilles or drops with flavouring agents containing medicinal properties) 1704.90.55 kg S 15.84.23.63 Sugar coated (panned) goods (including sugar almonds) 1704.90.61 kg S 15.84.23.65 Gums; fruit jellies and fruit pastes in the form of sugar confectionery (excluding chewing gum) 1704.90.65 kg S 15.84.23.73 Boiled sweets 1704.90.71 kg S 15.84.23.75 Toffees; caramels and similar sweets 1704.90.75 kg S 15.84.23.83 Compressed tablets of sugar confectionery (including cachous) 1704.90.81 kg S 15.84.23.90 Sugar confectionery, n.e.c. 1704.90.99 kg S 15.84.24.00 Drained, glace or crystallised fruit, nuts, fruit-peel and other parts of plants (excluding goods preserved by sugar and put in syrup, dried fruit) 2006 kg S NACE 15.85: Manufacture of macaroni, noodles, couscous and similar farinaceous products 15.85.11.30 Uncooked pasta; containing eggs (excluding stuffed or otherwise prepared) 1902.11 kg S 15.85.11.50 Uncooked pasta (excluding containing eggs, stuffed or otherwise prepared) 1902.19 kg S 15.85.12.33 Cooked or uncooked pasta stuffed with meat; fish; cheese or other substances in any proportion 1902.20 kg S 15.85.12.35 Dried; undried and frozen pasta and pasta products (including prepared dishes) (excluding uncooked pasta, stuffed pasta) 1902.30 kg S 15.85.12.50 Cooked or otherwise prepared couscous (including put up with meat; vegetables and other ingredients as a complete dish of couscous) 1902.40 kg S NACE 15.86: Processing of tea and coffee 15.86.11.30 Decaffeinated coffee, not roasted 0901.12 kg S 15.86.11.50 Roasted coffee, not decaffeinated 0901.21 kg S 15.86.11.70 Roasted decaffeinated coffee 0901.22 kg S 15.86.12.10 Coffee substitutes containing coffee 0901.90.90 kg S 15.86.12.30 Extracts, essences and concentrates of coffee in solid form (including instant coffee) 2101.11.11 kg S 15.86.12.50 Extracts, essences and concentrates of coffee in liquid form; preparations with a basis of extracts; essences or concentrates of coffee or with a basis of coffee 2101 [.11.19 + .12(.92 + .98)] kg S 15.86.12.70 Roasted chicory and other roasted coffee substitutes; and extracts; essences and concentrates thereof 2101.30 kg S 15.86.13.00 Tea in immediate packings of a content  ¤ 3 kg 0902 [.10 + .30] kg S 15.86.14.00 Extracts; essences and concentrates of tea or mate; and preparations with a basis of these extracts; essences or concentrates; or with a basis of tea or mate 2101.20 kg S NACE 15.87: Manufacture of condiments and seasonings 15.87.11.30 Vinegar and substitutes for vinegar made from wine 2209.00.1 l S 15.87.11.90 Vinegar and substitutes for vinegar (excluding made from wine) 2209.00.9 l S 15.87.12.10 Soya sauce 2103.10 kg S 15.87.12.30 Tomato ketchup and other tomato sauces 2103.20 kg S 15.87.12.53 Mustard flour and meal 2103.30.10 kg S 15.87.12.55 Prepared mustard 2103.30.90 kg S 15.87.12.70 Sauces and preparations therefor, mixed condiments and mixed seasonings (excluding soya sauce, tomato ketchup, other tomato sauces, mustard flour or meal and prepared mustard) 2103.90 kg S NACE 15.88: Manufacture of homogenised food preparations and dietetic food 15.88.10.10 homogenised preparations of meat; meat offal or blood (excluding sausages and similar products of meat; food preparations based on these products) 1602.10 kg S 15.88.10.30 homogenised vegetables (excluding frozen, preserved by vinegar or acetic acid) 2005.10 kg S 15.88.10.50 Homogenised preparations of jams; fruit jellies; marmalades; fruit or nut puree and fruit or nut pastes 2007.10 kg S 15.88.10.60 homogenised composite food preparations for infant food or dietetic purposes p.r.s. in containers  ¤ 250 g 2104.20 kg S 15.88.10.70 Food preparations for infants; p.r.s. (excluding homogenised composite food preparations) 1901.10 kg S NACE 15.89: Manufacture of other food products n.e.c. 15.89.11.00 Soups and broths and preparations therefor 2104.10 kg S 15.89.12.30 Egg products; fresh; dried; cooked by steaming or by boiling in water; moulded; frozen or otherwise preserved (excluding albumin, in the shell) 0408 kg S 15.89.12.50 Egg albumin 3502.1 kg S 15.89.13.33 Dried bakers' yeast 2102.10.31 kg S 15.89.13.35 Liquid or pressed bakers' yeast 2102.10.39 kg S 15.89.13.39 Active yeast (excluding bakers' yeast) 2102.10 (.10 + .90) kg S 15.89.13.50 Inactive yeasts and other dead single-cell micro-organisms 2102.20 kg S 15.89.13.70 Prepared baking powders 2102.30 kg S 15.89.14.31 Malt extract 1901.90.1 kg S 15.89.14.39 Food preparations of flour, meal, starch, etc. 1901.90.9 kg S 15.89.14.91 Protein concentrates and flavoured or coloured sugar syrups 2106.10 + 2106.90 (.30 + .5) kg S 15.89.14.99 Cheese fondues and other food preparations n.e.c. 2106.90 (.10 + .20 + .9) kg S NACE 15.91: Manufacture of distilled potable alcoholic beverages 15.91.10.20 Spirits obtained from distilled grape wine or grape marc (important: excluding alcohol duty) 2208.20 l alc 100 % S 15.91.10.30 Whisky (important: excluding alcohol duty) 2208.30 l alc 100 % S 15.91.10.40 Rum and tafia (important: excluding alcohol duty) 2208.40 l alc 100 % S 15.91.10.50 Gin and Geneva (important: excluding alcohol duty) 2208.50 l alc 100 % S 15.91.10.63 Vodka of an alcoholic strength by volume of  ¤ 45,4 % (important: excluding alcohol duty) 2208.60.1 l alc 100 % S 15.91.10.65 Spirits distilled from fruit (excluding liqueurs; gin; Geneva; grape wine or grape marc (important: excluding alcohol duty)) 2208.90 (.33 + .38 + .45 + .48 + .71) l alc 100 % S 15.91.10.70 Pure alcohols (important: excluding alcohol duty) 2208.90.9 l alc 100 % S 15.91.10.80 Spirits, liqueurs and other spirituous beverages (excluding spirits distilled from grape wine, grape marc or fruit/whisky, rum, tafia, gin and geneva, spirits distilled from fruit) 2208 [.60.9 + .70 + .90(.1 + .41 + .5 + .69 + .75 + .77 + .78)] l alc 100 % S NACE 15.92: Production of ethyl alcohol from fermented materials 15.92.11.00 Undenatured ethyl alcohol of an alcoholic strength by volume  ¥ 80 % (important: excluding alcohol duty) 2207.10 l S 15.92.12.00 Denatured ethyl alcohol and other denatured spirits; of any strength 2207.20 l S NACE 15.93: Manufacture of wines 15.93.11.30 Champagne (important: excluding alcohol duty) 2204.10.11 l S 15.93.11.93 Sparkling wine from fresh grapes, of an actual alcoholic strength by volume of > 8,5 % volume (excluding Champagne; alcohol duty) 2204.10.19 l S 15.93.11.95 Sparkling wine from fresh grapes, of an actual alcoholic strength by volume of  ¤ 8,5 % (excluding alcohol duty) 2204.10 (.91 + .99) l S 15.93.12.11 White wine in specified regions (v.q.p.r.d.) 2204 [.21(.11 + .12 + .13 + .17 + .18 + .19 + .2 + .3 + .81 + .82) + .29(.11 + .12 + .13 + .17 + .18 + .7)] l S 15.93.12.13 White wine (other), not v.q.p.r.d. 2204 [.21(.79 + .84) + .29(.6 + .83)] l S 15.93.12.15 Wine/grape must with fermentation prevented or arrested by the addition of alcohol, put up with pressure of CO2 in solution  ¥ 1 bar < 3, at 20 oC (excluding sparkling wine) 2204 [.21.10 + .29.10] l S 15.93.12.17 Quality wine/grape must with fermentation prevented or arrested by the addition of alcohol, v.q.p.r.d. of an alcoholic strength of  ¤ 15 % excluding white wine and sparkling wine 2204 [.21(.4 + .6 + .71 + .74 + .76 + .77 + .78 + .83) + .29(.4 + .58 + .82)] l S 15.93.12.19 Wine and grape must with fermentation prevented or arrested by the addition of alcohol, of an alcoholic strength  ¤ 15 % (excluding white wine and sparkling wine v.q.p.r.d.) 2204 [.21(.80 + .85) + .29(.7+ .84)] l S 15.93.12.30 Port, Madeira, Sherry and other > 15 % alcohol 2204 [.21(.87 + .88 + .89 + .9) + .29(.87 + .88 + .89 + .9)] l S 15.93.12.53 Grape must in fermentation or with fermentation arrested (excluding by the addition of alcohol, alcohol duty) 2204.30.10 l S 15.93.12.59 Grape must (excluding in fermentation or with fermentation arrested or prevented, unfermented, alcohol duty) 2204.30.9 l S NACE 15.94: Manufacture of cider and other fruit wines 15.94.10.00 Fermented beverages and mixtures thereof (including with non-alcoholic beverages, cider, perry and mead; excluding malt beer, wine of grapes flavoured with plants or aromatic substances) 2206 l S NACE 15.95: Manufacture of other non-distilled fermented beverages 15.95.10.00 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances (excluding alcohol duty) 2205 l S NACE 15.96: Manufacture of beer 15.96.10.00 Beer made from malt (excluding non-alcoholic beer, beer containing  ¤ 0,5 % by volume of alcohol, alcohol duty) 2203 l S 15.96.20.00 Brewing or distilling dregs and waste (excluding alcohol duty) 2303.30 kg S NACE 15.97: Manufacture of malt 15.97.10.30 Malt, not roasted (excluding alcohol duty) 1107.10 kg S 15.97.10.50 Roasted malt (excluding alcohol duty, products which have undergone further processing, roasted malt put up as coffee substitutes) 1107.20 kg S NACE 15.98: Production of mineral waters and soft drinks 15.98.11.30 Mineral waters and aerated waters, unsweetened 2201.10 l S 15.98.11.50 Unsweetened and non flavoured waters; ice and snow (excluding mineral and aerated waters) 2201.90 l @ S 15.98.12.30 Waters, with added sugar; other sweetening matter or flavoured, i.e. soft drinks (including mineral and aerated) 2202.10 l S 15.98.12.50 Non-alcoholic beverages not containing milk fat (excluding sweetened or unsweetened mineral; aerated or flavoured waters) 2202.90.10 l S 15.98.12.70 Non-alcoholic beverages containing milk fat 2202.90.9 l S NACE 16.00: Manufacture of tobacco products 16.00.11.30 Cigars, cheroots and cigarillos containing tobacco or mixtures of tobacco and tobacco substitutes (excluding tobacco duty) 2402.10 p/st @ S 16.00.11.50 Cigarettes containing tobacco or mixtures of tobacco and tobacco substitutes (excluding tobacco duty) 2402.20 p/st @ S 16.00.11.70 Cigars; cheroots; cigarillos and cigarettes containing only tobacco substitutes (excluding tobacco duty) 2402.90 kg S 16.00.12.30 Smoking tobacco (excluding tobacco duty) 2403.10 kg S 16.00.12.90 Manufactured tobacco, extracts and essences, other homogenised or reconstituted tobacco, n.e.s. 2403.9 kg S NACE 17.1: Preparation and spinning of textile fibres 17.10.10.00 Wool grease and fatty substances derived therefrom, including lanolin 1505 kg T 17.10.20.11 Raw silk (not thrown) 5002 kg T 17.10.20.19 Silk waste, carded or combed 5003.90 kg T 17.10.20.21 Clean scoured wool, not carded or combed nor carbonised 5101.2 kg T 17.10.20.23 Carbonised wool, not carded or combed 5101.30 kg T 17.10.20.25 Noils of wool or fine animal hair 5103.10 kg T 17.10.20.27 Wool or animal hair, carded or combed (including wool tops) 5105 kg T 17.10.20.30 Cotton, carded or combed 5203 kg T 17.10.20.40 Flax broken, scutched, hackled or otherwise processed but not spun; flax tow and waste (including yarn waste, garnetted stock) 5301 [.2 + .30] kg T 17.10.20.50 Vegetable bast fibres (excluding flax), processed but not spun (including yarn waste, garnetted stock) 5302.90 + 5303.90 + 5304.90 + 5305 [.19 + .29] kg T 17.10.30.30 Synthetic staple fibres, carded, combed or otherwise processed for spinning 5506 kg T 17.10.30.50 Artificial staple fibres, carded, combed or otherwise processed for spinning 5507 kg T 17.10.41.50 Silk yarn, n.p.r.s. (excluding spun from silk waste) 5004 kg T 17.10.41.90 Yarn spun from silk waste, n.p.r.s. 5005 kg T 17.10.42.30 Yarn of carded wool or fine hair, n.p.r.s. 5106 + 5108.10 kg T 17.10.42.50 Yarn of combed wool or fine animal hair, n.p.r.s. 5107 + 5108.20 kg T 17.10.43.32 z Yarn of uncombed cotton, n.p.r.s., for woven fabrics (excluding for carpets and floor coverings) 5205 [.1 + .3]a + 5206 [.1 + .3]a kg T 17.10.43.33 z Yarn of uncombed cotton, n.p.r.s., for knitted fabrics and hosiery 5205 [.1 + .3]b + 5206 [.1 + .3]b kg T 17.10.43.35 z Yarn of uncombed cotton, n.p.r.s., for other uses (including carpets and floor coverings) 5205 [.1 + .3]c + 5206 [.1 + .3]c kg T 17.10.43.52 z Yarn of combed cotton, n.p.r.s., for woven fabrics (excluding for carpets and floor coverings) 5205 [.2 + .4]a + 5206 [.2 + .4]a kg T 17.10.43.53 z Yarn of combed cotton, n.p.r.s., for knitted fabrics and hosiery 5205 [.2 + .4]b + 5206 [.2 + .4]b kg T 17.10.43.55 z Yarn of combed cotton, n.p.r.s., for other uses (including carpets and floor coverings) 5205 [.2 + .4]c + 5206 [.2 + .4]c kg T 17.10.44.00 Flax yarn, n.p.r.s. 5306 [.10(.10 + .30 + .50) + .20.10] kg T 17.10.45.10 Silk yarn and silk waste yarn, p.r.s.; silk-worm gut 5006 kg T 17.10.45.30 Yarn of wool or fine animal hair, p.r.s. 5109 kg T 17.10.45.53 Cotton sewing thread, n.p.r.s. 5204.1 kg T 17.10.45.55 Cotton sewing thread, p.r.s. 5204.20 kg T 17.10.45.57 Cotton yarn, p.r.s. (excluding sewing thread) 5207 kg T 17.10.45.70 Flax yarn, p.r.s. 5306 [.10.90 + .20.90] kg T 17.10.46.00 Yarn of vegetable or bast fibres (excluding flax); paper yarn 5307 + 5308 kg T 17.10.51.30 Multiple or cabled synthetic filament yarn, n.p.r.s. 5402.6 kg T 17.10.51.50 Multiple or cabled yarn of artificial filaments, n.p.r.s. (excluding sewing thread) 5403.4 kg T 17.10.52.30 Yarn (other than sewing thread) containing 85 % or more by weight of synthetic staple fibres, n.p.r.s. 5509 [.1 + .2 + .3 + .4] kg T 17.10.52.50 Yarn of polyester staple fibres, mixed with artificial fibres, n.p.r.s. 5509.51 kg T 17.10.52.70 Yarn of synthetic staple fibres, mixed with cotton, n.p.r.s. 5509 [.53 + .62 + .92] kg T 17.10.52.90 Other yarns, of synthetic staple fibres, n.e.c., n.p.r.s. 5509 [.59 + .69 + .99] kg T 17.10.53.30 z Yarn containing < 85 % by weight of synthetic staple fibres mixed with carded wool or fine animal hair, n.p.r.s. 5509 [.52 + .61 + .91]a kg T 17.10.53.50 z Yarn containing < 85 % by weight of synthetic staple fibres, mixed with combed wool or fine animal hair, n.p.r.s. 5509 [.52 + .61 + .91]b kg T 17.10.54.00 Yarn of artifical staple fibres, n.p.r.s. 5510 kg T 17.10.55.13 Sewing thread of man-made filaments, n.p.r.s. 5401 [.10.1 + .20.10] kg T 17.10.55.15 Sewing thread of man-made filaments, p.r.s. 5401 [.10.90 + .20.90] kg T 17.10.55.30 Man-made filament yarn, p.r.s. (excluding sewing thread) 5406 kg T 17.10.55.53 Sewing thread of man-made staple fibres, n.p.r.s. 5508 [.10.10 + .20.10] kg T 17.10.55.55 Sewing thread of man-made staple fibres, p.r.s. 5508 [.10.90 + .20.90] kg T 17.10.55.70 Yarn of man-made staple fibres, p.r.s. (excluding sewing thread) 5511 kg T NACE 17.2: Textile weaving 17.20.10.10 Woven fabrics of silk or silk waste 5007 m2 S 17.20.10.20 Woven fabrics of carded wool or carded fine hair 5111 m2 T 17.20.10.30 Woven fabrics of combed wool or combed fine hair; woven fabrics of coarse animal hair 5112 + 5113 m2 T 17.20.10.40 Woven fabrics of flax,  ¥ 85 % by weight of flax 5309.1 m2 T 17.20.10.70 Woven fabrics of jute or of other textile bast fibres (excluding flax, true hemp, ramie) 5310 m2 T 17.20.10.80 Woven fabrics of flax, < 85 % by weight of flax 5309.2 m2 T 17.20.10.90 Woven fabrics of true hemp, ramie or other vegetable textile fibres (excluding flax, jute, other textile bast fibres); paper yarn 5311 m2 T 17.20.20.14 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for clothing 5208 [.1 + .2 + .3 + .5]a + 5210 [.1 + .2 + .3 + .5]a + 5212.1a  5208 [.11.10 + .21.10]a  5212.14a m2 T 17.20.20.17 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for household linen or home furnishing textiles 5208 [.1 + .2 + .3 + .5]b + 5210 [.1 + .2 + .3 + .5]b + 5212.1b  5208 [.11.10 + .21.10]b  5212.14b m2 T 17.20.20.19 z Woven fabrics of cotton, not of yarns of different colours, weighing  ¤ 200 g/m2, for technical or industrial uses (excluding gauze, medical gauze) 5208 [.1 + .2 + .3 + .5]c + 5210 [.1 + .2 + .3 + .5]c + 5212.1c  5208 [.11.10 + .21.10]c  5212.14c m2 T 17.20.20.20 Woven fabrics of cotton weighing  ¤ 100 g/m2, for medical gauzes, bandages and dressings 5208 [.11.10 + .21.10] m2 S 17.20.20.31 z Woven fabrics of cotton of yarns of different colours, weighing  ¤ 200 g/m2, for shirts and blouses 5208.4a + 5210.4a + 5212.14a m2 T 17.20.20.42 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for clothing 5209 [.1 + .2 + .3 + .5]a + 5211 [.1 + .2 + .3 + .5]a + 5212 [.21 + .22 + .23 + .25]a m2 T 17.20.20.44 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for household linen or home furnishing textiles 5209 [.1 + .2 + .3 + .5]b + 5211 [.1 + .2 + .3 + .5]b + 5212 [.21 + .22 + .23 + .25]b m2 T 17.20.20.49 z Woven fabrics of cotton, not of yarns of different colours, weighing > 200 g/m2, for technical or industrial uses 5209 [.1 + .2 + .3 + .5]c + 5211 [.1 + .2 + .3 + .5]c + 5212 [.21 + .22 + .23 + .25]c m2 T 17.20.20.60 Woven fabrics of denim cotton weighing > 200 g/m2 (including denim other than blue) 5209.42 + 5211.42 m2 S 17.20.20.72 z Woven fabrics of cotton of yarns of different colours, for other clothing 5208.4b + 5209 [.41 + .43 + .49]a + 5210.4b + 5211 [.41 + .43 + .49]a + 5212.14b + 5212.24a m2 T 17.20.20.74 z Woven fabrics of cotton of yarns of different colours, for household linen or home furnishing textiles 5208.4c + 5209 [.41 + .43 + .49]b + 5210.4c + 5211 [.41 + .43 + .49]b + 5212.14c + 5212.24b m2 T 17.20.20.79 z Woven fabrics of cotton of yarns of different colours, for technical or industrial uses 5208.4d + 5209 [.41 + .43 + .49]c + 5210.4d + 5211 [.41 + .43 + .49]c + 5212.14d + 5212.24c m2 T 17.20.31.30 Woven fabrics of man-made filament yarns obtained from high tenacity yarn, strip or the like (including nylon, other polyamides, polyester, viscose rayon) 5407 [.10 + .20 + .30] + 5408.10 m2 S 17.20.31.50 Woven fabrics of synthetic filament yarns (excluding those obtained from high tenacity yarn or strip and the like, for curtains and blinds) 5407 [.4 + .5 + .6 + .7 + .8 + .9] m2 T 17.20.31.70 Woven fabrics of artificial filament yarns (excluding those obtained from high tenacity yarn) 5408 [.2 + .3] m2 T 17.20.32.10 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres 5512 m2 T 17.20.32.20 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton (excluding fabrics of yarns of different colours) 5513 [.1 + .2 + .4] + 5514 [.1 + .2 + .4] m2 T 17.20.32.30 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of yarns of different colours 5513.3 + 5514.3 m2 T 17.20.32.40 Woven fabrics of synthetic staple fibres mixed mainly or solely with carded wool or fine animal hair 5515 [.13.1 + .22.1 + .92.10] m2 T 17.20.32.50 Woven fabrics of synthetic staple fibres mixed mainly or solely with combed wool or fine animal hair 5515 [.13.9 + .22.9 + .92.90] m2 T 17.20.32.90 Woven fabrics of synthetic staple fibres mixed other than with wool, fine animal hair or cotton, for home furnishing textiles or household linen 5515 [.11 + .12 + .19 + .21 + .29 + .91 + .99] m2 T 17.20.33.30 Woven fabrics of artificial staple fibres, not of yarns of different colours 5516 [.11 + .12 + .14 + .21 + .22 + .24 + .31 + .32 + .34 + .41 + .42 + .44 + .91 + .92 + .94] m2 T 17.20.33.50 Woven fabrics of artificial staple fibres, of yarns of different colours 5516 [.13 + .23 + .33 + .43 + .93] m2 S 17.20.40.10 Warp and weft pile fabrics; chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, tufted textile fabrics, narrow fabrics) 5801 m2 S 17.20.40.33 Terry towelling and similar woven terry fabrics of cotton 5802.1 m2 T 17.20.40.35 Terry towelling and similar woven terry fabrics (excluding cotton) 5802.20 m2 T 17.20.40.50 Tufted textile fabrics (excluding tufted carpets and other textile floor coverings) 5802.30 m2 S 17.20.40.70 Gauze (excluding medical gauze, narrow woven fabrics) 5803 m2 S 17.20.40.90 Woven fabrics of glass fibre (including narrow fabrics, glass wool) 7019 [.40 + .5] kg S NACE 17.30: Finishing of textiles 17.30.10.10 Dyeing of fibres   S S1 17.30.10.21 Dyeing of silk yarn   S S1 17.30.10.22 Dyeing of yarns of wool, fine or coarse animal hair and horsehair   S S1 17.30.10.23 Dyeing of cotton yarn (excluding sewing thread)   S S1 17.30.10.24 Dyeing of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   S S1 17.30.10.25 Dyeing of thread of synthetic filaments (excluding sewing thread)   S S1 17.30.10.26 Dyeing of thread of artificial filaments (excluding sewing thread)   S S1 17.30.10.27 Dyeing of yarn of synthetic staple fibres (excluding sewing thread)   S S1 17.30.10.28 Dyeing of yarn of artificial staple fibres (excluding sewing thread)   S S1 17.30.21.10 Bleaching of woven fabrics of silk   S S1 17.30.21.20 Bleaching of woven fabrics of wool, fine or coarse animal hair or horsehair   S S1 17.30.21.30 Bleaching of woven fabrics of cotton containing 85 % or more by weight of cotton   S S1 17.30.21.40 Bleaching of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   S S1 17.30.21.50 Bleaching of woven fabrics of synthetic filament yarn or of synthetic fibres   S S1 17.30.21.60 Bleaching of woven fabrics of artificial filament yarn or of artificial fibres   S S1 17.30.21.70 Bleaching of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   S S1 17.30.21.80 Bleaching of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   S S1 17.30.21.90 Bleaching of knitted or crocheted fabrics   S S1 17.30.22.10 Dyeing of woven fabrics of silk or of silk waste   S S1 17.30.22.20 Dyeing of woven fabrics of wool, fine or coarse animal hair or horsehair   S S1 17.30.22.30 Dyeing of woven fabrics of cotton containing  ¥ 85 % by weight of cotton   S S1 17.30.22.40 Dyeing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   S S1 17.30.22.50 Dyeing of woven fabrics of synthetic filament yarn or of synthetic fibres   S S1 17.30.22.60 Dyeing of woven fabrics of artificial filament yarn or of artificial fibres   S S1 17.30.22.70 Dyeing of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   S S1 17.30.22.80 Dyeing of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   S S1 17.30.22.90 Dyeing of knitted or crocheted fabrics and nonwovens   S S1 17.30.30.10 Printing of woven fabrics of silk   S S1 17.30.30.20 Printing of woven fabrics of wool, fine or coarse animal hair or horsehair   S S1 17.30.30.30 Printing of woven fabrics of cotton containing  ¥85 % by weight of cotton   S S1 17.30.30.40 Printing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn   S S1 17.30.30.50 Printing of woven fabrics of synthetic filament yarn or of synthetic fibres   S S1 17.30.30.60 Printing of woven fabrics of artificial filament yarn or of artificial fibres   S S1 17.30.30.70 Printing of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   S S1 17.30.30.80 Printing of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   S S1 17.30.30.90 Printing of knitted or crocheted fabrics and nonwovens   S S1 17.30.40.10 Finishing of woven fabrics of silk (excluding bleaching, dyeing, printing)   S S1 17.30.40.20 Finishing of woven fabrics of wool, fine or coarse animal hair or horsehair (excluding bleaching, dyeing, printing)   S S1 17.30.40.30 Finishing of woven fabrics of cotton containing  ¥ 85 % by weight of cotton (excluding bleaching, dyeing, printing)   S S1 17.30.40.40 Finishing of woven fabrics of flax, jute, other textile bast fibres, vegetable textile fibres and paper yarn (excluding bleaching, dyeing, printing)   S S1 17.30.40.50 Finishing of woven fabrics of synthetic filament yarn or of synthetic fibres (excluding bleaching, dyeing, printing)   S S1 17.30.40.60 Finishing of woven fabrics of artificial filament yarn or of artificial fibres (excluding bleaching, dyeing, printing)   S S1 17.30.40.70 Finishing (excluding bleaching, dyeing, printing) of woven pile fabrics and chenille fabrics (excluding terry towelling and similar woven terry fabrics of cotton, narrow woven fabrics)   S S1 17.30.40.80 Finishing (excluding bleaching, dyeing, printing), of terry towelling and similar terry fabrics (excluding tufted textile fabrics)   S S1 17.30.40.90 Finishing of knitted or crocheted fabrics and nonwovens (excluding bleaching, dyeing, printing)   S S1 17.30.40.95 Finishing services of clothing   S S1 NACE 17.40: Manufacture of made-up textile articles, except apparel 17.40.11.30 Blankets and travelling rugs of wool or fine animal hair (excluding electric blankets) 6301.20 p/st S 17.40.11.50 Blankets and travelling rugs of synthetic fibres (excluding electric blankets) 6301.40 p/st S 17.40.11.90 Blankets (excluding electric blankets) and travelling rugs of textile materials (excluding wool or fine animal hair, of synthetic fibres) 6301 [.30 + .90] p/st S 17.40.12.30 Bedlinen of knitted or crocheted textiles 6302.10 kg S 17.40.12.53 Bedlinen of cotton (excluding knitted or crocheted) 6302 [.21 + .31] kg S 17.40.12.55 Bedlinen of flax or ramie (excluding knitted or crocheted) 6302 [.29.10 + .39.20] kg S 17.40.12.59 Bedlinen of woven textiles (excluding cotton, of flax or ramie) 6302 [.22.90 + .29.90 + .32.90 + .39.90] kg S 17.40.12.70 Bedlinen of non-woven man-made fibres (excluding knitted or crocheted) 6302 [.22.10 + .32.10] kg S 17.40.13.30 Table linen of knitted or crocheted textiles 6302.40 kg S 17.40.13.53 Table linen of cotton (excluding knitted or crocheted) 6302.51 kg S 17.40.13.55 Table linen of flax (excluding knitted or crocheted) 6302.52 kg S 17.40.13.59 Table linen of woven man-made fibres and of other woven or nonwoven textiles (excluding cotton, of flax) 6302 [.53.90 + .59] kg S 17.40.13.70 Table linen of nonwoven man-made fibres 6302.53.10 kg S 17.40.14.30 Toilet linen and kitchen linen, of terry towelling or similar terry fabrics of cotton 6302.60 kg S 17.40.14.50 Woven toilet linen and kitchen linen, of textiles (excluding terry towelling or similar terry fabrics of cotton) 6302 [.91 + .92 + .93.90 + .99] kg S 17.40.14.70 Toilet linen and kitchen linen, of nonwoven man-made fibres 6302.93.10 kg S 17.40.15.30 Curtains and interior blinds, curtain or bed valances, of knitted or crocheted materials 6303.1 m2 S 17.40.15.50 Curtains and interior blinds, curtain or bed valances, of woven materials 6303 [.91 + .92.90 + .99.90] m2 S 17.40.15.70 Curtains and interior blinds, curtain or bed valances, of nonwoven materials 6303 [.92.10 + .99.10] m2 S 17.40.16.30 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais, and needle-worked tapestries (including petit point, cross-stitch) whether or not made up 5805  S 17.40.16.53 Bedspreads (excluding eiderdowns) 6304.1 p/st S 17.40.16.59 Furnishing articles including furniture and cushion covers as well as cushion covers, etc. for car seats (excluding blankets, travelling rugs, bedlinen, table linen, toilet linen, kitchen linen, curtains, blinds, valances and bedspreads) 6304.9  S 17.40.16.70 Sets of woven fabrics and yarns for making up into rugs, tapestries, embroidered tablecloths, serviettes, or similar textile articles, p.r.s. 6308  S 17.40.21.30 Sacks and bags, of cotton, used for packing goods 6305.20 kg S 17.40.21.50 Sacks and bags, of knitted or crocheted polyethylene or polypropylene strip, used for packing goods 6305 [.32.11 + .33.10] kg S 17.40.21.73 Sacks and bags, of polyethylene or polypropylene strip, weighing  ¤ 120 g/m2, used for packing goods (excluding knitted or crocheted) 6305 [.32.81 + .33.91] kg S 17.40.21.75 Sacks and bags, of polyethylene or polypropylene strip, weighing > 120 g/m2, used for packing goods (excluding knitted or crocheted) 6305 [.32.89 + .33.99] kg S 17.40.21.90 Sacks and bags, used for packing goods (excluding cotton, polyethylene or polypropylene strip) 6305 [.10 + .32.90 + .39 + .90] kg S 17.40.22.10 Tarpaulins, awnings and sunblinds (excluding caravan awnings) 6306.1 kg S 17.40.22.30 Tents (including caravan awnings) 6306.2 kg S 17.40.22.50 Sails 6306.3 kg S 17.40.22.70 Pneumatic mattresses and other camping goods (excluding caravan awnings, tents, sleeping bags) 6306 [.4 + .9] kg S 17.40.23.00 Parachutes and rotochutes, parts and accessories (including dirigible parachutes) 8804 kg S 17.40.24.30 Sleeping bags 9404.30 p/st S 17.40.24.93 Articles of bedding of feathers or down (including quilts and eiderdowns, cushions, pouffes, pillows) (excluding mattresses, sleeping bags) 9404.90.10 p/st @ S 17.40.24.99 Articles of bedding filled other than with feathers or down (including quilts and eiderdowns, cushions, pouffes, pillows) (excluding mattresses, sleeping bags) 9404.90.90 p/st @ S 17.40.25.53 Floor-cloths, dish-cloths, dusters and similar cleaning cloths, of nonwoven textiles 6307.10.30 kg S 17.40.25.57 Floor-cloths, dish-cloths, dusters and similar cleaning cloths (excluding knitted or crocheted, articles of nonwoven textiles) 6307.10.90 kg S 17.40.25.90 Floorcloths, dishcloths, dusters and similar cleaning cloths, knitted or crocheted; life jackets, lifebelts and other made up articles 6307 [.10.10 + .20 + .90] kg S 17.40.90.00 Repair services of tarpaulins and camping equipment, and other made-up textile articles   S NACE 17.51: Manufacture of carpets and rugs 17.51.11.00 Knotted carpets and other knotted textile floor coverings 5701 m2 S 17.51.12.00 Woven carpets and other woven textile coverings (excluding tufted or flocked) 5702 m2 S 17.51.13.00 Tufted carpets and other tufted textile floor coverings 5703 m2 S 17.51.14.30 Needlefelt carpets and other needlfelt textile floor coverings (excluding tufted or flocked) 5704 m2 S 17.51.14.90 Carpets and other textile floor coverings (excluding knotted, woven, tufted, needlefelt) 5705 m2 S NACE 17.52: Manufacture of cordage, rope, twine and netting 17.52.11.33 Twine, cordage, rope or cables, of sisal or other textile fibres of agave measuring > 100 000 decitex, of jute or other textile bast fibres and hard leaf fibres (excluding binder or baler twine) 5607 [.10 + .29.10 + .90.10] kg S 17.52.11.35 Twines of sisal measuring  ¤ 100 000 decitex (10 g/m) (excluding binder or baler twine) 5607.29.90 kg S 17.52.11.53 Sisal binder or baler (agricultural) twines 5607.21 kg S 17.52.11.55 Polyethylene or polypropylene binder or baler (agricultural) twines 5607.41 kg S 17.52.11.60 Cordage, ropes or cables of polyethylene, polypropylene, nylon or other polyamides or of polyesters measuring > 50 000 decitex, of other synthetic fibres (excluding binder or baler twine) 5607 [.49.1 + .50(.1 + .90)] kg S 17.52.11.70 Twines of polyethylene or polypropylene, of nylon or other polyamides or polyesters measuring  ¤ 50 000 decitex (5 g/m) (excluding binder or baler twine) 5607 [.49.90 + .50.30] kg S 17.52.11.90 Twines, cordage, rope and cables of textile materials (excluding jute and other textile bast fibres, sisal, abaca or other hard leaf fibres, synthetic fibres) 5607.90.90 kg S 17.52.12.33 Made-up fishing nets from twine, cordage or rope of man-made fibres (excluding fish landing nets) 5608.11 (.11 + .91) kg S 17.52.12.35 Made-up fishing nets from yarn of man-made fibres (excluding fish landing nets) 5608.11 (.19 + .99) kg S 17.52.12.53 Made-up nets from twine, cable or rope of nylon or other polyamides (excluding netting in the piece produced by crochet, hairnets, sports and fishing nets) 5608.19.11 kg S 17.52.12.55 Made-up nets of nylon or other polyamides (excluding netting in the piece produced by crochet, hairnets, sports and fishing nets, those made from twine, cable or rope) 5608.19.19 kg S 17.52.12.59 Knotted netting of textile materials (excluding made-up fishing nets of man-made textiles, other made-up nets of nylon or other polyamides) 5608 [.19(.30 + .90) + .90] kg S 17.52.12.80 Articles of twine, cordage, rope or cables 5609 kg S 17.52.90.00 Repair services of nets and ropeworks   S NACE 17.53: Manufacture of non-wovens and articles made from non-wovens, except apparel 17.53.10.10 Nonwovens of a weight  ¤ 25 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.11.90 + .91.90] kg S 17.53.10.20 Nonwovens of a weight of > 25 g/m2 but  ¤ 70 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.12.90 + .92.90] kg S 17.53.10.30 Nonwovens of a weight of > 70 g/m2 but  ¤ 150 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.13.90 + .93.90] kg S 17.53.10.50 Nonwovens of a weight of > 150 g/m2 (including articles made from nonwovens) (excluding articles of apparel, coated or covered) 5603 [.14.90 + .94.90] kg S 17.53.10.70 Nonwovens, coated or covered (including articles made from nonwovens) (excluding articles of apparel) 5603 [.11.10 + .12.10 + .13.10 + .14.10 + .91.10 + .92.10 + .93.10 + .94.10] kg S NACE 17.54: Manufacture of other textiles n.e.c. 17.54.11.30 Narrow woven fabrics other than labels, badges and other similar articles 5806  S 17.54.11.50 Labels, badges and similar articles in textile materials (excluding embroidered) 5807  S 17.54.11.70 Braids in the piece; tassels and pompons, ornamental trimmings (excluding knitted or crocheted) 5808  S 17.54.12.30 Tulles and other net fabrics (excluding woven, knitted or crocheted) 5804.10  S 17.54.12.50 Machine-made lace in the piece, in strips or in motifs 5804.2  S 17.54.12.70 Hand-made lace in the piece, in strips or in motifs 5804.30  S 17.54.13.30 Embroidery (without visible ground) in the piece, in strips or in motifs 5810.10  S 17.54.13.50 Cotton embroidery in the piece, in strips or in motifs 5810.91  S 17.54.13.70 Embroidery of textiles in the piece, in strips or in motifs (excluding without visible ground, cotton) 5810 [.92 + .99]  S 17.54.20.00 Felt, whether or not impregnated, coated, covered or laminated, n.e.s. 5602 kg S 17.54.31.40 Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding 5601.10 kg S 17.54.31.60 Wadding; other articles of wadding 5601 [.2 + .30] kg S 17.54.32.00 Rubber thread and cord, textile covered; textile yarn and strip impregnated, coated, covered or sheathed with rubber or plastics 5604 kg S 17.54.33.00 Metallized yarn, strip and the like of man-made textile materials, combined with metal in thread, strip or powder forms, or covered in metal 5605 kg S 17.54.34.00 Woven fabrics of metal thread and woven fabrics of metallized yarn, used in apparel, as furnishing fabrics or similar purposes 5809 kg S 17.54.35.00 Gimped yarn and gimped strip and the like, of man-made textile materials of an apparent width  ¤ 5 mm; chenille yarn; loop wale-yarn 5606 kg S 17.54.36.00 Tyre cord fabrics of high tenacity yarn, of nylon, other polyamides, polyesters or viscose rayon 5902 m2 S 17.54.37.00 Textile fabrics, coated 5901 + 5903 + 5907 m2 S 17.54.38.30 Textile hosepiping and similar textile tubing, whether or not impregnated or coated, with or without lining, armour or accessories of other materials 5909 kg S 17.54.38.50 Textile wicks, conveyer belts, textile tubing (including reinforced with metal or other material) 5908 + 5910 + 5911 [.10 + .20 + .40 + .90] kg S 17.54.38.70 Textile fabrics and felts, for paper-making machines or similar machines (including for pulp or asbestos-cement) 5911.3 kg S 17.54.39.00 Quilted textile products in the piece (excluding embroidery) 5811 m2 S NACE 17.60: Manufacture of knitted and crocheted fabrics 17.60.11.30 Long pile fabrics 6001.10 kg T 17.60.11.50 Looped pile fabrics 6001.2 kg T 17.60.11.70 Knitted or crocheted pile fabrics (excluding long or looped pile) 6001.9 kg T 17.60.12.00 Knitted or crocheted fabrics (excluding pile fabrics) 6002 + 6003 + 6004 + 6005 + 6006 kg T NACE 17.71: Manufacture of knitted and crocheted hosiery 17.71.10.33 Panty hose and tights, of knitted or crocheted synthetic fibres, measuring per single yarn < 67 decitex 6115.11 p/st S 17.71.10.35 Panty hose and tights, of knitted or crocheted synthetic fibres, measuring per single yarn  ¥ 67 decitex 6115.12 p/st S 17.71.10.37 Panty hose and tights, of textiles (excluding those of knitted or crocheted synthetic fibres) 6115.19 p/st S 17.71.10.50 Women's full-length or knee-length knitted or crocheted hosiery, measuring per single yarn < 67 decitex 6115.20 pa S 17.71.10.90 Knitted or crocheted hosiery and footwear (including socks; excluding women's full-length/knee-length hosiery, measuring < 67 decitex, panty-hose and tights, footwear with applied soles) 6115.9 pa S NACE 17.72: Manufacture of knitted and crocheted pullovers, cardigans and similar articles 17.72.10.31 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of wool or fine animal hair (excluding jerseys and pullovers containing  ¥ 50 % of wool and weighing  ¥ 600 g) 6110 [.11.30 + .12.10 + .19.10] p/st S 17.72.10.32 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of wool or fine animal hair (excluding jerseys and pullovers containing  ¥ 50 % of wool and weighing  ¥ 600 g) 6110 [.11.90 + .12.90 + .19.90] p/st S 17.72.10.33 Jerseys and pullovers, containing  ¥ 50 % by weight of wool and weighing  ¥ 600 g per article 6110.11.10 p/st S 17.72.10.53 Lightweight fine knit roll, polo or turtle neck jumpers and pullovers, of cotton 6110.20.10 p/st S 17.72.10.55 Lightweight fine knit roll, polo or turtle neck jumpers and pullovers, of man-made fibres 6110.30.10 p/st S 17.72.10.61 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of cotton (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.20.91 p/st S 17.72.10.62 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of cotton (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.20.99 p/st S 17.72.10.71 Men's or boys' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of man-made fibres (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.30.91 p/st S 17.72.10.72 Women's or girls' jerseys, pullovers, sweatshirts, waistcoats and cardigans, of man-made fibres (excluding lightweight fine knit roll, polo or turtle neck jumpers and pullovers) 6110.30.99 p/st S 17.72.10.90 Jerseys, pullovers, sweatshirts, waistcoats and cardigans, of textile materials (excluding those of wool or fine animal hair, cotton, man-made fibres) 6110.90 p/st S NACE 18.10: Manufacture of leather clothes 18.10.10.00 Articles of apparel of leather or of composition leather (including coats and overcoats) (excluding clothing accessories, headgear, footwear) 4203.10 p/st @ S NACE 18.21: Manufacture of workwear 18.21.11.20 Men's or boys' ensembles, of cotton or man-made fibres, for industrial and occupational wear 6203 [.22.10 + .23.10 + .29.11] p/st S 18.21.11.30 Men's or boys' jackets and blazers, of cotton or man-made fibres, for industrial and occupational wear 6203 [.32.10 + .33.10 + .39.11] p/st S 18.21.12.40 Men's or boys' trousers and breeches, of cotton or man-made fibres, for industrial or occupational wear 6203 [.42.11 + .43.11 + .49.11] p/st S 18.21.12.50 Men's or boys' bib and brace overalls, of cotton or man-made fibres, for industrial or occupational wear 6203 [.42.51 + .43.31 + .49.31] p/st S 18.21.21.20 Women's or girls' ensembles, of cotton or man-made fibres, for industrial or occupational wear 6204 [.22.10 + .23.10 + .29.11] p/st S 18.21.21.30 Women's or girls' jackets and blazers, of cotton or man-made fibres, for industrial or occupational wear 6204 [.32.10 + .33.10 + .39.11] p/st S 18.21.22.40 Women's or girls' trousers and breeches, of cotton or man-made fibres, for industrial or occupational wear 6204 [.62.11 + .63.11 + .69.11] p/st S 18.21.22.50 Women's or girls' bib and brace overalls, of cotton or man-made fibres, for industrial or occupational wear 6204 [.62.51 + .63.31 + .69.31] p/st S 18.21.30.13 Men's or boys' other garments, of cotton or man-made fibres, for industrial or occupational wear 6211 [.32.10 + .33.10] p/st @ S 18.21.30.23 Women's or girls' other garments, of cotton or man-made fibres, for industrial or occupational wear 6211 [.42.10 + .43.10] p/st @ S NACE 18.22: Manufacture of other outerwear 18.22.11.10 Men's or boys' overcoats, car-coats, capes, cloaks and similar articles, of knitted or crocheted textiles (excluding jackets and blazers, anoraks, wind-cheaters and wind-jackets) 6101 [.10.10 + .20.10 + .30.10 + .90.10] p/st S 18.22.11.20 Men's or boys' anoraks, ski-jackets, wind-cheaters, wind-jackets and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6101 [.10.90 + .20.90 + .30.90 + .90.90] p/st S 18.22.12.30 Men's or boys' jackets and blazers, of knitted or crocheted textiles 6103.3 p/st S 18.22.12.60 Men's or boys' suits and ensembles, of knitted or crocheted textiles 6103 [.1 + .2] p/st S 18.22.12.70 Men's or boys' trousers, breeches, shorts, bib and brace overalls, of knitted or crocheted textiles 6103.4 p/st S 18.22.13.10 Women's or girls' overcoats, car-coats, capes, cloaks and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6102 [.10.10 + .20.10 + .30.10 + .90.10] p/st S 18.22.13.20 Women's or girls' anoraks, ski-jackets, wind-cheaters, wind-jackets and similar articles, of knitted or crocheted textiles (excluding jackets and blazers) 6102 [.10.90 + .20.90 + .30.90 + .90.90] p/st S 18.22.14.30 Women's or girls' jackets and blazers, of knitted or crocheted textiles 6104.3 p/st S 18.22.14.60 Women's or girls' suits and ensembles, of knitted or crocheted textiles 6104 [.1 + .2] p/st S 18.22.14.70 Women's or girls' dresses, of knitted or crocheted textiles 6104.4 p/st S 18.22.14.80 Women's or girls' skirts and divided skirts, of knitted or crocheted textiles 6104.5 p/st S 18.22.14.90 Women's or girls' trousers, breeches, shorts, bib and brace overalls, of knitted or crocheted textiles 6104.6 p/st S 18.22.21.10 Men's or boys' raincoats 6201 [.12.10 + .13.10] p/st S 18.22.21.20 Men's or boys' overcoats, car-coats, capes, etc. 6201 [.11 + .12.90 + .13.90 + .19] p/st S 18.22.21.30 Men's or boys' anoraks, ski-jackets, wind-jackets and similar articles 6201.9 p/st S 18.22.22.10 Men's or boys' suits (excluding knitted or crocheted) 6203.1 p/st S 18.22.22.20 Men's or boys' ensembles (excluding knitted or crocheted) 6203 [.21 + .22.80 + .23.80 + .29(.18 + .90)] p/st S 18.22.23.00 Men's or boys' jackets and blazers (excluding knitted or crocheted) 6203 [.31 + 32.90 + .33.90 + .39(.19 + .90)] p/st S 18.22.24.42 Men's or boys' trousers and breeches, of denim (excluding for industrial or occupational wear) 6203.42.31 p/st S 18.22.24.44 Men's or boys' trousers, breeches and shorts, of wool or fine animal hair (excluding knitted or crocheted, for industrial or occupational wear) 6203.41 (.10 + .90) p/st S 18.22.24.45 Men's or boys' trousers and breeches, of man-made fibres (excluding knitted or crocheted, for industrial or occupational wear) 6203 [.43.19 + .49.19] p/st S 18.22.24.48 Men's or boys' trousers and breeches, of cotton (excluding denim, knitted or crocheted) 6203.42 (.33 + .35) p/st S 18.22.24.49 Men's or boys' trousers, breeches, shorts and bib and brace overalls (excluding wool, cotton and man-made fibres, knitted or crocheted) 6203.49.90 p/st S 18.22.24.55 Men's or boys' bib and brace overalls (excluding knitted or crocheted, for industrial or occupational wear) 6203 [.41.30 + .42.59 + .43.39 + .49.39] p/st S 18.22.24.60 Men's or boys' shorts, of cotton or man-made fibres (excluding knitted or crocheted) 6203 [.42.90 + .43.90 + .49.50] p/st S 18.22.31.10 Women's or girls' raincoats 6202 [.12.10 + .13.10] p/st S 18.22.31.20 Women's or girls' overcoats, etc. 6202 [.11 + .12.90 + .13.90 + .19] p/st S 18.22.31.30 Women's or girls' anoraks, ski-jackets, wind-jackets and similar articles (excluding jackets or blazers) 6202.9 p/st S 18.22.32.10 Women's or girls' suits (excluding knitted or crocheted) 6204.1 p/st S 18.22.32.20 Women's or girls' ensembles (excluding knitted or crocheted) 6204 [.21 + .22.80 + .23.80 + .29(.18 + .90)] p/st S 18.22.33.30 Women's or girls' jackets and blazers (excluding knitted or crocheted) 6204 [.31 + .32.90 + .33.90 + .39(.19 + .90)] p/st S 18.22.34.70 Women's or girls' dresses (excluding knitted or crocheted) 6204.4 p/st S 18.22.34.80 Women's or girls' skirts and divided skirts (excluding knitted or crocheted) 6204.5 p/st S 18.22.35.42 Women's or girls' trousers and breeches, of denim (excluding for industrial or occupational wear) 6204.62.31 p/st S 18.22.35.48 Women's or girls' trousers and breeches, of cotton (excluding denim, for industrial or occupational wear) 6204.62 (.33 + .39) p/st S 18.22.35.49 Women's or girls' trousers and breeches (excluding wool or fine animal hair, man-made fibres, knitted or crocheted) 6204 [.61.10 + .63.18 + .69.18] p/st S 18.22.35.51 Women's or girls' bib and brace overalls, of cotton (excluding knitted or crocheted, for industrial or occupational wear) 6204.62.59 p/st S 18.22.35.61 Women's or girls' shorts, of cotton (excluding knitted and crocheted) 6204.62.90 p/st S 18.22.35.63 Women's or girls' bib and brace overalls, of textiles (excluding cotton, knitted or crocheted, for industrial or occupational wear) and women's or girls' shorts, of wool or fine animal hair (excluding knitted or crocheted) 6204 [.61.85 + .63.39 + .69.39] p/st S 18.22.35.65 Women's or girls' shorts, of man-made fibres (excluding knitted or crocheted) 6204 [.63.90 + .69.50] p/st S 18.22.35.69 Women's or girls' trousers, breeches, bib and brace overalls, of textiles (excluding cotton, wool or fine animal hair, man-made fibres, knitted or crocheted) 6204.69.90 p/st S NACE 18.23: Manufacture of underwear 18.23.11.10 Men's or boys' shirts and under-shirts, of knitted or crocheted textiles 6105 p/st S 18.23.12.20 Men's or boys' underpants and briefs, of knitted or crocheted textiles (including boxer shorts) 6107.1 p/st S 18.23.12.30 Men's or boys' nightshirts and pyjamas, of knitted or crocheted textiles 6107.2 p/st S 18.23.12.40 Men's or boys' dressing gowns, bathrobes and similar articles, of knitted or crocheted textiles 6107.9 p/st S 18.23.13.10 Women's or girls' blouses, shirts and shirt-blouses, of knitted or crocheted textiles 6106 p/st S 18.23.14.20 Women's or girls' briefs and panties, of knitted or crocheted textiles (including boxer shorts) 6108.2 p/st S 18.23.14.30 Women's or girls' nighties and pyjamas, of knitted or crocheted textiles 6108.3 p/st S 18.23.14.40 Women's or girls' negligees, bathrobes, dressing gowns and similar articles, of knitted or crocheted textiles 6108.9 p/st S 18.23.14.50 Women's or girls' slips and petticoats, of knitted or crocheted textiles 6108.1 p/st S 18.23.21.00 Men's or boys' shirts (excluding knitted or crocheted) 6205 p/st S 18.23.22.20 Men's or boys' underpants and briefs (including boxer shorts) (excluding knitted or crocheted) 6207.1 p/st S 18.23.22.30 Men's or boys' nightshirts and pyjamas (excluding knitted or crocheted) 6207.2 p/st S 18.23.22.40 Men's or boys' singlets, vests, bathrobes, dressing gowns and similar articles (excluding knitted or crocheted) 6207.9 p/st @ S 18.23.23.00 Women's or girls' blouses, shirts and shirt-blouses (excluding knitted or crocheted) 6206 p/st S 18.23.24.30 Women's or girls' nightdresses and pyjamas (excluding knitted or crocheted) 6208.2 p/st S 18.23.24.50 Women's or girls' slips and petticoats (excluding knitted or crocheted) 6208.1 p/st S 18.23.24.60 Women's or girls' singlets and other vests, briefs, panties, nÃ ©gligÃ ©s, bathrobes, dressing gowns, housecoats and similar articles of cotton (excluding knitted or crocheted) 6208.91 p/st @ S 18.23.24.80 Women's or girls' negligees, bathrobes, dressing gowns, singlets, vests, briefs and panties (including boxer shorts), of fibres other than cotton (excluding knitted or crocheted) 6208.92 p/st @ S 18.23.24.89 Women's or girls' singlets, vests, briefs, panties, negligees, bathrobes, dressing gowns and similar articles, of textiles (excluding cotton, man-made fibres, knitted or crocheted) 6208.99 p/st @ S 18.23.25.30 Brassieres 6212.10 p/st S 18.23.25.50 Girdles, panty-girdles and corselettes (including bodies with adjustable straps) 6212 [.20 + .30] p/st S 18.23.25.70 Braces, suspenders, garters and similar articles and parts thereof 6212.90  S 18.23.30.00 T-shirts, singlets and vests, knitted or crocheted 6109 p/st S NACE 18.24: Manufacture of other wearing apparel and accessories n.e.c. 18.24.11.00 Babies' garments and clothing accessories, knitted or crocheted including vests, rompers, underpants, stretch-suits, napkins, gloves or mittens or mitts, outerwear (for children of height  ¤ 86 cm) 6111  S 18.24.12.10 Track-suits, of knitted or crocheted textiles 6112.1 p/st S 18.24.12.30 Ski-suits, of knitted or crocheted textiles 6112.20 p/st @ S 18.24.12.40 Men's or boys' swimwear, of knitted or crocheted textiles 6112.3 p/st S 18.24.12.50 Women's or girls' swimwear, of knitted or crocheted textiles 6112.4 p/st S 18.24.12.90 Other garments, knitted or crocheted (including bodies with a proper sleeve) 6114 kg S 18.24.13.00 Gloves, mittens and mitts, of knitted or crocheted textiles 6116 pa S 18.24.14.30 Shawls, scarves, mufflers, mantillas, veils and the like, of knitted or crocheted textiles 6117.10 p/st @ S 18.24.14.50 Ties, bow ties and cravats, of knitted or crocheted textiles 6117.20 p/st @ S 18.24.14.90 Clothing accessories and parts thereof, of knitted or crocheted textiles (excluding gloves, mittens, shawls, scarves and mufflers, mantillas and veils-ties, bow-ties and cravats) 6117 [.80 + .90]  S 18.24.21.00 Babies' clothing and accessories, of textiles, not knitted or crocheted (for children of height  ¤ 86 cm) including vests, rompers, underpants, stretch-suits, napkins, gloves, mittens and outerwear 6209  S 18.24.22.10 Other men's or boys' apparel n.e.c., including waistcoats, tracksuits and jogging suits (excluding ski-suits, knitted or crocheted) 6211[.31 + .32 (.31 + .4 + .90) + .33 (.31 + .4 + .90) + .39] p/st @ S 18.24.22.20 Other women's or girls' apparel n.e.c., including waistcoats, tracksuits and jogging suits (excluding ski-suits, knitted or crocheted) 6211[.41 + .42 (.31 + .4 + .90) + .43 (.31 + .4 + .90) + .49] p/st @ S 18.24.22.30 Ski-suits (excluding knitted or crocheted textiles) 6211.20 p/st S 18.24.22.40 Men's or boys' swimwear (excluding knitted or crocheted textiles) 6211.11 p/st S 18.24.22.50 Women's or girls' swimwear (excluding knitted or crocheted textiles) 6211.12 p/st S 18.24.23.10 Handkerchiefs 6213 p/st S 18.24.23.33 Shawls, scarves, mufflers, mantillas, veils and the like (excluding articles of silk or silk waste, knitted or crocheted) 6214[.20 + .30 + .40 + .90] p/st S 18.24.23.38 Shawls, scarves, mufflers, mantillas, veils and the like, of silk or silk waste (excluding knitted or crocheted) 6214.10 p/st S 18.24.23.53 Ties, bow ties and cravats (excluding articles of silk or silk waste, knitted or crocheted) 6215[.20 + .90] p/st S 18.24.23.58 Ties, bow ties and cravats, of silk or silk waste (excluding knitted or crocheted) 6215.10 p/st S 18.24.23.70 Gloves, mittens and mitts (excluding knitted or crocheted) 6216 pa S 18.24.23.93 Clothing accessories of textiles (excluding shawls, scarves and mufflers, mantillas and veils, ties, bow-ties and cravats, gloves, mittens and mitts, knitted or crocheted) 6217.10  S 18.24.23.95 Parts of garments or of clothing accessories, of textiles (excluding bras, girdles and corsets, braces, suspenders and garters, knitted or crocheted) 6217.90  S 18.24.31.73 Protective gloves, mittens and mitts for all trades, of leather or composition leather 4203.29.10 pa S 18.24.31.75 Gloves, mittens and mitts, of leather or composition leather (excluding for sport, protective for all trades) 4203.29.9 pa S 18.24.31.80 Belts and bandoliers, of leather or composition leather 4203.30 p/st @ S 18.24.31.90 Clothing accessories of leather or composition leather (excluding gloves, mittens and mitts, belts and bandoliers) 4203.40  S 18.24.32.10 Garments made up of knitted or crocheted, coated, impregnated, covered, laminated, rubberised textile fabrics 6113  S 18.24.32.33 Garments made up of felt (excluding hats) 6210.10.10 p/st @ S 18.24.32.35 Garments made up of other non-woven fabrics 6210.10.90 p/st @ S 18.24.32.53 Garments of 6201.11 to 19, made up of fabrics of 5903, 5906 or 5907 6210.20 p/st S 18.24.32.55 Garments of 6202.11 to 19, made up of fabrics of 5903, 5906 or 5907 6210.30 p/st S 18.24.32.73 Men's or boys' garments, made up of fabrics of 5903, 5906 or 5907 6210.40 p/st @ S 18.24.32.75 Women's or girls' garments, made up of fabrics of 5903, 5906 or 5907 6210.50 p/st @ S 18.24.41.30 Hat-forms, hat bodies and hoods, plateaux and manchons of felt (including slit manchons) (excluding those blocked to shape, those with made brims) 6501 p/st S 18.24.41.50 Hat-shapes, plaited or made by assembling strips of any material (excluding those blocked to shape, those with made brims, those lined or trimmed) 6502 p/st S 18.24.42.30 Felt hats and other felt headgear, made from hat bodies or hoods and plateaux 6503 p/st S 18.24.42.50 Hats and other headgear, plaited or made by assembling strips of any material 6504 p/st S 18.24.42.70 Hats and other headgear, knitted or crocheted or made-up from lace, felt or other textile fabric in the piece (but not in strips); hair-nets of any material 6505 p/st @ S 18.24.43.33 Hats and headgear, of furskin 6506.92 p/st S 18.24.43.35 Hats and other headgear (excluding felt, plaited or made-up from fabrics in the piece or in strips, knitted or crocheted, of rubber, of plastics, of fur-skin, safety headgear) 6506.99 p/st S 18.24.43.50 Head-bands, linings, covers, hat foundations, hat frames, peaks and chin straps for headgear 6507  S NACE 18.30: Dressing and dyeing of fur; manufacture of articles of fur 18.30.11.30 Tanned or dressed whole furskins, not assembled, of rabbit, hare or lamb 4302 [.13 + .19.35] p/st S 18.30.11.50 Tanned or dressed furskins or skins (excluding rabbit, hare or lamb) 4302 [.11 + .19 (.10 + .20 + .30 + .4 + .50 + .60 + .70 + .80 + .95) + .20 + .30]  S 18.30.12.30 Articles of apparel and clothing accessories, of furskins (excluding hats and headgear) 4303.10  S 18.30.12.90 Articles of furskin (excluding apparel, clothing accessories, hats and headgear) 4303.90  S 18.30.13.00 Artificial fur and articles thereof 4304  S NACE 19.10: Tanning and dressing of leather 19.10.11.00 Chamois leather and combination chamois leather 4114.10 m2 @ S 19.10.12.00 Patent leather; patent laminated leather and metallised leather 4114.20 m2 T 19.10.21.00 Leather, of bovine animals, without hair, whole 4104 [.11 (.10 + .51) + .19 (.10 + .51) + .41 (.1 + .51) + .49 (.1 + .51)] + 4107 [.11.1 + .12 (.1 + .91) + .19.10] kg T 19.10.22.00 Leather, of bovine animals, without hair, not whole 4104 [.11.59 + .19.59 + .41.59 + .49.59] + 4107 [.91 + .92.10 + .99.10] kg T 19.10.23.00 Leather, of equine animals, without hair 4104 [.11.90 + .19.90 + .41.90 + .49.90] + 4107 [.11.90 + .12.99 + .19.90 + .92.90 + .99.90] kg T 19.10.31.30 Sheep or lamb skin leather without wool on; tanned but not further prepared (excluding chamois leather) 4105 kg T 19.10.31.50 Sheep or lamb skin leather without wool on; parchment-dressed or prepared after tanning (excluding chamois, patent, patent laminated leather and metallised leather) 4112 m2 T 19.10.32.30 Goat or kid skin leather without hair on; tanned or re-tanned but not further prepared (excluding chamois leather) 4106.2 kg T 19.10.32.50 Goat or kid skin leather without hair on; parchment-dressed or prepared after tanning (excluding chamois leather, patent leather; patent laminated leather and metallised leather) 4113.10 m2 T 19.10.33.30 Leather of swine without hair on, tanned but not further prepared 4106.3 kg T 19.10.33.50 Leather of swine without hair on; parchment-dressed or prepared after tanning (excluding patent leather; patent laminated leather and metallised leather) 4113.20 m2 T 19.10.41.30 Animal leather without hair on, tanned but not further prep. (excluding chamois, patent and patent laminated, metallized, bovine, equine, sheep or lamb skin, goat or kid skin, swine) 4106 [.40 + .9] kg T 19.10.41.50 Animal leather without hair on, parchment dressed/prepared after tanning excluding chamois  patent and patent laminated, metallized bovine, equine, sheep, lamb skin, goat, kid skin, swine 4113 [.30 + .90] m2 T 19.10.42.00 Composition leather with a basis of leather or leather fibre; in slabs; sheets or strips 4115.10 m2 @ T NACE 19.20: Manufacture of luggage, handbags and the like, saddlery and harness 19.20.11.00 Saddlery and harness for any animal made from any material (including traces; leads; knee pads; muzzles; saddle cloths; saddle bags; dog coats and the like) 4201  S 19.20.12.10 Trunks, suitcases, vanity-cases, briefcases, school satchels and similar containers of leather, composition leather, patent leather, plastics, textile materials, aluminium or other materials 4202.1 p/st @ S 19.20.12.20 Handbags of leather, composition leather, patent leather, plastic sheeting, textile materials or other materials (including those without a handle) 4202.2 p/st S 19.20.12.30 Articles normally carried in pocket or handbag 4202.3  S 19.20.12.50 Cases and containers, n.e.c. 4202.9  S 19.20.12.70 Travel sets for personal toilet; sewing; or shoe or clothes cleaning (excluding manicure sets) 9605 p/st @ S 19.20.13.00 Watch straps, bands, bracelets and parts thereof (including leather, composition leather or plastic; excluding precious metal, metal or base metal clad/plated with precious metal) 9113.90 p/st @ S 19.20.14.30 Articles of leather or composition leather of a kind used in machinery or mechanical appliances or for other technical uses 4204 kg S 19.20.14.50 Articles of leather or of composition leather, n.e.c. 4205  S NACE 19.30: Manufacture of footwear 19.30.11.00 Waterproof footwear, with uppers in rubber or plastics (excluding incorporating a protective metal toecap) 6401.9 pa S 19.30.12.10 Sandals with rubber or plastic outer soles and uppers (including thong-type sandals, flip flops) 6402 [.20 + .99(.31 + .39)] pa S 19.30.12.31 Town footwear with rubber or plastic uppers 6402 [.91 + .99(.10 + .9)] pa S 19.30.12.37 Slippers and other indoor footwear with rubber or plastic outer soles and plastic uppers (including bedroom and dancing slippers, mules) 6402.99.50 pa S 19.30.13.51 Men's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403 [.51(.15 + .95) + .59.95 + .91(.16 + .96) + .99.96] pa S 19.30.13.52 Women's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403 [.51(.19 + .99) + .59.99 + .91(.13 + .18 + .93 + .98) + .99(.93 + .98)] pa S 19.30.13.53 Children's town footwear with leather uppers (including boots and shoes; excluding waterproof footwear, footwear with a protective metal toe-cap) 6403 [.51(.11 + .91) + .59.91 + .91(.11 + .91) + .99.91] pa S 19.30.13.61 Men's sandals with leather uppers (including thong-type sandals, flip flops) 6403 [.59.35 + .99.36] pa S 19.30.13.62 Women's sandals with leather uppers (including thong-type sandals, flip flops) 6403 [.59(.11 + .39) + .99(.11 + .33 + .38)] pa S 19.30.13.63 Children's sandals with leather uppers (including thong-type sandals, flip flops) 6403 [.59.31 + .99.31] pa S 19.30.13.70 Slippers and other indoor footwear with rubber; plastic or leather outer soles and leather uppers (including dancing and bedroom slippers, mules) 6403 [.59.50 + .99.50] pa S 19.30.13.80 Footwear with wood; cork or other outer soles and leather uppers (excluding outer soles of rubber; plastics or leather) 6405.10 pa S 19.30.14.44 Slippers and other indoor footwear (including dancing and bedroom slippers, mules) 6404 [.19.10 + .20.10] + 6405.20.91 pa S 19.30.14.45 Footwear with rubber; plastic or leather outer soles and textile uppers (excluding slippers and other indoor footwear, sports footwear) 6404 [.19.90 + .20.90] pa S 19.30.14.48 Footwear with wood or cork outer soles and textile uppers 6405.20.10 pa S 19.30.14.49 Footwear with textile uppers (excluding those with wood; cork; rubber; plastic or leather outer soles, slippers and other indoor footwear) 6405.20.99 pa S 19.30.21.10 Ski-boots; cross-country ski footwear and snowboard boots with rubber or plastic outer soles and uppers 6402.12 pa S 19.30.21.50 Ski-boots; cross-country ski footwear and snowboard boots with leather uppers 6403.12 pa S 19.30.22.40 Sports footwear with rubber or plastic outer soles and textile uppers (including tennis shoes; basketball shoes; gym shoes; training shoes and the like) 6404.11 pa S 19.30.23.10 Sports footwear with outer soles and uppers of rubber or plastic (excluding waterproof footwear, ski-boots; cross-country ski footwear and snowboard boots) 6402.19 pa S 19.30.23.50 Sports footwear with rubber; plastic or leather outer soles and leather uppers (excluding ski-boots; cross-country ski footwear and snowboard boots) 6403.19 pa S 19.30.31.25 Waterproof footwear with rubber outer soles and uppers; and with a protective metal toe-cap 6401.10.10 pa S 19.30.31.35 Waterproof footwear with rubber or plastic outer soles and plastic uppers; and with a protective metal toe-cap 6401.10.90 pa S 19.30.31.40 Footwear, with a metal toe-cap, of rubber or plastics, upper rubber or plastic 6402.30 pa S 19.30.31.50 Footwear with rubber; plastic or leather outer soles and leather uppers; and with a protective metal toe-cap 6403.40 pa S 19.30.32.55 Sandals with leather outer soles and uppers; consisting of leather straps across the instep and around the big toe (including Indian sandals) 6403.20 pa S 19.30.32.57 Footwear with a wooden base and leather uppers (including clogs) (excluding with an inner sole or a protective metal toe-cap) 6403.30 pa S 19.30.32.90 Footwear (excluding with leather or composition leather uppers, with textile materials uppers) 6405.90 pa S 19.30.40.65 Leather uppers and parts thereof of footwear (excluding stiffeners) 6406.10.1  S 19.30.40.69 Uppers and parts thereof of footwear (excluding stiffeners, of leather) 6406.10.90  S 19.30.40.70 Rubber or plastic outer soles and heels 6406.20 p/st @ S 19.30.40.91 Wooden parts of footwear (excluding uppers, stiffeners) 6406.91  S 19.30.40.99 Parts of footwear (excluding uppers) other materials 6406.99  S NACE 20.10: Sawmilling and planing of wood; impregnation of wood 20.10.10.10 Railway or tramway sleepers (cross-ties) of wood; not impregnated 4406.10 m3 S 20.10.10.32 Coniferous wood sawn or chipped lengthwise; sliced or peeled; of a thickness > 6 mm and end-jointed or sanded 4407.10.15 m3 S 20.10.10.34 Coniferous wood; sawn or chipped lengthwise; sliced or peeled; of a thickness > 6 mm; planed (excluding end-jointed or sanded) 4407.10.3 m3 S 20.10.10.35 Spruce wood (Picea abies Karst.), fir wood (Abies alba Mill.) 4407.10.91 m3 S 20.10.10.37 Pine wood: Pinus sylvestris L. 4407.10.93 m3 S 20.10.10.39 Softwood sawn/chipped lengthwise, sliced/peeled and thickness > 6 mm including pencil slats  wood length  ¤ 125 cm, thickness < 12,5 mm excluding end-jointed  planed/sanded, spruce/pine 4407.10.98 m3 S 20.10.10.50 Wood; sawn or chipped lengthwise; sliced or peeled; of a thickness > 6 mm; excluding coniferous and tropical woods and oak blocks, strips and friezes 4407 [.91(.15 + .39 + .90) + .92 + .99] m3 @ S 20.10.10.71 Tropical wood; sawn or chipped lengthwise; sliced or peeled; end-jointed or planed/sanded; of a thickness > 6 mm 4407.2 m3 @ S 20.10.10.77 Oak blocks; strips or friezes for parquet or wood block flooring; planed but not assembled (excluding continuously shaped) 4407.91.31 m2 S 20.10.21.10 Coniferous wood continuously shaped 4409.10 kg S 20.10.21.53 Non-coniferous wood continuously shaped (excluding blocks; strips and friezes for parquets or wood block flooring; not assembled) 4409.20 (.11 + .98) kg S 20.10.21.55 Non-coniferous wood blocks; strips and friezes for parquet or wood block flooring; continuously shaped (excluding assembled) 4409.20.91 m2 S 20.10.22.00 Wood wool; wood flour 4405 kg S 20.10.23.03 Coniferous wood in chips or particles 4401.21 kg S 20.10.23.05 Non-coniferous wood in chips or particles 4401.22 kg S 20.10.31.16 Rough softwood poles, injected or otherwise impregnated with paint, stains, creosote or other preservatives 4403.10 m3 S 20.10.32.00 Railway or tramway sleepers (cross-ties) of impregnated wood 4406.90 m3 S 20.10.40.05 Sawdust 4401.30.10 kg S 20.10.40.09 Wood waste and scrap (including agglomerated in logs; briquettes; pellets or similar forms) (excluding sawdust) 4401.30.90 kg S 20.10.90.00 Treatment; impregnation and preservation of wood (including seasoning and drying)   S NACE 20.20: Manufacture of veneer sheets; manufacture of plywood, laminboard, particle board, fibre board and other panels and boards 20.20.11.03 Plywood consisting solely of sheets of wood with each ply  ¤ 6 mm thickness, with minimum one outer ply of tropical wood 4412.13.10 m3 S 20.20.11.05 Plywood consisting solely of sheets of wood with each ply  ¤ 6 mm thick and with minimum one outer ply of hardwood excluding tropical wood 4412 [.13.90 + .14] m3 S 20.20.11.09 Plywood consisting solely of sheets of wood with each ply < or equal to 6 mm thickness and with minimum one outer ply of softwood 4412.19 m3 S 20.20.12.33 Pywood, veneered panels and similar laminated wood of min. one outer ply of hardwood, one of chipboard excluding plywood solely of sheets of wood with each ply  ¤ 6 mm thickness 4412 [.22.10 + .23] m3 S 20.20.12.35 Other plywood, veneered panels, outer ply non-coniferous wood: block-, lamin-, battenboard 4412 [.22.91 + .29.20] m3 S 20.20.12.39 Other plywood, veneered panels, at least 1 outer ply of non-coniferous wood 4412 [.22.99 + .29.80] m3 S 20.20.12.53 Other plywood, veneered panels, at least 1 layer of particle board 4412 [.92.10 + .93] m3 S 20.20.12.55 Other plywood, veneered panels, block-, lamin-, battenboard 4412 [.92.91 + .99.20] m3 S 20.20.12.59 Other plywood, veneered panels and similar laminated wood 4412 [.92.99 + .99.80] m3 S 20.20.13.33 Particle board and similar board of wood unworked or sanded (excluding waferboard or oriented strand board) 4410.31 m3 S 20.20.13.35 Particule board and similar board of wood surfaced with decorative laminates of plastics (excluding waferboard or oriented strand board) 4410.33 m3 S 20.20.13.37 Particle board and similar board of wood surfaced with melamine resin impregnated paper (excluding waferboard or oriented strand board) 4410.32 m3 S 20.20.13.39 Particule board and similar board of wood, others, including waferboard 4410 [.2 + .39] m3 S 20.20.13.50 Particle board and similar board of ligneous materials (excluding wood) 4410.90 m3 S 20.20.14.13 Fibreboard of a density > 0,8 g/cm3; not mechanically worked or surface covered 4411.11 m2 S 20.20.14.15 Fibreboard of a density > 0,8 g/cm3 (excluding not mechanically worked or surface covered) 4411.19 m2 S 20.20.14.33 Fibreboard of a density > 0,5 g/cm3 but  ¤ 0,8 g/cm3; not mechanically worked or surface covered 4411.21 m2 S 20.20.14.35 Fibreboard of a density > 0,5 g/cm3 but  ¤ 0,8 g/cm3 (excluding not mechanically worked or surfaced covered) 4411.29 m2 S 20.20.14.53 Fibreboard of a density > 0,35 g/cm3 but  ¤ 0,5 g/cm3; not mechanically worked or surface covered 4411.31 m2 S 20.20.14.55 Fibreboard of a density > 0,35 g/cm3 but  ¤ 0,5 g/cm3 (excluding not mechanically worked or surfaced covered) 4411.39 m2 S 20.20.14.73 Fibreboard of a density  ¤ 0,35 g/cm3; not mechanically worked or surface covered 4411.91 m2 S 20.20.14.75 Fibreboard of a density  ¤ 0,35 g/cm3 (excluding not mechanically worked or surface covered) 4411.99 m2 S 20.20.21.13 Veneer sheets, sheets for plywood and other wood sawn lengthwise, sliced/peeled, thickness  ¤ 6 mm and end-jointed, planed/sanded/small boards for the manufacture of pencils 4408 [.10(.15 + .91) + .31(.11 + .2) + .39(.15 + .21 + .55 + .70) + .90(.15 + .35)] m3 @ S 20.20.21.18 Coniferous and tropical wood veneer sheets and sheets for plywood, sawn lengthwise, sliced or peeled, of a thickness  ¤ 6 mm excluding end-jointed, planed or sanded 4408 [.10(.93 + .99) + .31.30 + .39(.3 + .85 + .95) + .90 (.85 + .95)] m3 S 20.20.22.00 Densified wood; in blocks; plates; strips or profile shapes 4413 m3 S NACE 20.30: Manufacture of builders' carpentry and joinery 20.30.11.10 Windows; French-windows and their frames of wood 4418.10 p/st S 20.30.11.50 Doors and their frames and thresholds of wood 4418.20 p/st S 20.30.12.15 Parquet panels of wood for mosaic floors 4418.30.10 m2 S 20.30.12.19 Parquet panels of wood (excluding those for mosaic floors) 4418.30.9 m2 S 20.30.12.30 Shuttering of wood for concrete constructional work 4418.40 kg S 20.30.12.50 Shingles and shakes of wood 4418.50 kg S 20.30.13.00 Builders' joinery and carpentry of wood excluding windows, french-windows and doors, their frames/thresholds, parquet panels, shuttering for concrete constructional work  shingles, shakes 4418.90 kg S 20.30.20.00 Prefabricated buildings of wood 9406.00(.11 + .20)  S NACE 20.40: Manufacture of wooden containers 20.40.11.33 Flat pallets and pallet collars of wood 4415.20.20 p/st S 20.40.11.35 Box pallets and load boards of wood (excluding flat pallets) 4415.20.90 p/st @ S 20.40.12.13 Cases; boxes; crates; drums and similar packings of wood (excluding cable drums) 4415.10.10 kg S 20.40.12.15 Cable-drums of wood 4415.10.90 kg S 20.40.12.50 Casks; barrels; vats; tubs; and coopers products and parts thereof of wood (including staves) 4416 kg S NACE 20.51: Manufacture of other products of wood 20.51.11.00 Tools; tool bodies and handles and broom or brush bodies and handles of wood; boat and shoe lasts and trees of wood 4417 kg S 20.51.12.00 Tableware and kitchenware of wood 4419 kg S 20.51.13.00 Wood marquetry and inlaid wood; caskets/cases for jewellery, cutlery and similar articles, statuettes and other ornaments, coat/hat racks, office letter trays, ash trays, pen-trays, ink stands 4420  S 20.51.14.10 Wooden frames for paintings; photographs; mirrors or similar objects 4414 m @ S 20.51.14.50 Other articles of wood (excluding pallet collars) 4421  S NACE 20.52: Manufacture of articles of cork, straw and plaiting materials 20.52.11.30 Waste cork; crushed; granulated or ground cork (excluding natural cork raw or simply prepared) 4501.90 kg S 20.52.11.50 Natural cork; debacked or roughly squared; in rectangular or square blocks; plates; sheets or strips 4502 kg S 20.52.12.50 Corks and stoppers of natural cork 4503.10 kg S 20.52.12.90 Articles of natural cork, others 4503.90 kg S 20.52.13.30 Corks and stoppers; of agglomerated cork; for sparkling wine v.q.p.r.d. (including those with discs of natural cork) 4504.10.11 kg S 20.52.13.50 Corks and stoppers; of agglomerated cork; for wine (excluding for sparkling wine v.q.p.r.d.) 4504.10.19 kg S 20.52.13.70 Agglomerated cork  blocks, plates, sheets and strip, tiles of any shape, solid cylinders or discs including agglomerated expanded cork or burnt cork excluding corks and stoppers 4504.10.9 kg S 20.52.14.00 Other articles of agglomerated cork, n.e.c. 4504.90 kg S 20.52.15.10 Plaits and similar products of plaiting materials whether or not assembled into strips 4601 [.91.05 + .99.05] kg S 20.52.15.30 Mats; matting and screens of vegetable plaiting materials or plaits bound together in parallel strands or woven in sheet form whether or not being finished articles 4601.20 kg S 20.52.15.55 Vegetable plaiting materials, plaits and similar products bound together in parallel strands or woven in sheet form, whether or not finished articles excluding mats, matting, screens 4601.91 (.10 + .90) kg S 20.52.15.59 Non-vegetable plaiting materials; plaits and similar products; bound together in parallel stands or woven in sheet form; whether or not being finished articles 4601.99 (.10 + .90) kg S 20.52.15.70 Basketwork, wickerwork, other articles of vegetable materials 4602.10 kg S 20.52.15.90 Articles of HS 4601 (excluding vegetable and of loofah) 4602.90 kg S NACE 21.11: Manufacture of pulp 21.11.11.00 Chemical wood pulp; dissolving grades 4702 kg 90 % sdt T 21.11.12.13 Unbleached coniferous chemical wood pulp; soda or sulphate (excluding dissolving grades) 4703.11 kg 90 % sdt T 21.11.12.15 Semi-bleached or bleached coniferous chemical wood pulp; soda or sulphate (excluding dissolving grades) 4703.21 kg 90 % sdt T 21.11.12.53 Unbleached non-coniferous chemical wood pulp; soda or sulphate (excluding dissolving grades) 4703.19 kg 90 % sdt T 21.11.12.55 Semi-bleached or bleached non-coniferous chemical wood pulp; soda or sulphate (excluding dissolving grades) 4703.29 kg 90 % sdt T 21.11.13.13 Unbleached coniferous; chemical wood pulp; sulphite (excluding dissolving grades) 4704.11 kg 90 % sdt T 21.11.13.15 Semi-bleached or bleached coniferous chemical wood pulp; sulphite (excluding dissolving grades) 4704.21 kg 90 % sdt T 21.11.13.53 Unbleached non-coniferous chemical wood pulp; sulphite (excluding dissolving grades) 4704.19 kg 90 % sdt T 21.11.13.55 Semi-bleached or bleached non-coniferous chemical wood pulp; sulphite (excluding dissolving grades) 4704.29 kg 90 % sdt T 21.11.14.15 Thermo-mechanical wood pulp 4701.00.10 kg 90 % sdt T 21.11.14.19 Mechanical wood pulp (excluding thermo-mechanical wood pulp) 4701.00.90 kg 90 % sdt T 21.11.14.30 Semi-chemical wood pulp 4705 kg 90 % sdt T 21.11.14.50 Pulp of other fibrous cellulosic material 4706 kg 90 % sdt @ T NACE 21.12: Manufacture of paper and paperboard 21.12.11.50 Newsprint in rolls or sheets 4801 kg S 21.12.12.00 Hand-made paper and paperboard in rolls or sheets (excluding newsprint) 4802.10 kg S 21.12.13.10 Uncoated paper and paperboard in rolls or sheets; used as a base for photo-sensitive; heat-sensitive or electro-sensitive paper or paperboard 4802.20 kg S 21.12.13.30 Uncoated carbonising base paper in rolls or sheets; for writing; printing or other graphic purposes 4802.30 kg S 21.12.13.55 Uncoated wallpaper base; in rolls or sheets containing  ¤ 10 % by weight of fibres obtained by a mechanical process 4802.40.10 kg S 21.12.13.59 Uncoated wallpaper base; in rolls or sheets containing > 10 % by weight of fibres obtained by a mechanical process 4802.40.90 kg S 21.12.14.10 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight < 40 g/m2 4802.54 kg S 21.12.14.35 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight  ¥ 40 g/m2 but  ¤ 150 g/m2, in rolls 4802.55 kg S 21.12.14.39 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight  ¥ 40 g/m2 but  ¤ 150 g/m2, sheets 4802 [.56 + .57] kg S 21.12.14.50 Graphic paper, paperboard: mechanical fibres  ¤ 10 %, weight > 150 g/m2 4802.58 kg S 21.12.14.70 Graphic paper, paperboard: mechanical fibres > 10 % 4802.6 kg S 21.12.21.30 Cellulose wadding for household or sanitary purposes; in rolls of a width > 36 cm or in rectangular (including square sheets) with at least one side > 36 cm in an unfolded state 4803.00.10 kg S 21.12.21.55 Creped paper and webs of cellulose fibres for household/sanitary purposes, in rolls; width > 36 cm, rectangular sheets min. one side > 36 cm in unfolded state, weight  ¤ 25 g/m2/ply 4803.00.31 kg S 21.12.21.57 Creped paper and webs of cellulose fibres for household/sanitary purposes, in rolls; width >36cm, rectangular sheets min. one side >36cm in unfolded state, weight > 25 g/m2/ply 4803.00.39 kg S 21.12.21.90 Paper stock for household: others 4803.00.90 kg S 21.12.22.50 Uncoated; unbleached kraftliner in rolls or sheets (excluding for writing; printing or other graphic purposes, punch card stock and punch card tape paper) 4804.11 kg S 21.12.22.90 Uncoated kraftliner in rolls or sheets (excluding unbleached, for writing; printing or other graphic purposes, punch card stock and punch card tape paper 4804.19 kg S 21.12.23.15 Uncoated; unbleached sack kraft paper (excluding for writing; printing or other graphic purposes, punch card stock and punch card tape paper) 4804.21 kg S 21.12.23.19 Uncoated sack kraft paper (excluding unbleached, for writing; printing or other graphic purposes, punch card stock and punch card tape paper) 4804.29 kg S 21.12.23.33 Uncoated kraft paper and paperboard weighing  ¤ 150 g/m2 (excluding kraftliner, sack kraft paper, for writing; printing and other graphic purposes, etc.) 4804.3 kg S 21.12.23.35 Uncoated kraft paper/paperboard weighing between 150 to 225 g/m2 (excluding kraftliner, sack kraft paper, for writing, printing or other graphic purposes, punch card stock and tape paper 4804.4 kg S 21.12.23.37 Uncoated kraft paper and paperboard weighing > 225 g/m2 excluding kraftliner, sack kraft paper  for writing, printing and other graphic purposes, punch card stock, punch card tape paper 4804.5 kg S 21.12.23.50 Creped or crinkled sack kraft paper; creped or crinkled; in rolls or sheets 4808.20 kg S 21.12.24.00 Uncoated fluting paper; in rolls or sheets 4805.1 kg S 21.12.25.20 Uncoated testliner (recycled liner board), weight  ¤ 150 g/m2, in rolls or sheets 4805.24 kg S 21.12.25.40 Uncoated testliner (recycled liner board), weight > 150 g/m2, in rolls or sheets 4805.25 kg S 21.12.30.10 Sulphite wrapping paper in rolls or sheets 4805.30 kg S 21.12.30.20 Cigarette paper (excluding in the form of booklets or tubes), in rolls > 5 cm wide 4813.90 kg S 21.12.30.30 Uncoated filter paper and paperboard in rolls or sheets 4805.40 kg S 21.12.30.40 Uncoated felt paper and paperboard in rolls or sheets 4805.50 kg S 21.12.30.61 Other uncoated paper and paperboard, in rolls or sheets, weight  ¤ 150 g/m2 (excluding products of HS 4802; fluting paper; testliner; sulphite wrapping paper; filter or felt paper and paperboard) 4805.91 kg S 21.12.30.65 Other uncoated paper and paperboard, in rolls or sheets, weight > 150 g/m2 and < 225 g/m2 (excluding products of HS 4802; fluting paper; testliner; sulphite wrapping paper; filter or felt paper and paperboard) 4805.92 kg S 21.12.30.69 Other uncoated paper and paperboard, in rolls or sheets, weight  ¥ 225 g/m2 (excluding products of HS 4802; fluting paper; testliner; sulphite wrapping paper; filter or felt paper and paperboard) 4805.93 kg S 21.12.40.10 Vegetable parchment in rolls or sheets 4806.10 kg S 21.12.40.30 Greaseproof papers in rolls or sheets 4806.20 kg S 21.12.40.50 Tracing papers in rolls or sheets 4806.30 kg S 21.12.40.70 Glassine and other glazed transparent or translucent papers in rolls or sheets 4806.40 kg S 21.12.51.00 Composite paper and paperboard in rolls or sheets (including strawpaper and paperboard) (excluding surface coated or impregnated) 4807 kg S 21.12.52.30 Creped or crinkled kraft paper in rolls or sheets (excluding sack kraft paper) 4808.30 kg S 21.12.52.50 Embossed or perforated paper and paperboard in rolls or sheets (excluding perforated paper and paperboard cards for Jacquard or similar machines; paper lace; music cards; etc.) 4808.90 kg S 21.12.53.35 Coated base for paper..., for photo-, heat-, electro-sensitive paper, weight  ¤ 150 g/m2, m.f.  ¤ 10 % 4810 [.13.20 + .14.20 + .19.10] kg S 21.12.53.37 Coated paper, for writing, printing, graphic purposes (excluding coated base, weight  ¤ 150 g/m2) 4810 [.13.80 + .14.80 + .19.90] kg S 21.12.53.60 Light-weight coated paper for writing, printing, graphic purposes, m.f. > 10 % 4810.22 kg S 21.12.53.75 Other coated mech. graphic paper for writing, printing, graphic purposes, m.f. > 10 %, rolls 4810.29.30 kg S 21.12.53.79 Other coated mech. graphic paper for writing, printing, graphic purposes, m.f. > 10 %, sheets 4810.29.80 kg S 21.12.54.30 Other coated kraft paper, other than for writing, printing or graphic purposes 4810.3 kg S 21.12.54.53 Multi-ply paper and paperboard, coated, of which each layer in bleached 4810.92.10 kg S 21.12.54.55 Multi-ply paper and paperboard, coated, with 1 bleached outer layer 4810.92.30 kg S 21.12.54.59 Multi-ply paper and paperboard, coated, others 4810.92.90 kg S 21.12.54.70 Paper/paperboard in rolls or sheets, coated on one/both sides with kaolin or other inorganic substances excluding a kind used for any graphic purposes, multi-ply paper/paperboard 4810.99 kg S 21.12.55.30 Carbon or similar copying paper in rolls of a width > 36 cm or in rectangular ((including square) sheets with at least one side > 36 cm in an unfolded state) 4809.10 kg S 21.12.55.50 Self-copy paper in rolls of a width > 36 cm wide or in rectangular ((including square) sheets with at least one side > 36 cm in an unfolded state) 4809.20 kg S 21.12.55.90 Copying or transfer paper in rolls of a width > 36 cm or in rectangular sheets with min. one side > 36 cm in unfolded state excluding carbon or similar copying paper, self-copy paper 4809.90 kg S 21.12.56.10 Tarred; bituminised or asphalted paper and paperboard in rolls or sheets 4811.10 kg S 21.12.56.33 Gummed or self-adhesive paper and paperboard in rolls or sheets 4811.41 kg S 21.12.56.35 Gummed paper and paperboard in rolls or sheets (excluding self-adhesives) 4811.49 kg S 21.12.56.55 Bleached paper and paperboard in rolls or sheets; coated; impregnated or covered with plastics weighing > 150 g/m2 (excluding adhesives) 4811.51 kg S 21.12.56.59 Paper and paperboard in rolls or sheets; coated; impregnated or covered with plastics (excluding adhesives, bleached and weighing > 150 g/m2) 4811.59 kg S 21.12.56.70 Paper and paperboard in rolls or sheets; coated; impregnated or covered with wax; paraffin wax; stearin; oil or glycerol 4811.60 kg S 21.12.57.00 Other paper, paperboard, coated..., n.e.c. 4811.90 kg S NACE 21.21: Manufacture of corrugated paper and paperboard and of containers of paper and paperboard 21.21.11.00 Corrugated paper and paperboard in rolls or sheets 4808.10 kg S 21.21.12.30 Sacks and bags; with a base width  ¥ 40 cm; of paper; paperboard; cellulose wadding or webs of cellulose fibres 4819.30 kg S 21.21.12.50 Sacks and bags of paper; paperboard; cellulose wadding or webs of cellulose fibres (excluding those with a base width  ¥ 40 cm) 4819.40 kg S 21.21.13.00 Cartons; boxes and cases of corrugated paper or paperboard 4819.10 kg S 21.21.14.00 Folding cartons; boxes and cases of non-corrugated paper or paperboard 4819.20 kg S 21.21.15.30 Other packaging containers, including record sleeves, n.e.c. 4819.50 kg S 21.21.15.50 Box files; letter trays; storage boxes and similar articles of paper or paperboard of a kind used in offices; shops or the like 4819.60 kg S NACE 21.22: Manufacture of household and sanitary goods and of toilet requisites 21.22.11.10 Toilet paper 4818.10 kg S 21.22.11.33 Handkerchiefs and cleansing or facial tissues of paper pulp; paper; cellulose wadding or webs of cellulose fibres 4818.20.10 kg S 21.22.11.35 Hand towels of paper pulp; paper; cellulose wadding or webs of cellulose fibres 4818.20.9 kg S 21.22.11.50 Tablecloths and serviettes of paper pulp; paper; cellulose wadding or webs of cellulose fibres 4818.30 kg S 21.22.12.10 Sanitary towels; tampons and similar articles of paper pulp; paper; cellulose wadding or webs of cellulose fibres 4818.40.1 kg S 21.22.12.30 Napkins and napkin liners for babies and similar sanitary articles of paper pulp, paper, cellulose wadding or webs of excluding toilet paper, sanitary towels, tampons and similar articles 4818.40.90 kg S 21.22.12.50 Articles of apparel and clothing accessories of paper pulp; paper; cellulose wadding or webs of cellulose fibres (excluding handkerchiefs, headgear) 4818.50 kg S 21.22.12.90 Household, sanitary or hospital articles of paper, etc., n.e.c. 4818.90 kg S 21.22.13.00 Trays; dishes; plates; cups and the like of paper or paperboard 4823.60 kg S NACE 21.23: Manufacture of paper stationery 21.23.11.13 Carbon or similar copying papers (excluding in rolls of a width > 36 cm wide or in rectangular (including square sheets) with at least one > 36 cm in an unfolded state) 4816.10 kg S 21.23.11.15 Self-copy paper (excluding in rolls > 36 cm wide or in rectangular or square sheets with one or both sides > 36 cm in an unfolded state) 4816.20 kg S 21.23.11.17 Duplicator stencils of paper 4816.30 kg S 21.23.11.19 Copying or transfer paper, n.e.c.; offset plates, of paper 4816.90 kg S 21.23.11.30 Self-adhesive paper in strips or rolls 4823.12 kg S 21.23.11.50 Gummed or adhesive paper in strips or rolls (excluding self-adhesive) 4823.19 kg S 21.23.12.30 Envelopes of paper or paperboard 4817.10 kg S 21.23.12.50 Letter cards; plain postcards and correspondence cards of paper or paperboard 4817.20 kg S 21.23.12.70 Boxes; pouches; wallets and writing compendiums of paper or paperboard; containing an assortment of paper stationery 4817.30 kg S 21.23.13.50 Paper or paperboard for writing, printing or other graphic purposes 4823.90.40 kg S NACE 21.24: Manufacture of wallpaper 21.24.11.10 Ingrain wall paper 4814.10 kg S 21.24.11.30 Wallpaper and similar wall coverings, consisting of paper coated or covered on the face side, with a grained, embossed, coloured, design-printed/other decorated layer of plastics 4814.20 kg S 21.24.11.50 Wallpaper and similar wall coverings; consisting of paper covered on the face side; with plaiting material; whether or not bound together in parallel strands or woven 4814.30 kg S 21.24.11.90 Wallpaper and other wall coverings; window transparencies of paper, n.e.c. 4814.90 kg S 21.24.12.00 Textile wall coverings in coverings 45 cm or more 5905 kg S NACE 21.25: Manufacture of other articles of paper and paperboard n.e.c. 21.25.11.00 Floor coverings on a base of paper or of paperboard (including in rolls, floor tiles, mats) 4815 m2 S 21.25.12.35 Self-adhesive printed labels of paper or paperboard 4821.10.10 kg S 21.25.12.39 Printed labels of paper or paperboard (excluding self-adhesive) 4821.10.90 kg S 21.25.12.55 Self-adhesive labels of paper or paperboard (excluding printed) 4821.90.10 kg S 21.25.12.59 Labels of paper or paperboard (excluding printed, self-adhesive) 4821.90.90 kg S 21.25.13.00 Filter blocks; slabs and plates of paper pulp 4812 kg S 21.25.14.13 Cigarette paper in the form of booklets or tubes 4813.10 kg S 21.25.14.15 Cigarette paper in rolls of a width  ¤ 5 cm 4813.20 kg S 21.25.14.20 Bobbins; spools; cops and similar supports of paper pulp; paper or paperboard used for winding textile yarn 4822.10 kg S 21.25.14.30 Bobbins; spools; cops and similar supports of paper pulp; paper or paperboard (excluding a kind used for winding textile yarn) 4822.90 kg S 21.25.14.51 Filter paper and paperboard cut to shape 4823.20 kg S 21.25.14.55 Rolls; sheets and dials of paper or paperboard; printed for self-recording apparatus 4823.40 kg S 21.25.14.57 Moulded or pressed articles of paper pulp 4823.70 kg S 21.25.14.70 Gaskets; washers and other seals 4823.90.10 kg S 21.25.14.80 Other articles of paper and paperboard: others (excluding impregnated with diagnostic or laboratory reagents) 4823.90.80 kg S NACE 22.11: Publishing of books 22.11.10.00 Books; brochures; leaflets and pamphlets in single sheets published by you; or printed and published by you 4901.10 p/st @ S 22.11.21.70 Other printed books, brochures, leaflets and similar printed matter 4901.99 p/st @ S 22.11.21.80 Children's picture; drawing or colouring books published by you; or printed and published by you 4903 p/st @ S 22.11.22.00 Books, brochures, leaflets and the like; electronic   S 22.11.31.00 Dictionaries and encyclopaedias; and serial instalments thereof published by you; or printed and published by you 4901.91 p/st @ S 22.11.32.50 Dictionaries and encyclopaedia, and serial instalments thereof; electronic   S 22.11.41.00 Maps, hydrographic or similar charts, in book-form 4905.91 p/st @ S 22.11.42.00 Atlases and other books of maps or charts; electronic   S 22.11.51.00 Globes and maps, hydrographic or similar charts, printed, other than in book-form 4905 [.10 + .99] p/st @ S 22.11.52.00 Maps and hydrographic or similar charts, globes, other than in book form; electronic   S NACE 22.12: Publishing of newspapers 22.12.11.00 Newspapers; journals and periodicals; appearing at least four times a week published by you; or printed and published by you (including advertising revenue) 4902.10 p/st @ S 22.12.12.00 Newspapers, journals and periodicals, appearing at least four times a week; electronic   S NACE 22.13: Publishing of journals and periodicals 22.13.11.00 Newspapers; journals and periodicals; appearing less than four times a week published by you; or printed and published by you (including advertising revenue) 4902.90 p/st @ S 22.13.12.00 Newspapers, journals and periodicals, appearing less than four times a week; electronic   S NACE 22.14: Publishing of sound recordings 22.14.11.30 Gramophone records, with sound recordings 8524.10 p/st S 22.14.11.50 Compact discs, with sound recordings 8524.32 p/st S 22.14.12.30 Magnetic tapes, with sound recordings, of a width  ¤ 4 mm 8524.51 p/st S 22.14.12.50 Magnetic tapes, with sound recordings, of a width > 4 mm but  ¤ 6,5 mm 8524.52 p/st S 22.14.21.00 Music; printed or in manuscript; whether or not bound or illustrated published by you; or printed and published by you (including braille music) 4904 p/st @ S 22.14.22.00 Printed music; electronic   S NACE 22.15: Other publishing 22.15.11.30 Printed or illustrated postcards published by you; or printed and published by you (excluding those printed or embossed with postage stamps, plain postcards) 4909.00.10  S 22.15.11.50 Other printed or illustrated postcards 4909.00.90  S 22.15.12.50 Illustrated postcards; cards bearing greetings and the like; electronic   S 22.15.13.00 Pictures; designs and photographs published by you; or printed and published by you 4911.91  S 22.15.14.00 Pictures, designs and photographs; electronic   S 22.15.15.30 Transfers (decalcomanias) (including vitrifiable) 4908  S 22.15.15.50 Calendars of any kind, printed, including calendar blocks 4910  S 22.15.16.00 Transfers (decalcomanias); calendars; electronic   S NACE 22.21: Printing of newspapers 22.21.10.00 Printing of newspapers; journals and periodicals; appearing at least four times a week   S S1 NACE 22.22: Printing n.e.c. 22.22.11.00 New stamps; stamp-impressed paper; cheque forms; banknotes, etc 4907  S 22.22.12.30 Commercial catalogues 4911.10.10  S 22.22.12.50 Other printed trade advertising material and the like (excluding commercial catalogues) 4911.10.90  S 22.22.13.00 Other printed matter, n.e.c. 4911.99  S 22.22.20.13 Registers, account books, order books and receipt books, of paper or paperboard 4820.10.10 kg S 22.22.20.15 Note books, letter pads, memorandum pads, of paper or paperboard 4820.10.30 kg S 22.22.20.17 Diaries, of paper or paperboard 4820.10.50 kg S 22.22.20.19 Engagement books, address books, telephone number books and copy books, of paper or paperboard (excluding diaries) 4820.10.90  S 22.22.20.30 Exercise books, of paper or paperboard 4820.20 kg S 22.22.20.50 Binders, folders and file covers, of paper or paperboard (excluding book covers) 4820.30 kg S 22.22.20.75 Continuous multi-part business forms, including interleaved carbon sets, carbonless paper and books 4820.40.10 kg S 22.22.20.79 Multi-part business forms, including single leaf forms, interleaved carbon sets, carbonless paper and books (excluding continuous forms) 4820.40.90 kg S 22.22.20.80 Albums for samples, collections, stamps or photographs, of paper or paperboard 4820.50 kg S 22.22.20.90 Blotting pads and book covers, of paper or paperboard 4820.90  S 22.22.31.00 Printing of books, brochures, children's picture or colouring books and music printed or in manuscript   S S1 22.22.32.20 Printing of newspapers, journals and periodicals, appearing < 4 times a week including newspaper supplements excluding inserts   S S1 22.22.32.30 Printing of maps, hydrogaphic or similar charts of all kinds   S S1 22.22.32.43 Printing of non-stamped illustrated postcards, cards bearing personal greetings, messages, announcements including birthday cards, christmas cards, etc.   S S1 22.22.32.45 Printing of transfers (decalcomanias)   S S1 22.22.32.50 Printing of calendars of any kind including calendar blocks   S S1 22.22.32.70 Printing of pictures, designs and photographs   S S1 22.22.32.90 Printing directly onto materials other than paper; paper based products and textiles (including printing onto plastic; glass; metal; wood and ceramics)   S S1 NACE 22.23: Bookbinding 22.23.10.10 Bookbinding and finishing of books and similar articles (folding, assembling, stitching, glue, cutting, cover laying)   S S1 22.23.10.30 Binding and finishing of brochures, magazines, catalogues, samples and advertising literature including folding, assembling, stitching, glueing, cutting cover laying   S S1 22.23.10.50 Binding and finishing including finishing of printed paper/cardboard excluding finishing of books, brochures, magazines, catalogues, samples, advertising literature   S S1 NACE 22.24: Pre-press activities 22.24.10.00 Composition; plate-making services; typesetting and phototypesetting   S S1 22.24.20.00 Printing components 8442.50  S NACE 22.25: Ancillary activities related to printing 22.25.10.00 Other graphic services   S S1 NACE 22.31: Reproduction of sound recording 22.31.10.10 Reproduction of sound on gramophone records   S S1 22.31.10.30 Reproduction of sound or vision on magnetic tapes of a width  ¤ 4 mm   S S1 22.31.10.50 Reproduction of sound or vision on magnetic tapes of a width > 4 mm but  ¤ 6,5 mm   S S1 22.31.10.70 Reproduction of sound on compact discs   S S1 NACE 22.32: Reproduction of video recordin 22.32.10.50 Reproduction of sound and vision video recording on magnetic tapes of a width > 6,5 mm   S S1 22.32.10.70 Reproduction of sound and vision on video discs and other supports (excluding magnetic tapes)   S S1 NACE 22.33: Reproduction of computer media 22.33.10.30 Reproduction of magnetic tapes bearing data or instructions of a kind used in automatic data-processing machines; of a width  ¤ 4 mm (excluding sound or vision recordings)   S S1 22.33.10.50 Reproduction of magnetic tapes bearing data or instructions of a kind used in automatic data-processing machines; of a width > 4 mm (excluding sound or vision recordings)   S S1 22.33.10.70 Reproduction of computer supports bearing data or instructions of a kind used in automatic data-processing machines (excluding magnetic tapes, sound or vision recordings)   S S1 NACE 24.11: Manufacture of industrial gases 24.11.11.20 Argon 2804.21 m3 T 24.11.11.30 Rare gases (excluding argon) 2804.29 m3 T 24.11.11.50 Hydrogen 2804.10 m3 T 24.11.11.60 Nitrogen 2804.30 m3 T 24.11.11.70 Oxygen 2804.40 m3 T 24.11.12.30 Carbon dioxide 2811.21 kg T 24.11.12.50 Sulphur trioxide (sulphuric anhydride); diarsenic trioxide 2811.29.10 kg T 24.11.12.70 Nitrogen oxides 2811.29.30 kg T 24.11.12.90 Inorganic oxygen compounds of non metals (excluding sulphur trioxide (sulphuric anhydride); diarsenic trioxide, nitrogen oxides, silicon dioxide, sulphur dioxide, carbon dioxide) 2811.29.90 kg T 24.11.13.00 Liquid air; compressed air 2851.00.30 kg T NACE 24.12: Manufacture of dyes and pigments 24.12.11.30 Zinc oxide; zinc peroxide 2817 kg T 24.12.11.50 Titanium oxides 2823 kg TiO2 @ T 24.12.12.15 Chromium trioxide 2819.10 kg T 24.12.12.19 Chromium oxides and hydroxides (excluding chromium trioxide) 2819.90 kg T 24.12.12.35 Manganese dioxide 2820.10 kg T 24.12.12.39 Manganese oxides (excluding manganese dioxide) 2820.90 kg T 24.12.12.53 Lead monoxide (litharge; massicot) 2824.10 kg T 24.12.12.55 Red lead and orange lead 2824.20 kg PbO @ T 24.12.12.57 Lead oxides (excluding lead monoxide (litharge; massicot), red lead, orange lead) 2824.90 kg T 24.12.12.70 Copper oxides and hydroxides 2825.50 kg T 24.12.13.13 Iron oxides and hydroxides 2821.10 kg T 24.12.13.15 Earth colours containing  ¥ 70 % by weight of combined iron evaluated as Fe2O3 2821.20 kg T 24.12.13.30 Cobalt oxides and hydroxides; commercial cobalt oxides 2822 kg T 24.12.13.53 Lithium oxide and hydroxide 2825.20 kg T 24.12.13.55 Vanadium oxides and hydroxides 2825.30 kg T 24.12.13.63 Nickel oxides and hydroxides 2825.40 kg T 24.12.13.65 Germanium oxides and zirconium dioxide 2825.60 kg T 24.12.13.73 Molybdenum oxides and hydroxides 2825.70 kg T 24.12.13.75 Antimony oxides 2825.80 kg T 24.12.13.90 Other inorganic bases; other metal oxides, hydroxides and peroxides, n.e.c. 2825.90 kg T 24.12.21.10 Disperse dyes and preparations based thereon 3204.11 kg T 24.12.21.20 Acid and mordant dyes and preparations based thereon 3204.12 kg T 24.12.21.30 Basic dyes and preparations based thereon 3204.13 kg T 24.12.21.40 Direct dyes and preparations based thereon 3204.14 kg T 24.12.21.50 Other synthetic organic colouring matters 3204 [.15 + .16 + .17 + .19 + .90] kg T 24.12.21.60 Synthetic organic products used as fluorescent brightening agents 3204.20 kg T 24.12.21.70 Colour lakes; preparations based on colour lakes 3205 kg T 24.12.22.50 Tanning extracts of vegetable origin; tannins and their salts; ethers; esters and other derivatives 3201 kg T 24.12.22.70 Colouring matter of vegetable or animal origin and preparations based thereon (including dyeing extracts) (excluding animal black) 3203 kg T 24.12.23.30 Synthetic organic tanning substances 3202.10 kg T 24.12.23.50 Inorganic tanning substances; tanning preparations; enzymatic preparations for pre-tanning 3202.90 kg T 24.12.24.15 Pigments and preparations based on titanium dioxide containing  ¥ 80 % by weight of titanium dioxide 3206.11 kg TiO2 @ T 24.12.24.19 Pigments and preparations based on titanium dioxide (excluding those containing  ¥ 80 % by weight of titanium dioxide) 3206.19 kg TiO2 @ T 24.12.24.30 Pigments and preparations based on chromium compounds 3206.20 kg T 24.12.24.50 Pigments and preparations based on cadmium compounds 3206.30 kg T 24.12.24.70 Other colouring matter, preparations and luminophores 3206 [.4 + .50] kg T NACE 24.13: Manufacture of other inorganic basic chemicals 24.13.11.11 Chlorine 2801.10 kg T 24.13.11.13 Iodine 2801.20 kg T 24.13.11.15 Fluorine 2801.30.10 kg T 24.13.11.17 Bromine 2801.30.90 kg T 24.13.11.20 Sulphur; sublimed or precipitated; colloidal sulphur 2802 kg T 24.13.11.30 Carbon (carbon blacks and other forms of carbon, n.e.c.) 2803 kg T 24.13.11.40 Boron; tellurium 2804.50 kg T 24.13.11.53 Silicon containing by weight  ¥ 99,99 % of silicon 2804.61 kg T 24.13.11.55 Silicon containing by weight < 99,99 % of silicon 2804.69 kg T 24.13.11.60 Phosphorus 2804.70 kg T 24.13.11.70 Arsenic 2804.80 kg T 24.13.11.90 Selenium 2804.90 kg T 24.13.12.35 Chlorides and chloride oxides of phosphorus 2812.10.1 kg T 24.13.12.37 Halides and halide-oxides of non-metals (excluding chlorides and chloride oxides of phosphorus) 2812 [.10.9 + .90] kg T 24.13.12.50 Carbon disulphide 2813.10 kg T 24.13.12.70 Sulphides of non-metals; commercial phosphorus trisulphide (excluding carbon) 2813.90 kg T 24.13.13.25 Sodium 2805.11 kg T 24.13.13.29 Alkali metals (excluding sodium) 2805.19.90 kg T 24.13.13.30 Calcium 2805.12 kg T 24.13.13.50 Strontium and barium 2805.19.10 kg T 24.13.13.70 Rare-earth metals; scandium and yttrium 2805.30 kg T 24.13.13.80 Mercury 2805.40 kg T 24.13.14.13 Hydrogen chloride (hydrochloric acid) 2806.10 kg HCl @ T 24.13.14.15 Chlorosulphuric acid 2806.20 kg T 24.13.14.33 Sulphuric acid 2807.00.10 kg SO2 @ T 24.13.14.35 Oleum 2807.00.90 kg SO2 @ T 24.13.14.53 Diphosphorus pentaoxide 2809.10 kg P2O5 T 24.13.14.55 Phosphoric acid and polyphosphoric acids 2809.20 kg P2O5 T 24.13.14.60 Oxides of boron; boric acids; inorganic acids (excluding hydrogen fluoride) 2810 + 2811.19 kg T 24.13.14.73 Hydrogen fluoride (hydrofluoric acid) 2811.11 kg HF @ T 24.13.14.75 Silicon dioxide 2811.22 kg SiO2 @ T 24.13.14.77 Sulphur dioxide 2811.23 kg SO2 @ T 24.13.15.25 Sodium hydroxide (caustic soda); solid 2815.11 kg NaOH @ T 24.13.15.27 Sodium hydroxide in aqueous solution (soda lye or liquid soda) 2815.12 kg NaOH T 24.13.15.35 Potassium hydroxide (caustic potash); solid 2815.20.10 kg KOH @ T 24.13.15.37 Potassium hydroxide in an aqueous solution (potassium lye or liquid potassium) 2815.20.90 kg KOH T 24.13.15.50 Peroxides of sodium or potassium 2815.30 kg T 24.13.15.60 Hydroxide and peroxide of magnesium oxides; hydroxides and peroxides of strontium or barium 2816 kg T 24.13.15.70 Aluminium hydroxide 2818.30 kg Al2O3 @ T 24.13.15.80 Hydrazine and hydroxylamine and their inorganic salts 2825.10 kg T 24.13.21.10 Fluorides; fluorosilicates; fluoroaluminates and other complex fluorine salts 2826 kg F @ T 24.13.21.30 Chlorides (excluding ammonium chlorides) 2827 [.20 + .3] kg T 24.13.21.50 Chloride oxides and chloride hydroxides of copper and other metals 2827.4 kg T 24.13.21.70 Bromides and bromide oxides; iodides and iodide oxides 2827 [.5 + .60] kg T 24.13.22.35 Commercial calcium hypochlorite and other calcium hypochlorites 2828.10 kg Cl @ T 24.13.22.39 Hypochlorites and chlorites; hypobromites (excluding calcium) 2828.90 kg Cl @ T 24.13.22.55 Chlorates of sodium 2829.11 kg T 24.13.22.59 Chlorates; perchlorates; bromates; perbromates; periodates and iodates (excluding sodium) 2829 [.19 + .90] kg T 24.13.31.13 Sulphides and polysulphides 2830 kg S @ T 24.13.31.15 Dithionites and sulphoxylates 2831 kg T 24.13.31.33 Sulphites 2832 [.10 + .20] kg Na2S2O5 @ T 24.13.31.35 Thiosulphates 2832.30 kg T 24.13.31.53 Sulphate of aluminium 2833.22 kg Al2O3 @ T 24.13.31.55 Sulphate of barium 2833.27 kg T 24.13.31.57 Sulphates (excluding those of aluminium and barium) 2833 [.1 + .21 + .23 + .24 + .25 + .26 + .29] kg T 24.13.31.73 Alums 2833.30 kg T 24.13.31.75 Peroxosulphates (persulphates) 2833.40 kg T 24.13.32.10 Nitrates (excluding those of potassium) 2834.29 kg N @ T 24.13.32.20 Phosphinates (hypophosphites) and phosphonates (phosphites) 2835.10 kg T 24.13.32.30 Phosphates of mono- or di-sodium 2835.22 kg P2O5 @ T 24.13.32.40 Calcium hydrogenorthophosphate (dicalcium phosphate) 2835.25 kg P2O5 @ T 24.13.32.50 Trisodium and potassium phosphates, calcium and other phosphates; polyphosphates excluding calcium hydrogenorthophosphate (triammonium; mono- or disodium), sodium triphosphate 2835 [.23 + .24 + .26 + .29.90 + .39] kg P2O5 @ T 24.13.32.60 Phosphate of triammonium 2835.29.10 kg T 24.13.32.70 Sodium triphosphate (sodium tripolyphosphates) 2835.31 kg P2O5 @ T 24.13.33.10 Disodium carbonate 2836.20 kg Na2CO3 @ T 24.13.33.20 Sodium hydrogencarbonate (sodium bicarbonate) 2836.30 kg T 24.13.33.30 Potassium carbonates 2836.40 kg K2CO3 @ T 24.13.33.40 Calcium carbonate 2836.50 kg T 24.13.33.50 Barium carbonate 2836.60 kg BaCO3 @ T 24.13.33.60 Lead carbonates 2836.70 kg T 24.13.33.71 Lithium carbonates 2836.91 kg T 24.13.33.73 Strontium carbonate 2836.92 kg T 24.13.33.79 Carbonates (excluding ammonium; disodium; sodium hydrogen carbonate, potassium; calcium; barium; lead; lithium; strontium and bismuth) 2836.99 kg T 24.13.41.10 Aluminates 2841.10 kg T 24.13.41.20 Chromates of zinc or of lead 2841.20 kg T 24.13.41.30 Sodium and potassium dichromates and other dichromates; chromates and peroxochromates (excluding zinc, of lead) 2841 [.30 + .50] kg T 24.13.41.40 Manganites; manganates and permanganates 2841.6 kg S 24.13.41.50 Molybdates 2841.70 kg S 24.13.41.60 Tungstates (wolframates) 2841.80 kg S 24.13.41.70 Salts of oxometallic and peroxometallic acids (excluding aluminates, chromates, dichromates, peroxochromates, manganites, manganates, permanganates, molybdates, tungstates) 2841.90 kg S 24.13.41.83 Silver nitrate 2843.21 kg S 24.13.41.85 Colloidal precious metals; compounds and amalgams of precious metals excluding silver nitrate 2843 [.10 + .29 + .30 + .90] kg S 24.13.42.50 Distilled and conductivity water and water of similar purity 2851.00.10 kg S 24.13.42.90 Inorganic compounds; amalgams (excluding distilled and conductivity water and water of similar purity, liquid air and compressed air, those of precious metals) 2851.00 (.50 + .80) kg S 24.13.51.00 Heavy water (deuterium oxide); isotopes and their compounds (excluding radioactive and the fissile or fertile chemical isotopes) 2845 kg S 24.13.52.20 Cyanides; cyanide oxides and complex cyanides 2837 kg T 24.13.52.30 Fulminates; cyanates and thiocyanates 2838 kg T 24.13.52.40 Silicates; commercial alkali metal silicates 2839 kg SiO2 @ T 24.13.52.50 Disodium tetraborates and other borates (excluding peroxoborates (perborates)) 2840 [.1 + .20] kg B2O3 @ T 24.13.52.60 Peroxoborates (perborates) 2840.30 kg B2O3 @ T 24.13.52.70 Double or complex silicates 2842.10 kg T 24.13.52.90 Salts of inorganic acids or peroxoacids (excluding azides and double or complex silicates) 2842.90 kg T 24.13.53.00 Hydrogen peroxide 2847 kg H2O2 T 24.13.54.30 Phosphides (excluding ferrophosphorous) 2848 kg T 24.13.54.50 Carbides whether or not chemically defined 2849 kg T 24.13.54.70 Hydrides; nitrides; azides; silicides and borides 2850 kg S 24.13.55.00 Compounds of rare-earth metals; of yttrium or of scandium or mixtures of these metals 2846 kg S 24.13.56.00 Sulphur (excluding crude; sublimed; precipitated and colloidal) 2503.00.90 kg S 24.13.57.00 Roasted iron pyrites 2601.20 kg S 24.13.58.50 Piezo-electric quartz 7104.10 g S 24.13.58.70 Synthetic or reconstructed precious or semi-precious stones; unworked or simply sawn or roughly shaped (excluding piezo-electric quartz) 7104.20 g S NACE 24.14: Manufacture of other organic basic chemicals 24.14.11.20 Saturated acyclic hydrocarbons 2901.10 kg T 24.14.11.30 Unsaturated acyclic hydrocarbons; ethylene 2901.21 kg T 24.14.11.40 Unsaturated acyclic hydrocarbons; propene (propylene) 2901.22 kg T 24.14.11.50 Unsaturated acyclic hydrocarbons; butene (butylene) and isomers thereof 2901.23 kg T 24.14.11.65 Unsaturated acyclic hydrocarbons; buta-1,3-diene 2901.24.10 kg T 24.14.11.67 Unsaturated acyclic hydrocarbons; Isoprene 2901.24.90 kg T 24.14.11.90 Unsaturated acyclic hydrocarbons (excluding ethylene, propene, butene, buta-1,3-diene and isoprene) 2901.29 kg T 24.14.12.13 Cyclohexane 2902.11 kg T 24.14.12.15 Cyclanes; cyclenes and cycloterpenes (excluding cyclohexane) 2902.19 kg T 24.14.12.23 Benzene 2902.20 kg T 24.14.12.25 Toluene 2902.30 kg T 24.14.12.43 o-Xylene 2902.41 kg T 24.14.12.45 p-Xylene 2902.43 kg T 24.14.12.47 m-Xylene and mixed xylene isomers 2902 [.42 + .44] kg T 24.14.12.50 Styrene 2902.50 kg T 24.14.12.60 Ethylbenzene 2902.60 kg T 24.14.12.70 Cumene 2902.70 kg T 24.14.12.80 Naphthalene and anthracene 2902.90.10 kg T 24.14.12.90 Biphenyl, terphenyls, vinyltoluenes, cyclic hydrocarbons excluding cyclanes, cyclenes, cycloterpenes, benzene, toluene, xylenes, styrene, ethylbenzene, cumene, naphthalene, anthracene 2902.90 (.30 + .90) kg T 24.14.13.13 Chloromethane (methyl chloride) and chloroethane (ethyl chloride) 2903.11 kg T 24.14.13.15 Dichloromethane (methylene chloride) 2903.12 kg T 24.14.13.23 Chloroform (trichloromethane) 2903.13 kg T 24.14.13.25 Carbon tetrachloride 2903.14 kg T 24.14.13.53 1,2-Dichloroethane (ethylene dichloride) 2903.15 kg T 24.14.13.57 Saturated chlorinated derivatives of acyclic hydrocarbons, n.e.c. 2903.19 kg T 24.14.13.71 Vinyl chloride (chloroethylene) 2903.21 kg T 24.14.13.73 Trichloroethylene 2903.22 kg T 24.14.13.75 Tetrachloroethylene (perchloroethylene) 2903.23 kg T 24.14.13.79 Unsaturated chlorinated derivatives of acyclic hydrocarbons (excluding vinyl chloride, trichloroethylene, tetrachloroethylene) 2903.29 kg T 24.14.14.50 Derivatives of hydrocarbon containing only sulpho groups; their salts and ethyl esters 2904.10 kg T 24.14.14.70 Derivatives of hydrocarbon containing only nitro or only nitroso groups 2904.20 kg T 24.14.14.90 Derivatives of hydrocarbon (excluding those containing only sulpho groups; their salts and ethyl esters, those containing only nitro or only nitroso groups) 2904.90 kg T 24.14.15.10 Fluorinated; brominated or iodinated derivatives of acyclic hydrocarbons 2903.30 kg S 24.14.15.30 Halogenated derivatives of acyclic hydrocarbons containing  ¥ 2 different halogens 2903.4 kg S 24.14.15.53 1, 2, 3, 4, 5, 6-Hexachlorocyclohexane 2903.51 kg S 24.14.15.59 Halogenated derivatives of cyclanic; cyclenic or cycloterpenic hydrocarbons (excluding 1, 2, 3, 4, 5, 6-Hexachlorocyclohexane) 2903.59 kg S 24.14.15.73 Chlorobenzene; o-dichlorobenzene and p-dichlorobenzene 2903.61 kg S 24.14.15.75 Hexachlorobenzene and DDT (1,1,1-trichloro-2; 2-bis(p-chlorophenyl)ethane) 2903.62 kg S 24.14.15.79 Halogenated derivatives of aromatic hydrocarbons excluding chloro-, o-dichloro-, p-dichloro-, hexachlorobenzene, DDT (1,2,3-trichloro-2,2-bis(p-chlorophenyl)ethane) 2903.69 kg S 24.14.21.00 Industrial fatty alcohols 3823.70 kg T 24.14.22.10 Methanol (methyl alcohol) 2905.11 kg T 24.14.22.20 Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 2905.12 kg T 24.14.22.30 Butan-1-ol (n-butyl alcohol) 2905.13 kg T 24.14.22.40 Butanols (excluding butan-1-ol (n-butyl alcohol)) 2905.14 kg T 24.14.22.50 Pentanol (amyl alcohol) and isomers thereof 2905.15 kg T 24.14.22.63 Octanol (octyl alcohol) and isomers thereof 2905.16 kg T 24.14.22.69 Lauryl alcohol; cetyl alcohol; stearyl alcohol and other saturated monohydric alcohols (excluding methyl, propyl and isopropyl, n-butyl, other butanols, amyl, octyl) 2905 [.17 + .19] kg T 24.14.22.73 Acyclic terpene alcohols 2905.22 kg T 24.14.22.75 Allyl alcohol and other unsaturated monohydric alcohols (excluding acyclic terpene alcohols) 2905.29 kg T 24.14.23.10 Ethylene glycol (ethanediol) 2905.31 kg T 24.14.23.20 Propylene glycol (propane-1,2-diol) 2905.32 kg T 24.14.23.33 D-glucitol (sorbitol) 2905.44 kg T 24.14.23.39 Diols and polyhydric alcohols (excluding ethylene glycol and propylene glycol, D-glucitol) 2905 [.39 + .41 + .42 + .43 + .49] kg T 24.14.23.50 Halogenated; sulphonated; nitrated or nitrosated derivatives of acyclic alcohols 2905.5 kg T 24.14.23.73 Cyclanic; cyclenic or cycloterpenic alcohols and their halogenated; sulphonated; nitrated or nitrosated derivatives 2906.1 kg T 24.14.23.75 Aromatic alcohols and their halogenated; sulphonated; nitrated or nitrosated derivatives 2906.2 kg T 24.14.24.15 Phenol (hydroxybenzene) and its salts 2907.11 kg T 24.14.24.17 Cresols and their salts 2907.12 kg T 24.14.24.19 Monophenols and their salts (excluding phenol and its salts, cresols and its salts) 2907 [.13 + .14 + .15 + .19] kg T 24.14.24.33 4,4-Isopropylidenediphenol (bisphenol A; diphenylolpropane) and its salts 2907.23 kg T 24.14.24.39 Polyphenols (including salts; excluding 4,4 isopropylidenediphenol); and phenol-alcohols 2907 [.21 + .22 + .29] kg T 24.14.24.53 Phenol or phenol-alcohol derivatives containing only halogen substituents and their salts 2908.10 kg T 24.14.24.55 Phenol or phenol-alcohol derivatives containing only sulpho groups; their salts and esters 2908.20 kg T 24.14.24.59 Phenols or phenol-alcohol derivatives (excluding those containing only halogen substituents and their salts, those containing sulpho groups their salts and esters) 2908.90 kg T 24.14.31.20 Industrial stearic acid 3823.11 kg T 24.14.31.30 Industrial oleic acid 3823.12 kg T 24.14.31.50 Industrial tall oil fatty acids 3823.13 kg T 24.14.31.95 Industrial monocarboxylic fatty acids distilled (excluding stearic, oleic tall oil) 3823.19.10 kg T 24.14.31.97 Industrial monocarboxylic fatty acids (excluding stearic, oleic, tall oil, distilled) 3823.19 (.30 + .90) kg T 24.14.32.15 Ethyl acetate 2915.31 kg T 24.14.32.17 Vinyl acetate 2915.32 kg T 24.14.32.19 Esters of acetic acid (excluding ethyl acetate, vinyl acetate) 2915 [.33 + .34 + .35 + .39] kg T 24.14.32.20 Mono-; di- or tri-chloroacetic acids; propionic; butanoic and pentanoic acids; their salts and esters 2915 [.40 + .50 + .60] kg T 24.14.32.35 Palmitic acid 2915.70.15 kg T 24.14.32.37 Salts and esters of palmitic acid 2915.70.20 kg T 24.14.32.43 Salts of stearic acid 2915.70.30 kg T 24.14.32.45 Stearic acid 2915.70.25 kg T 24.14.32.47 Esters of stearic acid 2915.70.80 kg T 24.14.32.53 Formic acid 2915.11 kg T 24.14.32.55 Salts and esters of formic acid 2915 [.12 + .13] kg T 24.14.32.71 Acetic acid 2915.21 kg T 24.14.32.73 Sodium acetate 2915.22 kg T 24.14.32.75 Cobalt acetates 2915.23 kg T 24.14.32.77 Acetic anhydride 2915.24 kg T 24.14.32.79 Salts of acetic acid (excluding sodium, of cobalt) 2915.29 kg T 24.14.32.80 Lauric acid and others; salts and esters 2915.90 kg T 24.14.33.10 Acrylic acid and its salts and other monocarboxylic acid 2916 [.11 + .19 + .20] kg T 24.14.33.20 Esters of acrylic acid 2916.12 kg T 24.14.33.30 Methacrylic acid and its salts 2916.13 kg T 24.14.33.40 Esters of methacrylic acid 2916.14 kg T 24.14.33.50 Oleic; linoleic or linolenic acids; their salts and esters 2916.15 kg T 24.14.33.63 Benzoic acid; its salts and esters 2916.31 kg T 24.14.33.65 Benzoyl peroxide and benzoyl chloride 2916.32 kg T 24.14.33.67 Phenylacetic acid; its salts and esters 2916 [.34 + .35] kg T 24.14.33.70 Aromatic monocarboxylic acids, (anhydrides), halides, peroxides, peroxyacids, derivatives excluding benzoic acid, phenylacetic acids their salts/esters, benzoyl peroxide, benzoyl chloride 2916.39 kg T 24.14.33.83 Oxalic, azelaic, maleic, other, cyclanic, cylenic acids, salts 2917 [.11 + .13 + .19 + .20] kg T 24.14.33.85 Adipic acid; its salts and esters 2917.12 kg T 24.14.33.87 Maleic anhydride 2917.14 kg T 24.14.34.13 Dibutyl orthophthalates 2917.31 kg T 24.14.34.15 Dioctyl orthophthalates 2917.32 kg T 24.14.34.23 Dinonyl or didecyl orthophthalates 2917.33 kg T 24.14.34.25 Esters of orthophthalic acid; (excluding dibutyl orthophthalates, dioctyl orthophthalates, dinonyl and didecyl orthophthalates) 2917.34 kg T 24.14.34.33 Phthalic anhydride 2917.35 kg T 24.14.34.35 Terephthalic acid and its salts 2917.36 kg T 24.14.34.43 Dimethyl terephthalate 2917.37 kg T 24.14.34.45 Aromatic polycarboxylic acids, their anhydrids, their derivatives, n.e.c. 2917.39 kg T 24.14.34.73 Citric acid and its salts and esters 2918 [.14 + .15] kg T 24.14.34.75 Carboxilic acid with alcohol, phenol, aldehyde or ketone functions 2918 [.11 + .12 + .13 + .16 + .19 + .29 + .30 + .90] kg T 24.14.41.13 Methylamine; di- or trimethylamine and their salts 2921.11 kg T 24.14.41.15 Diethylamine and its salts 2921.12 kg T 24.14.41.17 Acylic monoamines and their derivatives; and salts thereof (excluding methylamine; di- or trimethylamine, diethylamine) 2921.19 kg T 24.14.41.23 Ethylenediamine and its salts 2921.21 kg T 24.14.41.25 Hexamethylenediamine and its salts 2921.22 kg T 24.14.41.27 Acyclic polyamines their derivatives; and salts thereof (excluding ethylenediamine and its salts, hexamethylenediamine and its salts) 2921.29 kg T 24.14.41.30 Cyclanic; cyclenic or cycloterpenic mono- or polyamines; and their derivatives; and salts thereof 2921.30 kg T 24.14.41.51 Aniline and its salts (excluding derivatives) 2921.41 kg T 24.14.41.53 Aniline derivatives and their salts 2921.42 kg T 24.14.41.55 Toluidines and their derivatives; and salts thereof 2921.43 kg T 24.14.41.57 Aromatic monoamines and their derivatives and salts (excluding aniline, toluidines) 2921 [.44 + .45 + .46 + .49] kg T 24.14.41.70 Aromatic polyamines and their derivatives; and salts thereof 2921.5 kg T 24.14.42.33 Monoethanolamine and its salts 2922.11 kg T 24.14.42.35 Diethanolamine and its salts 2922.12 kg T 24.14.42.37 Triethanolamine and its salts 2922.13 kg T 24.14.42.39 Amino-alcohols, their ethers and esters with only 1 oxygen function and their salts excluding monoethanolamine and its salts, diethanolamine and its salts, triethanolamine and its salts 2922 [.14 + .19] kg T 24.14.42.90 Oxygen-function amino-compounds (excluding amino-alcohols, their esters and ethers and salts thereof, lysine and its salts and esters, glutamic acid its salts and esters) 2922 [.2 + .3 + .43 + .44 + .49 + .50] kg T 24.14.43.10 Ureines and their derivatives; and salts thereof 2924.21 kg T 24.14.43.20 Saccharin and its salts 2925.11 kg T 24.14.43.30 Imides and their derivatives and salts thereof (excluding saccharin and its salts) 2925 [.12 + .19] kg T 24.14.43.40 Imines and their derivatives; and salts thereof 2925.20 kg T 24.14.43.50 Acrylonitrile 2926.10 kg T 24.14.43.60 1-Cyanoguanidine (dicyandiamide) 2926.20 kg T 24.14.43.70 Nitrile-function compounds (excluding acrylonitrile, 1-cyanoguanidine (dicyandiamide)) 2926 [.30 + .90] kg T 24.14.44.20 Diazo-; azo- or azoxy-compounds 2927 kg T 24.14.44.30 Organic derivatives of hydrazine or of hydroxylamine 2928 kg T 24.14.44.50 Isocyanates 2929.10 kg T 24.14.44.90 Compounds with other nitrogen function (excluding isocyanates) 2929.90 kg T 24.14.51.35 Dithiocarbonates (xanthates); thiocarbamates; dithiocarbamates; thiuram mono-; di- or tetrasulphides 2930 [.10 + .20 + .30] kg T 24.14.51.37 Methionine 2930.40 kg T 24.14.51.39 Organo-sulphur compounds (excluding dithiocarbonates (xanthates), thiocarbamates and dithiocarbamates, thiuram mono-; di- or tetrasulphides, methionine) 2930.90 kg T 24.14.51.50 Organo-inorganic compounds (excluding organo-sulphur compounds) 2931 kg T 24.14.52.10 Heterocyclic compounds with oxygen only hetero-atom(s) (including coumarin; methylcoumarins and ethylcoumarins) (excluding other lactones) 2932 [.1 + .21 + .9] kg T 24.14.52.30 Heterocyclic compounds with nitrogen only hetero-atom(s); containing an unfused imidazole ring (excluding hydantoin and its derivatives) 2933.29 kg T 24.14.52.50 Compounds with pyridine, (iso)quinoline cycle, ... other heterocyclic compounds only with N 2933 [.3 + .4 + .72 + .79 + .9] kg T 24.14.52.60 Melamine 2933.61 kg T 24.14.52.70 6-Hexanelactam (epsilon-caprolactam) 2933.71 kg T 24.14.52.90 Nucleic acids and other heterocyclic compounds  thiazole, benzothiazole, other cycles 2934 [.10 + .20 + .9] kg T 24.14.53.50 Phosphoric esters; and their salts (including lactophosphates; their halogenated; sulphonated; nitrated or nitrosated derivatives) 2919 kg T 24.14.53.75 Thiophosphoric esters (phosphorothioates) their salts and halogenated; sulphonated; nitrated or nitrosated derivatives 2920.10 kg T 24.14.53.79 Esters of other inorganic acids of non-metals (excluding hydrogen halides), etc, n.e.c. 2920.90 kg T 24.14.61.11 Methanal (formaldehyde) 2912.11 kg T 24.14.61.13 Ethanal (acetaldehyde) 2912.12 kg T 24.14.61.15 Butanal (butyraldehyde; normal isomer) 2912.13 kg T 24.14.61.19 Acyclic aldehydes, without other oxygen function (excluding methanal (formaldehyde), ethanal (acetaldehyde), butanal (butyraldehyde; normal isomer)) 2912.19 kg T 24.14.61.20 Cyclic aldehydes; without other oxygen function 2912.2 kg S 24.14.61.30 Aldehyde-alcohols 2912.30 kg S 24.14.61.43 Vanillin (4-hydroxy-3-methoxybenzaldehyde) 2912.41 kg S 24.14.61.45 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 2912.42 kg S 24.14.61.47 Aldehyde-ethers, aldehyde-phenols, aldehydes (other oxygen function) excluding vanillin (4-hydroxy-3-methoxybenzaldehyde), ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 2912.49 kg S 24.14.61.50 Cyclic polymers of aldehydes 2912.50 kg S 24.14.61.60 Paraformaldehyde 2912.60 kg T 24.14.61.70 Halogenated; sulphonated; nitrated or nitrosated derivatives of aldehydes; (including with other oxygen function, cyclic polymers of aldehydes, paraformaldehyde) 2913 kg S 24.14.62.11 Acetone 2914.11 kg T 24.14.62.13 Butanone (methyl ethyl ketone) 2914.12 kg T 24.14.62.15 4-Methylpentan-2-one (methyl isobutyl ketone) 2914.13 kg T 24.14.62.19 Acyclic ketones; without other oxygen function (excluding acetone, butanone (methyl ethyl ketone), 4-methylpentan-2-one (methyl isobutyl ketone)) 2914.19 kg T 24.14.62.31 Camphor; aromatic ketones without other oxygen function; ketone-alcohols; ketone-aldehydes; ketone-phenols and ketones with other oxygen function 2914 [.21 + .3 + .40 + .50] kg T 24.14.62.33 Cyclohexanone and methylcyclohexanones 2914.22 kg T 24.14.62.35 Ionones and methylionones 2914.23 kg T 24.14.62.39 Cyclanic; cyclenic or cycloterpenic ketones without oxygen function (excluding camphor, cyclohexanone and methylcyclohexanones, ionones and methylionones) 2914.29 kg T 24.14.62.60 Quinones 2914.6 kg T 24.14.62.70 Halogenated; sulphonated; nitrated or nitrosated derivatives of ketones and quinones 2914.70 kg T 24.14.63.13 Diethyl ether 2909.11 kg T 24.14.63.19 Acyclic ethers and their halogenated; sulphonated; nitrated or nitrosated derivatives (excluding diethyl ether) 2909.19 kg T 24.14.63.23 Cyclanic; cyclenic or cycloterpenic ethers and their halogenated; sulphonated; nitrated or nitrosated derivatives 2909.20 kg T 24.14.63.25 Aromatic ethers and their halogenated; sulphonated; nitrated or nitrosated derivatives 2909.30 kg T 24.14.63.33 2,2-Oxydiethanol (diethylene glycol; digol) 2909.41 kg T 24.14.63.39 Ether-alcohols and their halogenated; sulphonated; nitrated or nitrosated derivatives (excluding 2,2-Oxydiethanol) 2909 [.42 + .43 + .44 + .49] kg T 24.14.63.50 Ether-phenols; ether-alcohol-phenols and their halogenated; sulphonated; nitrated or nitrosated derivatives 2909.50 kg S 24.14.63.60 Alcohol; ether and ketone peroxides and their halogenated; sulphonated; nitrated or nitrosated derivatives 2909.60 kg S 24.14.63.73 Oxirane (ethylene oxide) 2910.10 kg T 24.14.63.75 Methyloxirane (propylene oxide) 2910.20 kg T 24.14.63.79 Epoxides, epoxyalcohols, -phenols, epoxyethers, with a 3-membered ring and their halogenated, sulphonated, nitrated/nitrosated derivatives excluding oxirane, methyloxirane (propylene oxide) 2910 [.30 + .90] kg T 24.14.63.80 Acetals and hemiacetals and their halogenated; sulphonated; nitrated or nitrosated derivatives 2911 kg T 24.14.64.30 Other organic compounds, n.e.c. 2942 kg T 24.14.64.50 Rennet and concentrates thereof 3507.10 kg S 24.14.64.70 Enzymes; prepared enzymes (not elsewhere specified or included) (excluding rennet and concentrates) 3507.90 kg S 24.14.71.20 Activated natural mineral products; animal black 3802.90 kg S 24.14.71.30 Tall oil; whether or not refined 3803 kg S 24.14.71.40 Gum, wood or sulphate turpentine oils, pine oil and other alike 3805 kg S 24.14.71.50 Rosin and resin acids; and derivatives; rosin spirit and oils; run gums 3806 kg S 24.14.71.70 Wood tar; wood tar oils; wood creosote; wood naphtha; vegetable pitch; brewers' pitch and similar preparations based on rosin; resin acids or on vegetable pitch 3807 kg T 24.14.72.00 Wood charcoal whether or not agglomerated (including shell or nut charcoal) 4402 kg S 24.14.73.20 Benzol (benzene) 2707.10 kg T 24.14.73.30 Toluol (toluene) and xylol (xylenes) 2707 [.20 + .30] kg T 24.14.73.40 Naphthalene and other aromatic hydrocarbon mixtures (excluding benzole, toluole, xylole) 2707 [.40 + .50] kg T 24.14.73.50 Phenols 2707.60 kg T 24.14.73.65 Creosote oils 2707.91 kg T 24.14.73.67 Other oils and oil products, n.e.c. 2707.99 kg T 24.14.73.70 Pitch and pitch coke; obtained from coal tar or from other mineral tars 2708 kg T NACE 24.15: Manufacture of fertilisers and nitrogen compounds 24.15.10.50 Nitric acid; sulphonitric acids 2808 kg N @ T 24.15.10.75 Anhydrous ammonia 2814.10 kg N @ T 24.15.10.77 Ammonia in aqueous solution 2814.20 kg N @ T 24.15.20.20 Ammonium chloride 2827.10 kg T 24.15.20.30 Nitrites 2834.10 kg N @ T 24.15.20.50 Nitrates of potassium 2834.21 kg N @ T 24.15.20.70 Commercial ammonium carbonate and other ammonium carbonates 2836.10 kg N @ T 24.15.30.13 Urea containing >45 % by weight of nitrogen on the dry anhydrous product (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.10.10 kg N T 24.15.30.19 Urea containing  ¤ 45 % by weight of nitrogen on the dry anhydrous product (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.10.90 kg N T 24.15.30.23 Ammonium sulphate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.21 kg N T 24.15.30.29 Double salts and mixtures of ammonium sulphate and ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.29 kg N T 24.15.30.30 Ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.30 kg N T 24.15.30.43 Mixtures of ammonium nitrate with calcium carbonate,  ¤ 28 % nitrogen by weight 3102.40.10 kg N T 24.15.30.45 Mixtures of ammonium nitrate with calcium carbonate, >28 % nitrogen by weight 3102.40.90 kg N T 24.15.30.60 Double salts and mixtures of calcium nitrate and ammonium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.60 kg N T 24.15.30.70 Calcium cyanamide (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.70 kg N T 24.15.30.80 Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.80 kg N T 24.15.30.90 Mineral or chemical fertilisers, nitrogenous, n.e.c. 3102.90 kg N T 24.15.40.35 Superphosphates (excluding potassic, in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3103.10 kg P2O5 T 24.15.40.37 Basic slag (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3103.20 kg P2O5 T 24.15.40.39 Mineral or chemical fertilisers; phosphatic (excluding superphosphate and basic slag, in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3103.90 kg P2O5 T 24.15.50.30 Potassium chloride (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3104.20 kg K2O T 24.15.50.50 Potassium sulphate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3104.30 kg K2O T 24.15.50.70 Mineral or chemical fertilisers; potassic (excluding potassium chloride, potassium sulphate, in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3104.90 kg K2O T 24.15.60.00 Animal or vegetable fertilisers 3101 kg T 24.15.70.50 Natural sodium nitrate (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.50.10 kg T 24.15.70.70 Sodium nitrate (excluding natural, in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3102.50.90 kg N T 24.15.80.10 fertilisers in tablets or similar forms or in packages of a gross weight of  ¤ 10 kg) 3105.10 kg T 24.15.80.23 fertilisers containing nitrogen, phosphorus and potassium, >10 % nitrogen 3105.20.10 kg T 24.15.80.25 fertilisers containing nitrogen, phosphorus and potassium,  ¤ 10 % nitrogen 3105.20.90 kg T 24.15.80.30 Diammonium hydrogenorthophosphate (diammonium phosphate) (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3105.30 kg T 24.15.80.40 Ammonium dihydrogenorthophosphate (monoammonium phosphate) 3105.40 kg T 24.15.80.53 Mineral or chemical fertilisers containing nitrates and phosphates, n.e.c. 3105.51 kg T 24.15.80.59 Mineral or chemical fertilisers with nitrogen and phosphorus, n.e.c. 3105.59 kg T 24.15.80.63 Potassic superphosphates (excluding in tablets or similar forms or in packages of a weight of  ¤ 10 kg) 3105.60.10 kg T 24.15.80.69 Mineral/chemical fertilisers with both phosphorus and potassium excluding potassic superphosphates (in tablets/similar forms/in packages: weight  ¤ 10 kg, those with nitrogen 3105.60.90 kg T 24.15.80.90 Other fertilisers, n.e.c. 3105.90 kg T NACE 24.16: Manufacture of plastics in primary forms 24.16.10.35 Linear polyethylene having a specific gravity < 0,94; in primary forms 3901.10.10 kg T 24.16.10.39 Polyethylene having a specific gravity < 0,94; in primary forms (excluding linear) 3901.10.90 kg T 24.16.10.50 Polyethylene having a specific gravity of  ¥ 0,94; in primary forms 3901.20 kg T 24.16.10.70 Ethylene-vinyl acetate copolymers; in primary forms 3901.30 kg T 24.16.10.90 Polymers of ethylene; in primary forms (excluding polyethylene, ethylene-vinyl acetate copolymers) 3901.90 kg T 24.16.20.35 Expansible polystyrene; in primary forms 3903.11 kg T 24.16.20.39 Polystyrene; in primary forms (excluding expansible polystyrene) 3903.19 kg T 24.16.20.50 Styrene-acrylonitrile (SAN) copolymers; in primary forms 3903.20 kg T 24.16.20.70 Acrylonitrile-butadiene-styrene (ABS) copolymers; in primary forms 3903.30 kg T 24.16.20.90 Polymers of styrene; in primary forms (excluding polystyrene, styrene-acrylonitrile (SAN) copolymers, acrylonitrile-butadiene-styrene (ABS) copolymers) 3903.90 kg T 24.16.30.10 Polyvinyl chloride; not mixed with any other substances; in primary forms 3904.10 kg T 24.16.30.23 Non-plasticised polyvinyl chloride mixed with any other substance; in primary forms 3904.21 kg T 24.16.30.25 Plasticised polyvinyl chloride mixed with any other substance; in primary forms 3904.22 kg T 24.16.30.40 Vinyl chloride-vinyl acetate copolymers; and other vinyl chloride copolymers; in primary forms 3904 [.30 + .40] kg T 24.16.30.50 Vinylidene chloride polymers; in primary forms 3904.50 kg T 24.16.30.60 Polytetrafluoroethylene; in primary forms 3904.61 kg T 24.16.30.70 Fluoro-polymers; in primary forms (excluding polytetrafluoroethylene) 3904.69 kg T 24.16.30.90 Polymers of halogenated olefins, in primary forms, n.e.c. 3904.90 kg T 24.16.40.13 Polyacetals; in primary forms 3907.10 kg T 24.16.40.15 Polyethylene glycols and other polyether alcohols; in primary forms 3907.20 (.11 + .2) kg T 24.16.40.20 Polyethers; in primary forms (excluding polyacetals, polyether alcohols) 3907.20.9 kg T 24.16.40.30 Epoxide resins; in primary forms 3907.30 kg T 24.16.40.40 Polycarbonates; in primary forms 3907.40 kg T 24.16.40.50 Alkyd resins; in primary forms 3907.50 kg T 24.16.40.62 Polyethylene terephthalate having a viscosity number of  ¥ 78 ml/g 3907.60.20 kg T 24.16.40.64 Other polyethylene terephthalate 3907.60.80 kg T 24.16.40.70 Unsaturated liquid polyesters; in primary forms (excluding polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate) 3907.91.10 kg T 24.16.40.80 Unsaturated polyesters; in primary forms (excluding liquid polyesters, polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate) 3907.91.90 kg T 24.16.40.90 Polyesters; in primary forms (excluding polyacetals, polyethers, epoxide resins, polycarbonates, alkyd resins, polyethylene terephthalate, other unsaturated polyesters) 3907.99 kg T 24.16.51.30 Polypropylene; in primary forms 3902.10 kg T 24.16.51.50 Polymers of propylene or of other olefins; in primary forms (excluding polypropylene) 3902 [.20 + .30 + .90] kg T 24.16.52.30 Polymers of vinyl acetate; in aqueous dispersion; in primary forms 3905 [.12 + .21] kg T 24.16.52.50 Polymers of vinyl acetate; in primary forms (excluding in aqueous dispersion) 3905 [.19 + .29] kg T 24.16.52.70 Polymers of vinyl esters or other vinyl polymers; in primary forms (excluding vinyl acetate) 3905 [.30 + .91 + .99] kg T 24.16.53.50 Polymethyl methacrylate; in primary forms 3906.10 kg T 24.16.53.90 Acrylic polymers; in primary forms (excluding polymethyl methacrylate) 3906.90 kg T 24.16.54.50 Polyamide - 6, - 11, - 12, - 6,6, - 6,9, - 6,10 or - 6,12; in primary forms 3908.10 kg T 24.16.54.90 Polyamides; in primary forms (excluding polyamide - 6, - 11, - 12, - 6,6, - 6,9, - 6,10 or - 6,12) 3908.90 kg T 24.16.55.50 Urea resins and thiourea resins; in primary forms 3909.10 kg T 24.16.55.70 Melamine resins; in primary forms 3909.20 kg T 24.16.56.30 Amino resins; in primary forms (excluding urea and thiourea resins, melamine resins) 3909.30 kg T 24.16.56.50 Phenolic resins; in primary forms 3909.40 kg T 24.16.56.70 Polyurethanes; in primary forms 3909.50 kg T 24.16.57.00 Silicones; in primary forms 3910 kg T 24.16.58.10 Petroleum resins; coumarone; indene; or coumarone-indene resins and polyterpenes; in primary forms 3911.10 kg T 24.16.58.20 Polysulphides; polysulphones polyxylene resins; poly ((1,4 diisopropylbenzene); polyvinyl ketones; polyethyleneimines and polyimides; in primary forms 3911.90 kg T 24.16.58.30 Cellulose acetates; in primary forms 3912.1 kg T 24.16.58.40 Cellulose nitrates; in primary forms (including collodions) 3912.20 kg T 24.16.58.50 Cellulose ethers and cellulose and its related derivatives; in primary forms (excluding cellulose acetates, cellulose nitrates) 3912 [.3 + .90] kg T 24.16.58.60 Natural and modified polymers; in primary forms (including alginic acid, hardened proteins, chemical derivatives of natural rubber) 3913 kg T 24.16.58.70 Ion-exchangers based on synthetic or natural polymers 3914 kg T NACE 24.17: Manufacture of synthetic rubber in primary forms 24.17.10.50 Synthetic latex rubber 4002 [.11 + .41 + .51 + .91] kg T 24.17.10.90 Synthetic rubber (excluding latex) 4002 [.19 + .20 + .3 + .49 + .59 + .60 + .70 + .80 + .99] kg T NACE 24.20: Manufacture of pesticides and other agro-chemical product 24.20.11.30 Insecticides based on chlorinated hydrocarbons; put up in forms or packings for retail sale or as preparations or articles 3808.10.20 kg act.subst @ S I 24.20.11.40 Insecticides based on carbamates; put up in forms or packings for retail sale or as preparations or articles 3808.10.30 kg act.subst @ S I 24.20.11.50 Insecticides based on organophosphorus products; put up in forms or packings for retail sale or as preparations or articles 3808.10.40 kg act.subst @ S I 24.20.11.60 Insecticides based on pyrethroids; put up in forms or packings for retail sale or as preparations or articles 3808.10.10 kg act.subst @ S I 24.20.11.80 Other insecticides 3808.10.90 kg act.subst @ S 24.20.12.20 Herbicides based on phenoxy-phytohormone products; put up in forms or packings for retail sale or as preparations or articles 3808.30.11 kg act.subst @ S I 24.20.12.30 Herbicides based on triazines; put up in forms or packings for retail sale or as preparations or articles 3808.30.13 kg act.subst @ S I 24.20.12.40 Herbicides based on amides; put up in forms or packings for retail sale or as preparations or articles 3808.30.15 kg act.subst @ S I 24.20.12.50 Herbicides based on carbamates; put up in forms or packings for retail sale or as preparations or articles 3808.30.17 kg act.subst @ S I 24.20.12.60 Herbicides based on dinitroanilines derivatives; put up in forms or packings for retail sale or as preparations or articles 3808.30.21 kg act.subst @ S I 24.20.12.70 Herbicides based on urea; uracil and sulphonylurea; put up in forms or packings for retail sale or as preparations or articles 3808.30.23 kg act.subst @ S I 24.20.12.90 Herbicides p.r.s. or as preparations/articles excluding based on phenoxy-phytohormones, triazines, amides, carbamates, dinitroanaline derivatives, urea, uracil, sulphonylurea 3808.30.27 kg act.subst @ S I 24.20.13.50 Anti-sprouting products put up in forms or packings for retail sale or as preparations or articles 3808.30.30 kg act.subst @ S 24.20.13.70 Plant-growth regulators put up in forms or packings for retail sale or as preparations or articles 3808.30.90 kg act.subst @ S I 24.20.14.30 Disinfectants based on quaternary ammonium salts put up in forms or packings for retail sale or as preparations or articles 3808.40.10 kg act.subst @ S 24.20.14.50 Disinfectants based on halogenated compounds put up in forms or packings for retail sale or as preparations 3808.40.20 kg act.subst @ S 24.20.14.90 Disinfectants put up in forms or packings for retail sale or as preparations or articles (excluding those based on quaternary ammonium salts, those based on halogenated compounds) 3808.40.90 kg act.subst @ S 24.20.15.52 Inorganic fungicides; bactericides and seed treatments; put up in forms or packings for retail sale or as preparations or articles 3808.20.1 kg act.subst @ S I 24.20.15.53 Fungicides; bactericides and seed treatments based on dithiocarbamates; put up in forms or packings for retail sale or as preparations or articles 3808.20.30 kg act.subst @ S I 24.20.15.55 Fungicides; bactericides and seed treatments based on benzimidazoles; put up in forms or packings for retail sale or as preparations or articles 3808.20.40 kg act.subst @ S I 24.20.15.56 Fungicides; bactericides and seed treatment based on triazoles or diazoles; put up in forms or packings for retail sale or as preparations or articles 3808.20.50 kg act.subst @ S I 24.20.15.57 Fungicides; bactericides and seed treatments based on diazines or morpholines; put up in forms or packings for retail sale or as preparations or articles 3808.20.60 kg act.subst @ S I 24.20.15.59 Other fungicides, bactericides and seeds treatments (ex: Captan, ...) 3808.20.80 kg act.subst @ S I 24.20.15.70 Rodenticides and other plant protection products put up for retail sale or as preparations or articles (excluding insecticides, fungicides, herbicides and disinfectants) 3808.90 kg act.subst @ S NACE 24.30: Manufacture of paints, varnishes and similar coatings, printing ink and mastics 24.30.11.50 Paints and varnishes; based on acrylic or vinyl polymers dispersed or dissolved in an aqueous medium (including enamels and lacquers) 3209.10 kg S 24.30.11.70 Other paints, varnishes dispersed or dissolved in an aqueous medium 3209.90 kg S 24.30.12.25 Paints and varnishes, based on polyesters dispersed/dissolved in a non-aqueous medium, weight of the solvent >50 % of the weight of the solution including enamels and lacquers 3208.10.10 kg S 24.30.12.29 Paints and varnishes, based on polyesters dispersed/dissolved in a non-aqueous medium including enamels and lacquers excluding weight of the solvent >50 % of the weight of the solution 3208.10.90 kg S 24.30.12.30 Paints and varnishes, based on acrylic or vinyl polymers dispersed/dissolved in non-aqueous medium, weight of the solvent >50 % of the solutionweight including enamels and lacquers 3208.20.10 kg S 24.30.12.50 Other paints and varnishes based on acrylic or vinyl polymers 3208.20.90 kg S 24.30.12.70 Paints and varnishes: solutions n.e.c. 3208.90.1 kg S 24.30.12.90 Other paints and varnishes based on synthetic polymers n.e.c. 3208.90.9 kg S 24.30.21.30 Prepared pigments; opacifiers; colours and similar preparations for ceramics; enamelling or glass 3207.10 kg S 24.30.21.50 Vitrifiable enamels and glazes; engobes (slips) and similar preparations for ceramics; enamelling or glass 3207.20 kg S 24.30.21.70 Liquid lustres and similar preparations; glass frit and other glass in powder; granules or flakes 3207 [.30 + .40] kg S 24.30.22.13 Oil paints and varnishes; for finishing leather (including enamels; lacquers and distempers) 3210.00.10 kg S 24.30.22.15 Prepared water pigments for finishing leather; paints and varnishes (including enamels; lacquers and distempers) (excluding oil) 3210.00.90 kg S 24.30.22.20 Prepared driers 3211 kg S 24.30.22.30 Stamping foils 3212.10 kg S 24.30.22.40 Pigments, including metallic powders and flakes, dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints; colorants and other colouring matter, n.e.s. put up for retail sale 3212.90 kg S 24.30.22.53 Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics 3214.10.10 kg S 24.30.22.55 Painters' fillings 3214.10.90 kg S 24.30.22.60 Non-refractory surfacing preparations for faÃ §ades, indoor walls, floors, ceilings or the like 3214.90 kg S 24.30.22.73 Organic composite solvents and thinners used in conjunction with coatings and inks; based on butyl acetate 3814.00.10 kg S 24.30.22.79 Organic composite solvents and thinners used in conjunction with coatings and inks (excluding those based on butyl acetate) 3814.00.90 kg S 24.30.23.50 Artists', students', or signboard painters', colours; amusement colours and modifying tints in sets of tablets; tubes; jars; bottles; or pans 3213.10 kg S 24.30.23.70 Artists', students' or signboard painters' colours, amusement colours and modifying tints in tablets; tubes; jars; bottles; and pans (excluding in sets) 3213.90 kg S 24.30.24.50 Black printing inks 3215.11 kg S 24.30.24.70 Printing inks (excluding black) 3215.19 kg S NACE 24.41: Manufacture of basic pharmaceutical products 24.41.10.30 Salicylic acid and its salts 2918.21 kg T 24.41.10.50 O-Acetylsalicylic acid; its salts and esters 2918.22 kg T 24.41.10.70 Esters of salicylic acid and their salts (excluding O-Acetylsalicylic acid) 2918.23 kg T 24.41.20.10 Lysine and its esters; and salts thereof 2922.41 kg T 24.41.20.20 Glutamic acid and its salts 2922.42 kg T 24.41.20.30 Choline and its salts 2923.10 kg T 24.41.20.40 Lecithins and other phosphoaminolipids 2923.20 kg T 24.41.20.50 Quaternary ammonium salts and hydroxides (excluding choline and its salts, lecithins and other phosphoaminolipids) 2923.90 kg T 24.41.20.60 Acyclic amides and their derivatives; and salts thereof (including acyclic carbamates) 2924.1 kg T 24.41.20.70 Cyclic amides and their derivatives; and salts thereof (including cyclic carbamates) (excluding ureines and their derivatives; and salts thereof) 2924 [.23 + .24 + .29] kg T 24.41.31.10 Lactones (excluding coumarin; methylcoumarins and ethylcoumarins) 2932.29 kg T 24.41.31.20 Phenazone (antipyrin) and its derivatives 2933.11 kg T 24.41.31.30 Compounds containing an unfused pyrazole ring (whether or not hydrogenated) in the structure (excluding phenazone (antipyrin) and its derivatives) 2933.19 kg T 24.41.31.40 Hydantoin and its derivatives 2933.21 kg T 24.41.31.55 Malonylurea (barbituric acid) and its derivatives; and salts thereof 2933 [.52 + .53 + .54] kg T 24.41.31.59 Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure (excluding malonylurea (barbituric acid) and its derivatives) 2933 [.55 + .59] kg T 24.41.31.70 Compounds containing an unfused triazine ring (whether or not hydrogenated) in the structure (excluding melamine) 2933.69 kg T 24.41.31.80 Compounds containing a phenothiazine ring-system (whether or not hydrogenated); not further fused 2934.30 kg T 24.41.32.00 Sulphonamides 2935 kg T 24.41.40.00 Sugars, pure (excluding glucose, etc.); sugar ethers and salts, etc. 2940 kg T 24.41.51.10 Provitamins; unmixed 2936.10  S 24.41.51.23 Vitamins A and their derivatives; unmixed 2936.21  S 24.41.51.25 Vitamin B1 and its derivatives; unmixed 2936.22  S 24.41.51.33 Vitamin B2 and its derivatives; unmixed 2936.23  S 24.41.51.35 D- or DL-Pantothenic acid (vitamins B3 or B5) and its derivatives; unmixed 2936.24  S 24.41.51.43 Vitamin B6 and its derivatives; unmixed 2936.25  S 24.41.51.45 Vitamin B12 and its derivatives; unmixed 2936.26  S 24.41.51.53 Vitamin C and its derivatives; unmixed 2936.27  S 24.41.51.55 Vitamin E and its derivatives; unmixed 2936.28  S 24.41.51.59 Vitamins and their derivatives; unmixed (excluding vitamins A; B1; B2; B3; B5; B6; B12; C and E; concentrates; mixtures and pro-vitamins) 2936.29  S 24.41.51.90 Mixed and natural concentrates of vitamins 2936.90  S 24.41.52.50 Insulin and its salts 2937.12  S 24.41.52.61 Polypeptide, protein and glycoprotein hormones, their derivatives and structural analogues (excluding insulin and its salts) 2937 [.11 + .19] g S 24.41.52.63 Cortisone; hydrocortisone; prednisone (dehydrocortisone) and prednisolone (dehydrohydrocortisone) 2937.21 g S 24.41.52.65 Halogenated derivatives of corticosteroidal hormones 2937.22 g S 24.41.52.70 Oestrogens and progestogens 2937.23 g S 24.41.52.81 Steroidal hormones, their derivatives and structural analogues (excluding cortisone; hydrocortisone; prednisone and prednisolone; halogenated derivatives of corticosteroidal hormones; oestrogens and progestogens) 2937.29 g S 24.41.52.83 Catecholamine hormones, their derivatives and structural analogues 2937 [.3 + .40 + .50 + .90] g S 24.41.53.13 Rutoside (rutin) and its derivatives 2938.10  S 24.41.53.15 Glycosides and their salts; ethers; esters and other derivatives (excluding rutoside (rutin)) 2938.90  S 24.41.53.23 Alkaloids of opium and their derivatives; and salts thereof 2939.1  S 24.41.53.25 Quinine and its salts 2939.21  S 24.41.53.29 Alkaloids of cinchona and their derivatives; and salts thereof (excluding quinine and its salts) 2939.29  S 24.41.53.30 Caffeine and its salts 2939.30  S 24.41.53.40 Ephedrines and their salts 2939.4  S 24.41.53.50 Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives; and salts thereof 2939.5  S 24.41.53.60 Alkaloids of rye ergot and their derivatives; and salts thereof 2939.6  S 24.41.53.80 Vegetable alkaloids and their salts; ethers; esters and other derivatives (excluding opium, cinchona, caffeine, ephedrines, theophylline and aminophylline, rye ergot) 2939.9  S 24.41.54.30 Penicillins and their derivatives with a penicillanic acid structure; and salts thereof 2941.10 kg T 24.41.54.40 Streptomycins and their derivatives; and salts thereof 2941.20 kg T 24.41.54.50 Tetracyclines and their derivatives; and salts thereof 2941.30 kg T 24.41.54.60 Chloramphenicol and its derivatives; and salts thereof 2941.40 kg T 24.41.54.70 Erythromycin and its derivatives; and salts thereof 2941.50 kg T 24.41.54.90 Other antibiotics, n.e.c. 2941.90 kg T 24.41.60.10 Glands and other organs; dried; (for organo-therapeutic uses) 3001.10  S 24.41.60.20 Extracts of glands or other organs; or of their secretions (for organo-therapeutic uses) 3001.20  S 24.41.60.30 Substances of human or animal origin for therapeutic or prophylactic uses; heparin and its salts (excluding glands, organs, blood) 3001.90  S 24.41.60.50 Human blood; animal blood prepared for therapeutic; prophylactic or diagnostic uses; cultures of micro-organisms; toxins (excluding yeasts) 3002.90  S NACE 24.42: Manufacture of pharmaceutical preparations 24.42.11.30 Medicaments containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives, for therapeutic or prophylactic uses, n.p.r.s. 3003.10  S 24.42.11.50 Medicaments of other antibiotics, n.p.r.s. 3003.20  S 24.42.11.60 Medicaments of penicillins, streptomycins or derivative thereof, in doses or p.r.s. 3004.10  S 24.42.11.80 Medicaments of other antibiotics, p.r.s. 3004.20  S 24.42.12.30 Medicaments containing insulin but not antibiotics; for therapeutic or prophylactic uses; not put up in measured doses or for retail sale 3003.31  S 24.42.12.50 Medicaments containing hormones but not antibiotics; for therapeutic or prophylactic uses; not put up in measured doses or for retail sale (excluding insulin) 3003.39  S 24.42.12.60 Medicaments containing insulin but not antibiotics; for therapeutic or prophylactic uses; put up in measured doses or for retail sale 3004.31  S 24.42.12.65 Medicaments containing corticosteroid hormones, their derivatives and structural analogues, put up in measured doses or for retail sale 3004 [.32 + .39]  S 24.42.13.10 Medicaments of alkaloids or derivatives thereof, n.p.r.s. 3003.40  S 24.42.13.20 Other medicaments for therapeutic or prophylactic uses, of HS 3003, n.p.r.s. 3003.90  S 24.42.13.40 Medicaments of alkaloids or derivatives thereof, p.r.s. 3004.40  S 24.42.13.60 Medicaments containing vitamins; provitamins; derivatives and intermixtures thereof; for therapeutic or prophylactic uses; put up in measured doses or for retail sale 3004.50  S 24.42.13.80 Other medicaments of mixed or unmixed products, p.r.s., n.e.c. 3004.90  S 24.42.21.20 Antisera and other blood fractions 3002.10  S 24.42.21.40 Vaccines for human medicine 3002.20  S 24.42.21.60 Vaccines for veterinary medicine 3002.30  S 24.42.22.00 Chemical contraceptive preparations based on hormones or spermicides 3006.60  S 24.42.23.20 Blood-grouping reagents 3006.20  S 24.42.23.40 Opacifying preparations for X-ray examinations; diagnostic reagents designed to be administered to the patient 3006.30  S 24.42.23.60 Dental cements and other dental fillings; bone reconstruction cements 3006.40  S 24.42.23.70 Gel preparations for use in human or veterinary medicine as a lubricant for surgical operations or physical examinations or as a coupling agent between the body and medical instruments 3006.70  S 24.42.24.10 Adhesive dressings or similar articles; impregnated or coated with pharmaceutical substances; or put up in forms for retail sale 3005.10  S 24.42.24.30 Wadding, gauze, etc with pharmaceutical substances, p.r.s., n.e.c. 3005.90  S 24.42.24.50 Sterile surgical catgut; similar suture materials and tissue adhesives for surgical wound closure; laminaria and laminaria tents; absorbable; surgical or dental haemostatics 3006.10  S 24.42.24.70 First-aid boxes and kits 3006.50  S NACE 24.51: Manufacture of soap and detergents, cleaning and polishing preparations 24.51.10.50 Glycerol (glycerine); crude; glycerol waters and glycerol lyes 1520 kg T 24.51.10.70 Glycerol (including synthetic (excluding crude waters and lyes) 2905.45 kg T 24.51.20.20 Anionic surface-active agents (excluding soap) 3402.11 kg T 24.51.20.30 Cationic surface-active agents (excluding soap) 3402.12 kg T 24.51.20.50 Non-ionic surface-active agents (excluding soap) 3402.13 kg T 24.51.20.90 Organic surface-active agents (excluding soap, anionic, cationic, non-ionic) 3402.19 kg T 24.51.31.20 Soap and organic surface-active products in bars, etc, for toilet use 3401.11 kg S 24.51.31.50 Soap and organic surface-active products in bars, etc, n.e.c. 3401.19 kg S 24.51.31.73 Soap in the form of flakes; wafers; granules or powders 3401.20.10 kg S 24.51.31.79 Soap in forms excluding bars, cakes or moulded shapes, paper, wadding, felt and non-wovens impregnated or coated with soap/detergent, flakes, granules or powders 3401.20.90 kg S 24.51.31.83 Organic surface-active products and preparations for washing the skin; whether or not containing soap, p.r.s. 3401.30 kg S 24.51.32.40 Surface-active preparations; whether or not containing soap; p.r.s. (excluding those for use as soap) 3402.20.20 kg S 24.51.32.50 Washing preparations and cleaning preparations, with or without soap, p.r.s. including auxiliary washing preparations excluding those for use as soap, surface-active preparations 3402.20.90 kg S 24.51.32.60 Surface-active preparations; whether or not containing soap; n.p.r.s. (excluding those for use as soap) 3402.90.10 kg S 24.51.32.70 Washing preparations and cleaning preparations, with or without soap, n.p.r.s. including auxiliary washing preparations excluding those for use as soap, surface-active preparations 3402.90.90 kg S 24.51.41.00 Preparations for perfuming or deodorising rooms (including odoriferous preparations used during religious rites) 3307.4  S 24.51.42.50 Artificial and prepared waxes of chemically modified lignite 3404.10 kg S 24.51.42.70 Artificial and prepared waxes of polyethylene glycol 3404.20 kg S 24.51.42.90 Artificial and prepared waxes (including sealing waxes) (excluding chemically modified lignite, polyethylene glycol) 3404.90 kg S 24.51.43.30 Polishes; creams and similar preparations; for footwear or leather (excluding artificial and prepared waxes) 3405.10 kg S 24.51.43.50 Polishes; creams and similar preparations; for the maintenance of wooden furniture; floors or other woodwork (excluding artificial and prepared waxes) 3405.20 kg S 24.51.43.70 Polishes and similar preparations; for coachwork (excluding artificial and prepared waxes, metal polishes) 3405.30 kg S 24.51.43.83 Metal polishes 3405.90.10 kg S 24.51.43.89 Other polishes, creams and similar preparations, n.e.c. 3405.90.90 kg S 24.51.44.00 Scouring pastes and powders and other scouring preparations 3405.40 kg S NACE 24.52: Manufacture of perfumes and toilet preparations 24.52.11.50 Perfumes 3303.00.10 l @ S 24.52.11.70 Toilet waters 3303.00.90 l @ S 24.52.12.50 Lip make-up preparations 3304.10  S 24.52.12.70 Eye make-up preparations 3304.20  S 24.52.13.00 Manicure or pedicure preparations 3304.30  S 24.52.14.00 Powders; whether or not compressed; for cosmetic use (including talcum powder) 3304.91  S 24.52.15.00 Beauty, make-up and skin care preparations including suntan excluding medicaments, lip and eye make-up, manicure and pedicure preparations, powders for cosmetic use and talcum powder 3304.99  S 24.52.16.30 Shampoos 3305.10  S 24.52.16.50 Preparations for permanent waving or straightening of hair 3305.20  S 24.52.16.70 Hair lacquers 3305.30  S 24.52.17.00 Hair preparations (excluding shampoos, permanent waving and hair straightening preparations, lacquers) 3305.90  S 24.52.18.50 Dentifrices (including toothpaste, denture cleaners) 3306.10 p/st @ S 24.52.18.90 Preparations for oral or dental hygiene (including denture fixative pastes; powders and tablets, mouth washes and oral perfumes, dental floss) (excluding dentifrices) 3306 [.20 + .90]  S 24.52.19.30 Pre-shave; shaving and after-shave preparations (excluding shaving soap in blocks) 3307.10  S 24.52.19.50 Personal deodorants and anti-perspirants 3307.20  S 24.52.19.70 Perfumed bath salts and other bath preparations 3307.30  S 24.52.19.90 Other personal preparations (perfumeries, toilet, depilatories ...) 3307.90  S NACE 24.61: Manufacture of explosives 24.61.11.30 Propellent powders 3601 kg S 24.61.11.50 Prepared explosives (excluding propellent powders) 3602 kg S 24.61.12.50 Safety fuses; detonating fuses 3603.00.10 km @ S 24.61.12.70 Percussion or detonating caps; igniters and electric detonators 3603.00.90 p/st @ S 24.61.13.00 Fireworks 3604.10 kg S 24.61.14.00 Signalling flares; rain rockets; fog signals and other pyrotechnic articles (excluding fireworks) 3604.90 kg S NACE 24.62: Manufacture of glues and gelatines 24.62.10.13 Casein glues 3501.90.10 kg S 24.62.10.15 Caseinates and other casein derivatives (excluding casein glues) 3501.90.90 kg S 24.62.10.20 Albumins; albuminates and other derivatives (excluding egg albumin) 3502 [.20 + .90] kg S 24.62.10.30 Gelatin and its derivatives; isinglass (excluding casein glues and bone glues) 3503.00.10 kg S 24.62.10.50 Bone glues; other glues of animal origin (excluding casein glues) 3503.00.80 kg S 24.62.10.60 Glues based on starches; dextrins or other modified starches 3505.20 kg S 24.62.10.95 Prepared glues and other prepared adhesives, n.e.c. 3506 kg S NACE 24.63: Manufacture of essential oils 24.63.10.20 Essential oils 3301 [.1 + .2] kg S 24.63.10.30 Resinoids 3301.30 kg S 24.63.10.50 Concentrates of essential oils in fats... aqueous distillates, etc. 3301.90 kg S 24.63.10.75 Mixtures of odoriferous substances of a kind used in the food or drink industries 3302.10 kg S 24.63.10.79 Mixtures of odoriferous substances (excluding those of a kind used in the food or drink industries) 3302.90 kg S NACE 24.64: Manufacture of photographic chemical material 24.64.11.30 Photographic plates and film in the flat, sensitised and unexposed, of any material; instant print film in the flat, sensitized and unexposed (excluding paper; paperboard or textiles) 3701 m2 @ S 24.64.11.50 Photographic film in rolls; sensitised; unexposed of any material; instant print film in rolls sensitised and unexposed (excluding paper; paperboard or textiles) 3702 m2 @ S 24.64.11.70 Photographic paper; paperboard and textiles; sensitised and unexposed 3703 m2 @ S 24.64.12.00 Chemical preparations for photographic uses, unmixed products for photographic uses put up in measured portions or p.r.s in form ready to use (excluding varnishes, glues and adhesives) 3707 kg S NACE 24.65: Manufacture of prepared unrecorded media 24.65.10.00 Prepared unrecorded media for sound recording or similar recording (excluding photographic or cinematographic products) 8523 kg S NACE 24.66: Manufacture of other chemical products n.e.c. 24.66.10.00 Animal or vegetable fats and oils chemically modified 1518 kg S 24.66.20.00 Inks (excluding printing ink) 3215.90 kg S 24.66.31.55 Lubricating preparations containing as basic constituents < 70 % by weight of petroleum oils or of oils obtained from bituminous minerals for textiles; leather; hides and furskins 3403.11 kg S 24.66.31.57 Lubricating preparations containing < 70 % of oils obtained from petroleum or bituminous minerals excluding preparations for the treatment of textiles, leather, hides and furskins 3403.19 kg S 24.66.31.75 Lubricating preparations for textiles, leather, hides and furskins excluding preparations containing < 70 % of petroleum oils or of oils obtained from bituminous minerals 3403.91 kg S 24.66.31.79 Lubricating preparations excluding preparations containing < 70 % of oils obtained from petroleum/bituminous minerals, preparations for treating textile materials, leather, hides and furskins 3403.99 kg S 24.66.32.55 Anti-knock preparations based on lead compounds 3811.11 kg S 24.66.32.59 Anti-knock preparations (excluding those based on lead) 3811.19 kg S 24.66.32.70 Additives for lubricating oils 3811.2 kg S 24.66.32.90 Additives for mineral oils or for other liquids used for the same purpose as mineral oils (including gasoline) (excluding anti-knock preparations, additives for lubricating oils) 3811.90 kg S 24.66.33.30 Hydraulic brake fluids and other prepared liquids for hydraulic transmission; not containing or containing < 70 % by weight of petroleum oils or oils obtained from bituminous mineral 3819 kg S 24.66.33.50 Anti-freezing preparations and prepared de-icing fluids 3820 kg S 24.66.41.00 Peptones and their derivatives; other protein substances and their derivatives; hide powder including glutelins and prolamins, globulins, glycinin, keratins, nucleoproteids, protein isolates 3504 kg S 24.66.42.10 Composite diagnostic or laboratory reagents, including paper impregnated or coated with diagnostic or laboratory reagents 3822 kg S 24.66.42.30 Modelling pastes; dental wax and dental impression compounds; other preparations for use in dentistry with a basis of plaster (including modelling pastes for children's amusement) 3407 kg S 24.66.42.50 Preparations and charges for fire extinguishers; charged fireextinguishing grenades 3813 kg S 24.66.42.70 Prepared culture media for development of micro-organisms 3821 kg S 24.66.43.50 Chemical elements in disk; wafer or similar forms of doped silicon; chemical compounds for electronic use of doped silicon 3818.00.10 kg S 24.66.43.70 Chemical elements in disk; wafer or similar forms; and chemical compounds doped for electronic use (excluding doped silicon) 3818.00.90 kg S 24.66.44.00 Activated carbon 3802.10 kg S 24.66.45.52 Finishing agents, etc., with amylaceous basis (< 55 %) 3809.10.10 kg S 24.66.45.53 Finishing agents, etc., with amylaceous basis (  ¥ 55 % < 70 %) 3809.10.30 kg S 24.66.45.55 Finishing agents, etc., with amylaceous basis (  ¥ 70 % < 83 %) 3809.10.50 kg S 24.66.45.57 Finishing agents, etc., with amylaceous basis (  ¥ 83 %) 3809.10.90 kg S 24.66.45.70 Finishing agents, etc., used in the textile industry 3809.91 kg S 24.66.45.80 Finishing agents, etc., used in the paper industry 3809.92 kg S 24.66.45.90 Finishing agents, dye carriers and other preparations, n.e.c. 3809.93 kg S 24.66.46.20 Pickling preparations for metal surfaces 3810 kg S 24.66.46.30 Prepared rubber accelerators 3812.10 kg S 24.66.46.40 Compound plasticisers for rubber or plastics 3812.20 kg S 24.66.46.50 Anti-oxidising preparations and other compounds stabilizers for rubber or plastics 3812.30 kg S 24.66.46.60 Reaction initiators; reaction accelerators and catalytic preparations 3815 kg S 24.66.46.70 Mixed alkylbenzenes, mixed alkylnaphthalenes other than HS 2707 or 2902 3817 kg S 24.66.47.20 Prepared binders for foundry moulds or cores 3824.10 kg S 24.66.47.30 Naphthenic acids; their water-insoluble salts and their esters 3824.20 kg S 24.66.47.40 Non-agglomerated metal carbides mixed together or with metallic binders 3824.30 kg S 24.66.47.50 Prepared additives for cements; mortars or concretes 3824.40 kg S 24.66.47.70 Sorbitol (excluding D-glucitol) 3824.60 kg S 24.66.48.13 Petroleum sulphonates; thiophenated sulphonic acids of oils from bituminous minerals and their salts excluding petroleum sulphonates of alkali metals of ammonium/of ethanolamines 3824.90.10 kg S 24.66.48.15 Ion exchangers 3824.90.15 kg S 24.66.48.17 Getters for vacuum tubes 3824.90.20 kg S 24.66.48.23 Pyrolignites; crude calcium tartrate; crude calcium citrate 3824.90.25 kg S 24.66.48.25 Alkaline iron oxide for the purification of gas 3825.90.10 kg S 24.66.48.27 Anti-rust preparations containing amines as active constituents 3824.90.35 kg S 24.66.48.30 Inorganic composite solvents and thinners for varnishes and similar products 3824.90.40 kg S 24.66.48.40 Anti-scaling and similar compounds 3824.90.45 kg S 24.66.48.53 Preparations for electroplating 3824.90.50 kg S 24.66.48.57 Mixtures of mono-; di- and tri-; fatty acid esters of glycerol (emulsifiers for fats) 3824.90.55 kg S 24.66.48.63 Products and preparations for pharmaceutical or surgical uses 3824.90 (.61 + .62 + .64) kg S 24.66.48.65 Auxiliary products for foundries (excluding prepared binders for foundry moulds or cores) 3824.90.65 kg S 24.66.48.67 Fire-proofing; water-proofing and similar protective preparations used in the building industry 3824.90.70 kg S 24.66.48.73 Mixtures containing acyclic hydrocarbons perhalogenated only with fluorine and chlorine 3824.71 kg S 24.66.48.79 Mixtures containing perhalogenated derivatives of acyclic hydrocarbons containing two or more different halogens (excluding those perhalogenated only with fluorine and chlorine) 3824.79 kg S 24.66.48.95 Biofuels (diesel substitute), other chemical products, n.e.c. 3824.90 (.75 + .80 + .85 + .99) kg S NACE 24.70: Manufacture of man-made fibres 24.70.11.95 Polypropylene synthetic tow and staple not carded, combed or otherwise processed for spinning 5501.90.10 + 5503.40 kg T 24.70.11.97 Other synthetic tow and staple not carded, combed or otherwise processed for spinning 5501 [.10 + .20 + .30 + .90.90] + 5503 [.10 + .20 + .30 + .90] kg T 24.70.12.40 High tenacity synthetic filament yarn 5402 [.10 + .20] kg S 24.70.13.13 Textured yarn of nylon or other polyamides n.p.r.s. (excluding sewing thread) 5402 [.31 + .32] kg S 24.70.13.15 Textured yarn of polyesters n.p.r.s. (excluding sewing thread) 5402.33 kg S 24.70.13.23 Textured yarn of polypropylene n.p.r.s. (excluding sewing thread) 5402.39.10 kg S 24.70.13.25 Textured yarn n.p.r.s. (excluding sewing thread, of nylon and other polyamides, of polyesters, of polypropylene) 5402.39.90 kg S 24.70.13.30 Nylon or other polyamides and polyesters not textured filament yarn, n.p.r.s. (excluding sewing thread) 5402 [.41 + .51] kg S 24.70.13.50 Single yarn of polyester, n.p.r.s. (excluding sewing thread, high tenacity, textured, multiple or cabled yarns) 5402 [.42 + .43 + .52] kg S 24.70.13.70 Polypropylene not textured filament yarn, n.p.r.s. (excluding sewing thread) 5402 [.49.91 + .59.10] kg S 24.70.13.90 Other synthetic not textured filament yarn, n.p.r.s. (excluding sewing thread) 5402 [.49(.10 + .99) + .59.90] kg S 24.70.14.00 Synthetic monofilament  ¥ 67 decitex and of which the cross-sectional dimension  ¤ 1 mm; strip and the like of synthetic textile materials of an apparent width  ¤ 5 mm 5404 kg S 24.70.21.00 Artificial tow and staple, not carded, combed or otherwise processed for spinning 5502 + 5504 kg S 24.70.22.00 High tenacity filament yarn of viscose rayon, n.p.r.s. (excluding sewing thread) 5403.10 kg S 24.70.23.30 Textured artificial filament yarn, n.p.r.s. (excluding sewing thread) 5403.20 kg S 24.70.23.90 Artificial not textured filament yarn < 67 decitex, n.p.r.s. (excluding sewing thread) 5403.3 kg S 24.70.24.00 Artificial monofilament of  ¥ 67 decitex and of which the cross-sectional dimension  ¤ 1 mm; strip and the like of artificial textile materials of an apparent width  ¤ 5 mm 5405 kg S 24.70.30.50 Waste of synthetic fibres (including noils, yarn waste, garnetted stock) 5505.10 kg S 24.70.30.70 Waste of artificial fibres (including noils, yarn waste, garnetted stock) 5505.20 kg S NACE 25.11: Manufacture of rubber tyres and tubes 25.11.11.00 New pneumatic rubber tyres for motor cars (including for racing cars) 4011.10 p/st S 25.11.12.35 New pneumatic rubber tyres for motorcycles and scooters with rims >33 cm in diameter 4011.40.80 p/st S 25.11.12.37 New pneumatic rubber tyres for motorcycles and scooters with rims  ¤ 33 cm in diameter 4011.40.20 p/st S 25.11.12.60 New pneumatic rubber tyres for bicycles 4011.50 p/st S 25.11.13.55 New pneumatic rubber tyres for buses or lorries with a load index  ¤ 121 4011.20.10 p/st S 25.11.13.57 New pneumatic rubber tyres for buses or lorries with a load index >121 4011.20.90 p/st S 25.11.13.70 New pneumatic rubber tyres for aircraft 4011.30 p/st S 25.11.14.04 New pneumatic rubber tyres for agricultural or forestry vehicles and machines 4011 [.61 + .92] p/st S 25.11.14.06 New pneumatic rubber tyres for construction or industrial handling vehicles and machines 4011 [.62 + .63 + .93 + .94] p/st S 25.11.14.08 New pneumatic rubber tyres with a herring-bone or similar tread (excluding for agricultural, forestry, construction or industrial vehicles and machines) 4011.69 p/st S 25.11.14.10 New pneumatic rubber tyres (excluding for motor cars, motorcycles, bicycles, busses, lorries, aircraft; agricult., forestry, construction or industrial handling vehicles and machines; with a herring-bone or similar tread) 4011.99 p/st S 25.11.15.30 Solid or cushion rubber tyres; interchangeable rubber tyre treads 4012.90 (.20 + .30) p/st @ S 25.11.15.50 Rubber tyre flaps 4012.90.90 p/st @ S 25.11.15.73 Rubber inner tubes for motor cars; buses and lorries 4013.10 p/st S 25.11.15.75 Rubber inner tubes for bicycles 4013.20 p/st S 25.11.15.78 Rubber inner tubes (excluding for motor cars, bicycles, buses or lorries) 4013.90 p/st S 25.11.16.00 Camel-back strips for retreading rubber tyres 4006.10 kg S NACE 25.12: Retreading and rebuilding of rubber tyres 25.12.10.30 Retreaded tyres of rubber of a kind used on motor cars 4012.11 p/st S 25.12.10.50 Retreaded tyres of rubber of a kind used on buses and lorries 4012.12 p/st S 25.12.10.90 Retreaded tyres of rubber (including a kind used on aircraft; excluding a kind used on motor cars; buses or lorries) 4012 [.13 + .19] p/st S NACE 25.13: Manufacture of other rubber products 25.13.10.00 Reclaimed rubber in primary forms or in plates; sheets or strips 4003 kg T 25.13.20.13 Rubber compounded with carbon black or silica; unvulcanized 4005.10 kg S 25.13.20.15 Rubber solutions; dispersions; unvulcanised 4005.20 kg S 25.13.20.19 Compounded rubber unvulcanised (excluding with carbon black or silica and rubber solutions, dispersions) 4005.9 kg S 25.13.20.30 Forms and articles of unvulcanised rubber (including rods; tubes; profile shapes; discs and rings) (excluding camel-back; strips for retreading tyres) 4006.90 kg S 25.13.20.50 Vulcanised rubber thread and cord 4007 kg S 25.13.20.70 Plates, sheets and strip of vulcanised rubber 4008 [.11 + .21.90] kg S 25.13.20.83 Extruded rods and profile shapes of cellular vulcanised rubber 4008.19 kg S 25.13.20.85 Plates; sheets; strips for floor covering of solid vulcanised rubber 4008.21.10 kg S 25.13.20.87 Extruded solid rubber rods and profiles 4008.29 kg S 25.13.30.30 Rubber tubing not reinforced 4009.11 kg S 25.13.30.55 Rubber hose reinforced with metal 4009.21 kg S 25.13.30.57 Rubber hose reinforced with textiles 4009.31 kg S 25.13.30.59 Rubber hose reinforced or combined with other materials (excluding rubber hose reinforced with metal or textiles) 4009.41 kg S 25.13.30.70 Rubber hose assemblies 4009 [.12 + .22 + .32 + .42] kg S 25.13.40.30 Rubber transmission belts of trapezoidal and/or striped configuration (including V-belts) 4010 [.31 + .32 + .33 + .34] kg S 25.13.40.50 Rubber conveyor belts 4010 [.11 + .12 + .13 + .19] kg S 25.13.40.75 Rubber synchronous belts 4010 [.35 + .36] kg S 25.13.40.79 Rubber transmission belts (excluding v-belts and v-belting, trapezoidal and/or striped configuration, conveyor belt, synchronous belt) 4010.39 kg S 25.13.50.50 Adhesive tape of rubberized textiles of a width  ¤ 20 cm 5906.10 kg S 25.13.50.70 Rubberized textile fabrics (excluding adhesive tape of a width  ¤ 20 cm) 5906.9 kg S 25.13.60.30 Surgical gloves of vulcanised rubber 4015.11 pa S 25.13.60.55 Household gloves of vulcanised rubber 4015.19.10 pa S 25.13.60.59 Non-surgical and non-household rubber gloves of vulcanised rubber 4015.19.90 pa S 25.13.60.70 Articles of apparel and clothing accessories (excluding gloves of vulcanised rubber) 4015.90 kg S 25.13.71.50 Sheath contraceptives 4014.10 p/st @ S 25.13.71.70 Teats; nipple shields and similar articles for babies 4014.90.10 kg S 25.13.71.90 Hygienic or pharmaceutical articles of rubber (excluding sheath contraceptives, teats; nipple shields and similar articles for babies) 4014.90.90 kg S 25.13.72.00 Floor coverings and mats of vulcanised rubber; non-cellular 4016.91 kg S 25.13.73.10 Vulcanised cellular rubber articles for technical uses 4016.10 kg S 25.13.73.21 Erasers; of vulcanised rubber 4016.92 kg S 25.13.73.23 Seals; of vulcanised rubber 4016.93 kg S 25.13.73.25 Boat or dock fenders of vulcanised rubber 4016.94 kg S 25.13.73.27 Inflatable articles; of vulcanised rubber 4016.95 kg S 25.13.73.30 Vulcanised rubber articles for technical uses; for use in civil aircraft 4016.99.10 kg S 25.13.73.43 Expansion joints for pipes 4016.99.30 kg S 25.13.73.45 Rubber-to-metal bonded articles for tractors and motor vehicles 4016.99.52 kg S 25.13.73.47 Moulded rubber articles for tractors and motor vehicles 4016.99.58 kg S 25.13.73.49 Rubber-to-metal bonded articles for other uses than for tractors and motor vehicles 4016.99.82 kg S 25.13.73.60 Articles of vulcanised solid rubber (including rubber bands, tobacco-pouches, characters for date stamps and the like, stoppers and rings for bottles; excluding hard rubber) 4016.99.88 kg S 25.13.73.79 Hard rubber, hard rubber scrap; waste and powder and articles of hard rubber 4017 kg S NACE 25.21: Manufacture of plastic plates, sheets, tubes and profiles 25.21.10.50 Monofilament with any cross-sectional dimension >1 mm; rods; sticks and profile shapes; of polymers of ethylene (including surface worked but not otherwise worked) 3916.10 kg S 25.21.10.70 Monofilament with any cross-sectional dimension >1 mm; rods; sticks and profile shapes of polymers of vinyl chloride (including surface worked but not otherwise worked) 3916.20 kg S 25.21.10.90 Monofilament with any cross-sectional dimension >1 mm; rods; sticks and profile shapes of plastics (excluding polymers of ethylene, of polymers of vinyl chloride) 3916.90 kg S 25.21.21.30 Artificial guts (sausage skins) of hardened protein or cellulosic materials 3917.10 kg S 25.21.21.53 Rigid tubes; pipes and hoses of polymers of ethylene 3917.21 kg S 25.21.21.55 Rigid tubes; pipes and hoses of polymers of propylene 3917.22 kg S 25.21.21.57 Rigid tubes; pipes and hoses of polymers of vinyl chloride 3917.23 kg S 25.21.21.70 Rigid tubes; pipes and hoses of plastics (excluding polymers of ethylene, of polymers of propylene, of polymers of vinyl chloride) 3917.29 kg S 25.21.22.20 Flexible tubes; pipes and hoses of plastics; with a burst pressure  ¥ 27,6 MPa 3917.31 kg S 25.21.22.35 Plastic tubes, pipes and hoses excluding rigid, flexible tubes, pipes and hoses with a minimum burst pressure of 27,6 MPa, reinforced or otherwise combined with other materials  those with fittings 3917.32 kg S 25.21.22.37 Plastic tubes, pipes and hoses with fittings attached excluding rigid, flexible tubes, pipes or hoses, with minimum burst pressure of 27,6 MPa, reinforced or otherwise combined with other materials 3917.33 kg S 25.21.22.50 Plastic tubes; pipes and hoses (excluding artificial (guts; sausage skins), rigid, flexible tubes and pipes having a minimum burst pressure of 27,6 MPa) 3917.39 kg S 25.21.22.70 Plastic fittings for plastic tubes; pipes and hoses (including joints; elbows and flanges) 3917.40 kg S 25.21.30.10 Other plates ..., of polymers of ethylene, not reinforced, thickness  ¤ 0,125 mm 3920.10 (.23 + .24 + .26 + .27 + .28 + .40) kg S 25.21.30.17 Other plates ..., of polymers of ethylene, not reinforced, etc., thickness >0,125 mm 3920.10.8 kg S 25.21.30.21 Other plates ..., of biaxially orientated polymers of propylene, thickness  ¤ 0,10 mm 3920.20.21 kg S 25.21.30.23 Other plates ..., of polymers of propylene, thickness  ¤ 0,10 mm, others 3920.20.29 kg S 25.21.30.25 Decorative and packaging strips, 5 mm < width < 20 mm, thickness >0,10 mm 3920.20.71 kg S 25.21.30.27 Other stripes, 5 mm < width  ¤ 20 mm, thickness >0,10 mm 3920.20.79 kg S 25.21.30.29 Other stripes, thickness >0,10 mm 3920.20.90 kg S 25.21.30.30 Other plates ..., of polymers of styrene, not reinforced, etc. 3920.30 kg S 25.21.30.35 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing  ¥ 6 % of plasticers, thickness  ¤ 1 mm 3920.43.10 kg S 25.21.30.36 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing  ¥ 6 % of plasticers, thickness >1 mm 3920.43.90 kg S 25.21.30.37 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing < 6 % of plasticers, thickness  ¤ 1 mm 3920.49.10 kg S 25.21.30.38 Other plates, sheets, film, foil and strip, of polymers of vinyl chloride, containing < 6 % of plasticers, thickness >1 mm 3920.49.90 kg S 25.21.30.53 Plates ..., of polymethyl methacrylate, not reinforced, etc. 3920.51 kg S 25.21.30.59 Plates ..., of other acrylic polymers, not reinforced, etc., n.e.c. 3920.59 kg S 25.21.30.61 Plates, sheets, film, foil, strip of polycarbonates, non-cellular excluding floor, wall, ceiling coverings  self-adhesive, reinforced, laminated, supported/similarly combined with other materials 3920.61 kg S 25.21.30.63 Plates ..., of unsaturated polyesters, not reinforced, etc. 3920.63 kg S 25.21.30.65 Plates, sheets, film, foil, strip, of polyethylene terephthalate, not reinforced, etc., of a thickness  ¤ 0,35 mm 3920.62.1 kg S 25.21.30.67 Plates, sheets, film, foil, strip, of polyethylene terephthalate, not reinforced, etc., of a thickness >0,35 mm 3920.62.90 kg S 25.21.30.69 Plates, sheets, film, foil, strip of polyesters, non-cellular excluding floor, wall, ceiling coverings, self-adhesive  of polycarbonates, polyethylene terephthalate, unsaturated polyesters 3920.69 kg S 25.21.30.70 Plates ..., of regenerated cellulose, not reinforced, of thickness < 0,75 mm 3920.71.10 kg S 25.21.30.73 Plates ..., of regenerated cellulose, not reinforced, others 3920.71.90 kg S 25.21.30.74 Plates ..., of vulcanised fibre, not reinforced, etc. 3920.72 kg S 25.21.30.76 Films in rolls/strips of cellulose acetate, non-cellular, used for cinematography or photography (excluding reinforced, laminated, supported/similarly combined with other materials) 3920.73.10 kg S 25.21.30.77 Other plates, films in rolls ..., of cellulose acetate 3920.73 (.50 + .90) kg S 25.21.30.79 Plates ..., of other cellulose derivatives, not reinforced, etc, n.e.c. 3920.79 kg S 25.21.30.81 Plates ..., of polyvinyl butyral, not reinforced, etc. 3920.91 kg S 25.21.30.82 Plates, sheets, film, foil, strip of polyamides, non-cellular (excluding floor, wall, ceiling coverings, self-adhesive, reinforced, laminated, supported/similarly combined with other materials) 3920.92 kg S 25.21.30.83 Plates, sheets, film, foil, strip of amino-resins, non-cellular (excluding floor, wall, ceiling coverings, self-adhesive, reinforced, laminated, supported/similarly combined with other materials) 3920.93 kg S 25.21.30.84 Plates ..., of phenolic resins, not reinforced, etc. 3920.94 kg S 25.21.30.86 Plates ..., of other polymerisation products of condensation 3920.99.2 kg S 25.21.30.87 Plates ..., of addition polymerisation products 3920.99.5 kg S 25.21.30.90 Plates ..., of other plastics, not reinforced, others 3920.99.90 kg S 25.21.41.20 Cellular plates; sheet; film; foil and strip of polymers of styrene 3921.11 kg S 25.21.41.30 Cellular plates; sheets; film; foil and strip of polymers of vinyl chloride 3921.12 kg S 25.21.41.50 Cellular plates; sheets; film; foil and strip of polyurethanes 3921.13 kg S 25.21.41.70 Cellular plates; sheets; film; foil and strip of regenerated cellulose 3921.14 kg S 25.21.41.80 Cellular plates; sheets; film; foil and strip of plastics (excluding polymers of styrene, of polymers of vinyl chloride, of polyurethanes, of rengenerated cellulose) 3921.19 kg S 25.21.42.30 Non-cellular plates, sheets, film, foil, strip of condensation/rearrangement polymerisation products, polyesters, reinforced, laminated, supported/similarly comb. with other materials) 3921.90.1 kg S 25.21.42.50 Non cellular plates, strips ..., of phenolic resins 3921.90.30 kg S 25.21.42.75 Non-cellular plates, sheets, film, foil, strip of condensation/rearrangement polymerisation products, amino-resins (high pressure laminates, decorative surface one/both sides) 3921.90.41 kg S 25.21.42.79 Other plates, sheets, films, foil and strip, of polymerisation products 3921.90 (.43 + .49 + .55 + .60) kg S 25.21.42.80 Other plates ..., non-cellular of plastics other than made by polymerisation 3921.90.90 kg S NACE 25.22: Manufacture of plastic packing goods 25.22.11.00 Sacks and bags of polymers of ethylene (including cones) 3923.21 kg S 25.22.12.00 Plastic sacks and bags (including cones) (excluding polymers of ethylene) 3923.29 kg S 25.22.13.00 Plastic boxes; cases; crates and similar articles for the conveyance or packing of goods 3923.10 kg S 25.22.14.50 Plastic carboys; bottles; flasks and similar articles for the conveyance or packing of goods; of a capacity  ¤ 2 litres 3923.30.10 p/st S 25.22.14.70 Plastic carboys; bottles; flasks and similar articles for the conveyance or packing of goods; of a capacity >2 litres 3923.30.90 p/st S 25.22.15.21 Plastic spools; cops; bobbins and similar supports for photographic or cinematographic film or for tapes of a kind used for sound or similar recording 3923.40.10 kg S 25.22.15.23 Plastic spools; cops; bobbins and similar supports (excluding for photographic or cinematographic film or for tapes of a kind used for sound or similar recording) 3923.40.90 kg S 25.22.15.25 Plastic caps and capsules for bottles 3923.50.10 kg S 25.22.15.27 Plastic stoppers; lids; caps and other closures (excluding for bottles) 3923.50.90 kg S 25.22.15.28 Plastic netting extruded in tubular form 3923.90.10 kg S 25.22.15.40 Other articles for the conveyance or packing of goods of plastics 3923.90.90 p/st @ S NACE 25.23: Manufacture of builders' ware of plastic 25.23.11.55 Floor coverings in rolls or in tiles; and wall or ceiling coverings consisting of a support impregnated; coated or covered with polyvinyl chloride 3918.10.10 m2 S 25.23.11.59 Other floor, wall, ceiling ... coverings of polymers of vinyl chloride 3918.10.90 m2 S 25.23.11.90 Floor coverings in rolls or in tiles; and wall or ceiling coverings of plastics (excluding polymers of vinyl chloride) 3918.90 m2 S 25.23.12.50 Plastic baths; shower-baths, sinks and wash-basins 3922.10 p/st @ S 25.23.12.70 Plastic lavatory seats and covers 3922.20 p/st @ S 25.23.12.90 Plastic bidets; lavatory pans; flushing cisterns and similar sanitary ware (excluding baths; showers-baths, sinks and wash-basins, lavatory seats and covers) 3922.90 p/st @ S 25.23.13.00 Plastic reservoirs; tanks; vats; intermediate bulk and similar containers; of a capacity >300 litres 3925.10 kg S 25.23.14.50 Plastic doors; windows and their frames and thresholds for doors 3925.20 p/st S 25.23.14.70 Plastic shutters; blinds and similar articles and parts thereof 3925.30 kg S 25.23.15.50 Builder's fittings and mountings intended for permanent installation of plastics 3925.90.10 kg S 25.23.15.90 Other articles of plastic for construction including rawl plugs and other wall plugs; trunking, ducting and cable trays for electrical circuits 3925.90 (.20 + .80) kg S 25.23.20.00 z Prefabricated buildings, of plastics 9406.00.80a  S NACE 25.24: Manufacture of other plastic product 25.24.10.00 Plastic articles of apparel and clothing accessories (including gloves; raincoats; aprons; belts and babies' bibs) (excluding headgear) 3926.20 kg S 25.24.21.30 Self-adhesive strips of plastic with a coating consisting of unvulcanised natural or synthetic rubber; in rolls of a width  ¤ 20 cm 3919.10.1 kg S 25.24.21.55 Self-adhesive plates, sheets, film, foil, tape, other flat shapes of polyesters in rolls, width  ¤ 20 cm excluding strips with coating consisting of unvulcanised natural/synthetic rubber 3919.10.31 kg S 25.24.21.59 Strips, of others rearrangement polymerisation products, in rolls width  ¤ 20 cm 3919.10.38 kg S 25.24.21.75 Strips, of polymers of vinyl chloride, in rolls width  ¤ 20 cm 3919.10.61 kg S 25.24.21.79 Strips, of other addition polymerisation products, in rolls width  ¤ 20 cm 3919.10.69 kg S 25.24.21.90 Strips, of other plastic materials, in rolls width  ¤ 20 cm 3919.10.90 kg S 25.24.22.30 Self-adhesive plates, sheets, film, foil, tape, strip, other flat shapes of plastic, further worked than surface-worked, or cut to shapes excluding in rolls, width  ¤ 20 cm, rectangular/square 3919.90.10 kg S 25.24.22.55 Other plates ..., of polycarbonates, alkyd resins, polyallyl or other polyesters 3919.90.31 kg S 25.24.22.59 Other plates ..., of other polymerisation products 3919.90.38 kg S 25.24.22.70 Other plates ..., of addition polymerisation products 3919.90 (.61 + .69) kg S 25.24.22.90 Other plates ..., of other plastic materials 3919.90.90 kg S 25.24.23.20 Tableware and kitchenware of plastic 3924.10 kg S 25.24.23.30 Sponges of regenerated cellulose 3924.90.11 kg S 25.24.23.50 Household and toilet articles of regenerated cellulose (excluding sponges) 3924.90.19 kg S 25.24.23.70 Other toiletry and household articles of plastics n.e.c. 3924.90.90 kg S 25.24.24.00 Plastic parts for lamps; lighting fittings and illuminated signs and name-plates 9405.92  S 25.24.25.50 Safety headgear of plastic 6506.10 p/st S 25.24.25.90 Headgear of rubber or plastic (excluding safety headgear) 6506.91 p/st S 25.24.26.00 Insulating fittings of plastic; for electrical machines; appliances or equipment (excluding electrical insulators) 8547.20 kg S 25.24.27.00 Office or school supplies of plastic (including paperweights; paper-knives; blotting pads; pen-rests; and book marks) 3926.10 kg S 25.24.28.20 Plastic fittings for furniture; coachwork or the like 3926.30 kg S 25.24.28.30 Statuettes and other ornamental articles of plastic (including photograph; picture and similar frames) 3926.40 kg S 25.24.28.40 Perforated buckets and similar articles used to filter water at the entrance to drains; of plastic 3926.90.50 kg S 25.24.28.50 Other articles made from sheet 3926.90.91 kg S 25.24.28.70 Other articles of plastics or other materials 3926.90.99  S 25.24.90.10 Plastic parts for machinery and mechanical appliances excluding internal combustion piston engines, gas turbines   S S1 25.24.90.25 Plastic parts for apparatus of HS 8509 and 8516   S S1 25.24.90.27 Plastic parts for turntables, record players, cassette-players, magnetic tape recorders, other sound or video recording/reproducing apparatus excluding pick-up cartridges   S S1 25.24.90.30 Plastic parts for apparatus of HS 8525 to 8528   S S1 25.24.90.40 Plastic products, parts of apparatus of HS 8535 to 8537, and 8542   S S1 25.24.90.50 Plastic parts for locomotives or rolling stock, railway or tramway track fixtures and fittings, mechanical signalling, safety or traffic control equipment   S S1 25.24.90.60 Plastic parts and accessories for all land vehicles (excluding for locomotives or rolling stock)   S S1 25.24.90.80 Plastic parts for aircraft and spacecraft   S S1 25.24.90.93 Manufacture of plastic parts for electrical machinery and equipment; sound recorders and reproducers; television image and sound recorders and reproducers   S S1 25.24.90.97 Plastic parts for optical; photographic; cinematograhic; measuring; checking; precision; medical; or surgical instruments and apparatus   S S1 NACE 26.11: Manufacture of flat glass 26.11.11.13 Non-wired sheets of cast or rolled optical glass; whether or not coloured throughout the mass; opacified; flashed or having an absorbent or reflecting layer; but not otherwise worke 7003 [.12.10 + .19.10] m2 S 26.11.11.15 Non-wired sheets of cast/rolled glass, coloured/not throughout the mass, opacified, flashed/having absorbent/reflecting layer, not otherw. worked (excluding optical glass) 7003 [.12.9 + .19.90] m2 S 26.11.11.30 Wired sheets of cast or rolled glass whether or not coloured throughout the mass; opacified; flashed or having an absorbent or reflecting layer; but not otherwise worked 7003.20 m2 S 26.11.11.50 Profiles of cast or rolled glass; whether or not having an absorbent or reflecting layer; but not otherwise worked 7003.30 kg S 26.11.11.75 Drawn or blown optical sheet glass; whether or not coloured throughout the mass; opacified; flashed or having an absorbent or reflecting layer; but not otherwise worked 7004 [.20.10 + .90.10] m2 S 26.11.11.79 Drawn/blown antique, horticultural and other glass 7004 [.20.9 + .90(.70 + .9)] m2 S 26.11.12.12 Non-wired sheets of float glass and surface ground or polished glass, having a non reflecting layer 7005.10.05 m2 S 26.11.12.14 Non-wired sheets of float glass and surface ground or polished glass, having an absorbent or reflective layer, of a thickness  ¤ 3,5 mm 7005.10.25 m2 S 26.11.12.17 Non-wired sheets of float glass and surface ground/polished glass, having an absorbent/reflecting layer, not otherwise worked, thickness >3,5 mm excluding horticultural sheet glass 7005.10 (.30 + .80) m2 S 26.11.12.30 Non-wired sheets of float glass and surface ground/polished glass, coloured throughout the mass, opacified, flashed or merely surface ground excluding horticultural sheet glass 7005.21 m2 S 26.11.12.80 Other sheets of float/ground/polished glass, n.e.c. 7005 [.29 + .30] m2 S NACE 26.12: Shaping and processing of flat glass 26.12.11.50 Optical glass of HS 7003, 7004 or 7005, bent, edge-worked, engraved, etc. 7006.00.10 kg S 26.12.11.90 Other glass of HS 7003, 7004 or 7005, bent, edge-worked, engraved, etc. 7006.00.90 kg S 26.12.12.15 Toughened safety glass for use in motor vehicles 7007.11.10 m2 @ S 26.12.12.19 Toughened safety glass for use in aircraft; spacecraft; ships or boats 7007.11.90 m2 @ S 26.12.12.30 Toughened (tempered) safety glass, n.e.c. 7007.19 m2 S 26.12.12.53 Laminated safety glass for use in aircraft, spacecraft, ships or boats 7007.21 (.10 + .99) kg S 26.12.12.55 Laminated safety glass for use in motor vehicles 7007.21.91 kg S 26.12.12.70 Laminated safety glass, n.e.c. 7007.29 m2 S 26.12.13.30 Multiple-walled insulating units of glass 7008 m2 S 26.12.13.50 Glass rear-view mirrors for vehicles 7009.10 p/st S 26.12.13.90 Other glass mirrors, whether or not framed 7009.9 kg S NACE 26.13: Manufacture of hollow glass 26.13.11.10 Glass preserving jars; stoppers; lids and other closures (including stoppers and closures of any material presented with the containers for which they are intended) 7010 [.20 + .90.10] kg S 26.13.11.16 Containers made from tubing of glass (excluding preserving jars) 7010.90.21 p/st S 26.13.11.22 Glass containers of a nominal capacity  ¥ 2,5 litres (excluding preserving jars) 7010.90.31 p/st S 26.13.11.28 Bottles of colourless glass of a nominal capacity < 2,5 litres, for beverages and foodstuffs (excluding bottles covered with leather or composition leather; infant's feeding bottles) 7010.90.4 p/st S 26.13.11.34 Bottles of coloured glass of a nominal capacity < 2,5 litres, for beverages and foodstuffs (excluding bottles covered with leather or composition leather; infant's feeding bottles) 7010.90.5 p/st S 26.13.11.40 Glass containers for beverages and foodstuffs of a nominal capacity < 2,5 litres (excluding bottles; flasks covered with leather or composition leather; domestic glassware; vacuum flasks and vessels) 7010.90.6 p/st S 26.13.11.46 Glass containers for pharmaceutical products of a nominal capacity < 2,5 litres 7010.90.7 p/st S 26.13.11.52 Glass containers of a nominal capacity < 2,5 litres for the conveyance or packing of goods (excluding for beverages and foodstuffs; for pharmaceutical products; containers made from glass tubing) 7010.90.9 p/st S 26.13.12.15 Cut or otherwise decorated drinking glasses of lead crystal gathered by hand 7013.21.11 p/st S 26.13.12.19 Drinking glasses of lead crystal gathered by hand (excluding cut or otherwise decorated) 7013.21.19 p/st S 26.13.12.35 Cut or otherwise decorated drinking glasses of lead crystal gathered mechanically 7013.21.91 p/st S 26.13.12.39 Drinking glasses of lead crystal gathered mechanically (excluding cut or otherwise decorated) 7013.21.99 p/st S 26.13.12.53 Drinking glasses gathered by hand (including cut or otherwise decorated) (excluding lead crystal, of toughened glass, of glass-ceramics) 7013.29.5 p/st S 26.13.12.55 Drinking glasses of toughened glass gathered (including cut or otherwise decorated) (excluding lead crystal) 7013.29 (.10 + .9) p/st S 26.13.13.10 Table or kitchen glassware of lead crystal gathered by hand (excluding glass-ceramics, of toughened glass, drinking glasses) 7013 [.31.10 + .91.10] p/st S 26.13.13.30 Table or kitchen glassware of lead crystal gathered mechanically (excluding glass ceramics, of toughened glass, drinking glasses) 7013 [.31.90 + .91.90] p/st S 26.13.13.50 Table/kitchen glassware with linear coefficient of expansion  ¤ 5x10-6/K, temperature range of 0 oC to 300 oC excluding glass-ceramics, lead crystal/toughened glass, drinking glasses 7013.32 p/st S 26.13.13.60 Glass-ceramic table; kitchen; toilet; office; indoor decoration or similar purpose glassware 7013.10 p/st S 26.13.13.90 Table/kitchen glassware (excluding drinking), toughened glass 7013 [.39 + .99] p/st S 26.13.14.00 Glass inners for vacuum flasks or for other vacuum vessels (including unfinished and finished) 7012 p/st @ S NACE 26.14: Manufacture of glass fibres 26.14.11.10 Glass fibre threads cut into lengths of at least 3 mm but  ¤ 50 mm (chopped strands) 7019.11 kg S 26.14.11.30 Glass fibre filaments (including rovings) 7019.12 kg S 26.14.11.50 Slivers; yarns and chopped strands of filaments of glass fibres (excluding glass fibre threads cut into lengths of at least 3 mm but  ¤ 50 mm) 7019.19.10 kg S 26.14.11.70 Staple glass fibre articles 7019.19.90 kg S 26.14.12.10 Glass fibre mats (including glass wool) 7019.31 kg S 26.14.12.30 Glass fibre voiles (including glass wool) 7019.32 kg S 26.14.12.50 Nonwoven glass fibre webs; felts; mattresses and boards 7019.39 kg S 26.14.12.93 Other articles of glass fibre, of non-textile fibres, bulk, flocks, others 7019.90 (.10 + .99) kg S 26.14.12.95 Other articles of glass fibre, pads, casings for insulating tubes or pipes 7019.90.30 kg S 26.14.12.99 Glass fibre articles of textile fibres 7019.90.91 kg S NACE 26.15: Manufacture and processing of other glass, including technical glassware 26.15.11.10 Cullet and other waste and scrap of glass; glass in the mass (excluding glass in the form of powder; granules or flakes) 7001 kg S 26.15.11.30 Unworked glass in balls or rods (excluding glass balls as toys, glass balls; which have been ground after shaping; used as stoppers for bottles, glass microspheres  ¤ 1 mm in diameter) 7002 [.10 + .20] kg S 26.15.11.50 Unworked glass tubes (including tubes which have had fluorescent material added to them in the mass) (excluding tubes coated inside with fluorescent material) 7002.3 kg S 26.15.12.00 Paving blocks ... of glass, for building or construction purposes, n.e.c. 7016.90 kg S 26.15.21.00 Open glass envelopes for electric lamps, cathode-ray tubes or the like 7011 kg S 26.15.22.00 Clock or watch glasses, glasses for spectacles, not optically worked 7015 kg S 26.15.23.30 Laboratory, hygienic or pharmaceutical glassware whether or not graduated 7017 kg S 26.15.23.50 Glass ampoules used for the conveyance or packing of goods 7010.10 p/st S 26.15.24.00 Glass parts for lamps and lighting fittings, etc 9405.91  S 26.15.25.00 Glass electrical insulators (excluding insulating fittings (other than insulators) for electrical machinery; appliances or equipment) 8546.10 kg S 26.15.26.30 Signalling glassware and optical elements of glass, not optically worked 7014 kg S 26.15.26.50 Glass cubes and other glass smallwares, for mosaic or similar decorative purposes excluding finished panels and other decorative motifs made from mosaic cubes 7016.10 kg S 26.15.26.70 Glass smallware (including beads, imitation pearls/stones, ...) 7018 kg S 26.15.26.90 Other articles of glass, nes 7020  S NACE 26.21: Manufacture of ceramic household and ornamental articles 26.21.11.30 Porcelain or china tableware and kitchenware (excluding electro-thermic apparatus, coffee or spice mills with metal working parts) 6911.10 kg S 26.21.11.50 Household and toilet articles, n.e.c., of porcelain or china 6911.90 kg S 26.21.12.10 Ceramic tableware, other household articles: common pottery 6912.00.10 kg S 26.21.12.30 Ceramic tableware, other household articles: stoneware 6912.00.30 kg S 26.21.12.50 Ceramic tableware, other household articles: earthenware or fine pottery 6912.00.50 kg S 26.21.12.90 Ceramic tableware, other household articles: others 6912.00.90 kg S 26.21.13.30 Statuettes and other ornamental articles of porcelain of china 6913.10  S 26.21.13.50 Ceramic statuettes and other ornamental articles 6913.90  S NACE 26.22: Manufacture of ceramic sanitary fixtures 26.22.10.30 Ceramic sinks ... and other sanitary fixtures, of porcelain of china 6910.10 p/st @ S 26.22.10.50 Ceramic sinks, wash basins, baths ... and other sanitary fixtures, n.e.c. 6910.90 p/st @ S NACE 26.23: Manufacture of ceramic insulators and insulating fittings 26.23.10.33 Ceramic electrical insulators (excluding with metallic parts) 8546.20.10 kg S 26.23.10.35 Ceramic electrical insulators for overhead power transmission or traction lines (including with metallic parts) (excluding lightning arresters) 8546.20.91 kg S 26.23.10.39 Ceramic electrical insulators (including with metallic parts) (excluding for overhead power transmission or traction lines, lightning arresters) 8546.20.99 kg S 26.23.10.53 Ceramic insulating fittings for electrical machines; appliances or equipment; containing  ¥ 80 % by weight of metallic oxides 8547.10.10 kg S 26.23.10.55 Ceramic insulating fittings for electrical machines; appliances or equipment (excluding fittings containing  ¥ 80 % by weight of metallic oxides) 8547.10.90 kg S NACE 26.24: Manufacture of other technical ceramic product 26.24.11.00 Ceramic wares for laboratory, chemical, technical use, of porcelain or china 6909.11 kg S 26.24.12.00 Ceramic wares for laboratory, chemical, technical use, other material than porcelain 6909 [.12 + .19] kg S NACE 26.25: Manufacture of other ceramic products 26.25.11.00 Ceramic (agricultural) troughs, tubs ...; ceramic pot, jars ..., n.e.c. 6909.90 kg S 26.25.12.30 Other ceramic articles of porcelain/china including non-refractory firebrick cheeks, parts of stoves/fireplaces, flower-pots, handles and knobs, signs/motifs for shops, radiator humidifiers 6914.10 kg S 26.25.12.55 Other ceramic articles (common pottery) including heating apparatus, non-refractory firebrick cheeks, stoves/fireplaces parts, flower-pots, handles/knobs, shopssigns, radiator humidifiers 6914.90.10 kg S 26.25.12.59 Ceramic articles, n.e.c.: other than porcelain or common pottery 6914.90.90 kg S NACE 26.26: Manufacture of refractory ceramic products 26.26.11.00 Ceramic goods of siliceous fossil meals or earths including bricks, blocks, slabs, panels, tiles, hollow bricks, cylinder shells and pipes excluding filter plates containing kieselguhr and quartz 6901 kg S 26.26.12.10 Refractory ceramic constructional goods containing >50 % of MgO, CaO or Cr2O3 including bricks, blocks and tiles excluding goods of siliceous fossil meals or earths, tubing and piping 6902.10 kg S 26.26.12.33 Refractory bricks, blocks..., weight >50 % Al2O3 and/or SiO2:  ¥ 93 % silica (SiO2) 6902.20.10 kg S 26.26.12.35 Refractory bricks, blocks, tiles and similar refractory ceramic onstructional goods containing, by weight, >7 % but < 45 % alumina, but >50 % by weight combined with silica 6902.20.91 kg S 26.26.12.37 Refractory bricks, blocks ..., weight >50 % Al2O3 and/or SiO2: others 6902.20.99 kg S 26.26.12.90 Refractory bricks, blocks, tiles, etc, n.e.c. 6902.90 kg S 26.26.13.00 Refractory cements; mortars; concretes and similar compositions (including refractory plastics, ramming mixes, gunning mixes) (excluding carbonaceous pastes) 3816 kg S 26.26.14.10 Articles containing magnesite; dolomite or chromite (including bricks and other shapes, touchstones for testing precious metal, paving blocks and slabs) (excluding refractory goods) 6815.91 kg S 26.26.14.30 Refractory ceramic goods, n.e.c., by weight >25 % graphite or other forms of carbon 6903 [.10 + .90.10] kg S 26.26.14.55 Refractory ceramic goods, nes, alumina or silica or mixture >50 %: alumina < 45 % 6903.20.10 kg S 26.26.14.59 Refractory ceramic goods, nes, alumina or silica or mixture >50 %: alumina  ¥ 45 % 6903.20.90 kg S 26.26.14.90 Refractory ceramic goods, n.e.c. 6903.90.90 kg S NACE 26.30: Manufacture of ceramic tiles and flags 26.30.10.10 Unglazed ceramic mosaic tiles; cubes and similar articles; with a surface area < 49 cm2 6907.10 m2 S 26.30.10.20 Glazed ceramic mosaic tiles; cubes and similar articles; with a surface area < 49 m2 6908.10 m2 S 26.30.10.30 Unglazed ceramic double tiles of the Spaltplatten type 6907.90.10 m2 S 26.30.10.53 Unglazed stoneware flags and paving; hearth or wall tiles (excluding double tiles of the Spaltplatten type) 6907.90.91 m2 S 26.30.10.55 Unglazed earthenware or fine pottery flags and paving; hearth or wall tiles (excluding double tiles of the Spaltplatten type) 6907.90.93 m2 S 26.30.10.59 Unglazed ceramic flags and paving; hearth or wall tiles (excluding stoneware, earthenware or fine pottery, double tiles of the Spaltplatten type) 6907.90.99 m2 S 26.30.10.71 Glazed ceramic double tiles of the Spaltplatten type 6908.90 (.11 + .31) m2 S 26.30.10.73 Glazed stoneware flags and paving; hearth or wall tiles; with a face of > 90 cm2 6908.90.91 m2 S 26.30.10.75 Glazed earthenware or fine pottery ceramic flags and paving; hearth or wall tiles; with a face of > 90 cm2 6908.90.93 m2 S 26.30.10.79 Glazed ceramic flags and paving, hearth or wall tiles excluding double tiles of the spaltplatten type, stoneware, earthenware or fine pottery flags, paving or tiles with a face of not > 90 cm2 6908.90 (.21 + .29 + .51 + .99) m2 S NACE 26.40: Manufacture of bricks, tiles and construction products, in baked clay 26.40.11.10 Non-refractory clay building bricks (excluding siliceous fossil meals or earths) 6904.10 m3 @ S 26.40.11.30 Non-refractory clay flooring blocks; support or filler tiles and the like (excluding siliceous fossil meals or earths) 6904.90 kg S 26.40.12.50 Non-refractory clay roofing tiles 6905.10 p/st S 26.40.12.70 Non-refractory clay constructional products (including chimneypots, cowls, chimney liners and flue-blocks, architectural ornaments, ventilator grills, clay-lath; excluding pipes, guttering and the like) 6905.90 kg S 26.40.13.00 Ceramic pipes, conduits, guttering and pipe fittings: drain pipes and guttering with fittings 6906 kg S NACE 26.51: Manufacture of cement 26.51.11.00 Cement clinker 2523.10 kg S 26.51.12.10 White Portland cement 2523.21 kg S 26.51.12.30 Grey Portland cement (including blended cement) 2523.29 kg S 26.51.12.50 Alumina cement 2523.30 kg S 26.51.12.90 Other hydraulic cements 2523.90 kg S NACE 26.52: Manufacture of lime 26.52.10.33 Quicklime 2522.10 kg S 26.52.10.35 Slaked lime 2522.20 kg S 26.52.10.50 Hydraulic lime 2522.30 kg S NACE 26.53: Manufacture of plaster 26.53.10.00 Plasters consisting of calcined gypsum or calcium sulphate (including for use in building, for use in dressing woven fabrics or surfacing paper, for use in dentistry) 2520.20 kg S NACE 26.61: Manufacture of concrete products for construction purposes 26.61.11.30 Building blocks and bricks of cement; concrete or artificial stone 6810.11 kg S 26.61.11.50 Tiles; flagstones and similar articles of cement; concrete or artificial stone (excluding building blocks and bricks) 6810.19 kg S 26.61.12.00 Prefabricated structural components for building, ..., of cement ... 6810.91 kg S 26.61.13.00 z Pipes of cement; concrete or artificial stone 6810.99a kg S 26.61.20.00 z Prefabricated buildings of cement 9406.00.80b  S NACE 26.62: Manufacture of plaster products for construction purposes 26.62.10.50 Boards, sheets, panels, tiles, similar articles of plaster/compositions based on plaster, faced/reinforced with paper/paperboard only, excluding articles agglomerated with plaster, ornamented 6809.11 m2 S 26.62.10.90 Boards, sheets, panels, tiles, similar articles of plaster/compositions based on plaster, not faced/reinforced with paper/paperboard only, excluding articles agglomerated with plaster, ornamented 6809.19 m2 S NACE 26.63: Manufacture of ready-mixed concrete 26.63.10.00 Ready-mixed concrete 3824.50.10 kg S NACE 26.64: Manufacture of mortars 26.64.10.00 Factory made mortars 3824.50.90 kg S NACE 26.65: Manufacture of fibre cement 26.65.11.00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 6808 m2 @ S 26.65.12.30 Sheets; panels; tiles and similar articles; of asbestos-cement; cellulose fibre-cement; vegetable fibres; synthetic polymer; glass or metallic fibres 6811 [.10 + .20] m2 @ S 26.65.12.50 Tubes; pipes and tube or pipe fittings; of asbestos-cement; cellulose fibre-cement; vegetable fibres; synthetic polymer; glass or metallic fibres 6811.30 kg S 26.65.12.90 Articles of asbestos-cement, cellulose fibre-cement, ..., n.e.c. 6811.90 kg S NACE 26.66: Manufacture of other articles of concrete, plaster and cement 26.66.11.00 Articles of plaster or compositions based on plaster, n.e.c. 6809.90 kg S 26.66.12.00 z Articles of cement; concrete or artificial stone for non-constructional purposes (including vases; flower pots; architectural or garden ornaments; statues and ornamental goods) 6810.99b kg S NACE 26.70: Cutting, shaping and finishing of ornamental and building stone 26.70.11.00 Worked monumental/building stone and articles thereof, in marble, travertine and alabaster excluding tiles, cubes/similar articles, largest surface < 7 cm2, setts, kerbstones, flagstones 6802 [.21 + .91] kg S 26.70.12.10 Natural stone setts; kerbstones and flagstones (excluding slate) 6801 kg S 26.70.12.30 Tiles, cubes, ..., artificially coloured granules, ..., for mosaics 6802.10 kg S 26.70.12.40 Other calcareous stone, nes, cut/sawn, flat/even surface, otherwise worked 6802 [.22 + .92] kg S 26.70.12.60 Worked monumental or building stone and articles thereof, of granite excluding tiles, cubes and similar articles, largest surface area is < 7 cm2, setts, kerbstones and flagstones 6802 [.23 + .93] kg S 26.70.12.80 Worked monumental or building stone and articles thereof (excluding calcareous stone; granite or slate, tiles; cubes and similar articles; of which the largest surface area is < 7 cm2) 6802 [.29 + .99] kg S 26.70.12.90 Worked slate and articles of slate or of agglomerated slate 6803 kg S NACE 26.81: Production of abrasive product 26.81.11.10 Millstones and grindstones; without frameworks; for milling; grinding or pulping 6804.10 kg S 26.81.11.20 Millstones, grindstones, grinding wheels and the like, without frameworks, of agglomerated synthetic/natural diamond excluding millstones and grindstones for milling, grinding, pulping 6804.21 kg S 26.81.11.30 Millstones, grindstones, grinding wheels and the like, without frameworks, of reinforced synthetic/artificial resin, with binder excluding millstones and grindstones for milling, grinding, pulping 6804.22.18 kg S 26.81.11.40 Millstones, grindstones, grinding wheels and the like, without frameworks, of non-reinforced synthetic/artificial resin, with binder excluding mill and grindstones for milling, grinding, pulping 6804.22.12 kg S 26.81.11.50 Millstones; grindstones; grinding wheels and the like; without frameworks; of ceramics or silicates (excluding millstones and grindstones for milling; grinding or pulping) 6804.22.30 kg S 26.81.11.60 Other millstones, grindstones, grinding wheels and the like of other agglomerated abrasives 6804.22 (.50 + .90) kg S 26.81.11.70 Millstones; grindstones; grinding wheels and the like; without frameworks; of natural stone (excluding millstones and grindstones for milling; grinding or pulping) 6804.23 kg S 26.81.11.80 Polishing stones; whetstones; oil stones; hones and the like; used in the hand for sharpening; whetting; scouring or polishing 6804.30 kg S 26.81.12.30 Natural or artificial abrasive powder or grain; on a base of woven textile fabric only 6805.10 m2 @ S 26.81.12.50 Natural or artificial abrasive powder or grain; on a base of paper or paperboard only 6805.20 m2 @ S 26.81.12.90 Natural or artificial abrasive powder or grain on a base (excluding on a base of woven textile only, on a base of paper or paperboard only) 6805.30 m2 @ S NACE 26.82: Manufacture of other non-metallic mineral products n.e.c. 26.82.11.68 Fabricated asbestos fibres, mixtures with a basis of abestos or with a basis of abestos and magnesium carbonate 6812.90.30 kg S 26.82.11.70 Compressed asbestos fibre jointing in sheets or rolls 6812.70 kg S 26.82.11.80 Articles of asbestos or of mixtures with a basis of abestos or with a basis of abestos and magnesium carbonate (excluding compressed abestos fibre jointing, in sheets or rolls) 6812 [.50 + .60 + .90 (.10 + .80)] kg S 26.82.11.93 Brake linings and pads of asbestos or other mineral substances 6813.10 kg S 26.82.11.95 Articles of friction material (excluding brakes, etc.), nes, of asbestos, etc. 6813.90 kg S 26.82.12.53 Roofing or water-proofing felts based on bitumen (in rolls) 6807.10.10 m2 S 26.82.12.59 Other products based on bitumen (in rolls) 6807.10.90 m2 @ S 26.82.12.90 Products based on bitumen (excluding in rolls) 6807.9 kg S 26.82.13.00 Bituminous mixtures based on natural and artificial aggregate and bitumen or natural asphalt as a binder 2715 kg S 26.82.14.00 Artificial graphite, colloidal, semi-colloidal graphite, and preparations 3801 kg S 26.82.15.00 Artificial corundum (excluding mechanical mixtures) 2818.10 kg S 26.82.16.10 Slag wool; rock wool and similar mineral wools and mixtures thereof; in bulk; sheets or rolls 6806.10 kg S 26.82.16.20 Exfoliated vermiculite; expanded clays; foamed slag and similar expanded mineral materials and mixtures thereof 6806.20 kg S 26.82.16.30 Mixtures and articles of heat/sound-insulating materials n.e.c. 6806.90 kg S 26.82.16.50 Worked mica and articles of mica 6814 kg S 26.82.16.70 Non-electrical articles of graphite or other carbon 6815.10 kg S 26.82.16.80 Articles of peat (including sheets; cylinder shells and plant pots) (excluding textile articles of peat fibre) 6815.20 kg S 26.82.16.90 Articles of stone or other mineral substances, n.e.c. 6815.99 kg S NACE 27.10: Manufacture of basic iron and steel and of ferro-alloys 27.10.11.00 Pig iron and spiegeleisen in pigs, blocks or other primary forms. Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products 7201 + 7203 kg S M/A 27.10.12.50 Granules and powders, of pig iron, spiegeleisen, iron or steel 7205 kg S M/A 27.10.13.10 Slag and dross 2618 + 2619 kg S M/A 27.10.13.20 Ferrous scrap 7204 kg S M/A 27.10.20.10 Ferro-manganese 7202.1 kg S A/A 27.10.20.20 Ferro-silicon 7202.2 kg S A/A 27.10.20.30 Ferro-silico-manganese 7202.30 kg S A/A 27.10.20.40 Ferro-chromium 7202.4 kg S A/A 27.10.20.50 Ferro-molybdenum 7202.70 kg S A/A 27.10.20.90 Other ferro alloys n.e.c. 7202 [.50 + .60 + .80 + .9] kg S A/A 27.10.31.10 Flat semi-finished products (of non-alloy steel) 7207 [.12 + .20.3] kg S M/A 27.10.31.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of non-alloy steel) 7206.10 + 7207 [.11(.11 + .14 + .16) + .19.12a + .20(.11 + .15 + .17 + .52)]a kg S M/A 27.10.31.22 z Other ingots, primary forms and long semi-finished products including blanks (of non-alloy steel) 7206.90 + 7207 [.11(.11b + .14b + .16b + .90) + .19 (.12b + .19 + .80) + .20(.11b + .15b + .17b + .19 + .52b + .59 + .80] kg S M/A 27.10.32.10 Flat semi-finished products (slabs) (of stainless steel) 7218.91 kg S M/A 27.10.32.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of stainless steel) 7218 [.10 + .99(.11 + .20)]a kg S M/A 27.10.32.22 z Other ingots, primary forms and long semi-finished products (of stainless steel) 7218 [.10b + .99(.11b + .19 + .20b + .80)] kg S M/A 27.10.33.10 Flat semi-finished products (of alloy steel other than of stainless steel) 7224.90.14 kg S M/A 27.10.33.21 z Ingots, other primary forms and long semi-finished products for seamless tubes (of alloy steel other than of stainless steel) 7224 [.10 + .90(.0 + .3)]a kg S M/A 27.10.33.22 z Other ingots, primary forms and long semi-finished products (of alloy steel other than of stainless steel) 7224 [.10b + .90(.0b + .18 + .3b + .90)] kg S M/A 27.10.41.11 z Hot rolled flat products in coil for rerolling of a width of 600 mm or more (of stainless steel) 7219.1a kg S M/A 27.10.41.12 z Other hot rolled flat products in coil of a width of 600 mm or more (of stainless steel) 7219.1b kg S M/A 27.10.41.21 z Hot rolled flat products in coil for rerolling of a width of less than 600 mm (of stainless steel) 7220.1a kg S M/A 27.10.41.22 z Other hot rolled flat products in coil of a width of less than 600 mm (of stainless steel) 7220.1b kg S M/A 27.10.41.30 Plates and sheets produced by cutting from hot rolled wide strip of a width of 600 mm or more (of stainless steel) 7219 [.22 + .23 + .24] kg S M/A 27.10.41.40 Plates and sheets produced on a reversing mill (quarto) of a width of 600 mm or more and wide flats (of stainless steel) 7219.21 kg S M/A 27.10.41.50 Cold rolled sheet, plate and wide strip of a width of 600 mm or more (of stainless steel) 7219 [.3 + .90] kg S M/A 27.10.42.00 Hot rolled wire rod in coil (of stainless steel) 7221 kg S M/A 27.10.43.10 Hot rolled round bars (of stainless steel) 7222.11 kg S M/A 27.10.43.20 Hot rolled bars other than round bars and sections (of stainless steel) 7222 [.19 + .40.10] kg S M/A 27.10.43.30 Forged bars (of stainless steel) 7222 30 (.51 + .91) kg S M/A 27.10.50.00 Hot rolled flat and long products of high speed steel 7225.20 + 7226.20 + 7227.10 + 7228.10(.20 + .50) kg S M/A 27.10.60.20 Hot rolled flat products in coil (wide strip) of a width of 600 mm or more (of steel other than of stainless steel or of high speed steel) 7208 [.10 + .2 + .3] + 7225 [.19.10 + .30] + 7226 [.93 + .94] kg S M/A 27.10.60.30 Hot rolled flat products in coil (narrow or slit strip) of a width of less than 600 mm (of steel other than of stainless steel or of high speed steel) 7211 [.14 + .19] + 7226 [.19.10 + .91 + .99] kg S M/A 27.10.60.40 Plates and sheets produced by cutting from hot rolled wide strip of a width of 600 mm or more, and wide flats (of steel other than of stainless steel or of high speed steel) 7208 [.40 + .53.90 + .54] + 7225.40.90 kg S M/A 27.10.60.50 Plates and sheets produced on a reversing mill (quarto) of a width of 600 mm or more and wide flats (of steel other than of stainless steel or of high speed steel) 7208 [.51 + .52 + .53.10 + .90] + 7210.90.30 +7211.13 +7225 [.40 (.12 + .40 + .60) + .99] kg S M/A 27.10.71.11 z Uncoated cold rolled sheet, plate and strip of a width of 600 mm or more (of steel other than of stainless steel) 7209 [.15 +16.90a + .17.90a + .18.9a + .25 + .26.90a + .27.90a + .28.90a + .90a] + 7225.50 kg S M/A 27.10.71.12 z Electrical sheet and strip not finally annealed of a width of 600 mm or more 7209 [.16.90 + .17.90 + .18.9 + .26.90 + .27.90 + .28.90 + .90]b kg S M/A 27.10.71.20 Electrical sheet and strip, grain non-oriented of a width of 600 mm or more 7209 [.16.10 + .17.10 + .18.10 + .26.10 + .27.10 + .28.10] + 7225.19.90 kg S M/A 27.10.71.30 Electrical sheet and strip, grain oriented of a width of 600 mm or more 7225.11 kg S M/A 27.10.72.10 Tinplate, other tinned sheet and strip, including electrolytically chromium coated steel (ECCS) 7210 [.1 + .50 + .70.10 + .90.40] + 7212.10.10 kg S M/A 27.10.72.20 Hot dipped metal coated sheet and strip of a width of 600 mm or more 7210 [.20 + .4 + .6 + .90.80)] + 7225.92 kg S M/A 27.10.72.30 Electrolytically metal coated sheet and strip of a width of 600 mm or more 7210.30 + 7225.91 kg S M/A 27.10.72.40 Organic coated sheet of a width of 600 mm or more 7210.70.80 kg S M/A 27.10.81.10 Ribbed or other deformed wire rod (of non-alloy steel) 7213.10 kg S M/A 27.10.81.20 Wire rod of free-cutting steel 7213.20 kg S M/A 27.10.81.30 Wire rod used for concrete reinforcing (mesh/cold ribbed bars) 7213.91.10 kg S M/A 27.10.81.40 Wire rod for tyre cord 7213.91.20 kg S M/A 27.10.81.90 Other wire rod (of non-alloy steel) 7213 [.91 (.4 + .70 + .90) + .99] kg S M/A 27.10.82.10 Hot rolled wire rod (of bearing steel) 7227.90.50 kg S M/A 27.10.82.90 Hot rolled wire rod (of alloy steel wire rod other than of bearing steel, high speed steel and stainless steel) 7227 [.20 + .90(.10 + .95)] kg S M/A 27.10.83.10 Hot rolled concrete reinforcing bars 7214 [.20 + .99.10] kg S M/A 27.10.83.20 Hot rolled bars in free-cutting steels 7214.30 kg S M/A 27.10.83.30 Hot rolled bars in bearing steels 7228.30.4 kg S M/A 27.10.83.40 Hot rolled bars in tool steels 7228 [.30.20 + .40.10] kg S M/A 27.10.83.50 Hot rolled and forged light sections of a web height of less than 80 mm and angles 7216 [.10 + .2 + .40 + .50 + .99] + 7228.70.10 kg S M/A 27.10.83.61 Hollow drill bars and rods 7228.80 kg S M/A 27.10.83.64 Hot rolled bars (excluding hollow drill bars and rods) of non-alloy steel (of other than of free-cutting steel) 7214 [.10 + .91 + .99 (.3 + .50 + .7 + .95)] kg S M/A 27.10.83.67 Hot rolled bars (excluding hollow drill bars and rods) of alloy steel (other than of stainless, tool, bearing and high speed steel) 7228 [.20 (.10 + .91) + .30 (.6 + .70 + .89) + .40.90 + .60.20] kg S M/A 27.10.91.10 U-sections of a web height of 80 mm or more (of non-alloy steel) 7216.31 kg S M/A 27.10.91.20 I-sections of a web height of 80 mm or more (of non-alloy steel) 7216.32 kg S M/A 27.10.91.30 H-sections of a web height of 80 mm or more (of non-alloy steel) 7216.33 kg S M/A 27.10.92.10 Sheet piling (of steel) 7301.10 kg S M/A 27.10.92.20 Welded and cold formed sections (of steel) 7301.20 kg S M/A 27.10.92.30 Railway material (of steel) 7302 kg S M/A NACE 27.21: Manufacture of cast iron tube 27.21.10.00 Tubes, pipes and hollow profiles of cast iron excluding tubes, pipes, hollow profiles made into identifiable parts of articles, such as sections of central heating radiators and machinery parts 7303 kg T 27.21.20.33 Tubes or pipe fittings of non-malleable cast iron of a kind used in pressure systems 7307.11.10 kg T 27.21.20.35 Tube or pipe fittings of non-malleable cast iron (excluding a kind used in pressure systems) 7307.11.90 kg T 27.21.20.50 Tube or pipe fittings of malleable cast iron 7307.19.10 kg T 27.21.20.70 Tube or pipe fittings of cast steel 7307.19.90 kg T NACE 27.22: Manufacture of steel tubes 27.22.10.10 Seamless tubes and pipes, of circular cross-section, of stainless steel 7304 [.41 + .49] kg S 27.22.10.21 Seamless precision tubes and pipes, of circular cross-section, of steel other than stainless steel, cold drawn or cold rolled 7304 [.31.91 + .51(.1 + .91)] kg S 27.22.10.23 Seamless tubes and pipes, of circular cross-section, of steel other than stainless steel, cold drawn or cold rolled (excluding precision tubes and pipes) 7304 [.31.99 + .51.99] kg S 27.22.10.41 Seamless tubes and pipes, of circular cross-section, of steel other than stainless steel, hot finished, of an external diameter  ¤ 168,3 mm 7304 [.10.10 + .21. + .39(.10 + .51 + .59 + .91) + .59(.10 + .3 + .91)] kg S 27.22.10.43 Seamless tubes and pipes, of circular cross-section, of steel other than stainless steel, hot finished, of an external diameter > 168,3 mm but  ¤ 406,4 mm 7304 [.10.30 + .29.11 + .39.93 + .59.93] kg S 27.22.10.45 Seamless tubes and pipes, of circular cross-section, of steel other than stainless steel, hot finished, of an external diameter > 406,4 mm 7304 [.10.90 + .29.19 + .39(.30 + .99) + .59.99] kg S 27.22.10.50 Seamless hollow profiles and seamless tubes and pipes, of non-circular cross-section, hot or cold finished, of steel 7304.90 kg S 27.22.10.61 Longitudinally welded tubes and pipes, of circular cross-section, of steel, of an external diameter > 406,4 mm 7305 [.11 + .12 + .20 + .31] kg S 27.22.10.65 Spirally welded, riveted or similarly closed tubes and pipes, of circular cross-section, of steel, of an external diameter > 406,4 mm 7305 [.19 + .39 + .90] kg S 27.22.10.70 Welded tubes and pipes, of circular cross-section, of stainless steel, of an external diameter  ¤ 406,4 mm 7306.40 kg S 27.22.10.81 Precision tubes and pipes, of circular cross-section, of non-alloy steel, cold formed and welded or cold formed and cold drawn or cold rolled after welding, of an external diameter  ¤ 406,4 mm and a wall thickness  ¤ 2 mm 7306.30.21 kg S 27.22.10.86 Precision tubes and pipes, of circular cross-section, of non-alloy steel, cold formed and welded or cold formed and cold drawn or cold rolled after welding, of an external diameter  ¤ 406,4 mm and a wall thickness > 2 mm 7306.30.29 kg S 27.22.10.92 Tubes and pipes, of circular cross-section, of steel other than stainless steel, hot or cold formed and welded, riveted or similarly closed, of an external diameter  ¤ 406,4 mm 7306 [.10 + .20 + .30 (.5 + .7) + .50.9 + .90] kg S 27.22.10.94 Tubes and pipes, of square or rectangular cross-section, of steel, hot or cold formed and welded, of a wall thickness  ¤ 2 mm 7306.60 (.32 + .34) kg S 27.22.10.96 Tubes and pipes, of square or rectangular cross-section, of steel, hot or cold formed and welded, of a wall thickness > 2 mm 7306.60 (.36 + .38) kg S 27.22.10.98 Tubes and pipes, of other cross-section than circular, square or rectangular, and hollow profiles, of steel hot or cold formed and welded 7306.60.9 kg S 27.22.20.10 Flanges, of steel (excluding cast fittings) 7307 [.21 + .91] kg S 27.22.20.30 Elbows, bends, couplings, sleeves and other threaded tube or pipe fittings, of steel (excluding cast fittings) 7307 [.22 + .29.10 + .92 + .99.10] kg S 27.22.20.50 Elbows, bends, couplings and sleeves and other socket welding tube or pipe fittings, of steel (excluding cast fittings) 7307 [.29(.30 + .90) + .99(.30 + .90)] kg S 27.22.20.73 Butt welding elbows and bends, for tubes or pipes, of steel (excluding cast fittings) 7307 [.23.10 + .93(.11 + .91)] kg S 27.22.20.75 Butt welding tube or pipe fittings, other than elbows and bends, of steel (excluding cast fittings) 7307 [.23.90 + .93(.19 + .99)] kg S NACE 27.31: Cold drawing 27.31.10.13 Bars and rods, of non-alloy free-cutting steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing) 7215.10 kg T 27.31.10.15 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), by weight < 0,25 % of carbon, of square or other than rectangular cross-section (excluding those of free-cutting steel) 7215.50.19 kg T 27.31.10.30 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), by weight < 0,25 % of carbon of rectangular other than square cross-section (excluding those of free-cutting steel) 7215.50.11 kg T 27.31.10.50 Other bars and rods of iron or non-alloy steel, cold-formed or cold-finished and further worked, or hot-formed and further worked, n.e.s. (excluding hot-rolled, hot-drawn or hot-extruded, not further worked than clad, and forged products) 7215.90 kg T 27.31.10.80 Other bars and rods of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing), containing by weight  ¥ 0,25 % of carbon (excluding those of free-cutting steel) 7215.50.80 kg T 27.31.20.10 Angles, shapes and sections, of iron or non-alloy steel, not further worked than cold-formed or cold-finished (e.g. by cold-drawing) (excluding profiled sheet) 7216.69 kg T 27.31.20.20 Bars, rods of high-speed steel, not further worked than cold-formed or cold-finished, even further worked, or hot-formed and further worked (excluding forged, semi-finished or flat-rolled products; hot-rolled bars and rods in irregular wound coils) 7228.10.90 kg T 27.31.20.30 Bars/rods, silico-mangan. steel, only cold-formed or cold-finished or hot-rolled, including further worked (excluding hot-rolled, hot drawn or extruded, just clad, semi-finished products, flat-rolled products; hot-rolled bars/rods in irregular wound coils) 7228.20.99 kg T 27.31.20.53 Bars/rods, 0,9 % to 1,15 % of carbon, 0,5 % to 2 % of chromium and, if present  ¤ 0,5 % of molybdenum, only cold-formed or cold-finished (e.g. by cold-drawing) (excluding semi-finished/flat-rolled prod.; hot-rolled bars/rods in irregular wound coils) 7228.50.40 kg T 27.31.20.55 Bars and rods of tool steel, only cold-formed or cold-finished (e.g. by cold drawing) (excluding semi-finished products, flat-rolled products and hot-rolled bars and rods in irregularly wound coils) 7228.50.20 kg T 27.31.20.57 Bars and rods, of alloy steel, cold-formed or cold-finished (e.g. by cold drawing) (excluding stainless steel, high-speed steel, silico-manganese steel, alloy bearing steel, tool steel) 7228.50 (.6 + .80) kg T 27.31.20.70 Bars and rods, of alloy steel, cold-formed or cold-finished (e.g. by cold-drawing), painted, coated, clad or further worked (excluding stainless steel) 7228.60.80 kg T 27.31.30.30 Bars, rods, angles, shapes and sections, of stainless steel, cold-formed or cold-finished (e.g. by cold-drawing) (including painted; coated; clad or further worked) 7222 [.20 + .30.97 + .40.90] kg T 27.31.30.50 Sections, of alloy steel other than stainless, cold finished or cold formed (e.g. by cold-drawing) 7228.70.90 kg T NACE 27.32: Cold rolling of narrow strip 27.32.10.11 z Cold-rolled narrow strip of non-alloy steel, containing by weight < 0,25 % of carbon, of a width of < 600 mm 7211 [.23(.20 + .30 + .80)a + .90a] kg S 27.32.10.12 z Cold-rolled narrow strip of non-alloy steel, containing by weight  ¥ 0,25 % but < 0,6 % of carbon, of a width of < 600 mm 7211.29 (.20 + .50)a kg S 27.32.10.14 z Cold-rolled narrow strip of non-alloy steel, containing by weight 0,6 % or more of carbon, of a width of < 600 mm 7211.29 (.20b + .90a) kg S 27.32.10.16 z Cold-rolled narrow strip of alloy steel other than stainless and electrical steel, of a width of < 600 mm 7226.92a kg S 27.32.10.18 z Cold-rolled narrow strip of stainless steel (excluding insulated electric strip, corrugated strip with one edge serrated or bevelled), of a width of < 600 mm 7220 [.20 + .90]a kg S 27.32.10.22 z Cold-rolled slit strip of non-alloy steel and of alloy steel other than stainless and electrical steel, of a width of < 600 mm 7211 [.23 (.20 + .30 + .80)b + .29(.20c + .50b + .90b) + .90b] + 7226.92b kg S 27.32.10.24 Electrical cold-rolled narrow strip and cold-rolled slit strip, grain non oriented, in non-alloy steel and silicon-alloy steel, of a width of < 600 mm 7226.19.80 kg S 27.32.10.26 Electrical cold-rolled slit strip, grain oriented, in silicon-alloy steel, of a width of < 600 mm 7226.11 kg S 27.32.10.28 z Cold-rolled slit strip of stainless steel, of a width of < 600 mm 7220 [.20 + .90]b kg S 27.32.20.12 Clad, cold-rolled narrow strip of non-alloy steel (excluding insulated electric strip), of a width of < 600 mm 7212.60 kg S 27.32.20.14 z Steel sheet and strip, hot dipped metal coated, of a width of < 600 mm 7212 [.10.90 + .30 + .50(.20 + .90)]a kg S 27.32.20.16 z Electrolytically metal coated steel sheet and strip, of a width of < 600 mm 7212 [.20a + .50 (.20b + .30a + .40a + .80a + .90b)] kg S 27.32.20.18 z Organic coated steel sheet, of a width of < 600 mm 7212.40 (.20 + .80a) kg S 27.32.20.22 z Cold-rolled slit strip of non-alloy steel, hot dipped metal coated, of a width of < 600 mm 7212 [.10.90b + .30b + .50(.20c + .30b + .40b + .6a + .80b + .90c)] kg S 27.32.20.24 z Cold-rolled slit strip of non-alloy steel, electrolytically metal coated, of a width of < 600 mm 7212 [.20b + .50(.20d + .30c + .40c + .90d)] kg S 27.32.20.26 z Cold-rolled slit strip of organic coated steel sheet, of a width of < 600 mm 7212.40.80b kg S NACE 27.33: Cold-forming or folding 27.33.11.30 Cold-formed sections, obtained from flat products, of non-alloy steel, not coated 7216.61 kg S 27.33.11.50 Cold-profiled (ribbed) sheets, of non-alloy steel 7216.91.10 kg S 27.33.11.70 Cold-formed sections, obtained from flat products, of non-alloy steel, coated with zinc 7216.91.80 kg S 27.33.12.00 Cold-formed sections, obtained from flat products, of stainless steel 7222.40.50 kg S NACE 27.34: Wire drawing 27.34.11.30 Iron or non-alloy steel wire containing < 0,25 % of carbon including crimping wire excluding stranded wire, barbed wire used for fencing  duplex wire  saw-tooth wire, insulated electric wire 7217 [.10(.10 + .3) + .20(.10 + .30) + .30.4 + .90.20] kg S 27.34.11.50 Iron or non-alloy steel wire containing 0,25 to 0,6 % of carbon including crimped wire excluding stranded wire, barbed wire used for fencing, duplex wire, saw-tooth wire, insulated electric wire 7217 [.10.50 + .20.50 + .30.50 + .90.50] kg S 27.34.11.70 Iron or non-alloy steel wire containing  ¥ 0,6 % of carbon including crimping wire excluding stranded wire, barbed wire used for fencing, duplex wire, saw-tooth wire, insulated electric wire 7217 [.10.90 + .20.90 + .30.90 + .90.90] kg S 27.34.12.30 Stainless steel wire (excluding very fine sterile stainless wire used for surgical sutures) 7223 kg S 27.34.12.50 Alloy steel wire (excluding stranded wire, barbed wire of a kind used for fencing, duplex wire, saw-tooth wire, insulated electric wire, of stainless steel) 7229 kg S NACE 27.41: Precious metals production 27.41.10.30 Silver unwrought or in powder form (including plated with gold or platinum) 7106 [.10 + .91] kg T 27.41.10.50 Silver in semi-manufactured forms (including plated with gold or platinum) (excluding unwrought or in powder form) 7106.92 kg T 27.41.20.30 Gold unwrought or in powder form for non-monetary use (including plated with platinum) 7108 [.11 + .12] kg T 27.41.20.50 Gold in semi-manufactured forms for non-monetary use (including plated with platinum) (excluding unwrought or in powder form) 7108.13 kg T 27.41.20.70 Monetary gold (including gold plated with platinum) 7108.20 kg T 27.41.30.30 Platinum; palladium; rhodium; iridium; osmium and ruthenium; unwrought or in powder form 7110 [.11 + .21 + .31 + .41] kg T 27.41.30.50 Platinum; palladium; rhodium; iridium; osmium and ruthenium in semi-manufactured forms (excluding unwrought or in powder form) 7110 [.19 + .29 + .39 + .49] kg T 27.41.40.00 Base metals or silver; clad with gold; semi-manufactured but not further worked 7109 kg T 27.41.50.30 Base metals clad with silver; semi-manufactured but not further worked 7107 kg T 27.41.50.50 Base metals; silver or gold; clad with platinum; semi-manufactured but not further worked 7111 kg T NACE 27.42: Aluminium production 27.42.11.30 Unwrought non-alloy aluminium (excluding powders and flakes) 7601.10 kg T 27.42.11.53 Unwrought aluminium alloys in primary form (excluding aluminium powders and flakes) 7601.20.10 kg T 27.42.11.55 Unwrought aluminium alloys in secondary form (excluding aluminium powders and flakes) 7601.20.9 kg T 27.42.12.00 Aluminium oxide (excluding artificial corundum) 2818.20 kg T 27.42.21.00 Aluminium powders and flakes (excluding prepared powders or flakes for use as colours; paints or the like) 7603 kg T 27.42.22.30 Aluminium bars; rods and profiles (excluding rods and profiles prepared for use in structures) 7604.10 kg T 27.42.22.50 Aluminium alloy bars; rods; profiles and hollow profiles (excluding rods and profiles prepared for use in structures) 7604.2 kg T 27.42.23.30 Non-alloy aluminium wire (excluding insulated electric wire and cable, twine and cordage reinforced with aluminium wire, stranded wire and cables) 7605.1 kg T 27.42.23.50 Aluminium alloy wire (excluding insulated electric wire and cable, twine and cordage reinforced with aluminium wire, stranded wire and cables) 7605.2 kg T 27.42.24.30 Aluminium plates; sheets and strips > 0,2 mm thick 7606 [.11 + .91] kg T 27.42.24.50 Aluminium alloy plates; sheets and strips > 0,2 mm thick 7606 [.12 + .92] kg T 27.42.25.00 Aluminium foil of a thickness (excluding any backing)  ¤ 0,2 mm 7607 kg T 27.42.26.30 Aluminium tubes and pipes (excluding hollow profiles, tube or pipe fittings, flexible tubing, tubes and pipes prepared for use in structures; machinery or vehicle parts; or the like) 7608.10 kg T 27.42.26.50 Aluminium alloy tubes and pipes excluding hollow profiles, tubes or pipe fittings  flexible tubing, tubes and pipes prepared for use in structures, machinery or vehicle parts, or the like 7608.20 kg T 27.42.26.70 Aluminium tube or pipe fittings (including couplings; elbows and sleeves) (excluding fittings with taps; cocks and valves, tube supports; bolts and nuts, clamps) 7609 kg T NACE 27.43: Lead, zinc and tin production 27.43.11.30 Refined unwrought lead (excluding lead powders or flakes) 7801.10 kg T 27.43.11.50 Unwrought lead containing antimony (excluding lead powders or flakes) 7801.91 kg T 27.43.11.90 Unwrought lead (excluding lead powders or flakes, unwrought lead containing antimony, refined) 7801.99 kg T 27.43.12.30 Unwrought non-alloy zinc (excluding zinc dust; powders and flakes) 7901.1 kg T 27.43.12.50 Unwrought zinc alloys (excluding zinc dust; powders and flakes) 7901.20 kg T 27.43.13.30 Unwrought non-alloy tin (excluding tin powders and flakes) 8001.10 kg T 27.43.13.50 Unwrought tin alloys (excluding tin powders and flakes) 8001.20 kg T 27.43.21.00 Lead bars, rods, profiles and wire (excluding coated rods, cast rods intended for rolling, drawing or for re-casting into shaped articles, bars and rods by sintering, insulated electric wire) 7803 kg T 27.43.22.00 Lead plates; sheets; strip and foil; lead powders and flakes (excluding lead powders or flakes prepared as colours; paints or the like, insulated electric strip) 7804 kg T 27.43.23.00 Lead tubes, pipes, and tube or pipe fittings (couplings, elbows, sleeves) 7805 kg T 27.43.24.00 Zinc dust; powders and flakes (excluding zinc dust powders or flakes prepared as colours; paints or the like, zinc pellets) 7903 kg T 27.43.25.30 Zinc bars, rods, profiles and wire 7904 kg T 27.43.25.50 Zinc plates, sheets, strip and foil (excluding foil < 0,15 mm thick, stamping foils/plates, sheets and strip > 0,15 mm thick, prepared printing plates, expanded metal, insulated electric strip) 7905 kg T 27.43.26.00 Zinc tubes, pipes and tube or pipe fittings (couplings, elbows, sleeves) 7906 kg T 27.43.27.00 Tin bars, rods, profiles and wires 8003 kg T 27.43.28.30 Tin plates; sheets and strip; > 0,2 mm thick (excluding insulated electric plates) 8004 kg T 27.43.28.60 Tin foil of a thickness (excluding any backing)  ¤ 0,2 mm, tin powders and flakes 8005 kg T 27.43.29.00 Tin tubes, pipes and tube or pipe fittings (couplings, elbows, sleeves) 8006 kg T NACE 27.44: Copper production 27.44.11.00 Copper mattes; cement copper (precipitated copper) (excluding copper powder) 7401 kg T 27.44.12.00 Unrefined copper, copper anodes for electrolytic refining (including blister copper) (excluding electrocopper-plating, electroplating anodes) 7402 kg T 27.44.13.30 Unwrought unalloyed refined copper (excluding rolled, extruded or forged sintered products) 7403.1 kg T 27.44.13.50 Unwrought copper alloys (excluding rolled, extruded or forged sintered products) 7403.2 kg T 27.44.13.70 Master alloys of copper (including alloys which are not usefully malleable) (excluding copper phosphide (phosphor copper) containing > 15 % by weight of phosphorous) 7405 kg T 27.44.21.00 Copper powders and flakes excluding cement copper, powders/flake powders used in the preparation of paints such as bronzes/golds, (chemical compounds), refined copper shot 7406 kg T 27.44.22.00 Copper and copper alloy bars, rods, profiles and hollow profiles (excluding bars and rods obtained by casting or sintering, copper wire rod in coils) 7407 kg T 27.44.23.30 Copper wire, refined (transv. section > 6 mm), of copper alloy 7408 [.11 + .2] kg T 27.44.23.50 Copper wire with cross-sectional dimension > 0,5 mm, < 6 mm (excluding twine or cord reinforced with wire, stranded wire and cables) 7408.19.10 kg T 27.44.23.70 Copper wire with cross-sectional dimension  ¤ 0,5 mm (excluding twine or cord reinforced with wire, stranded wire and cables) 7408.19.90 kg T 27.44.24.00 Copper and copper alloy plates, sheets and strip of a thickness > 0,15 mm (excluding expanded copper metal, insulated electric strip) 7409 kg T 27.44.25.00 Copper foil, of a thickness (excluding any backing)  ¤ 0,15 mm 7410 kg T 27.44.26.30 Copper tubes and pipes 7411 kg T 27.44.26.50 Copper and copper alloy tube/pipe fittings including couplings, elbows, sleeves, tees and joints excluding bolts and nuts used for as- sembling/fixing pipes/tubes, fittings with taps, cocks, valves 7412 kg T NACE 27.45: Other non-ferrous metal production 27.45.11.00 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy (including impure nickel oxides, nickel speiss, impure ferro-nickel) 7501 kg T 27.45.12.30 Non-alloy unwrought nickel (excluding nickel powders and flakes) 7502.10 kg T 27.45.12.50 Unwrought nickel alloy (excluding nickel powders and flakes) 7502.20 kg T 27.45.21.00 Nickel powders and flakes (excluding nickel oxide sinters) 7504 kg T 27.45.22.00 Nickel and nickel alloy bars, rods, profiles and wires (excluding prepared bars, rods or profiles for use in structures, insulated electric bars and wire, enamelled wire) 7505 kg T 27.45.23.00 Nickel and nickel alloy plate, sheet, strip and foil (excluding expanded metal) 7506 kg T 27.45.24.30 Nickel tubes, pipes 7507.1 kg T 27.45.24.50 Nickel tube or pipe fittings (couplings, elbows, sleeves) 7507.20 kg T 27.45.30.13 Unwrought tungsten (wolfram) bars and rods obtained by sintering, tungsten powders, waste and scrap (excluding carbide) 8101 [.10 + .94 + .97] kg T 27.45.30.15 Wrought tungsten (wolfram) bars, rods, plate, sheet, strip, foil and wire (excluding bars and rods obtained by sintering, carbide) 8101 [.95 + .96 + .99] kg T 27.45.30.17 Molybdenum, articles thereof, powders, waste and scrap (excluding alloy molybdenum without a predominance of molybdenum, carbide) 8102 kg T 27.45.30.23 Tantalum, articles thereof, powders, waste and scrap (excluding carbide) 8103 kg T 27.45.30.25 Magnesium, articles thereof, powders, waste and scrap (excluding carbide) 8104 kg T 27.45.30.27 Cobalt mattes and other intermediate products of cobalt metallurgy, cobalt, articles thereof, powders, waste and scrap (excluding carbide) 8105 kg T 27.45.30.33 Bismuth, articles thereof, powders, waste and scrap (including bismuth-lead-tin alloys, bismuth-indium-lead-tin-cadmium alloys (excluding carbide) 8106 kg T 27.45.30.35 Unwrought cadmium, powders, waste and scrap (including cadmium zinc alloys) (excluding carbide) 8107 [.20 + .30] kg T 27.45.30.37 Wrought cadmium and articles thereof (including cadmium zinc alloys) (excluding carbide) 8107.90 kg T 27.45.30.43 Titanium, articles thereof, powders, waste and scrap (excluding carbide) 8108 kg T 27.45.30.45 Zirconium, articles thereof, powders, waste and scrap (excluding carbide) 8109 kg T 27.45.30.47 Antimony, articles thereof, powders, waste and scrap (excluding carbide) 8110 kg T 27.45.30.53 Manganese, articles thereof, powders, waste and scrap (excluding carbide) 8111 kg T 27.45.30.55 Beryllium, chromium, germanium, vanadium, gallium, hafnium, indium, niobium (columbium), rhenium, thallium, articles of these metals, powders, waste and scrap (excluding carbide) 8112 kg T 27.45.30.57 Cermets, articles thereof, waste and scrap (excluding cermets containing fissile or radioactive substances, carbide) 8113 kg T NACE 27.51: Casting of iron 27.51.11.10 Malleable iron castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles  kg S S1 27.51.11.30 Malleable iron castings for bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 27.51.11.40 Other parts of piston engines and mechanical engineering (malleable iron casting)  kg S S1 27.51.11.50 Malleable iron castings for machinery and mechanical appliances excluding for piston engines, lifting or handling machinery, construction industry machinery/vehicles  kg S S1 27.51.11.90 Parts for other utilisation (malleable iron casting)  kg S S1 27.51.12.10 Parts of land vehicles (nodular iron castings)  kg S S1 27.51.12.20 Ductile iron castings for transmission shafts, crankshafts, camshafts and cranks  kg S S1 27.51.12.30 Ductile iron castings for bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 27.51.12.40 Other parts of piston engines and mechanical engineering (nodular iron castings)  kg S S1 27.51.12.50 Ductile iron castings for machinery and mechanical appliances excluding for piston engines  kg S S1 27.51.12.90 Ductile iron castings for locomotives/rolling stock/parts, use other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery  kg S S1 27.51.13.10 Grey iron castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles  kg S S1 27.51.13.20 Grey iron castings for transmission shafts, crankshafts, camshafts and cranks  kg S S1 27.51.13.30 Grey iron castings for bearing housings and plain shaft bearings (excluding bearing housings incorporating ball or roller bearings)  kg S S1 27.51.13.40 Other parts of piston engines and mechanical engineering (cast iron: not ductile)  kg S S1 27.51.13.50 Grey iron castings for machinery and mechanical appliances excluding for piston engines  kg S S1 27.51.13.90 Grey iron castings for locomotives/rolling stock/parts, use other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery  kg S S1 NACE 27.52: Casting of steel 27.52.10.10 Steel castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles  kg S S1 27.52.10.30 Steel castings for bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 27.52.10.40 Other parts of piston engines and mechanical  kg S S1 27.52.10.50 Steel castings for machinery and mechanical appliances excluding piston engines, turbojets, turboprops, other gas turbines, lifting/handling equiptment, construction industry machinery/vehicles  kg S S1 27.52.10.90 Steel castings for locomotives/rolling stock/parts, use other than in land vehicles, bearing housings, plain shaft bearings, piston engines, gearing, pulleys, clutches, machinery  kg S S1 NACE 27.53: Casting of light metals 27.53.10.10 Light metal castings for land vehicles excluding for locomotives or rolling stock, construction industry vehicles  kg S S1 27.53.10.20 Light metal castings for transmission shafts, crankshafts, camshafts and cranks  kg S S1 27.53.10.30 Light metal castings for bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 27.53.10.40 Other parts of piston engines and mechanical engineering  kg S S1 27.53.10.50 Light metal castings for machinery and mechanical appliances excluding for piston engines, turbojets, gas turbines, lifting/handling equiptment, construction industry machinery/vehicles  kg S S1 27.53.10.90 Parts for other utilisation  kg S S1 NACE 27.54: Casting of other non-ferrous metals 27.54.10.10 Non-ferrous cast parts for land vehicles excluding locomotives/rolling stock, straddle carriers, works trucks fitted with lifting/handling equiptment, agricultural/road rollers, bulldozers etc.  kg S S1 27.54.10.20 Non-ferrous cast parts, other than of light metals, for transmission shafts, crankshafts, camshafts and cranks  kg S S1 27.54.10.30 Non-ferrous cast parts, other than of light metals, for bearing housings and plain shaft bearings (excluding for bearing housings incorporating ball or roller bearings)  kg S S1 27.54.10.40 Other parts of piston engines and mechanical engineering  kg S S1 27.54.10.50 Non-ferrous cast parts, other than of light metals, for machinery and mechanical appliances excluding for piston engines  kg S S1 27.54.10.90 Parts for other utilisation  kg S S1 NACE 28.11: Manufacture of metal structures and parts of structures 28.11.10.30 Prefabricated buildings, of iron or steel 9406.00.3  S 28.11.10.50 z Prefabricated buildings, of aluminium 9406.00.80c  S 28.11.21.00 Iron or steel bridges and bridge-sections 7308.10 kg S 28.11.22.00 Iron or steel towers and lattice masts 7308.20 kg S 28.11.23.10 Iron/steel equipment for scaffolding, shuttering, propping/pit-propping including pit head frames and superstructures, extensible coffering beams, tubular scaffolding and similar equipment 7308.40 kg S 28.11.23.30 Weirs, sluices, lock-gates, fixed landing stages, fixed docks and other maritime and waterway structures of iron or steel 7308.90.10 kg S 28.11.23.40 Structures, solely or principally of iron or steel sheet comprising two walls of profiled (ribbed) sheet with an insulating core (excluding prefabricated buildings) 7308.90.51 kg S 28.11.23.50 Other structures principally of sheet: other 7308.90.59 kg S 28.11.23.60 Other structures of iron or steel 7308.90.99 kg S 28.11.23.70 Aluminium structure and parts of structures ..., n.e.c. 7610.90 kg S 28.11.91.00 Installation in situ of self produced metal structures   S NACE 28.12: Manufacture of builders' carpentry and joinery of metal 28.12.10.30 Iron or steel doors, thresholds for doors, windows and their frames 7308.30 p/st S 28.12.10.50 Aluminium doors, thresholds for doors, windows and their frames 7610.10 p/st S NACE 28.21: Manufacture of tanks, reservoirs and containers of metal 28.21.11.10 Iron or steel reservoirs, tanks, vats and similar containers for gases, of a capacity > 300 litres (excluding compressed or liquefied gas, fitted with mechanical or thermal equipment) 7309.00.10 kg S 28.21.11.20 Iron or steel reservoirs, tanks, vats and similar containers lined or heat-insulated, for liquids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7309.00.30 kg S 28.21.11.30 Iron or steel reservoirs, tanks, vats and similar containers for liquids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment, lined or heat insulated) 7309.00.5 kg S 28.21.11.50 Iron or steel reservoirs, tanks, vats and similar containers for solids, of a capacity > 300 litres (excluding fitted with mechanical or thermal equipment) 7309.00.90 kg S 28.21.11.70 Aluminium reservoirs, tanks, vats and similar containers for gases, of a capacity > 300 litres (excluding compressed or liquefied gas, fitted with mechanical or thermal equipment) 7611 kg S 28.21.12.30 Iron or steel containers for compressed or liquefied gas (excluding steam accumulators) 7311 kg S 28.21.12.50 Aluminium containers for compressed or liquefied gas (excluding steam accumulators) 7613 kg S 28.21.92.00 Repair and maintenance of metal tanks, reservoirs, vats and other containers   S NACE 28.22: Manufacture of central heating radiators and boilers 28.22.11.30 Radiators, not electrically heated, and parts thereof of cast iron 7322.11 kg S S2 28.22.11.50 Radiators, not electrically heated, and parts thereof of iron or steel 7322.19 kg S 28.22.12.00 Boilers for central heating other than those of HS 8402 8403.10 p/st @ S 28.22.13.00 Parts of boilers for central heating 8403.90  S S2 28.22.92.00 Repair and maintenance of domestic and non-domestic central heating boilers   S NACE 28.30: Manufacture of steam generators, except central heating hot water boilers 28.30.11.10 Watertube boilers with a steam production > 45 tonnes per hour (excluding central heating water boilers capable of producing low pressure steam) 8402.11 p/st @ S 28.30.11.30 Watertube boilers with a steam production  ¤ 45 tonnes per hour (excluding central heating hot water boilers capable of producing low pressure steam) 8402.12 p/st @ S 28.30.11.50 Vapour generating boilers (including hybrid boilers) (excluding central heating hot water boilers capable of producing low pressure steam, watertube boilers) 8402.19 p/st @ S 28.30.11.70 Super-heated water boilers (excluding central heating hot water boilers capable of producing low pressure steam) 8402.20 p/st @ S 28.30.12.30 Auxiliary plan for use with boilers of 8402 or 8403, used 8404.10 kg S 28.30.12.50 Condensers for steam or other vapour power units 8404.20 kg S 28.30.13.30 Parts of vapour generating boilers and super-heater water boilers 8402.90  S S2 28.30.13.50 Parts of apparatus of 8404.10 and 8404.20 8404.90  S S2 28.30.21.00 Nuclear reactors 8401.10 kg S 28.30.22.00 Parts of nuclear reactors 8401.40  S S2 28.30.91.00 Installation services of steam generators (excluding central heating hot water boilers), including installation services for metal pipe systems in industrial plants   S 28.30.92.00 Repair and maintenance services of steam generators (excluding central heating hot water boilers) and of systems of metal pipes in industrial plants   S NACE 28.40: Forging, pressing, stamping and roll forming of metal; powder metallurgy 28.40.11.33 Open die forged ferrous parts for transmission shafts, camshafts, crankshafts and cranks   S S1 28.40.11.35 Works of HS 7326; parts of machineries, apparatus and vehicles of HS 84, 85, 86, 87, 88, 90 (open die forgings of steel)   S S1 28.40.11.37 Open die-forged non-ferrous metal parts for machinery and appliances excluding piston engines, turbojets, gas turbines, lifting/handling equipment, construction industry machinery/vehicles   S S1 28.40.11.51 Parts of land vehicles of HS 87 (cold extrusion of steel)   S S1 28.40.11.52 Cold extrusion steel parts for transmission shafts, camshafts, crankshafts and cranks   S S1 28.40.11.53 Parts of piston engines and mechanical engineering of HS 8483 (cold extrusion of steel)   S S1 28.40.11.54 Cold extrusion steel parts for machinery and mechanical appliances excluding for piston engines   S S1 28.40.11.56 Cold extrusion steel parts for electrical machinery and equipment sound recorders and reproducers, television image and sound recorders and reproducers   S S1 28.40.11.57 Works of HS 7326; parts of vehicles and apparatus for fixture tracks and land vehicles and air crafts of HS 86, 87, 88 (cold extrusion of steel)   S S1 28.40.11.58 Parts of machineries, apparatus, tools and vehicles of HS 84, 85, 87, 88, 90 in cold extrusion of non-ferrous metal   S S1 28.40.12.10 Drop forged (and precision forged) steel parts for land vehicles excluding locomotives and rolling stock   S S1 28.40.12.23 Drop forged (and precision forged) steel parts for transmission shafts, camshafts, crankshafts and cranks   S S1 28.40.12.25 Drop forged (and precision forged) steel parts for bearing housings and plain shaft bearings excluding for bearing housings incorporating ball or roller bearings   S S1 28.40.12.30 Parts of piston engines and mechanical engineering of HS 8483 (drop forging of steel)   S S1 28.40.12.40 Parts of mechanical and technical equipement and implements for farming, forestry and market gardening (drop forging of steel)   S S1 28.40.12.50 Drop forged steel parts for pulley tackle and hoists, winches and capstans, jacks, fork-lift trucks, other trucks fitted with lifting/handling equipment, lifts, escalators, conveyors and teleferics   S S1 28.40.12.60 Parts of mechanical engineering and apparatus of HS 8426, 8429, 8430 (drop forging of steel)   S S1 28.40.12.70 Drop forged steel parts for machinery and appliances excluding for piston engines, turbojets, gas turbines, lifting or handling equipment, construction industry machinery   S S1 28.40.12.80 Drop forged steel parts for locomotives/rolling stock, aircraft, spacecraft, electrical machinery and equipment, optical, photo-, cinematographic, measuring, checking/precision apparatus   S S1 28.40.12.90 Parts of machineries, apparatus and vehicles of HS 84, 85, 86, 87, 88, 90 (drop forging of non-ferrous metal)   S S1 28.40.13.10 Sheet metal forming of steel as parts for land vehicles excluding locomotives and rolling stock   S S1 28.40.13.20 Parts of piston engines and mechanical engineering of HS 8483 (sheet metal forming of steel)   S S1 28.40.13.30 Steel sheet forming parts for machinery and mechanical appliances excluding for piston engines   S S1 28.40.13.40 Sheet metal forming of steel as parts for electrical machinery and equipment, for sound recorders and reproducers, television image and sound recorders and reproducers   S S1 28.40.13.50 Articles of HS 7323, 7326; parts of furn. of HS 9403; parts of land vehicles and track fixtures of 86; apparatus of 90 (sheet metal formings of non-ferrous metal)   S S1 28.40.13.70 Household articles, parts of mechanical engineering, apparatus, furniture and vehicles of HS 84, 85, 86, 88, 94 (sheet metal formings of non-ferrous metal)   S S1 28.40.20.10 Steel powdered metallurgy parts for land vehicles excluding for locomotives and rolling stock   S S1 28.40.20.20 Steel powdered metallurgy parts for bearing housings and plain shaft bearings excluding bearing housings with ball or roller bearings   S S1 28.40.20.30 Parts of piston engines, pumps, liquid elevators, of parts of HS 8482 and 8483 (products manufactured of steel powdered metallurgy)   S S1 28.40.20.40 Steel powdered metallurgy parts for machinery and mechanical appliances excluding for piston engines   S S1 28.40.20.50 Steel powdered metallurgy parts for electrical machinery and equipment, sound recorders and reproducers, television image and sound recorders and reproducers   S S1 28.40.20.70 Articles of HS 7326, pieces for vehicles and apparatus for fixing railway track, aircrafts, tools of HS 86, 88 and 90 (products manufactured of steel powder metallurgy)   S S1 28.40.20.80 Parts of articles of HS 84, 85, 86, 87, 88, 90 (products manufactured of non-ferrous powdered metallurgy)   S S1 NACE 28.51: Treatment and coating of metals 28.51.11.30 Metallic coating by immersion in molten metals (zinc galvanising or tin dipping)   S S2 C 28.51.11.50 Metallic coating by thermal spraying   S S2 C 28.51.11.70 Metallic coating in zinc by electrolysis   S S2 C 28.51.11.90 Metallic coating by electrolysis or chemical treatments of metals other than zinc (including nickel, copper, chromium, precious metals, etc.)   S S2 C 28.51.12.30 Plastic coating of metals (including powder coating)   S S2 C 28.51.12.50 Other coatings (phosphating etc.)   S S2 C 28.51.21.00 Heat treatment of metals (excluding metallic coating, plastic coating)   S S2 C 28.51.22.30 Wet painting and varnishing of metals   S S2 C 28.51.22.50 Anodising of metals   S S2 C 28.51.22.70 Vapour deposition of metals   S S2 C 28.51.22.90 Other metallic surface treatments   S S2 C NACE 28.52: General mechanical engineering 28.52.10.01 Turning of metal parts for taps, valves and similar articles   S S1 28.52.10.03 Turning of metal parts for machinery and mechanical appliances   S S1 28.52.10.05 Turning of metal parts for land vehicles (excluding for locomotives or rolling stock, made by casting, forging, pressing, stamping, roll forming or powder metallurgy)   S S1 28.52.10.07 Turning of metal parts for aircraft, spacecraft and satellites   S S1 28.52.10.09 Turning of metal parts for electrical machinery and equipment, sound recorders and reproducers, television image and sound recorders and reproducers   S S1 28.52.10.11 Turning of metal parts for optical, photographic, cinematographic, measuring, checking or precision instruments and apparatus   S S1 28.52.10.13 Turning of metal parts for articles of HS 7326, 7419, 7616; turning of metal parts for vehicles and apparatus for fixing railway track of HS 86   S S1 28.52.20.00 General mechanical engineering services (excluding turning of metal parts)   S S1 NACE 28.61: Manufacture of cutlery 28.61.11.13 Table knives (excluding fish-knives and butter-knives) with stainless steel handles 8211.91.30 p/st @ S 28.61.11.19 Table knives (excluding fish-knives and butter-knives) with handles other than of stainless steel (silver-, gold- or platinum plated, of wood, plastic, etc.) 8211.91.80 p/st @ S 28.61.11.20 Knives with fixed blades including pruning knives excluding fish, butter/table knives with fixed blades, knives and cutting blades for machines/mechanical appliances  with base metal handles 8211.92 p/st @ S 28.61.11.30 Clasp knives 8211.93 p/st @ S 28.61.11.50 Knives/cutting blades, with handles of base metal; blades for knives including pruning knives excluding fish and butter knives, knives/cutting blades for machines or mechanical appliances 8211 [.94 + .95] p/st @ S 28.61.11.70 Scissors, tailors' shears and similar shears, and blades therefor (including scissor blades) 8213 p/st @ S 28.61.12.40 Razors, parts thereof (excluding razor blades) 8212 [.10 + .90]  S 28.61.12.50 Safety razor blades (including razor blades blanks in strips) 8212.20 p/st @ S 28.61.13.30 Paper knives, letter openers, erasing knives, pencil sharpeners and their blades (including packet type pencil sharpeners) (excluding pencil sharpening machines) 8214.10 p/st @ S 28.61.13.50 Manicure or pedicure sets and instruments (including nail files) 8214.20 p/st @ S 28.61.13.70 Split-, chapping and mincing knives, hair cutting and hair shearing appliances and similar articles of cutlery 8214.90 p/st @ S 28.61.14.40 Table flatware (excluding table knives, including fish-knives and butter-knives) and similar tableware of stainless steel or other base metal 8215 [.20 + .99] p/st @ S 28.61.14.70 Table flatware (excluding table knives, including fish-knives and butter-knives) and similar tableware of base metal, silver-, gold- or platinum plated 8215 [.10 + .91] p/st @ S 0000NACE 28.62: Manufacture of too 28.62.10.10 Spades and shovels 8201.10 kg S 28.62.10.20 Forks of a kind used in agriculture, horticulture or forestry 8201.20 kg S 28.62.10.30 Mattocks, picks, hoes and rakes 8201.30 kg S 28.62.10.40 Axes, bill hooks and similar hewing tools (excluding ice axes) 8201.40 kg S 28.62.10.50 Secateurs and similar one-handed pruners and shears (including poultry shears) (excluding secateur type scissors with secateur blades with finger rings, pruning knives) 8201.50 kg S 28.62.10.60 Hedge shears, two-handed pruning shears and similar two-handed shears 8201.60 kg S 28.62.10.70 Other hand tools (excluding clasp knives) for agriculture, horticulture or forestry 8201.90 kg S 28.62.20.10 Hand saws (excluding hand saws with a self-contained motor) 8202.10 kg S 28.62.20.20 Band saw blades 8202.20 kg S 28.62.20.30 Circular saw blades with steel working parts (including slotting or slitting saw blades) 8202.31 kg S 28.62.20.50 Circular saw blades with non-steel working parts (including slitting or slotting saw blades, parts) 8202.39 kg S 28.62.20.91 Chain saw blades (excluding morticing chain cutters) 8202.40 kg S 28.62.20.93 Straight saw blades for working metal 8202.91 kg S 28.62.20.95 Saw blades with working part of steel, for working metal; saw blades with working part of other materials excluding band-, circular-, chain- or straight saw blades 8202.99 (.11 + .90) kg S 28.62.20.99 Saw blades with working part of steel, for working materials other than metal (excluding band saw blades, circular saw blades, chain saw blades, straight saw blades, musical saw blades) 8202.99.19 kg S 28.62.30.13 Files, rasps and similar tools (excluding punches and files for machine tools) 8203.10 kg S 28.62.30.15 Tweezers 8203.20.10 kg S 28.62.30.17 Pliers, pincers and similar tools (including cutting pliers) (excluding tweezers, sugar tongs) 8203.20.90 kg S 28.62.30.23 Metal cutting shears and similar hand tools 8203.30 kg S 28.62.30.25 Pipe-cutters, bolt croppers, perforating punches and similar tools excluding punches and files for machine tools, machine-type metal cutting shears and office perforating punches, ticket punches 8203.40 kg S 28.62.30.33 Non-adjustable hand-operated spanners and wrenches (including torque meter wrenches) (excluding tap wrenches) 8204.11 kg S 28.62.30.35 Adjustable hand-operated spanners and wrenches (including torque meter wrenches) (excluding tap wrenches) 8204.12 kg S 28.62.30.37 Interchangeable spanner sockets 8204.20 kg S 28.62.30.53 Drilling, threading or tapping hand tools excluding interchangeable hand tools, machine-tools or power-operated hand tools, pneumatic tools or hand tools with a self-contained motor 8205.10 kg S 28.62.30.55 Hammers and sledge hammers with working part of metal 8205.20 kg S 28.62.30.57 Planes, chisels, gouges and similar cutting tools for working wood 8205.30 kg S 28.62.30.63 Screwdrivers 8205.40 kg S 28.62.30.65 Household hand tools 8205.51 kg S 28.62.30.73 Other tools for masons, moulders, cement workers, plasterers and painters 8205.59.10 kg S 28.62.30.77 Other hand tools (including cartridge operated riveting) wallplugging and similar hand tools 8205.59 (.30 + .90) kg S 28.62.30.83 Blow lamps (excluding gas-operated welding appliances) 8205.60 kg S 28.62.30.85 Vices, clamps and the like 8205.70 kg S 28.62.30.87 Anvils, portable forges, hand or pedal-operated grinding wheels with frameworks (excluding grindstones and the like presented separately) 8205.80 kg S 28.62.30.89 Sets of articles of two or more articles of HS 8205: hammers, screwdrivers, blow-lamps, clamps, etc. 8205.90 kg S 28.62.40.14 Tapping tools for working metal 8207.40.10 kg S 28.62.40.16 Threading tools for working metal 8207.40.30 kg S 28.62.40.19 Tapping or threading tools (excluding work and tool holders for machines or hand tools, for working metal) 8207.40.90 kg S 28.62.40.23 Drilling tools with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for rock drilling) 8207.50.10 kg S 28.62.40.25 Masonry drills with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for rock drilling) 8207.50.30 kg S 28.62.40.27 Drilling tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.50.50 kg S 28.62.40.31 Drilling tools with working part of high speed steel, for working metal excluding work and tool holders for machines or hand tools  for rock drilling 8207.50.60 kg S 28.62.40.33 Drilling tools with working part of materials other than diamond, agglomerated diamond or sintered metal carbide, for working metal excluding with working part of high speed steel 8207.50.70 kg S 28.62.40.35 Drilling tools (excluding work and tool holders for machines or hand tools, with working part of diamond or agglomerated diamond, for rock drilling, masonry drills, for working metal) 8207.50.90 kg S 28.62.40.37 Boring or broaching tools with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools, for earth boring) 8207.60.10 kg S 28.62.40.44 Boring tools for working metal, with working part of materials other than diamond or agglomerated diamond 8207.60.30 kg S 28.62.40.45 Boring or broaching tools (excluding work and tool holders for machines or hand tools, with diamond or agglomerated diamond working parts, for working metal, for earth boring) 8207.60 (.50 + .90) kg S 28.62.40.48 Broaching tools for working metal, with working part of materials other than diamond or agglomerated diamond 8207.60.70 kg S 28.62.40.50 Milling tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.70.10 kg S 28.62.40.61 Shank type milling tools for working metal (excluding with working part of sintered metal carbide) 8207.70.31 kg S 28.62.40.65 Hob type milling tools for working metal (excluding with working part of sintered metal carbide) 8207.70.35 kg S 28.62.40.67 Milling tools with working part of materials other than sintered metal carbide, for working metal (including bore type) (excluding shank type) 8207.70.38 kg S 28.62.40.69 Milling tools (excluding for working metal) 8207.70.90 kg S 28.62.40.71 Turning tools with working part of sintered metal carbide, for working metal excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.80.11 kg S 28.62.40.74 Turning tools for working metal, with working part of materials other than cermets 8207.80.19 kg S 28.62.40.79 Turning tools (excluding work and tool holders for machines or hand tools, for working metal) 8207.80.90 kg S 28.62.40.81 Tools interchangeable for hand tools, working part diamond 8207.90.10 kg S 28.62.40.83 Screwdriver bits with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207.90.30 kg S 28.62.40.85 Gear-cutting tools with working part of materials other than diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207.90.50 kg S 28.62.40.87 Interchangeable hand tools with working part of sintered metal carbide excluding unmounted sintered metal carbide plates, sticks, tips and the like for tools 8207.90.7 kg S 28.62.40.89 Interchangeable tools in other materials 8207.90.9 kg S 28.62.50.13 Rock drilling or earth boring tools with working part of cermets 8207.13 kg S 28.62.50.15 Rock drilling or earth boring tools with working part of diamond or agglomerated diamond (including parts) (excluding work and tool holders for machines or hand tools) 8207.19.10 kg S 28.62.50.17 Rock drilling ... tools with working part of other materials, in other materials (including parts) 8207.19.90 kg S 28.62.50.23 Dies for drawing or extruding metal, with working part of diamond or agglomerated diamond (excluding work and tool holders for machines or hand tools) 8207.20.10 kg S 28.62.50.24 Dies for drawing or extruding metal (excluding unmounted plates, sticks, tips, rods, pellets, rings, etc. of sintered metal carbides or cermets) 8207.20.90 kg S 28.62.50.33 Pressing, stamping or punching tools for working metal (excluding work and tool holders for machines or hand tools) 8207.30.10 kg S 28.62.50.39 Pressing, stamping or punching tools (excluding work and tool holders for machines or hand tools, for working metal) 8207.30.90 kg S 28.62.50.43 Knives and cutting blades for machines or for mechanical appliances for working metal 8208.10 kg S 28.62.50.45 Knives and cutting blades for machines or for mechanical appliances for working wood 8208.20 kg S 28.62.50.53 Circular knives and cutting blades for kitchen appliances or for machines used by the food industry 8208.30.10 kg S 28.62.50.55 Knives and cutting blades for kitchen appliances or for machines used by the food industry (excluding circular knives) 8208.30.90 kg S 28.62.50.63 Knives and cutting blades for agricultural, horticultural or forestry machines (excluding coulters for ploughs, discs for harrows) 8208.40 kg S 28.62.50.65 Knives and cutting blades, for machines or for mechanical appliances 8208.90 kg S 28.62.50.67 Indexable inserts for tools, unmounted, of sintered metal carbides and cermets 8209.00.20 kg S 28.62.50.90 Unmounted sintered metal carbides or cermet plates, sticks, tips and the like for tools (excluding indexable inserts) 8209.00.80 kg S NACE 28.63: Manufacture of locks and hinges 28.63.11.30 Base metal padlocks 8301.10 p/st @ S 28.63.11.50 Base metal motor vehicle locks 8301.20 p/st @ S 28.63.11.70 Base metal furniture locks 8301.30 p/st @ S 28.63.12.30 Base metal cylinder locks used for doors of buildings 8301.40.11 p/st @ S 28.63.12.50 Base metal locks used for doors of buildings (excluding cylinder locks) 8301.40.19 p/st @ S 28.63.12.70 Base metal locks (excluding padlocks, motor vehicle locks, furniture locks and locks used for doors of buildings) 8301.40.90 p/st @ S 28.63.13.30 Base metal clasps and frames with clasps, with locks (excluding fasteners and clasps for handbags, briefcases and executive cases) 8301.50 kg S 28.63.13.50 Base metal keys presented separately (including roughly cast, forged or stamped blanks, skeleton keys) 8301.70 kg S 28.63.13.70 Base metal parts for padlocks, locks and for clasps and frames with locks 8301.60  S 28.63.14.10 Base metal hinges 8302.10 kg S 28.63.14.20 Castors with mountings of base metal 8302.20 kg S 28.63.14.30 Base metal mountings, fittings and similar articles suitable for motor vehicles (excluding hinges, castors, locks and keys) 8302.30 kg S 28.63.14.40 Base metal mountings, fittings and similar articles suitable for buildings (excluding hinges, castors, locks, keys, spy holes fitted with optical elements and key operated door bolts) 8302.41 kg S 28.63.14.50 Base metal mountings, fittings and similar articles suitable for furniture (excluding hinges, castors, locks and keys) 8302.42 kg S 28.63.14.60 Mountings, fittings, etc., for doors, staircases, of base metal 8302.49 kg S 28.63.14.70 Base metal automatic door closers 8302.60 kg S NACE 28.71: Manufacture of steel drums and similar container 28.71.11.00 Tanks, casks, drums, cans... (excluding for gas) of iron or steel,  ¥ 50 l,  ¤ 300 l 7310.10 p/st @ S 28.71.12.00 Tanks, casks, drums... (excluding for gas) of iron or steel, < 50 l 7310.29 p/st @ S NACE 28.72: Manufacture of light metal packaging 28.72.11.33 Cans used for preserving food and drink of iron or steel, < 50 l, food cans 7310.21.11 p/st @ S 28.72.11.35 Cans used for preserving food and drink of iron or steel, < 50 l, drinks 7310.21.19 p/st @ S 28.72.11.50 Cans other than for preserving food and drink of iron or steel, < 50 l 7310.21.9 p/st @ S 28.72.12.10 Aluminium collapsible tubular containers of a capacity  ¤ 300 litres, for any material except compressed or liquefied gas 7612.10 p/st @ S 28.72.12.30 Aluminium rigid tubular containers of a capacity  ¤ 300 litres, for any material except compressed or liquefied gas (excluding aerosols) 7612.90.10 p/st @ S 28.72.12.50 Non-tubular aluminium containers of a capacity of  ¥ 50 litres but  ¤ 300 litres, for any material except compressed or liquefied gas 7612.90.91 p/st @ S 28.72.12.60 Aluminium aerosol containers, with a capacity  ¤ 300 litres 7612.90.20 p/st S 28.72.12.80 Non-tubular aluminium containers of a capacity < 50 litres, for any material except compressed or liquefied gas 7612.90.98 p/st @ S 28.72.13.30 Iron or steel crown corks 8309.10 p/st @ S 28.72.13.50 Lead stoppers, closures, caps and lids, aluminium stoppers, closures, caps and lids of a diameter > 21 mm 8309.90.10 kg S 28.72.13.70 Base metal closures, stoppers, caps and lids (excluding lead, crown corks, aluminium closures, stoppers, caps and lids of a diameter > 21 mm) 8309.90.90 kg S NACE 28.73: Manufacture of wire products 28.73.11.30 Iron or steel stranded wire, ropes and cables (including stranded wires and wire ropes with or without attached fittings not electrically insulated) (excluding electrically insulated) 7312.10 kg S 28.73.11.50 Iron or steel plaited bands, slings and the like (excluding electrically insulated) 7312.90 kg S 28.73.12.30 Barbed wire and barbed wire entanglements made from steel or steel wire 7313 kg S 28.73.12.50 Copper stranded wire, cables, plaited bands and the like excluding electrically insulated, barbed wire and loosely twisted non-barbed double fencing wire, insulated electric wire and cables 7413 kg S 28.73.12.70 Aluminium stranded wire, cables, plaited bands and the like excluding electrically insulated, barbed wire and loosely twisted non-barbed double fencing wire, insulated electric wire and cables 7614 kg S 28.73.13.13 Endless bands for machinery of iron or steel woven cloth 7314 [.12 + .13] kg S 28.73.13.15 Iron or steel woven cloth (excluding endless bands for machinery) 7314 [.14 + .19] kg S 28.73.13.20 Welded grill, netting and fencing manufactured from wire of a diameter of  ¥ 3 mm, with mesh size of  ¥ 100 cm2 including with a backing of paper as used in cementing and plastering 7314.20 kg S 28.73.13.30 Welded grill, netting and fencing, manufactured from wire < 3 mm diameter (including with a backing of paper as used in cementing and plastering) 7314 [.31 + .39] kg S 28.73.13.43 Woven, not welded, wire mesh, grill, netting and fencing (excluding plastic coated) 7314 [.41 + .49] kg S 28.73.13.45 Woven, not welded, wire mesh, grill, netting and fencing, plastic coated 7314.42 kg S 28.73.13.50 Iron or steel expanded metal 7314.50 kg S 28.73.13.60 Copper wire cloth, grill and netting and copper expanded metal (including copper alloys, copper wire endless bands) 7414 kg S 28.73.14.10 Iron or steel drawing pins (excluding with copper or copper heads) 7317.00.10 kg S 28.73.14.20 Iron or steel nails cold-pressed from wire, in strips or coils (excluding with copper or copper alloy nail heads) 7317.00.20 kg S 28.73.14.30 Steel nails cold-pressed from wire, containing  ¥ 0,5 % of carbon, hardened excluding with copper or copper alloy heads  staples in strips for use in offices, upholstery and packaging 7317.00.40 kg S 28.73.14.40 Nails, tacks, cold-pressed from wire, of iron or steel, plated or coated with zinc 7317.00.61 kg S 28.73.14.50 Other nails or tacks cold-pressed from wire, of iron or steel, excluding plated or coated with white zinc, hardened, in strips or coils, ... 7317.00.69 kg S 28.73.14.60 Iron or steel nails, tacks, corrugated nails or staples excluding cold-pressed from wire, with copper or copper alloy heads  staples in strips for use in offices, upholstery and packaging 7317.00.90 kg S 28.73.14.70 Nails, tacks, drawing pins, staples and similar articles of copper/iron/steel with copper heads including copper alloys excluding staples in strips for office, upholstery and packaging uses 7415.10 kg S 28.73.14.80 Aluminium nails, tacks, staples, screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers and similar articles excluding staples in strips for office, upholstery and packaging uses 7616.10  S 28.73.15.10 Base metal coated electrodes for electric arc-welding 8311.10 kg S 28.73.15.30 Base metal cored wire for electric arc-welding (excluding wire and rods of cored solder, the solder consisting of an alloy containing 2 % or more by weight, of any one precious metal) 8311.20 kg S 28.73.15.50 Base metal coated rods and cored wire, for soldering/brazing/welding by flame excluding wire/rods of cored solder, solder consisting of alloy with  ¥ 2 %, of any one precious metal 8311.30 kg S 28.73.15.70 Base metal wire and rods of agglomerated base powder, used for metal spraying (including parts) 8311.90  S 28.73.16.00 Sewing, knitting needles, bodkins ... of iron or steel, for use in the hand 7319 kg S NACE 28.74: Manufacture of fasteners, screw machine products, chain and springs 28.74.11.13 Screws, turn. from bars ... of a shank thickness  ¤ 6 mm 7318.15.10 kg S 28.74.11.15 Other screws and bolts for fixing railway truck construction material, iron or steel 7318.15.20 kg S 28.74.11.17 Screws and bolts without heads in steel 7318.15 (.30 + .41 + .49) kg S 28.74.11.23 Slotted and cross-recessed screws of stainless steel 7318.15.51 kg S 28.74.11.25 Other screws and bolts with heads 7318.15.59 kg S 28.74.11.27 Hexagon socket head screws of stainless steel 7318.15.61 kg S 28.74.11.29 Other hexagon socket head screws 7318.15.69 kg S 28.74.11.31 Stainless steel hexagon bolts with heads 7318.15.70 kg S 28.74.11.33 Iron or steel hexagon bolts with heads, with a tensile strength < 800 MPa (excluding stainless steel) 7318.15.81 kg S 28.74.11.35 Iron or steel hexagon bolts with heads, with a tensile strength  ¥ 800 MPa (excluding stainless steel) 7318.15.89 kg S 28.74.11.39 Iron or steel bolts with heads (excluding hexagon bolts) 7318.15.90 kg S 28.74.11.53 Iron or steel coach screws 7318.11 kg S 28.74.11.55 Iron or steel wood screws (excluding coach screws) 7318.12 kg S 28.74.11.57 Iron or steel screw hooks and screw rings 7318.13 kg S 28.74.11.73 Stainless steel self-tapping screws (excluding threaded mechanisms used to transmit motion, or to act as an active machinery part) 7318.14.10 kg S 28.74.11.75 Iron or steel self-tapping screws (excluding stainless steel, threaded mechanisms used to transmit motion, or to act as an active machinery part) 7318.14.9 kg S 28.74.11.83 Iron or steel nuts turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm 7318.16.10 kg S 28.74.11.85 Stainless steel nuts (excluding those turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm) 7318.16.30 kg S 28.74.11.87 Iron or steel nuts (including self-locking nuts) (excluding stainless steel, turned from bars, rods, profiles, or wire, of solid section, of a hole diameter  ¤ 6 mm) 7318.16 (.50 + .91 + .99) kg S 28.74.11.90 Threaded articles, nes, of iron or steel 7318.19 kg S 28.74.12.10 Iron or steel spring washers and other lock washers 7318.21 kg S 28.74.12.30 Iron or steel washers (excluding spring washers and other lock washers) 7318.22 kg S 28.74.12.50 Iron or steel rivets (including partly hollow rivets) (excluding tubular or bifurcated rivets for all purposes) 7318.23 kg S 28.74.12.70 Iron or steel cotters and cotter-pins and similar non-threaded articles (excluding washers, rivets) 7318 [.24 + .29] kg S 28.74.13.10 Copper washers (including copper alloys, spring washers) 7415.21 kg S 28.74.13.20 Copper rivets, cotters and cotter-pins and similar non-threaded articles (including copper alloys) (excluding washers) 7415.29 kg S 28.74.13.40 Copper screws, bolts and nuts (excluding pointed screw nails, screw stoppers, threaded mechanisms used to transmit motion/to act as active machinery part, screw hooks, rings) 7415.33 kg S 28.74.13.70 Threaded articles of copper, nes 7415.39 kg S 28.74.14.13 Iron or steel hot-worked laminated leaf-springs and leaves therefor 7320.10.11 kg S 28.74.14.15 Iron or steel hot-worked non-laminated leaf-springs and leaves therefor 7320.10.19 kg S 28.74.14.17 Iron or steel cold-formed leaf-springs and leaves therefor 7320.10.90 kg S 28.74.14.31 Iron or steel hot-worked helical springs 7320.20.20 kg S 28.74.14.33 Iron or steel cold-formed helical coil compression springs 7320.20.81 kg S 28.74.14.35 Iron or steel cold-formed helical coil tension springs 7320.20.85 kg S 28.74.14.37 Iron or steel cold-formed helical springs (excluding helical coil compression springs, helical coil tension springs) 7320.20.89 kg S 28.74.14.53 Iron or steel flat spiral springs 7320.90.10 kg S 28.74.14.55 Iron or steel discs springs 7320.90.30 kg S 28.74.14.60 Iron or steel springs (excluding leaf-springs and leaves therefor, helical springs, flat spiral springs, discs springs) 7320.90.90 kg S 28.74.14.80 Copper springs (including copper alloys) (excluding clock or watch springs) 7416 kg S 28.74.20.10 Iron/steel stud-link chain excluding chains fitted with cutting, or other articles where chains play a subsidiary role, door guards finished with chains, surveying chains, imitation jewellery 7315.81 kg S 28.74.20.23 Other welded link chain (excluding stud-link) of iron or steel,  ¤ 16 mm 7315.82.10 kg S 28.74.20.25 Other welded link chain (excluding stud-link) of iron or steel, > 16 mm 7315.82.90 kg S 28.74.20.30 Iron or steel skid chain excluding chains fitted with cutting, or other articles in which chains play a subsidiary role, door guards finished with chains  surveying chains 7315.20 kg S 28.74.20.50 Iron or steel chain excluding articulated link chain, skid chain, stud-link and welded link chain  chain saws, or other articles in which chains play a subsidiary role, surveying chains 7315.89 kg S 28.74.20.70 Chain and parts thereof of copper 7419.10  S 28.74.20.80 Parts of chains, nes, of iron or steel 7315.90  S NACE 28.75: Manufacture of other fabricated metal products n.e.c. 28.75.11.10 Stainless steel sinks and wash basins 7324.10 p/st @ S 28.75.11.27 Baths of iron or steel 7324.2 p/st S 28.75.11.31 Sanitary ware and parts of sanitary ware of iron or steel 7324.90 kg S 28.75.11.35 Sanitary ware and parts thereof of copper 7418.20 kg S 28.75.11.37 Sanitary ware and parts thereof of aluminium 7615.20 kg S 28.75.12.17 Table, kitchen or household articles... of cast iron 7323 [.91 + .92] kg S S2 28.75.12.23 Table articles ... of stainless steel 7323.93.10 kg S S2 28.75.12.29 Stainless steel kitchen and household articles and parts thereof excluding cutlery 7323.93.90 kg S S2 28.75.12.37 Other table, kitchen and household articles of iron or steel (excluding cast iron), enamelled 7323.94 kg S 28.75.12.43 Table articles ... of iron or steel, n.e.c. 7323.99.10 kg S 28.75.12.49 Other, varnished or painted 7323.99.9 kg S 28.75.12.53 Table, kitchen, household articles and parts thereof ... of copper 7418.1 kg S S2 28.75.12.55 Table, kitchen, household articles, parts thereof ... of aluminium, cast 7615.19.10 kg S S2 28.75.12.57 Table, kitchen, household articles, parts thereof ... of aluminium, other 7615 [.11 + .19.90] kg S S2 28.75.12.70 Hand-operated mechanical appliances, weighing  ¤ 10 kg, for food or drink 8210 kg S 28.75.12.80 Iron or steel wool, pot scourers and scouring or polishing pads, and gloves and the like 7323.10 kg S 28.75.21.30 Base metal armoured or reinforced safes and strong-boxes 8303.00.10 p/st S 28.75.21.50 Base metal armoured or reinforced doors and safe deposit lockers for strong-rooms 8303.00.30 kg S 28.75.21.70 Base metal cash or deed boxes and the like 8303.00.90  S 28.75.22.00 Filing cabinets, card-index cabinets ... or desk equipment of base metal 8304  S 28.75.23.30 Base metal fittings for loose-leaf binders or files 8305.10  S 28.75.23.50 Base metal staples in strips for use in offices, upholstery and packaging 8305.20  S 28.75.23.70 Office articles such as letter clips, letter corners ... of base metal 8305.90  S 28.75.24.00 Statuettes, frames, mirrors and other ornaments of base metal 8306 [.2 + .30]  S 28.75.25.30 Base metal hooks, eyes, eyelets and the like, used for clothing, footwear, awnings, handbags, travel goods or other made-up articles excluding snap hooks, rivets, press studs and push buttons 8308.10  S 28.75.25.50 Base metal tubular or bifurcated rivets 8308.20  S 28.75.25.70 Articles such as clasps, frames with clasps ...; parts of base metal 8308.90  S 28.75.26.00 Ships' or boats' propellers and blades therefor 8485.10 p/st S 28.75.27.11 Iron or steel anchors, grapnels and parts thereof (excluding masonry anchors) 7316 kg S 28.75.27.13 Articles of non-malleable cast iron, n.e.c. 7325.10 kg S S2 28.75.27.19 Cast articles of iron or steel, n.e.c. 7325.9 kg S S2 28.75.27.22 Forged or stamped articles of iron or steel, n.e.c. 7326.1 kg S S2 28.75.27.25 Finished products of iron/steel wire; snares, traps, etc., fodder ties, animal nose rings, mattress hooks, butchers' hooks, tile hangers, waste paper baskets excluding lampshade frames 7326.20 kg S 28.75.27.27 Iron or steel snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 7326.90.10  S S2 28.75.27.31 Iron or steel ladders and steps (excluding forged or stamped) 7326.90.30 p/st @ S S2 28.75.27.33 Iron or steel pallets and similar platforms for handling goods 7326.90.40 kg S S2 28.75.27.35 Iron or steel reels for cables, piping and the like 7326.90.50 kg S S2 28.75.27.37 Iron or steel non-mechanical ventilators, guttering, hooks and similar articles used in the building industry (excluding forged or stamped) 7326.90.60 kg S S2 28.75.27.41 Perforated buckets and similar articles of iron or steel sheet used to filter water at the entrance to drains (excluding forged or stamped) 7326.90.70 kg S S2 28.75.27.43 Open-die forged 7326.90.91 kg S S2 28.75.27.45 Closed-die forged 7326.90.93 kg S S2 28.75.27.49 Other ware 7326.90 (.95 + .98) kg S S2 28.75.27.52 Aluminium cloth, grill, netting and fencing 7616.91 kg S S2 28.75.27.53 Cast aluminium articles such as inspection traps, gutters and gutter spouts, ladders and steps, thimbles, venetian blinds, cigarette cases, cosmetic or powder boxes and cases 7616.99.10 kg S S2 28.75.27.55 Aluminium articles; inspection traps, gutters and gutter spouts, ladders and steps, thimbles, venetian blinds, cigarette cases, cosmetic/powder boxes and cases excluding cast aluminium 7616.99.90 kg S S2 28.75.27.58 Articles of copper, n.e.c. 7419.9 kg S S2 28.75.27.63 Other articles of lead, n.e.c. 7806 kg S S2 28.75.27.65 Articles of zinc, n.e.c. 7907 kg S S2 28.75.27.66 Other articles of tin, n.e.c. 8007 kg S S2 28.75.27.69 Other articles of nickel, n.e.c. 7508 kg S 28.75.27.81 Base metal hat-racks, hat-pegs, brackets, coat racks, towel racks, dish-cloth racks, brush racks and key racks (excluding coat-racks having the character of furniture) 8302.50 kg S 28.75.27.82 Bells, gongs, etc, non-electric, of base metal 8306.10 kg S 28.75.27.83 Iron or steel flexible tubing (excluding rubber tubing incorporating or fitted with external metallic reinforcements, flexible tubing made into the form of machinery or vehicle parts) 8307.10 kg S 28.75.27.85 Base metal flexible tubing excluding rubber tubing incorporating/fitted with external metallic reinforcements, flexible tubing (form of machinery/vehicle parts), iron or steel 8307.90 kg S 28.75.27.87 Base metal sign-plates, name-plates, address-plates and similar plates, numbers, letters and other symbols (excluding illuminated) 8310 kg S 28.75.30.00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof 9307 kg S NACE 29.11: Manufacture of engines and turbines, except aircraft, vehicle and cycle engines 29.11.11.00 Marine propulsion spark ignition reciprocating or rotary internal combustion piston engines, outboard motors 8407.21 p/st S 29.11.12.30 Marine propulsion spark ignition reciprocating or rotary internal combustion piston engines (excluding outboard motors) 8407.29 p/st S 29.11.12.50 Spark ignition reciprocating or rotary internal combustion piston engines (excluding marine propulsion and aircraft engines, vehicle reciprocating piston engines) 8407.90 p/st S 29.11.13.11 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power  ¤ 100 kW 8408.10 (.22 + .24 + .26 + .28 + .31 + .39) p/st S 29.11.13.13 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 100 kW but  ¤ 200 kW 8408.10 (.41 + .49) p/st S 29.11.13.15 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 200 kW but  ¤ 500 kW 8408.10 (.51 + .59 + .61 + .69) p/st S 29.11.13.17 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 500 kW but  ¤ 1 000 kW 8408.10.7 p/st S 29.11.13.19 Marine propulsion compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 1 000 kW 8408.10(.8 + .9) p/st S 29.11.13.20 Rail traction compression-ignition internal combustion piston engines (diesel or semi-diesel) 8408.90.21 p/st S 29.11.13.31 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power  ¤ 15 kW 8408.90.31 p/st S 29.11.13.33 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 15 kW but  ¤ 30 kW 8408.90.33 p/st S 29.11.13.35 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 30 kW but  ¤ 50 kW 8408.90.36 p/st S 29.11.13.37 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 50 kW but  ¤ 100 kW 8408.90.37 p/st S 29.11.13.53 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 100 kW but  ¤ 200 kW 8408.90.51 p/st S 29.11.13.55 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 200 kW but  ¤ 300 kW 8408.90.55 p/st S 29.11.13.57 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 300 kW but  ¤ 500 kW 8408.90.57 p/st S 29.11.13.73 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 500 kW but  ¤ 1 000 kW 8408.90.71 p/st S 29.11.13.75 Industrial use compression-ignition internal combustion piston engines (diesel or semi-diesel) of a power > 1 000 kW 8408.90 (.75 + .99) p/st S 29.11.21.30 Steam turbines and other vapour turbines (excluding for electricity generation) 8406 [.10 + .81.90 + .82.90] kW @ S 29.11.21.50 Steam turbines for electricity generation 8406 [.81.10 + .82.11 + .82.19] kW @ S 29.11.22.00 Hydraulic turbines and water wheels 8410.1 kW @ S 29.11.23.00 Gas turbines (excluding turbojets and turboprops) 8411.8 kW @ S 29.11.31.00 Parts for steam turbines and other vapour turbines 8406.90  S S2 29.11.32.00 Parts for hydraulic turbines and water wheels (including regulators) 8410.90  S S2 29.11.33.00 Parts of gas turbines (excluding turbo-jets and turbo-propellers) 8411.99  S 29.11.91.00 Installation of engines and turbines (excluding aircraft, vehicle and cycle engines)   S 29.11.92.00 Repair and maintenance of engines and turbines (excluding aircraft, vehicle and cycle engines)   S NACE 29.12: Manufacture of pumps and compressors 29.12.11.33 Hydraulic systems (power packs with actuators) 8412.21.91 p/st @ S 29.12.11.35 Hydraulic cylinders 8412.21.99 p/st @ S 29.12.11.50 Pneumatic linear acting actuators (including cylinders) 8412.31 p/st @ S 29.12.12.33 Hydraulic systems (power packs) (excluding actuators) 8412.29.50 p/st @ S 29.12.12.35 Hydraulic motors 8412.29.91 p/st @ S 29.12.12.37 Other power engines and motors 8412 [.29.99 + .80] p/st @ S 29.12.12.50 Pneumatic rotary actuators (including air motors) (excluding linear acting cylinders) 8412.39 p/st @ S 29.12.21.10 Petrol and oil dispensing pumps, unit 8413.11 p/st S 29.12.21.30 Pumps for dispensing liquids, fitted or designed to be fitted with a measuring device (excluding for fuel or lubricants) 8413.19 p/st S 29.12.21.50 Positive displacement pumps, hand pumps 8413.20 p/st S 29.12.21.70 Fuel, lubricating or cooling-medium pumps for internal combustion engines 8413.30 p/st S 29.12.21.90 Concrete pumps 8413.40 p/st S 29.12.22.10 Hydraulic pumps (axial piston) 8413.50.30 p/st @ S 29.12.22.30 Positive displacement reciprocating pumps, dosing and proportioning 8413.50.50 p/st S 29.12.22.50 Hydraulic pumps (radial piston) 8413.50.71 p/st S 29.12.22.70 In-line reciprocating piston pumps 8413.50.79 p/st S 29.12.22.90 Positive displacement reciprocating pumps, diaphragm 8413.50.90 p/st S 29.12.23.10 Hydraulic pumps (excluding axial, radial, gear, vane) 8413.60.30 p/st @ S 29.12.23.33 Hydraulic pumps (gear) 8413.60.41 p/st S 29.12.23.35 Positive displacement pumps, rotary, gear 8413.60.49 p/st S 29.12.23.53 Hydraulic pumps (vane) 8413.60.51 p/st S 29.12.23.55 Positive displacement pumps, rotary, vane 8413.60.59 p/st S 29.12.23.73 Positive displacement pumps, rotary, screw 8413.60.60 p/st S 29.12.23.75 Positive displacement pumps, rotary (including peristaltic, rotary lobe and helical rotor pumps) (excluding hydraulic units, gear pumps, vane pumps, screw pumps) 8413.60.90 p/st S 29.12.24.13 Submersible motor, single-stage rotodynamic drainage and sewage pumps 8413.70.21 p/st S 29.12.24.15 Submersible motor, multi-stage rotodynamic pumps 8413.70.29 p/st S 29.12.24.17 Glandless impeller pumps for heating systems and warm water supply 8413.70.30 p/st S 29.12.24.20 Rotodynamic pumps  ¤ 15 mm discharge 8413.70.40 p/st S 29.12.24.30 Centrifugal pumps with a discharge outlet diameter > 15 mm, channel impeller pumps, side channel pumps, peripheral pumps and regenerative pumps 8413.70.50 p/st S 29.12.24.51 Centrifugal pumps with a discharge outlet diameter > 15 mm, single-stage with a single entry impeller, close coupled 8413.70.61 p/st S 29.12.24.53 Centrifugal pumps with a discharge outlet diameter > 15 mm, single stage with a single entry impeller, long coupled 8413.70.69 p/st S 29.12.24.55 Centrifugal pumps with a discharge outlet diameter > 15 mm, single-stage with double entry impeller 8413.70.70 p/st S 29.12.24.60 Centrifugal pumps with a discharge outlet diameter > 15 mm, multi-stage (including self-priming) 8413.70.80 p/st S 29.12.24.71 Rotodynamic single-stage mixed flow or axial pumps 8413.70.91 p/st S 29.12.24.75 Rotodynamic multi-stage mixed flow or axial pumps 8413.70.99 p/st S 29.12.24.80 Other liquid pumps, liquid elevators 8413.8 p/st S 29.12.31.30 Liquid ring 8414.10 (.10 + .20 + .80) p/st S 29.12.31.50 Vacuum pumps, rotary pistons pumps, sliding vane rotary pumps, molecular drag pumps and Roots pumps 8414.10.30 p/st S 29.12.31.70 Vacuum pumps, diffusion pumps, cryopumps and adsorption pumps 8414.10.50 p/st S 29.12.32.00 Hand or foot-operated air pumps 8414.20 p/st S 29.12.33.33 Compressors of a kind used in refrigerating equipment of a power  ¤ 0,4 kW 8414.30.30 p/st S 29.12.33.35 Hermetic or semi-hermetic compressors of a kind used in refrigerating equipment of a power > 0,4 kW 8414.30.91 p/st S 29.12.33.37 Compressors of a kind used for refrigerating equipment of a power  ¤ 0,4 kW (excluding hermetic or semi-hermetic) 8414.30.99 p/st S 29.12.34.30 Air compressors mounted on a wheeled chassis for towing, giving a flow per minute  ¤ 2 m3 8414.40.10 p/st S 29.12.34.50 Air compressors mounted on a wheeled chassis for towing, giving a flow > 2 m3/min 8414.40.90 p/st S 29.12.35.30 Turbo-compressors, single stage 8414.80.21 p/st S 29.12.35.50 Turbo-compressors, multistage 8414.80.29 p/st S 29.12.36.30 Reciprocating displacement compressors having a gauge pressure capacity  ¤ 15 bar, giving a flow  ¤ 60 m3/hour 8414.80.31 p/st S 29.12.36.50 Reciprocating displacement compressors having a gauge pressure capacity  ¤ 15 bar, giving a flow per hour > 60 m3 8414.80.39 p/st S 29.12.36.70 Reciprocating displacement compressors having a gauge pressure capacity > 15 bar, giving a flow per hour  ¤ 120 m3 8414.80.41 p/st S 29.12.36.90 Reciprocating displacement compressors having a gauge pressure capacity > 15 bar, giving a flow per hour > 120 m3 8414.80.49 p/st S 29.12.37.30 Rotary displacement compressors, single-shaft 8414.80.60 p/st S 29.12.37.53 Multi-shaft screw compressors 8414.80.71 p/st S 29.12.37.55 Multi-shaft compressors (excluding screw compressors) 8414.80.79 p/st S 29.12.38.00 Air/gas compressors excluding air/vacuum pumps used in refrigeration, air compressors mounted on wheeled chassis, turbo compressors, reciprocating and rotary displacement compressors 8414.80 (.10 + .90) p/st S 29.12.41.30 Pneumatic equipment, spare parts and parts for assembly 8412.90 (.10 + .90)  S S2 29.12.41.50 Hydraulic equipment, spare parts and parts for assembly 8412.90.50  S S2 29.12.41.70 Parts of reaction engines other than turbojets 8412.90.30  S S2 29.12.42.00 Parts of pumps for liquids and for liquid elevators 8413.9  S S2 29.12.43.00 Parts of air and vacuum pumps, of air and gas compressors, of fans, and of hoods 8414.90  S S2 29.12.91.00 Installation of pumps and compressors   S 29.12.92.00 Repair and maintenance of pumps and compressors   S NACE 29.13: Manufacture of taps and valves 29.13.11.34 Pneumatic filters, regulators and lubricators 8481.10.05 kg S 29.13.11.35 Pressure-reducing valves of cast iron or steel, for pipes, boiler shells, tanks, vats and the like (excluding those combined with lubricators or filters) 8481.10.19 kg S 29.13.11.39 Pressure-reducing valves for pipes, boiler shells, tanks, vats and the like (excluding cast iron or steel, those combined with filters or lubricators) 8481.10.99 kg S 29.13.11.53 Valves for the control of oleohydraulic power transmission for pipes, boiler shells, tanks, vats and the like 8481.20.10 kg S 29.13.11.55 Valves for the control of pneumatic power transmission for pipes, boiler shells, tanks, vats and the like 8481.20.90 kg S 29.13.11.72 Check valves for pipes, boiler shells, tanks, vats and the like 8481.30 kg S 29.13.11.76 Safety or relief valves for pipes, boiler shells, tanks, vats and the like (including for pneumatic tyres and inner-tubes) 8481 [.40 + .80.40] kg S 29.13.12.33 Mixing valves for sinks, wash basins, bidets, water cisterns etc. excluding valves for pressure-reducing or oleohydraulic/pneumatic power transmissons, check valves, safety/relief valves 8481.80.11 kg S 29.13.12.35 Taps, cocks and valves for sinks, washbasins, bidets, water cisterns etc. excluding valves for pressure-reducing/oleohydraulic transmissions, check, safety, relief and mixing valves 8481.80.19 kg S 29.13.12.53 Central heating radiator thermostatic valves 8481.80.31 kg S 29.13.12.55 Central heating radiator valves, other 8481.80.39 kg S 29.13.13.13 Other process control valves, temperature regulators 8481.80.51 kg S 29.13.13.15 Process control valves for pipes, boiler shells, tanks etc. excluding valves for pressure-reducing or oleohydraulic/pneumatic power transmissions, check, safety/relief valves, temperature regulators 8481.80.59 kg S 29.13.13.33 Other gate valves, of cast iron 8481.80.61 kg S 29.13.13.35 Other gate valves, of steel 8481.80.63 kg S 29.13.13.37 Other gate valves, other 8481.80.69 kg S 29.13.13.53 Globe valves, of cast iron 8481.80.71 kg S 29.13.13.55 Globe valves, of steel 8481.80.73 kg S 29.13.13.57 Other globe valves 8481.80.79 kg S 29.13.13.73 Ball and plug valves 8481.80.81 kg S 29.13.13.75 Butterfly valves 8481.80.85 kg S 29.13.13.77 Diaphragm valves 8481.80.87 kg S 29.13.13.80 Other appliances 8481.80.99 kg S 29.13.20.00 Parts for taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats and the like (including for pressure reducing-valves and thermostatically controlled valves) 8481.90  S S2 29.13.92.00 Repair and maintenance of taps and valves   S NACE 29.14: Manufacture of bearings, gears, gearing and driving elements 29.14.10.30 Ball bearings 8482.10 kg S 29.14.10.53 Tapered roller bearings (including cone and tapered roller assemblies) 8482.20 kg S 29.14.10.55 Spherical roller bearings 8482.30 kg S 29.14.10.57 Cylindrical roller bearings (excluding roller bearings, needle roller bearings) 8482.50 kg S 29.14.10.70 Needle roller bearings 8482.40 kg S 29.14.10.90 Roller bearings (including combined ball/roller bearings) (excluding tapered roller bearings, spherical roller bearings, needle roller bearings) 8482.80 kg S 29.14.21.30 Iron or steel roller chain of a kind used for cycles and motorcycles 7315.11.10 kg S 29.14.21.53 Iron or steel roller chain (excluding a kind used for cycles or motorcycles) 7315.11.90 kg S 29.14.21.55 Iron or steel articulated link chain (excluding roller chain) 7315.12 kg S 29.14.22.30 Cranks and crankshafts 8483.10 (.41 + .5) kg S S2 29.14.22.53 Cardan shafts 8483.10.60 kg S S2 29.14.22.55 Other shafts 8483.10.80 kg S S2 29.14.23.30 Bearing housings incorporating ball or roller bearings 8483.20 kg S 29.14.23.50 Bearing housings not incorporating ball or roller bearings, plain shaft bearings 8483.30 (.3 + .90) kg S S2 29.14.24.32 Gear boxes for stationary equipment, spur and helical gearboxes 8483.40.82 kg S 29.14.24.33 Gear boxes ..., bevel and bevel/spur and helical gearboxes 8483.40.83 kg S 29.14.24.34 Gear boxes ..., worm gearboxes 8483.40.84 kg S 29.14.24.40 Other gearboxes 8483.40.85 kg S 29.14.24.50 Gearboxes and other speed changers for machinery and land/sea vehicles excluding gears and gearing 8483.40 (.94 + .96) kg S 29.14.24.73 Ball or roller screws 8483.40.92 kg S 29.14.24.75 Other transmission elements (excluding gears and gearing, ball or roller screws, gearboxes and other speed changers) 8483.40.98 kg S 29.14.25.00 Flywheels and pulleys (including pulley blocks) 8483.50 kg S 29.14.26.30 Clutches and shaft couplings (including universal joints) 8483.60 kg S 29.14.31.30 Balls, needles and rollers for ball or roller bearings 8482.91 kg S S2 29.14.31.50 Parts of ball or roller bearings (excluding balls, needles and rollers) 8482.99  S S2 29.14.32.00 Iron or steel parts of articulated link chain 7315.19  S 29.14.33.30 Parts of bearing housings 8483.90.30  S S2 29.14.33.50 Parts of transmission, cam and crankshafts, cranks, plain shaft bearings, gears, ball/roller screws, gearboxes, torque converters, flywheels, pulleys, clutches, shaft couplings, universal joints 8483.90.9  S S2 NACE 29.21: Manufacture of furnaces and furnace burners 29.21.11.30 Furnace burners for liquid fuel 8416.10 p/st S 29.21.11.50 Furnace burners for solid fuel or gas (including combination burners) 8416.20 p/st @ S 29.21.11.70 Mechanical stokers (including their mechanical grates, mechanical ash dischargers and similar appliances) 8416.30 p/st @ S 29.21.12.30 Non-electric furnaces and ovens for the roasting, melting or other heat-treatment of ores, pyrites or of metals 8417.10 p/st @ S 29.21.12.50 Non-electric furnaces and ovens for the incineration of rubbish 8417.80.10 kg S 29.21.12.90 Other furnaces and ovens 8417.80 (.20 + .80) kg S 29.21.13.30 Electric bakery and biscuit ovens 8514.10.10 p/st @ S 29.21.13.51 Resistance heated industrial or laboratory furnaces and ovens (excluding bakery and biscuit ovens) 8514.10 (.05 + .80) kg S 29.21.13.53 Electrical induction industrial or laboratory furnaces and ovens 8514.20.10 kg S 29.21.13.55 Electrical industrial/laboratory furnaces/ovens, induction/dielectric heating equipment including dielectric furnaces/ovens excluding infra-red radiation ovens, resistance heated furnaces/ovens 8514 [.20(.05 + .80) + .30.9 + .40] kg S 29.21.13.57 Electric infra-red radiation ovens 8514.30.1 kg S 29.21.14.30 Parts for furnace burners for liquid fuel, for pulverised solid fuel or for gas, for mechanical stokers, mechanical grates, mechanical ash discharges and similar appliances 8416.90  S S2 29.21.14.50 Parts for non-electric industrial or laboratory furnaces and ovens 8417.90  S S2 29.21.14.70 Parts for industrial or laboratory electric, induction or dielectric furnaces and ovens or heating equipment 8514.90  S S2 29.21.91.00 Installation of furnaces and furnace burners   S 29.21.92.00 Repair and maintenance of furnaces and furnace burners   S NACE 29.22: Manufacture of lifting and handling equipment 29.22.11.30 Pulley tackle and hoists powered by an electric motor (excluding the kind used for raising vehicles) 8425.11 p/st S 29.22.11.50 Manually operated chain hoists (excluding a kind used for raising vehicles, powered by an electric motor) 8425.19.91 p/st S 29.22.11.70 Pulley tackle and hoists (excluding a kind used for raising vehicles, those powered by an electric motor, manually operated chain hoists) 8425.19.99 p/st S 29.22.12.30 Pit-head winding gear, winches specially designed for use underground 8425.20 p/st S 29.22.12.53 Winches and capstans powered by an electric motor (excluding those for raising vehicles, those specially designed for use underground) 8425.31 p/st S 29.22.12.55 Winches and capstans powered by internal combustion piston engines (excluding those for raising vehicles, those specially designed for use underground) 8425.39.91 p/st S 29.22.12.70 Winches and capstans (excluding those for raising vehicles, those specially designed for use underground, powered by an electric motor, powered by an internal combustion piston engine) 8425.39.99 p/st S 29.22.13.30 Built-in jacking systems of a type used in garages for raising vehicles 8425.41 p/st S 29.22.13.50 Hydraulic jacks and hoists for raising vehicles (excluding those for use in garages) 8425.42 p/st S 29.22.13.70 Jacks and hoists of a kind used for raising vehicles (excluding built-in jacking systems of a kind used in garages, hydraulic jacks and hoists) 8425.49 p/st S 29.22.14.20 Overhead travelling cranes on fixed support 8426.11 p/st @ S 29.22.14.33 Mobile lifting frames on tyres and straddle carriers 8426.12 p/st @ S 29.22.14.35 Transporter cranes, gantry cranes and bridge cranes 8426.19 p/st @ S 29.22.14.43 Tower cranes 8426.20 p/st @ S 29.22.14.45 Portal or pedestal jib cranes 8426.30 p/st @ S 29.22.14.50 Self-propelled lifting equipment, of a kind mounted to run on rails in servicing building sites, quarries and the like 8426.4 p/st @ S 29.22.14.60 Lifting equipment designed for mounting on road vehicles 8426.91 p/st @ S 29.22.14.70 Lifting equipment excluding overhead travelling cranes, tower, transporter, gantry, portal, bridge or pedestal jib cranes, mobile lifting frames or straddle carriers, self-propelled machinery 8426.99 p/st @ S 29.22.15.13 Self-propelled fork-lift trucks powered by an electric motor, with a lifting height  ¥ 1 m 8427.10.10 p/st S 29.22.15.15 Self-propelled fork-lift trucks powered by an electric motor, with a lifting height < 1 m 8427.10.90 p/st S 29.22.15.33 Self-propelled fork-lift trucks, rough terrain and other trucks, non-electric, with a lifting height  ¥ 1 m 8427.20.1 p/st S 29.22.15.35 Self-propelled fork-lift trucks, rough terrain and other trucks, non-electric powered, with a lifting height < 1 m 8427.20.90 p/st S 29.22.15.50 Fork-lift trucks and other works trucks fitted with lifting or handling equipment (excluding self-propelled trucks) 8427.90 p/st S 29.22.15.73 Self-propelled electrical vehicles, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods 8709.11 p/st S 29.22.15.75 Self-propelled non-electrical works trucks, for short distance transport of goods; tractors used on railway platforms excluding fitted with lifting/handling equipment 8709.19 p/st S 29.22.16.30 Electrically operated lifts and skip hoists 8428.10.91 p/st @ S 29.22.16.50 Lifts and skip hoists (excluding electrically operated) 8428.10.99 p/st @ S 29.22.16.70 Escalators and moving walkways 8428.40 p/st @ S 29.22.17.10 Pneumatic elevators and conveyors specially designed for agricultural use 8428.20.30 p/st @ S 29.22.17.33 Pneumatic elevators and conveyors for bulk materials (excluding those specially designed for agricultural use) 8428.20.91 p/st @ S 29.22.17.35 Pneumatic elevators and conveyors (excluding for agricultural use, for bulk materials) 8428.20.99 p/st @ S 29.22.17.50 Bucket type continuous-action elevators and conveyors for goods or materials 8428.32 p/st @ S 29.22.17.70 Belt type continuous-action elevators and conveyors for goods or materials 8428.33 p/st @ S 29.22.17.93 Roller conveyors for goods or materials (excluding pneumatic elevators and conveyors, those specially designed for use underground, bucket type, belt type) 8428.39.91 p/st @ S 29.22.17.95 Continuous-action elevators/conveyors for goods or materials excluding pneumatic elevators/conveyors, those designed for use underground  bucket type, belt type, roller conveyors 8428.39 (.93 + .98) p/st @ S 29.22.18.10 Mine wagon pushers, locomotive or wagon traversers, wagon tippers and similar railway wagon handling equipment 8428.50 p/st @ S 29.22.18.20 Teleferics, chair-lifts, ski-draglines and traction mechanisms for funiculars 8428.60 p/st @ S 29.22.18.30 Rolling-mill machinery; roller tables for feeding and removing products; tilters and manipulators for ingots, balls, bars and slabs 8428.90.30 p/st @ S 29.22.18.50 Loading machinery specially designed for agricultural use 8428.90.7 p/st @ S 29.22.18.70 Lifting machinery (including feeding equipment for blast furnaces, forging manipulators) 8428.90.9 p/st @ S 29.22.19.30 Parts of machinery of HS 8425, 8427 and 8428 (excluding lift, skip hoists or escalators) 8431 [.10 + .20 + .39]  S S2 29.22.19.50 Parts of lifts, skip hoists or escalators 8431.31  S S2 29.22.19.70 Parts for self-propelled work trucks, for the short distance transport of goods; tractors used on railway platforms excluding for trucks fitted with lifting/handling equipment 8709.90  S S2 29.22.20.00 Buckets, shovels, grabs and grips for ships' derricks, cranes, mobile lifting frames, works trucks fitted with crane, bulldozers, levellers, excavaters, shovel loaders etc., for snowploughs 8431.41 kg S S2 29.22.91.00 Installation of lifting and handling equipment (excluding lifts and escalators)   S 29.22.92.00 Repair and maintenance of lifting and handling equipment   S NACE 29.23: Manufacture of non-domestic cooling and ventilation equipment 29.23.11.30 Heat exchange units 8419.50 p/st @ S 29.23.11.50 Machinery for liquefying air or other gases 8419.60 p/st @ S 29.23.12.20 Window or wall air conditioning systems, self-contained or split-systems 8415.10 p/st @ S 29.23.12.40 Air conditioning machines of a kind used in motor vehicles 8415.20 p/st @ S 29.23.12.45 Air conditioning machines with refrigeration unit (excluding those used in motor vehicles, self-contained or split-systems machines) 8415 [.81 + .82] p/st @ S 29.23.12.70 Air conditioning machines not containing a refrigeration unit; central station air handling units; vav boxes and terminals, constant volume units and fan coil units 8415.83 p/st @ S 29.23.13.33 Refrigerated showcases and counters incorporating a refrigerating unit or evaporator for frozen food storage 8418.50.11 p/st S 29.23.13.35 Refrigerated showcases and counters incorporating a refrigerating unit or evaporator (excluding for frozen food storage) 8418.50.19 p/st S 29.23.13.40 Deep-freezing refrigerating furniture (excluding chest freezers of a capacity  ¤ 800 litres, upright freezers of a capacity  ¤ 900 litres) 8418.50.91 p/st S 29.23.13.50 Refrigerating furniture (excluding for deep-freezing, showcases and counters incorporating a refrigerating unit or evaporator) 8418.50.99 p/st S 29.23.13.73 Compression type units whose condensers are heat exchangers, heat pumps 8418.61 p/st @ S 29.23.13.75 Absorption heat pumps 8418.69.91 p/st @ S 29.23.13.90 Other refrigerating or freezing equipment 8418.69.99 p/st @ S 29.23.14.10 Machinery and apparatus for filtering or purifying air (excluding intake filters for internal combustion engines) 8421.39.30 p/st @ S 29.23.14.20 Machinery and apparatus for filtering or purifying gases by a liquid process excluding intake air filters for internal combustion engines, machinery and apparatus for filtering or purifying air 8421.39.51 p/st @ S 29.23.14.40 Machinery and apparatus for filtering/purifying gases by catalytic process excluding intake air filters for internal combustion engines, machinery and apparatus for filtering/purifying air 8421.39.71 p/st @ S 29.23.14.70 Machinery and apparatus for filtering/purifying gases including for filtering dust from gases excluding air filters for internal combustion engines, using liquid or catalytic process 8421.39.98 p/st @ S 29.23.20.30 Axial fans (excluding table, floor, wall, window, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W) 8414.59.30 p/st S 29.23.20.50 Centrifugal fans (excluding table, floor, wall, window, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W) 8414.59.50 p/st S 29.23.20.70 Fans (excluding table, floor, wall, ceiling or roof fans with a self-contained electric motor of an output  ¤ 125 W, axial fans, centrifugal fans) 8414.59.90 p/st S 29.23.30.10 Parts for air conditioning machines (including condensers, absorbers, evaporators and generators) 8415.90  S S2 29.23.30.30 Furniture designed to receive refrigerating or freezing equipment (including evaporators, complete refrigerating units) 8418.91 p/st @ S 29.23.30.50 Parts for non-domestic refrigerating equipment (including evaporators and condensers) 8418.99.10 p/st @ S 29.23.30.70 Parts for refrigerating furniture, for heat-pumps, for domestic refrigerating equipment (evaporators and condensers excluding evaporators and condensers for non-domestic refrigerating equipment) 8418.99.90  S 29.23.30.90 Parts of non-domestic equipment of HS 8419 8419.90  S S2 29.23.91.00 Installation of non-domestic cooling and ventilation equipment   S 29.23.92.00 Repair and maintenance of non-domestic cooling and ventilation equipment   S NACE 29.24: Manufacture of other general purpose machinery n.e.c. 29.24.11.30 Producer gas or water gas generators, acetylene and similar water process gas generators 8405.10 p/st @ S 29.24.11.50 Distilling or rectifying plant 8419.40 p/st @ S 29.24.12.30 Machinery and apparatus for filtering or purifying water 8421.21 p/st @ S 29.24.12.50 Machinery and apparatus for filtering and purifying beverages (excluding water) 8421.22 p/st @ S 29.24.12.70 Machinery and apparatus for solid-liquid separation/purification excluding for water and beverages, centrifuges and centrifugal dryers, oil/petrol-filters for internal combustion engines 8421.29 p/st @ S 29.24.13.30 Oil or petrol-filters for internal combustion engines 8421.23 p/st @ S 29.24.13.50 Intake air filters for internal combustion engines 8421.31 p/st @ S 29.24.21.30 Machinery for cleaning or drying bottles or other containers 8422.20 p/st @ S 29.24.21.50 Machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers, machinery for aerating beverages 8422.30 p/st @ S 29.24.21.70 Machinery for packing or wrapping (excluding for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers) 8422.40 p/st @ S 29.24.22.33 Household scales 8423.10.10 p/st S 29.24.22.35 Person weighing machines (including baby weighers) 8423.10.90 p/st S 29.24.22.53 Continuous and discontinuous totalisers 8423.20 p/st S 29.24.22.55 Automatic gravimetric filling machines 8423.30 p/st S 29.24.23.10 Automatic catchweighing machines and check weighers, of a maximum weighing capacity  ¤ 5 000 kg 8423 [.81.10 + .82.10] p/st S 29.24.23.40 Weigh/price labelling machines, weighbridges and other weighing machinery (excluding shop-scales, personal and household scales, scales for continuous weighing of goods on conveyors, constant weight scales and balances of a sensitivity  ¤ 5 cg) 8423 [.81.30 + 81.90 + .82.90 + .89] p/st S 29.24.23.50 Non-automatic retail weighing machines, maximum weighing capacity  ¤ 30 kg 8423.81.50 p/st S 29.24.24.10 Fire extinguishers 8424.10 p/st @ S 29.24.24.30 Spray guns and similar appliances 8424.20 p/st @ S 29.24.24.50 Steam or sand blasting machines and similar jet-projecting machines (excluding fire extinguishers, spray guns and similar appliances) 8424.30 p/st @ S 29.24.24.70 Other mechanical appliances for projecting, dispersing or spraying 8424.89 p/st @ S 29.24.25.10 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal 8484 [.10 + .20] kg S 29.24.31.30 Centrifuges of a kind used in laboratories (excluding cream separators, clothes dryers) 8421.19.91 p/st @ S 29.24.31.50 Centrifuges (excluding cream separators, clothes dryers, those used in laboratories) 8421.19 (.94 + .99) p/st @ S 29.24.32.30 Calendering or rolling machines used in the textile industry 8420.10.10 p/st @ S 29.24.32.50 Calendering or rolling machines used in the paper, rubber or plastics industry (excluding those used for metals or glass) 8420.10 (.30 + .50 + .90) p/st @ S 29.24.33.30 Automatic goods-vending machines incorporating heating or refrigerating devices 8476 [.21 + .81] p/st S 29.24.33.50 Automatic goods-vending machines (including money-changing machines) (excluding those incorporating heating or refrigerating devices) 8476 [.29 + .89] p/st S 29.24.40.30 Cooling towers and similar plant for direct cooling by means of recirculated water 8419.89.10 p/st @ S 29.24.40.50 Vacuum-vapour plant for the deposition of metal 8419.89.30 p/st @ S 29.24.40.70 Other plant ... for treatment of material by a process involving change of temperature 8419.89 (.15 + .20 + .25 + .27 + .98) p/st @ S 29.24.51.00 Parts for producer gas or water generators, acetylene gas generators and similar water process gas generators 8405.90  S S2 29.24.52.30 Parts for centrifuges and centrifugal dryers 8421.91  S S2 29.24.52.50 Parts for filtering and purifying machinery and apparatus, for liquids or gases (excluding for centrifuges and centrifugal dryers) 8421.99  S S2 29.24.53.13 Cylinders for calendering or other rolling machines (excluding those for calendering or rolling machines for metals or glass) 8420.91 p/st @ S 29.24.53.15 Parts for calendering or other rolling machines (excluding cylinders, those for calendering or rolling machines for metals or glass) 8420.99  S S2 29.24.53.20 Weighing machine weights of all kinds, parts of weighing machinery (excluding for balances of a sensitivity of 5 cg or better) 8423.90  S S2 29.24.53.30 Parts for mechanical appliances for projecting, dispersing or spraying liquids/powders; fire-extinguishers, spray guns and similar appliances and steam/sand-blasting machines 8424.90  S S2 29.24.53.50 Parts for automatic-goods vending machines (including for money-changing machines) 8476.90  S S2 29.24.54.00 Non-automatic lubricating pots, greasing nipples, oil seal rings, hand wheels, levers, hand grips, safety guards and baseplates for machinery 8485.90  S S2 29.24.60.00 Non-domestic dish-washing machines 8422.19 p/st S 29.24.70.10 Parts of dish washing machines 8422.90.10  S S2 29.24.70.20 Parts of packing and wrapping machines 8422.90.90  S S2 29.24.91.00 Installation of general purpose machines and apparatus for weighing, filtration, distillation, packaging, bottling, spraying, steam/sand blasting, calendering   S 29.24.92.00 Repair and maintenance of other general purpose machinery n.e.c.   S NACE 29.31: Manufacture of agricultural tractors 29.31.10.00 Pedestrian-controlled tractors 8701.10 p/st S 29.31.21.30 New agricultural and forestry tractors, wheeled, of an engine power  ¤ 18 kW (excluding pedestrian-controlled tractors) 8701.90.11 p/st S 29.31.21.50 New agricultural and forestry tractors, wheeled, of an engine power > 18 kW but  ¤ 37 kW (excluding pedestrian-controlled tractors) 8701.90.20 p/st S 29.31.22.00 New agricultural and forestry tractors, wheeled, of an engine power > 37 kW but  ¤ 59 kW (excluding pedestrian-controlled tractors) 8701.90.25 p/st S 29.31.23.30 New agricultural and forestry tractors, wheeled, of an engine power > 59 kW but  ¤ 75 kW (excluding pedestrian-controlled tractors) 8701.90.31 p/st S 29.31.23.50 New agricultural and forestry tractors, wheeled, of an engine power > 75 kW but  ¤ 90 kW (excluding pedestrian-controlled tractors) 8701.90.35 p/st S 29.31.23.70 New agricultural and forestry tractors, wheeled, of an engine power > 90 kW (excluding pedestrian-controlled tractors) 8701.90.39 p/st S 29.31.24.00 New tractors excluding agricultural/forestry tractors, wheeled, pedestrian-controlled tractors  road tractors for semi-trailers, track-laying tractors  tractors used on railway platforms 8701.90.90 p/st S NACE 29.32: Manufacture of other agricultural and forestry machinery 29.32.11.30 Mouldboard ploughs 8432.10.10 p/st S 29.32.11.50 Ploughs (excluding mouldboard ploughs) 8432.10.90 p/st S 29.32.11.70 Disc harrows 8432.21 p/st S 29.32.12.10 Scarifiers and cultivators 8432.29.10 p/st S 29.32.12.30 Harrows (excluding disc harrows) 8432.29.30 p/st S 29.32.12.50 Rotovators 8432.29.50 p/st S 29.32.12.70 Weeders and hoes 8432.29.90 p/st S 29.32.13.33 Central driven precision spacing seeders for agricultural or horticultural use 8432.30.11 p/st S 29.32.13.35 Seeders for agricultural or horticultural use (excluding central driven precision spacing seeders) 8432.30.19 p/st S 29.32.13.50 Planters and transplanters 8432.30.90 p/st S 29.32.14.30 Distributors for mineral or chemical fertiliser for soil preparation 8432.40.10 p/st S 29.32.14.50 Manure spreaders and fertiliser distributors (excluding for mineral or chemical fertilisers) 8432.40.90 p/st S 29.32.15.00 Agricultural ... forestry machinery, n.e.c.; lawn or sports-ground rollers 8432.80 p/st @ S 29.32.20.10 Electric mowers for lawns, parks, golf courses or sports grounds 8433 [.11.10 + .19.10] p/st S 29.32.20.33 Self-propelled powered mowers with a seat and with the cutting device rotating in a horizontal plane, for lawns, parks, golf courses or sports grounds (excluding electric mowers) 8433.11.51 p/st S 29.32.20.35 Self-propelled powered mowers with the cutting device rotating in a horizontal plane, for lawns, parks, golf courses or sports grounds (excluding those with a seat) 8433.11.59 p/st S 29.32.20.37 Powered mowers with the cutting device rotating in a horizontal plane, for lawns, parks, golf courses/sports grounds (petrol hover/rotary) (excluding electric mowers, self-propelled) 8433.11.90 p/st S 29.32.20.53 Self-propelled motorised mowers with a seat, for lawns, parks, golf courses or sports grounds (excluding with the cutting device rotating in a horizontal plane, electric mowers) 8433.19.51 p/st S 29.32.20.55 Self-propelled motorised mowers for lawns, parks, golf courses or sports grounds (excluding with the cutting device rotating in a horizontal plane, electric mowers, with a seat) 8433.19.59 p/st S 29.32.20.57 Motorised mowers for lawns, parks, golf courses or sports grounds (excluding with the cutting device rotating in a horizontal plane, electric mowers, self-propelled) 8433.19.70 p/st S 29.32.20.70 Non-motorised mowers for lawns, parks, golf courses or sports grounds (such as push cylinder mowers) (excluding with the cutting device rotating in a horizontal plane) 8433.19.90 p/st S 29.32.31.30 Motor mowers (excluding for lawns, parks, golf courses or sports grounds) 8433.20.10 p/st S 29.32.31.53 Mowers designed to be hauled or carried by a tractor, with cutting device rotating in a horizontal plane (excluding those with a motor, for lawns, parks, golf courses or sports grounds) 8433.20.51 p/st S 29.32.31.55 Mowers designed to be carried or hauled by a tractor (excluding those with a motor, for lawns, parks, golf courses/sports grounds, with cutting device rotating in a horizontal plane) 8433.20.59 p/st S 29.32.31.70 Mowers (excluding those with motors, for lawns, parks, golf courses or sports grounds, those designed to be hauled or carried by a tractor) 8433.20.90 p/st S 29.32.32.30 Turners, side delivery rakes, and tedders 8433.30.10 p/st S 29.32.32.50 Haymaking machinery (excluding turners, side delivery rakes, and tedders, grass or hay mowers) 8433.30.90 p/st S 29.32.33.30 Pick-up balers 8433.40.10 p/st S 29.32.33.50 Straw or fodder balers (excluding pick-up balers) 8433.40.90 p/st S 29.32.34.10 Combine harvester-threshers 8433.51 p/st S 29.32.34.20 Agricultural threshing machinery (excluding combine harvester-threshers) 8433.52 p/st S 29.32.34.30 Potato-diggers and potato harvesters 8433.53.10 p/st S 29.32.34.50 Beet-topping machines and beet harvesters 8433.53.30 p/st S 29.32.34.60 Root or tuber harvesting machines (excluding potato-diggers and potato harvesters, beet-topping machines and beet harvesters) 8433.53.90 p/st S 29.32.34.73 Forage harvesters (excluding self-propelled) 8433.59.19 p/st S 29.32.34.75 Forage harvesters, self propelled 8433.59.11 p/st S 29.32.34.77 Grape harvesters 8433.59.30 p/st S 29.32.34.90 Harvesting machines (excluding combine harvester threshers, root or tuber harvesting machines, forage harvesters, grape harvesters) 8433.59.80 p/st S 29.32.40.10 Agricultural or horticultural watering appliances 8424.81.10 p/st @ S 29.32.40.34 Portable mechanical appliances with or without a motor, for projecting, dispersing or spraying liquids or powders, for agricultural or horticultural use (excluding watering appliances) 8424.81.30 p/st S 29.32.40.50 Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors (excluding watering appliances) 8424.81.91 p/st S 29.32.40.70 Other appliances, agricultural or horticultural 8424.81.99 p/st S 29.32.50.40 Self-loading or self-unloading trailers for agricultural purposes 8716.20 p/st S 29.32.61.00 Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce 8433.60 p/st @ S 29.32.62.00 Milking machines 8434.10 p/st @ S 29.32.63.36 Machinery for preparing animal feedstuffs 8436.10 p/st @ S 29.32.63.53 Poultry incubators and brooders 8436.21 p/st @ S 29.32.63.55 Poultry-keeping machinery (excluding poultry incubators and brooders) 8436.29 p/st @ S 29.32.64.00 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 8437.10 p/st S 29.32.65.30 Forestry machinery 8436.80.10 p/st S 29.32.65.40 Automatic drinking troughs for farm animals 8436.80.91 p/st S 29.32.65.50 Other machinery of HS 8436 8436.80.99 p/st @ S 29.32.70.20 Parts of agricultural, horticultural or forestry machinery for soil preparation or cultivation 8432.90  S S2 29.32.70.50 Parts of machinery and apparatus of HS 8433 8433.90  S S2 29.32.70.60 Parts of poultry-keeping machinery or poultry incubators and brooders 8436.91  S S2 29.32.70.70 Parts of machinery of HS 8436, n.e.c. 8436.99  S S2 29.32.91.00 Installation of agricultural and forestry machinery   S 29.32.92.00 Repair and maintenance of agricultural and forestry machinery   S NACE 29.41: Manufacture of portable hand held power tools 29.41.11.03 Pneumatic rotary-type hand tools (including combined rotary-percussion) 8467.11 p/st @ S 29.41.11.05 Pneumatic hand tools (excluding rotary type) 8467.19 p/st @ S 29.41.11.07 Chainsaws with a self-contained non-electric motor 8467.81 p/st S 29.41.11.09 Handtools, hydraulic or with a self-contained non-electric motor (excluding chainsaws) 8467.89 p/st @ S 29.41.11.13 Electro-mechanical hand drills operated without an external source of power 8467.21.10 p/st S 29.41.11.15 Electropneumatic hand drills (including drilling, tapping or reeming machines, boring machines and rock drills) 8467.21.91 p/st S 29.41.11.17 Electro-mechanical hand drills of all kinds (excluding those operated without an external source of power, electropneumatic) 8467.21.99 p/st S 29.41.11.23 Electro-mechanical chainsaws 8467.22.10 p/st S 29.41.11.25 Electro-mechanical circular saws 8467.22.30 p/st S 29.41.11.27 Electro-mechanical handsaws (excluding chainsaws, circular saws) 8467.22.90 p/st S 29.41.11.33 Electro-mechanical hand tools used for working textile materials (excluding drills, saws) 8467.29.10 p/st @ S 29.41.11.35 Electro-mechanical hand tools operated without an external source of power (excluding drills, saws, those used for working textile materials) 8467.29.30 p/st S 29.41.11.51 Electro-mechanical angle grinders 8467.29.51 p/st S 29.41.11.53 Electro-mechanical belt sanders 8467.29.53 p/st S 29.41.11.55 Electro-mechanical hand-held grinders and sanders (excluding angle grinders, belt sanders) 8467.29.59 p/st S 29.41.11.57 Electro-mechanical hand-held planers (excluding those operated without an external source of power) 8467.29.70 p/st S 29.41.11.80 Electro-mechanical hedge trimmers and lawn edge cutters 8467.29.80 p/st S 29.41.11.90 Other electric tools 8467.29.90 p/st S 29.41.12.40 Parts for chainsaws and other hand tools with a self-contained motor (excluding for pneumatic tools) 8467 [.91 + .99]  S S2 29.41.12.50 Parts for pneumatic hand tools 8467.92  S S2 NACE 29.42: Manufacture of other metalworking machine tools 29.42.11.10 Machine-tools for working any material by removal of material, operated by laser or other light or photon beam processes 8456.10 p/st S 29.42.11.30 Machine-tools for working any material by removal of material, operated by ultrasonic processes 8456.20 p/st S 29.42.11.53 Numerically controlled machine-tools for working any material by removal of material, operated by electro-discharge processes 8456.30.1 p/st S 29.42.11.55 Non-numerically controlled machine-tools for working any material by removal of material, operated by electro-discharge processes 8456.30.90 p/st S 29.42.11.70 Machine-tools for working any material by removal of material, operated by electro-chemical, electron-beam, ionic-beam or plasma arc processes 8456.9 p/st S 29.42.12.20 Horizontal machining centres for working metal 8457.10.10 p/st S 29.42.12.40 Vertical machining centres for working metal 8457.10.90 p/st S 29.42.12.50 Unit construction machines (single station) for working metal 8457.20 p/st S 29.42.12.70 Multi-station transfer machines for working metal 8457.30 p/st S 29.42.21.23 Numerically controlled horizontal lathes, turning centres 8458.11.20 p/st S 29.42.21.27 Numerically controlled horizontal lathes, automatic lathes (excluding turning centres) 8458.11.4 p/st S 29.42.21.29 Numerically controlled horizontal lathes (excluding turning centres, automatic lathes) 8458.11.80 p/st S 29.42.21.43 Non-numerically controlled horizontal centre lathes (engine or tool-room) 8458.19.20 p/st S 29.42.21.47 Non-numerically controlled horizontal automatic lathes 8458.19.40 p/st S 29.42.21.49 Non-numerically controlled horizontal lathes (excluding centre lathes, automatic lathes) 8458.19.80 p/st S 29.42.21.63 Numerically controlled vertical lathes, turning centres 8458.91.20 p/st S 29.42.21.69 Numerically controlled vertical lathes (excluding turning centres) 8458.91.80 p/st S 29.42.21.90 Non-numerically controlled vertical lathes 8458.99 p/st S 29.42.22.13 Numerically controlled drilling machines for working metal (excluding way-type unit head machines) 8459.21 p/st S 29.42.22.17 Numerically controlled knee-type milling machines for working metal (excluding boring-milling machines) 8459.51 p/st S 29.42.22.23 Numerically controlled tool-milling machines for working metal (excluding boring-milling machines, knee-type machines) 8459.61.10 p/st S 29.42.22.25 Numerically controlled milling machines for working metal (including plano-milling machines) (excluding boring-milling machines, knee-type, tool-milling machines) 8459.61.90 p/st S 29.42.22.33 Way-type unit heads for working metal by drilling, boring, milling, threading or tapping 8459.10 p/st S 29.42.22.35 Non-numerically controlled drilling machines for working metal (excluding way-type unit head machines) 8459.29 p/st S 29.42.22.40 Numerically controlled boring and boring-milling machines for working metal (excluding drilling machines) 8459 [.31 + .40.10] p/st S 29.42.22.60 Non-numerically controlled boring and boring-milling machines for working metal (excluding drilling machines) 8459 [.39 + .40.90] p/st S 29.42.22.77 Non-numerically controlled knee-type milling machines for working metal (excluding boring-milling machines) 8459.59 p/st S 29.42.22.87 Non-numerically controlled milling machines for working metal (excluding boring-milling machines, knee-type machines) 8459.69 p/st S 29.42.23.00 Threading or tapping machines for working metal (excluding drilling machines) 8459.70 p/st S 29.42.31.13 Numerically controlled flat-surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01mm 8460.11 p/st S 29.42.31.15 Numerically controlled cylindrical surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01mm 8460.21.1 p/st S 29.42.31.17 Other grinding machines in which the positioning in any one axis can be set up to accuracy > 0,01mm 8460.21.90 p/st S 29.42.31.23 Non-numerically controlled flat-surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01mm 8460.19 p/st S 29.42.31.25 Non-numerically controlled cylindrical surface grinding machines for working metal, in which the positioning in any one axis can be set up to a minimum accuracy of 0,01mm 8460.29.1 p/st S 29.42.31.27 Grinding machines for working metal, any one axis can be set to an accuracy  ¥ 0,01mm excluding flat-surface grinding machines, cylindrical surface grinding machines 8460.29.90 p/st S 29.42.31.31 Numerically controlled sharpening (tool or cutter grinding) machines for working metal 8460.31 p/st S 29.42.31.33 Non-numerically controlled sharpening (tool or cutter grinding) machines for working metal 8460.39 p/st S 29.42.31.35 Honing or lapping machines for working metal 8460.40 p/st S 29.42.31.37 Machines for deburring or polishing metal (excluding gear finishing machines) 8460.90 p/st S 29.42.31.57 Broaching machines for working metal 8461.30 p/st S 29.42.31.73 Numerically controlled gear cutting, gear grinding or gear finishing machines for working metal 8461.40 (.11 + .31 + .71) p/st S 29.42.31.75 Non-numerically controlled gear cutting, gear grinding or gear finishing machines for working metal 8461.40 (.19 + .39 + .79 + .90) p/st S 29.42.31.83 Sawing or cutting-off machines for working metal 8461.50 p/st S 29.42.31.90 Planing, shaping or slotting machines and other machine-tools working by removing metal or cermets, n.e.c. 8461 [.20 + .90] p/st S 29.42.32.33 Numerically controlled bending, folding, straightening or flattening machines for working flat metal products (including presses) 8462.21.10 p/st S 29.42.32.35 Numerically controlled bending, folding, straightening or flattening machines for working metal (including presses) (excluding those for working flat metal products) 8462.21 (.05 + .80) p/st S 29.42.32.50 Numerically controlled shearing machines for working metal (including presses) (excluding combined punching and shearing machines) 8462.31 p/st S 29.42.32.70 Numerically controlled punching or notching machines for working metal (including presses, combined punching and shearing machines) 8462.41 p/st S 29.42.33.33 Non-numerically controlled bending, folding, straightening or flattening machines for working flat metal products (including presses) 8462.29.10 p/st S 29.42.33.35 Non-numerically controlled bending, folding, straightening or flattening machines for working metal (including presses) (excluding those for working flat metal products) 8462.29 (.05 + .9) p/st S 29.42.33.50 Non-numerically controlled shearing machines for working metal (including presses) (excluding combined punching and shearing machines) 8462.39 p/st S 29.42.33.70 Non-numerically controlled punching or notching machines for working metal (including presses, combined punching and shearing machines) 8462.49 p/st S 29.42.34.10 Numerically controlled forging or die-stamping machines and hammers for working metal (including presses) 8462.10.10 p/st S 29.42.34.20 Non-numerically controlled forging or die-stamping machines and hammers for working metal (including presses) 8462.10.90 p/st S 29.42.34.30 Presses for moulding metallic powders by sintering or for compressing scrap metal into bales 8462 [.91.10 + .99.10] p/st S 29.42.34.40 Other hydraulic presses numerically controlled 8462.91.50 p/st S 29.42.34.70 Presses for moulding, numerically controlled 8462.99.50 p/st S 29.42.34.80 Other presses for making rivets, bolts and screws, nonnumerically controlled 8462 [.91.90 + .99.90] p/st S 29.42.35.10 Draw-benches for bars, tubes, profiles, wire or the like of metal, sintered metal carbides or cermets 8463.10 p/st S 29.42.35.30 Thread rolling machines for working metal, sintered metal carbides or cermets 8463.20 p/st S 29.42.35.50 Machines for working wire (excluding draw-benches, thread rolling machines) 8463.30 p/st S 29.42.35.70 Riveting machines, swaging machines and spinning lathes for working metal, machines for manufacturing flexible tubes of spiral metal strip and electro-magnetic pulse metal forming machines 8463.90 p/st S 29.42.40.30 Parts and accessories for metal cutting machine tools (excluding tool holders and self-opening dieheads, work holders, dividing heads and other special attachments for machine-tools) 8466.93  S S2 29.42.40.50 Parts and accessories for metal forming machine-tools (excluding tool holders and self-opening dieheads, work holders, dividing heads and other special attachments for machine-tools) 8466.94  S S2 29.42.91.00 Installation services of metalworking machine tools   S 29.42.92.00 Maintenance and repair services of metalworking machine tools   S NACE 29.43: Manufacture of other machine tools n.e.c. 29.43.11.30 Sawing machines for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8464.10 p/st S 29.43.11.50 Grinding or polishing machines for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass 8464.20 p/st @ S 29.43.11.70 Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass (excluding sawing machines, grinding or polishing machines) 8464.90 p/st @ S 29.43.12.10 Multi-purpose machines where the workpiece is manually transferred between operations, for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.10.10 p/st S 29.43.12.20 Multi-purpose machines where the workpiece is automatically transferred between operations for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.10.90 p/st S 29.43.12.33 Band saws for working wood, cork, bone and hard rubber, hard plastics or similar hard materials 8465.91.10 p/st S 29.43.12.35 Circular saws for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.91.20 p/st S 29.43.12.37 Sawing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials (excluding band saws, circular saws) 8465.91.90 p/st S 29.43.12.50 Planing, milling or moulding (by cutting) machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.92 p/st S 29.43.12.63 Grinding, sanding or polishing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.93 p/st S 29.43.12.65 Bending or assembling machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.94 p/st S 29.43.12.67 Drilling or morticing machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.95 p/st S 29.43.12.70 Splitting, slicing or paring machines for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.96 p/st S 29.43.12.83 Lathes for working wood, cork, bone, hard rubber, hard plastics or similar hard materials 8465.99.10 p/st S 29.43.12.85 Machine-tools, n.e.c. 8465.99.90 p/st S 29.43.12.87 Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials, and other machines with individual functions for treating wood or cork 8479.30 p/st @ S 29.43.20.13 Hand-held blow pipes for soldering, brazing or welding (excluding electric, laser, other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc) 8468.10 p/st @ S 29.43.20.15 Gas-operated surface tempering machines and appliances (excluding hand-held blow pipes) 8468.20 p/st @ S 29.43.20.17 Machinery and apparatus for soldering, brazing or welding, n.e.c. 8468.80 p/st @ S 29.43.20.23 Electric soldering irons and guns 8515.11 p/st @ S 29.43.20.25 Electric brazing or soldering machines and apparatus (excluding soldering irons and guns) 8515.19 p/st @ S 29.43.20.30 Fully or partly automatic electrical machines for resistance welding of metal 8515.21 p/st @ S 29.43.20.43 Electric machines and apparatus for butt welding of metal (excluding those fully or partly automatic) 8515.29.10 p/st @ S 29.43.20.45 Electric machines and apparatus for resistance welding of metal (excluding those fully or partly automatic, those for butt welding) 8515.29.90 p/st @ S 29.43.20.50 Fully or partly automatic electric machines for arc welding of metals (including plasma arc) 8515.31 p/st @ S 29.43.20.63 Other for manual welding with coated electrodes 8515.39.1 p/st @ S 29.43.20.65 Other shieded arc welding 8515.39.90 p/st @ S 29.43.20.70 Machines and apparatus for welding/spraying of metals, n.e.c. 8515.80 (.05 + .1) p/st S 29.43.20.83 Machines and apparatus resistance welding of plastics 8515.80.91 p/st S 29.43.20.85 Machines and apparatus for welding (excluding for resistance welding of plastics, for arc and plasma arc welding, for treating metals) 8515.80.99 p/st S 29.43.31.33 Arbors, collets and sleeves for machine-tools and hand tools 8466.10.10 kg S 29.43.31.35 Tool holders for lathes (excluding arbors, collets and sleeves) 8466.10.31 kg S 29.43.31.50 Tool holders (excluding arbors, collets and sleeves, those for lathes) 8466.10.39 kg S 29.43.31.70 Self-opening dieheads for machine-tools and hand tools 8466.10.90 kg S 29.43.32.30 Jigs and fixtures for specific applications, and sets of standard jig and fixture components for machine-tools and hand tools 8466.20.10 kg S 29.43.32.50 Work holders for lathes (excluding jigs and fixtures for specific applications, and sets of standard jig and fixture components) 8466.20.91 kg S 29.43.32.70 Work holders for machine-tools and hand tools (excluding jigs and fixtures for specific applications, and sets of standard jig and fixture components, those for lathes) 8466.20.99 kg S 29.43.33.00 Dividing heads and other special attachments for machine-tools and hand tools 8466.30 kg S 29.43.34.30 Parts and accessories for machines of HS 8464 8466.91  S S2 29.43.34.50 Parts and accessories for machines of HS 8465 8466.92  S S2 29.43.35.30 Parts of machinery and apparatus of HS 8468 8468.90  S S2 29.43.35.50 Parts of machines and apparatus of HS 8515 8515.90  S S2 29.43.91.00 Installation services of machine tools for working wood, cork, stone, hard rubber and similar hard materials   S 29.43.92.00 Maintenance and repair services of machine tools for working wood, cork, stone, hard rubber and similar hard materials   S NACE 29.51: Manufacture of machinery for metallurgy 29.51.11.33 Converters and casting machines of a kind used in metallurgy or in metal foundries (excluding casting machines for casting under pressure) 8454 [.10 + .30.90] p/st @ S 29.51.11.35 Ingot moulds and ladles of a kind used in metallurgy or in metal foundries 8454.20 p/st @ S 29.51.11.37 Casting machines for casting under pressure of a kind used in metallurgy or in metal foundries 8454.30.10 p/st @ S 29.51.11.53 Tube mills 8455.10 p/st @ S 29.51.11.55 Hot, or combination hot and cold metal-rolling mills 8455.21 p/st @ S 29.51.11.57 Cold metal-rolling mills 8455.22 p/st @ S 29.51.12.30 Parts for converters, ladles, ingot moulds and casting machines of a kind used in metallurgy or in metal foundries 8454.90  S S2 29.51.12.50 Rolls for rolling mills 8455.30 p/st @ S 29.51.12.70 Parts of metal-rolling mills (excluding rolls) 8455.90  S S2 29.51.91.00 Installation of machinery for metallurgy   S 29.51.92.00 Repair and maintenance of machinery for metallurgy   S NACE 29.52: Manufacture of machinery for mining, quarrying and construction 29.52.11.00 Continuous-action elevators and conveyors, for underground use 8428.31 p/st @ S 29.52.12.33 Self-propelled coal or rock cutters and tunnelling machinery 8430.31 p/st @ S 29.52.12.35 Coal or rock cutters and tunnelling machinery (excluding self-propelled) 8430.39 p/st @ S 29.52.12.53 Self-propelled boring or sinking machinery 8430.41 p/st @ S 29.52.12.55 Boring or sinking machinery (including fixed platforms used for oil or natural gas exploration) (excluding self-propelled) 8430.49 p/st @ S 29.52.21.30 Crawler dozers (excluding wheeled) 8429.11 p/st S 29.52.21.50 Wheeled dozers (excluding track-laying) 8429.19 p/st S 29.52.22.00 Motor graders and levellers 8429.20 p/st S 29.52.23.00 Motor scrapers 8429.30 p/st S 29.52.24.00 Ride-on compaction equipment and the like 8429.40 p/st S 29.52.25.30 Loaders specially designed for underground use 8429.51.10 p/st S 29.52.25.50 Wheeled loaders, crawler shovel loaders, front-end loaders 8429.51.9 p/st S 29.52.26.00 Self-propelled bulldozers ... with a 360o revolving superstructure 8429.52 p/st S 29.52.27.30 Self-propelled bulldozers, excavators ..., n.e.c. 8429.59 p/st S 29.52.27.50 Self-propelled earth moving, excavating ... machinery, n.e.c. 8430.50 p/st @ S 29.52.28.00 Blades for all types of construction equipment 8431.42 kg S S2 29.52.30.10 Pile-drivers and pile-extractors 8430.10 p/st S 29.52.30.30 Snow-ploughs and snow-blowers 8430.20 p/st S 29.52.30.50 (Towed and hand held compaction equipment) Tamping or compacting machinery (excluding self-propelled) 8430.61 p/st S 29.52.30.70 Scrapers earth moving, excavating, extracting ... machinery, not self-propelled 8430.69 p/st @ S 29.52.30.90 Machinery for public works, building ..., having individual functions 8479.10 p/st @ S 29.52.40.30 Sorting, screening, separating, washing machines; crushing, grinding, mixing, kneading machines excluding concrete/mortar mixers, machines for mixing mineral substances with bitumen 8474 [.10 + .20 + .39] p/st @ S 29.52.40.50 Concrete or mortar mixers 8474.31 p/st @ S 29.52.40.70 Machines for mixing mineral substances with bitumen 8474.32 p/st @ S 29.52.40.80 Other machinery for earth, stone, ores, etc, n.e.c. 8474.80 p/st @ S 29.52.50.00 (Crawler tractors) Track-laying tractors 8701.30 p/st S 29.52.61.30 Parts for boring or sinking machinery 8431.43  S S2 29.52.61.50 Parts for earthmoving equipment, ships' derricks, cranes, mobile lifting frames excluding buckets, shovels, grabs, grips, blades (all types of construction equipment), for boring/sinking machinery 8431.49  S S2 29.52.62.00 Parts of machinery of 8474 8474.90  S S2 29.52.91.00 Installation of machinery for mining, quarrying and construction   S 29.52.92.00 Repair and maintenance of machinery for mining, quarrying and construction   S NACE 29.53: Manufacture of machinery for food, beverage and tobacco processing 29.53.11.00 Centrifugal cream separators 8421.11 p/st @ S 29.53.12.00 Dairy machinery (including homogenisers, irradiators, butter-making machines, cheese-making machines) 8434.20 p/st @ S 29.53.13.00 Machinery used in the milling industry or for the working of cereals or dried leguminous vegetables (excluding farm-type machinery) 8437.80 p/st @ S 29.53.14.00 Presses, crushers and similar machinery used in the manufacture of wines, cider, fruit juices or similar beverages 8435.10 p/st @ S 29.53.15.33 Non-electric industrial tunnel ovens (including biscuit ovens) 8417.20.10 p/st @ S 29.53.15.35 Non-electric industrial bakery ovens (including biscuit ovens) (excluding tunnel ovens) 8417.20.90 p/st @ S 29.53.15.50 Dryers for the treatment of agricultural products by a process involving a change in temperature 8419.31 p/st @ S 29.53.15.73 Non-domestic percolators and other appliances for making coffee and other hot drinks 8419.81.91 p/st @ S 29.53.15.75 Non-domestic equipment for cooking or heating food (excluding non-electric tunnel ovens, non-electric bakery ovens, non-electric percolators) 8419.81.99 p/st @ S 29.53.16.13 Industrial bakery machinery (excluding non-electric ovens) 8438.10.10 p/st @ S 29.53.16.15 Industrial machinery for the manufacture or preparation of macaroni, spaghetti or similar products 8438.10.90 p/st @ S 29.53.16.20 Industrial machinery for the manufacture or preparation of confectionery, cocoa or chocolate 8438.20 p/st @ S 29.53.16.30 Industrial machinery for the manufacture or preparation of sugar 8438.30 p/st @ S 29.53.16.40 Industrial brewery machinery 8438.40 p/st @ S 29.53.16.50 Industrial machinery for the preparation of meat or poultry 8438.50 p/st @ S 29.53.16.60 Industrial machinery for the preparation of fruits, nuts or vegetables (excluding for use in milling or for working dried leguminous vegetables) 8438.60 p/st @ S 29.53.16.70 Machinery for the preparation or manufacture of food or drink, n.e.c. 8438.80 p/st @ S 29.53.16.80 Machinery for the extraction or preparation of animal or fixed vegetable fats or oils 8479.20 p/st @ S 29.53.17.00 Machinery for the preparation or making up of tobacco 8478.10 p/st @ S 29.53.21.30 Parts for milking machines and dairy machinery 8434.90  S S2 29.53.21.50 Parts for presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages 8435.90  S S2 29.53.22.30 Parts of machinery of 8437 8437.90  S S2 29.53.22.50 Parts of machinery of 8438 8438.90  S S2 29.53.23.00 Parts for machinery for the preparation or making up of tobacco 8478.90  S S2 29.53.91.00 Installation of machinery for food, beverage and tobacco processing   S 29.53.92.00 Repair and maintenance of machinery for food, beverage and tobacco processing   S NACE 29.54: Manufacture of machinery for textile, apparel and leather production 29.54.11.10 Machines for extruding, drawing ... or cutting man-made textile materials 8444.00 p/st S 29.54.11.30 Carding machines for preparing textile fibres 8445.11 p/st S 29.54.11.50 Combing machines and drawing or roving machines for preparing textile fibres 8445 [.12 + .13] p/st S 29.54.11.70 Machines for preparing textile fibres (excluding carding machines, combing machines, drawing or roving machines) 8445.19 p/st S 29.54.12.30 Textile spinning machines for producing textile yarns (including tow-to-yarn machines) 8445.20 p/st S 29.54.12.50 Textile doubling or twisting machines (excluding special machines for rope-making) 8445.30 p/st S 29.54.12.70 Textile winding or reeling machines for preparing textile yarns (including weft-winding machines) 8445.40 p/st S 29.54.12.90 For machines of HS 8446 and 8447 8445.90 p/st S 29.54.13.30 Weaving machines (looms) (including shuttle type looms) 8446 [.10 + .2] p/st S 29.54.13.50 Shuttleless weaving machines (looms) for weaving fabrics of a width > 30 cm 8446.30 p/st S 29.54.14.30 Circular knitting machines 8447.1 p/st S 29.54.14.50 Flat knitting machines, stitch-bonding machines and warp knitting machines 8447.20 p/st S 29.54.14.70 Machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net, and machines for tufting 8447.90 p/st S 29.54.15.30 Doobies and Jacquards; card reducing, copying ... machines 8448.11 kg S 29.54.15.50 Auxiliary machinery for machines of HS 8444, 8445, 8446, 8447 8448.19 kg S 29.54.21.10 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes (including machinery for making felt hats, blocks for making hats) 8449 kg S 29.54.21.30 Ironing machines and presses (including fusing presses; excluding calendering machines) 8451.30 p/st S 29.54.21.50 Washing, bleaching or dyeing machines (including wringers and mangles, shaker-tumblers; excluding household or laundry-type washing machines) 8451.40 p/st @ S 29.54.21.70 Machines for reeling, unreeling, folding, cutting or pinking textile fabrics 8451.50 p/st @ S 29.54.21.83 Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support 8451.80.10 p/st @ S 29.54.21.85 Machines for dressing, finishing, wringing, drying, coating or impregnating textile yarns, fabrics or made up textile articles 8451.80 (.30 + .80) p/st @ S 29.54.22.30 Household or laundry-type washing machines of a dry linen capacity > 10 kg (including machines that both wash and dry) 8450.20 p/st S 29.54.22.50 Dry-cleaning machines 8451.10 p/st @ S 29.54.22.70 Drying machines, of a dry linen capacity > 10 kg 8451.29 p/st @ S 29.54.23.30 Industrial automatic sewing machines (excluding book-sewing machines) 8452.21 p/st S 29.54.23.50 Industrial sewing machines (excluding book-sewing machines, automatic machines) 8452.29 p/st S 29.54.30.30 Machinery for preparing, tanning or working hides, skins or leather 8453.10 p/st @ S 29.54.30.50 Machinery for making/repairing footwear including skiving or pairing machines, machines for cutting leather into shapes, perforating and pricking machines excluding sewing machines 8453.20 p/st @ S 29.54.30.70 Machinery for making/repairing articles of hides, skins or leather, n.e.c. 8453.80 p/st @ S 29.54.41.10 Parts and accessories of machines of 8444 and 8445 or their auxiliary machinery 8448 [.20 + .31 + .32 + .39]  S S2 29.54.41.30 Spindles and spindle flyers, spinning ring and ring travellers 8448.33 kg S 29.54.41.50 Parts and accessories for weaving machines (looms) or for their auxiliary machinery (including shuttles, reels for looms, healds and heald frames) 8448.4  S S2 29.54.41.70 Parts and accessories of machines of HS 8447 or of their auxiliary machinery 8448.5  S S2 29.54.42.10 Parts for household or laundry-type washing machines (including for those that both wash and dry) 8450.90  S S2 29.54.42.20 Parts of machines of 8451 8451.90  S S2 29.54.42.30 Sewing machine needles 8452.30 kg S 29.54.42.50 Furniture, bases and covers for sewing machines and parts thereof 8452.40 kg S 29.54.42.70 Parts of industrial sewing machines (excluding needles, furniture, bases and covers and parts thereof) 8452.90  S S2 29.54.42.80 Parts of machinery for preparing, tanning or working hides, skins or leather, or for making or repairing footwear or other articles of hides, skins or leather (excluding sewing machines) 8453.90  S S2 29.54.50.00 Domestic sewing machines (excluding furniture, bases and covers) 8452.10 p/st S 29.54.91.00 Installation of machinery for textile, apparel and leather production   S 29.54.92.00 Repair and maintenance of machinery for textile, apparel and leather production   S NACE 29.55: Manufacture of machinery for paper and paperboard production 29.55.11.13 Machinery for making pulp of fibrous cellulosic material 8439.10 p/st @ S 29.55.11.15 Machinery for making paper or paperboard 8439.20 p/st @ S 29.55.11.17 Machinery for finishing paper or paperboard 8439.30 p/st @ S 29.55.11.33 Combined reel slitting and re-reeling cutting machines for paper and paperboard (excluding film cutting machines and apparatus) 8441.10.10 p/st @ S 29.55.11.35 Slitting and cross cutting machines for paper or paperboard (excluding film cutting machines and apparatus, combined reel slitting and re-reeling machines) 8441.10.20 p/st @ S 29.55.11.37 Guillotines for paper or paperboard (excluding film cutting machines and apparatus, combined reel slitting and re-reeling machines, slitting and cross cutting machines) 8441.10.30 p/st @ S 29.55.11.43 Three knife trimmers for paper or paperboard 8441.10.40 p/st @ S 29.55.11.45 Other cutting machines for paper or paperboard 8441.10.80 p/st @ S 29.55.11.50 Machines for making bags, sacks or envelopes of paper or paperboard 8441.20 p/st @ S 29.55.11.60 Machines for making cartons, boxes, cases, tubes, drums, or similar containers of paper or paperboard (excluding machines for moulding articles) 8441.30 p/st @ S 29.55.11.70 Machines for moulding articles in paper pulp, paper or paperboard (including packing for eggs, plates or dishes for confectionery or camping, toys) 8441.40 p/st @ S 29.55.11.80 Machinery for making up paper pulp, paper or paperboard, n.e.c. 8441.80 p/st @ S 29.55.12.30 Parts of machinery for making pulp of fibrous cellulosic material 8439.91  S S2 29.55.12.50 Parts of machinery of HS 8439 n.e.c. for making or finishing paper or paperboard 8439.99  S S2 29.55.12.70 Parts for cutting machines, machines for making bags, sacks/envelopes, making cartons, boxes, cases, tubes, drums/similar containers, for moulding articles in paper, -pulp, -board 8441.90  S S2 29.55.91.00 Installation of machinery for paper and paperboard production   S 29.55.92.00 Repair and maintenance of machinery for paper and paperboard production   S NACE 29.56: Manufacture of other special purpose machinery n.e.c. 29.56.11.10 Folding machines for books 8440.10.10 p/st @ S 29.56.11.30 Collating machines and gathering machines for books 8440.10.20 p/st @ S 29.56.11.50 Sewing, wire stitching and stapling machines for books including for manufacturing of cardboard boxes or like excluding stapling machines for office use, for cardboard box manufacture 8440.10.30 p/st @ S 29.56.11.70 Unsewn (perfect) binding machines for books 8440.10.40 p/st @ S 29.56.11.90 Other book-binding machines 8440.10.90 p/st @ S 29.56.12.30 Equipment for preparing or making film, plates, cylinders and other printing materials or components by electronic means (including imagesetters, image capture and manipulation devices) 8442.10 p/st S 29.56.12.50 Equipment for preparing or making film, plates, cylinders and other printing materials or components, other than by electronic means 8442 [.20 + .30] p/st @ S 29.56.13.30 Reel fed offset printing machinery 8443.11 p/st S 29.56.13.53 Offset printing machinery, sheet fed,  ¤ 52 x 74 cm (excluding reel fed, sheet fed, office type) 8443.19.31 p/st S 29.56.13.55 Offset printing machinery, sheet fed, > 52 x 74 cm but < 74 x 107 cm (excluding reel fed, sheet fed, office type) 8443.19.35 p/st S 29.56.13.57 Offset printing machinery,  ¥ 74 x 107 cm (excluding reel fed, sheet fed, office type) 8443.19 (.39 + .90) p/st S 29.56.14.10 Reel fed letterpress printing machinery (excluding flexographic printing) 8443.21 p/st S 29.56.14.30 Flexographic printing machinery 8443.30 p/st S 29.56.14.50 Gravure printing machinery 8443.40 p/st S 29.56.14.70 Machines for uses ancillary to printing 8443.60 p/st @ S 29.56.14.90 Letterpress printing machinery and other printing machinery, including ink-jet printing machines (excluding offset printing machinery, reel fed letterpress, flexographic, gravure printing machinery) 8443 [.29 + .51 + .59] p/st S 29.56.15.30 Parts for book-binding machinery and book-sewing machines (excluding needles for sewing machines) 8440.90  S S2 29.56.15.50 Parts of machinery, apparatus or equipment of HS 8442 8442.40  S 29.56.15.70 Parts for printing machinery and machines ancillary to printing (excluding cylinder blankets and covers of textile fabric, rubberised textile fabric, felt and rubber) 8443.90  S S2 29.56.21.00 Centrifugal clothes-dryers 8421.12 p/st S 29.56.22.30 Dryers for wood, paper pulp, paper or paperboard 8419.32 p/st @ S 29.56.22.50 Non-domestic dryers (excluding those for agricultural products, those for wood, paper pulp, paper or paperboard) 8419.39 p/st @ S 29.56.23.10 Injection-moulding machines for working rubber or plastics or for manufacturing rubber or plastic products 8477.10 p/st @ S 29.56.23.30 Extruders for working rubber or plastics, or for manufacturing rubber or plastic products 8477.20 p/st @ S 29.56.23.40 Blow-moulding machines for working rubber or plastics or for manufacturing rubber or plastic products 8477.30 p/st @ S 29.56.23.50 Vacuum-moulding machines and other thermoforming machines for working rubber or plastics or for manufacturing rubber or plastic products 8477.40 p/st @ S 29.56.23.60 Machinery for moulding or retreading pneumatic tyres ... 8477.51 p/st @ S 29.56.23.73 Other presses for moulding or forming rubber or plastics, etc., n.e.c. 8477.59.10 p/st @ S 29.56.23.75 Machinery for moulding or forming rubber or plastics, etc, n.e.c. 8477.59 (.05 + .80) p/st @ S 29.56.23.82 Machines for processing reactive resins 8477.80.11 p/st @ S 29.56.23.84 Machines for the manufacture of foam products (excluding machines for processing reactive resins) 8477.80.19 p/st @ S 29.56.23.91 Size reduction equipment for working rubber or plastics 8477.80.91 p/st @ S 29.56.23.93 Mixers, kneaders and agitators, for preparing rubber or plastics 8477.80.93 p/st @ S 29.56.23.95 Cutting, splitting and peeling machines for working rubber or plastics or for the manufacture of products from these materials 8477.80.95 p/st @ S 29.56.23.97 Machinery for working rubber or plastics or for the manufacture of products from these materials, n.e.c. 8477.80.99 p/st @ S 29.56.24.13 Moulding boxes for metal foundry, mould bases, moulding patterns (excluding moulding patterns of wood) 8480 [.10 + .20 + .30.90] kg S 29.56.24.15 Moulding patterns of wood 8480.30.10 p/st @ S 29.56.24.20 Injection or compression type moulds for metal or metal carbides (excluding ingot moulds) 8480.41 p/st @ S 29.56.24.30 Mould tools for metal or metal carbides (excluding injection or compression types) 8480.49 p/st @ S 29.56.24.50 Mould tools for glass 8480.50 p/st @ S 29.56.24.60 Mould tools for mineral materials 8480.60 p/st @ S 29.56.24.70 Injection or compression type mould tools for rubber or plastics 8480.71 p/st @ S 29.56.24.80 Mould tools for rubber or plastics (excluding injection or compression types) 8480.79 p/st @ S 29.56.25.10 Machinery and apparatus for isotopic separation, and parts thereof 8401.20 p/st @ S 29.56.25.20 Machines for assembling electric or electronic lamps, tubes, valves or flashbulbs, in glass envelopes 8475.10 p/st @ S 29.56.25.30 Machines for manufacturing or hot working glass or glassware 8475.2 p/st @ S 29.56.25.50 Rope or cable-making machines 8479.40 p/st S 29.56.25.63 Machines for treating metal, having individual functions (excluding robots) 8479.81 p/st @ S 29.56.25.65 Machines and mechanical appliances, having individual functions, for mixing, kneading, crushing, grinding, screening, sifting, homogenising, emulsifying or stirring (excluding robots) 8479.82 p/st @ S 29.56.25.73 Mobile hydraulic powered mine roof supports 8479.89.30 p/st @ S 29.56.25.75 Industrial robots for multiple uses (excluding robots designed to perform a specific function (e.g. lifting, handling, loading or unloading)) 8479.50 p/st @ S 29.56.25.77 Central greasing systems 8479.89.60 p/st @ S 29.56.25.90 Other machines and mechanical appliances of HS 84, n.e.c. 8479 [.60 + .89(.10 + .65 + .7 + .9)] p/st @ S 29.56.26.30 Parts for machines for assembling electric/electronic lamps, tubes/valves/flashbulbs, in glass envelopes, for manufacturing/hot working glass/glassware excluding moulds for glass making 8475.90  S S2 29.56.26.50 Parts for machinery for working rubber or plastics or for manufacturing rubber or plastic products (excluding moulding tools) 8477.90  S S2 29.56.26.70 Parts of machines of 8479 8479.90  S S2 29.56.91.00 Installation of other special purpose machinery n.e.c.   S 29.56.92.00 Repair and maintenance of other special purpose machinery n.e.c.   S NACE 29.60: Manufacture of weapons and ammunition 29.60.13.30 Revolvers and pistols (excluding machine-pistols, signal flare firearms, blank firers, captive-bolt humane killers, muzzle loaders, spring, air or gas weapons, imitation weapons) 9302 p/st S 29.60.13.50 Shotguns, rifles, carbines and muzzle-loaders (including punt-guns, combination shotgun-rifles, sporting guns made to resemble walking sticks) (excluding military firearms) 9303 [.10 + .20 + .30] p/st S 29.60.13.70 Firearms which operate by firing an explosive charge, n.e.c. 9303.90 p/st S 29.60.13.90 Other arms (spring, air or gas guns and pistols, truncheons) 9304 p/st @ S 29.60.14.10 Cartridges for riveting or similar tools or for captive-bolt humane killers and parts thereof 9306.10 p/st @ S 29.60.14.30 Cartridges and parts thereof for shotguns, revolvers, pistols, rifles, carbines and military firearms, slugs, pellets and darts (excluding for captive-bolt humane killers) 9306 [.21 + .29 + .30] p/st @ S 29.60.14.70 Bombs, grenades, torpedos, mines, missiles and similar munitions, etc. 9306.90.90 kg S 29.60.15.30 Parts and accessories of HS 9301 to 9304 (excluding military weapons) 9305 [.10 + .2 + .99]  S NACE 29.71: Manufacture of electric domestic appliances 29.71.11.10 Combined refrigerators-freezers, with separate external doors 8418.10 p/st @ S 29.71.11.33 Household-type refrigerators (including compression-type, electrical absorption-type) (excluding built-in) 8418.21 (.10 + .51 + .91 + .99) + 8418.22 + 8418.29 p/st S 29.71.11.35 Compression-type built-in refrigerators 8418.21.59 p/st S 29.71.11.50 Chest freezers of a capacity  ¤ 800 litres 8418.30 p/st @ S 29.71.11.70 Upright freezers of a capacity  ¤ 900 litres 8418.40 p/st @ S 29.71.12.00 Household dishwashing machines 8422.11 p/st S 29.71.13.30 Fully-automatic washing machines of a dry linen capacity  ¤ 10 kg (including machines which both wash and dry) 8450.11 p/st S 29.71.13.50 Non-automatic washing machines of a dry linen capacity  ¤ 10 kg (including machines which both wash and dry) 8450 [.12 + .19] p/st S 29.71.13.70 Drying machines of a dry linen capacity  ¤ 10 kg 8451.21 p/st @ S 29.71.14.00 Electric blankets 6301.10 p/st S 29.71.15.30 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output  ¤ 125 W 8414.51 p/st S 29.71.15.50 Ventilating or recycling hoods incorporating a fan, with a maximum horizontal side  ¤ 120 cm 8414.60 p/st S 29.71.21.13 Domestic vacuum cleaners with a self-contained electric motor for a voltage  ¥ 110 V 8509.10.10 p/st S 29.71.21.15 Domestic vacuum cleaners with a self-contained electric motor for a voltage < 110 V 8509.10.90 p/st S 29.71.21.30 Domestic floor polishers with a self-contained electric motor 8509.20 p/st S 29.71.21.50 Domestic kitchen waste disposers with a self-contained electric motor 8509.30 p/st S 29.71.21.70 Domestic food grinders, mixers and fruit or vegetable juice extractors, with a self-contained electric motor 8509.40 p/st S 29.71.21.80 Other electromechanical appliances 8509.80 kg S 29.71.22.30 Shavers with a self-contained electric motor 8510.10 p/st S 29.71.22.50 Hair clippers and hair-removing appliances with a self-contained electric motor (including those used for animals) 8510 [.20 + .30] p/st S 29.71.23.13 Electric hair-drying hoods 8516.31.10 p/st S 29.71.23.15 Electric hairdryers (excluding drying hoods) 8516.31.90 p/st S 29.71.23.30 Electric hairdressing apparatus (including hair curlers, curling tongs) (excluding hair-drying hoods, hairdryers) 8516.32 p/st @ S 29.71.23.50 Electric hand-drying apparatus 8516.33 p/st S 29.71.23.73 Electric steam irons (including cordless irons, tailors' or dressmakers' irons) 8516.40.10 p/st S 29.71.23.75 Electric irons (including cordless irons, tailors' or dressmakers' irons) (excluding steam irons) 8516.40.90 p/st S 29.71.24.30 Domestic electric coffee or tea makers (including percolators) 8516.71 p/st S 29.71.24.50 Domestic electric toasters (including toaster ovens for toasting bread, potatoes or other small items) 8516.72 p/st S 29.71.24.93 Deep fat fryers 8516.79.20 p/st S 29.71.24.97 Other domestic electrothermic appliances 8516.79.70 p/st S 29.71.25.30 Electric instantaneous water heaters 8516.10.11 p/st S 29.71.25.50 Electric water heaters (including storage water heaters) (excluding instantaneous) 8516.10.19 p/st S 29.71.25.70 Electric immersion heaters (including portable immersion heaters for liquids, usually with a handle or a hook) 8516.10.90 p/st S 29.71.26.30 Electric storage heating radiators 8516.21 p/st S 29.71.26.53 Electric radiators (excluding storage heating apparatus, convection heaters) 8516.29.10 p/st S 29.71.26.55 Electric convection heaters 8516.29.50 p/st S 29.71.26.57 Electric heaters or fires with built-in fans (excluding convection heaters) 8516.29.91 p/st S 29.71.26.90 Other electric space heaters 8516.29.99 p/st S 29.71.27.00 Domestic microwave ovens 8516.50 p/st S 29.71.28.10 Domestic electric cookers with at least an oven and a hob (including combined gas-electric appliances) 8516.60.10 p/st S 29.71.28.33 Domestic electric hobs for building-in 8516.60.51 p/st S 29.71.28.35 Domestic electric cooking plates, boiling rings and hobs (excluding hobs for building-in) 8516.60.59 p/st S 29.71.28.50 Domestic electric grills and roasters 8516.60.70 p/st S 29.71.28.70 Domestic electric ovens for building-in 8516.60.80 p/st S 29.71.28.90 Domestic electric ovens (excluding those for building-in, microwave ovens) 8516.60.90 p/st S 29.71.29.00 Electric heating resistors (excluding carbon) 8516.80 kg S 29.71.30.30 Parts for electro-mechanical domestic appliances with a self-contained electric motor 8509.90  S S2 29.71.30.50 Parts for shavers and hair clippers with a self-contained electric motor 8510.90  S S2 29.71.30.70 Parts of appliances of 8516 8516.90  S S2 NACE 29.72: Manufacture of non-electric domestic appliances 29.72.11.13 Iron/steel gas domestic cooking appliances and plate warmers, with an oven (including those with subsidiary boilers for central heating, separate ovens for both gas and other fuels) 7321.11.10 p/st S 29.72.11.15 Iron or steel gas domestic cooking appliances and plate warmers (including those with subsidiary boilers for central heating, for both gas and other fuels; excluding those with ovens) 7321.11.90 p/st S 29.72.11.30 Iron or steel liquid fuel domestic cooking appliances and plate warmers (including those with subsidiary boilers for central heating) 7321.12 p/st S 29.72.11.50 Iron or steel solid fuel domestic cooking appliances and plate warmers (including those with subsidiary boilers for central heating) 7321.13 p/st S 29.72.11.70 Domestic cooking or heating apparatus ... (non-electric) of copper 7417 p/st @ S S2 29.72.12.33 Iron or steel gas domestic appliances with an exhaust outlet (including heaters, grates, fires and braziers, for both gas and other fuels; excluding cooking appliances and plate warmers) 7321.81.10 p/st S 29.72.12.35 Iron/steel gas domestic appliances (including heaters, grates, fires and braziers, for both gas and other fuels radiators; excluding cooking appliances and plate warmers, those with an exhaust outlet) 7321.81.90 p/st S 29.72.12.53 Iron or steel liquid fuel domestic appliances with an exhaust outlet (including heaters, grates, fires and braziers; excluding cooking appliances and plate warmers) 7321.82.10 p/st S 29.72.12.55 Iron or steel liquid fuel domestic appliances (including heaters, grates, fires and braziers, radiators; excluding cooking appliances and plate warmers, those with an exhaust outlet) 7321.82.90 p/st S 29.72.12.70 Iron or steel solid fuel domestic appliances (including heaters, grates, fires and braziers; excluding cooking appliances and plate warmers) 7321.83 p/st S 29.72.13.00 Air heaters/hot air distributors 7322.90 p/st @ S 29.72.14.00 Non-electric instantaneous or storage water heaters 8419.1 p/st @ S 29.72.20.00 Iron/steel parts for iron/steel stoves, ranges, grates, cookers, barbecues, brazers, gas rings, plate warmers and similar non-electric domestic appliances for gas, liquid/solid fuels 7321.90  S NACE 30.01: Manufacture of office machinery 30.01.11.00 Word-processors (including automatic typewriters) 8469.1 p/st S 30.01.12.00 Electronic, electrical and manual typewriters (excluding tot typewriters) 8469 [.20 + .30] p/st S 30.01.13.20 Calculating machines 8470 [.10 + .21 + .29 + .30] p/st S 30.01.13.30 Accounting machines 8470.40 p/st S 30.01.13.50 Cash registers 8470.50 p/st S 30.01.13.70 Postage-franking machines, ticket-issuing machines and similar machines incorporating a calculating device 8470.90 p/st S 30.01.14.30 Parts and accessories of the machines of HS 8469 8473.10  S 30.01.14.50 Parts and accessories of the electronic calculating of HS 8470 8473.2  S 30.01.21.70 Electrostatic photocopiers 9009 [.11 + .12] p/st S 30.01.21.83 Blueprinters, diazocopiers and other photocopying apparatus of the contact type 9009.22 p/st S 30.01.21.85 Photocopiers incorporating an optical system, thermocopiers (excluding electrostatic photocopiers and thermo-printers) 9009 [.21 + .30] p/st S 30.01.22.00 Sheet fed office type offset printing machinery, for sheet size  ¤ 22 x 36 cm 8443.12 p/st S 30.01.23.30 Hectograph or stencil duplicating machines 8472.10 p/st S 30.01.23.50 Addressing machines and address plate embossing machines, mailing machines 8472 [.20 + .30] p/st S 30.01.23.70 Coin-sorting, counting or wrapping machines, automatic banknote dispensers, banknote counting and paying-out machines (excluding coin-counting machines operating by weight) 8472.90.10 p/st S 30.01.23.90 Other office machines, n.e.c. 8472.90 (.30 + .80) p/st @ S 30.01.24.00 Parts and accessories of the machines of HS 8472 8473.40  S 30.01.25.00 Parts and accessories for photocopiers incorporating an optical system, contact type photocopiers and thermocopiers 9009.9  S S2 30.01.90.00 Installation of office machinery   S NACE 30.02: Manufacture of computers and other information processing equipment 30.02.11.00 Analogue or hybrid automatic data processing machines 8471.10.90 p/st S 30.02.12.00 Laptop PCs and palm-top organisers 8471.30 p/st S 30.02.13.00 Desk top PCs 8471.41 p/st S 30.02.14.00 Digital data processing machines: presented in the form of systems 8471.49 p/st S 30.02.15.00 Other digital automatic data processing machines whether or not containing in the same housing 1 or 2 of the following units: storage units, input/output units 8471.50 p/st S 30.02.16.30 Printers 8471.60.40 p/st S 30.02.16.50 Keyboards 8471.60.50 p/st S 30.02.16.70 Input or output units whether or not containing storage units in the same housing (including mouses) (excluding printers and keyboards) 8471.60.90 p/st S 30.02.17.30 Central storage units 8471.70.40 p/st S 30.02.17.55 CD-ROM drives 8471.70.51 p/st S 30.02.17.57 Hard and floppy disk drives 8471.70 (.53 + .59) p/st S 30.02.17.70 Magnetic tape storage units 8471.70.60 p/st S 30.02.17.90 Storage units (excluding central storage units, disk storage units and magnetic tape storage units) 8471.70.90 p/st S 30.02.18.00 Other machines for processing data, n.e.c. 8471 [.80 + .90] p/st S 30.02.19.00 Parts and accessories for computers and other data processing machines 8473 [.30 + .50]  S 30.02.90.00 Installation of computers and other information processing equipment   S NACE 31.10: Manufacture of electric motors, generators and transformers 31.10.10.10 Electric motors of an output  ¤ 37,5 W (including synchronous motors  ¤ 18 W, universal AC/DC motors, AC and DC motors) 8501.10 p/st S 31.10.10.30 DC motors and generators of an output > 37,5 W but  ¤ 750 W (excluding starter motors for internal combustion engines) 8501.31 p/st S 31.10.10.53 DC motors and generators of an output > 0,75 kW but  ¤ 7,5 kW (excluding starter motors for internal combustion engines) 8501.32.91 p/st S 31.10.10.55 DC motors and generators of an output > 7,5 kW but  ¤ 75 kW (excluding starter motors for internal combustion engines) 8501.32.99 p/st S 31.10.10.70 DC motors and generators of an output > 75 kW but  ¤ 375 kW (excluding starter motors for internal combustion engines) 8501.33 p/st S 31.10.10.80 DC traction motors of an output > 375 kW 8501.34.50 p/st S 31.10.10.93 DC motors and generators of an output > 375 kW but  ¤ 750 kW (excluding traction motors, starter motors for internal combustion engines) 8501.34.91 p/st S 31.10.10.95 DC motors and generators of an output > 750 kW (excluding traction motors, starter motors for internal combustion engines) 8501.34.99 p/st S 31.10.21.00 Universal AC/DC motors of an output > 37,5 W 8501.20 p/st S 31.10.22.30 Single-phase AC motors of an output  ¤ 750 W 8501.40.91 p/st S 31.10.22.50 Single-phase AC motors of an ouput > 750 W 8501.40.99 p/st S 31.10.23.00 Multi-phase AC motors of an output  ¤ 750 W 8501.51 p/st S 31.10.24.03 Multi-phase AC motors of an output > 0,75 kW but  ¤ 7,5 kW 8501.52.91 p/st S 31.10.24.05 Multi-phase AC motors of an output > 7,5 kW but  ¤ 37 kW 8501.52.93 p/st S 31.10.24.07 Multi-phase AC motors of an output > 37 kW but  ¤ 75 kW 8501.52.99 p/st S 31.10.25.30 Multi-phase AC traction motors of an output > 75 kW 8501.53.50 p/st S 31.10.25.40 Multi-phase AC motors of an output > 75 kW but  ¤ 375 kW (excluding traction motors) 8501.53.92 p/st S 31.10.25.60 Multi-phase AC motors of an output > 375 kW but  ¤ 750 kW (excluding traction motors) 8501.53.94 p/st S 31.10.25.90 Multi-phase AC motors of an output > 750 kW (excluding traction motors) 8501.53.99 p/st S 31.10.26.10 Alternators of an output  ¤ 75 kVA 8501.61 p/st S 31.10.26.30 Alternators of an output > 75 kVA but  ¤ 375 kVA 8501.62 p/st S 31.10.26.50 Alternators > 375 kVA but  ¤ 750 kVA 8501.63 p/st S 31.10.26.70 Alternators of an output > 750 kVA 8501.64 p/st S 31.10.31.13 Generating sets with compression-ignition internal combustion engines, of an output  ¤ 7,5 kVA 8502.11.91 p/st S 31.10.31.15 Generating sets with compression-ignition internal combustion piston engines, of an output > 7,5 kVA but  ¤ 75 kVA 8502.11.99 p/st S 31.10.31.30 Generating sets with compression-ignition internal combustion piston engines of an output > 75 kVA but  ¤ 375 kVA 8502.12 p/st S 31.10.31.50 Generating sets with compression-ignition internal combustion piston engines of an output > 375 kVA but  ¤ 750 kVA 8502.13.91 p/st S 31.10.31.73 Generating sets with compression-ignition engines: 750 kVA < output  ¤ 2 000 kVA 8502.13.93 p/st S 31.10.31.75 Generating sets with compression-ignition engines: output > 2 000 kVA 8502.13.98 p/st S 31.10.32.33 Generating sets with spark-ignition internal combustion piston engines of an output  ¤ 7,5 kVA 8502.20.91 p/st S 31.10.32.35 Generating sets with spark-ignition internal combustion piston engines of an output > 7,5 kVA 8502.20 (.92 + .94 + .98) p/st S 31.10.32.50 Generating sets including turbo-generators, generating sets for welding equipt. without heads/appliances excluding with compression, internal and spark-ignition combustion piston engines 8502 [.31 + .39.91 + .39.99] p/st S 31.10.32.70 Rotary converters 8502.40 p/st S 31.10.41.30 Liquid dielectric transformers having a power handling capacity  ¤ 650 kVA 8504.21 p/st S 31.10.41.53 Liquid dielectric transformers having a power handling capacity > 650 kVA but  ¤ 1 600 kVA 8504.22.10 p/st S 31.10.41.55 Liquid dielectric transformers having a power handling capacity > 1 600 kVA but  ¤ 10 000 kVA 8504.22.90 p/st S 31.10.41.70 Liquid dielectric transformers having a power handling capacity > 10 000 kVA 8504.23 p/st S 31.10.42.33 Measuring transformers having a power handling capacity  ¤ 1 kVA (including for voltage measurement) 8504.31.3 p/st S 31.10.42.35 Other transformers, nes, power handling capacity  ¤ 1 kVA 8504.31.90 p/st S 31.10.42.53 Measuring transformers having a power handling capacity > 1 kVA but  ¤ 16 kVA (including for voltage measurement) 8504.32.30 p/st S 31.10.42.55 Other transformers, nes, 1 kVA < power handling capacity  ¤ 16 kVA 8504.32.90 p/st S 31.10.43.30 Transformers, nes, 16 kVA < power handling capacity  ¤ 500 kVA 8504.33.90 p/st S 31.10.43.50 Transformers, nes, power handling capacity > 500 kVA 8504.34 p/st S 31.10.50.13 Inductors for discharge lamps or tubes 8504.10.91 p/st S 31.10.50.15 Ballasts for discharge lamps or tubes (excluding inductors) 8504.10.99 p/st S 31.10.50.23 Polycrystalline semiconductors 8504.40.50 p/st S 31.10.50.33 Accumulator chargers 8504.40.93 p/st S 31.10.50.35 Rectifiers 8504.40.94 p/st @ S 31.10.50.40 Power supply units for telecommunication apparatus, automatic data-processing machines and units thereof 8504.40.20 p/st S 31.10.50.53 Inverters having a power handling capacity  ¤ 7,5 kVA 8504.40.96 p/st @ S 31.10.50.55 Inverters having a power handling capacity > 7,5 kVA 8504.40.97 p/st @ S 31.10.50.70 Static converters (excluding polycrystalline semiconductors, converters specially designed for welding, without welding equipment, accumulator chargers, rectifiers, inverters) 8504.40.99 p/st @ S 31.10.50.80 Inductors (excluding induction coils, deflection coils for cathode-ray tubes, for discharge lamps and tubes) 8504.50 p/st @ S 31.10.61.00 Parts suitable for machines of 8501 or 8502 8503  S S2 31.10.62.03 Ferrite cores of transformers and inductors 8504.90.11 kg S S2 31.10.62.05 Parts of transformers and inductors (excluding ferrite cores) 8504.90 (05 + .18)  S S2 31.10.62.07 Parts of static converters 8504.90.9  S S2 31.10.91.00 Installation of electric motors, generators and transformers   S 31.10.92.00 Repair and maintenance of electric motors, generators and transformers   S NACE 31.20: Manufacture of electricity distribution and control apparatus 31.20.10.10 Fuses for a voltage > 1 kV 8535.10 p/st @ S 31.20.10.30 Automatic circuit-breakers for a voltage > 1 kV but  ¤ 72,5 kV 8535.21 p/st @ S 31.20.10.40 Automatic circuit-breakers for a voltage > 72,5 kV 8535.29 p/st @ S 31.20.10.53 Isolating switches and make-and-break switches for a voltage > 1 kV but  ¤ 72,5 kV 8535.30.10 p/st @ S 31.20.10.55 Isolating switches and make-and-break switches for a voltage > 72,5 kV 8535.30.90 p/st @ S 31.20.10.70 Lightning arresters, voltage limiters and surge suppressors for a voltage > 1 kV 8535.40 p/st @ S 31.20.10.90 Other apparatus for switching ... electrical circuits > 1000 V 8535.90 p/st @ S 31.20.21.30 Fuses for a voltage  ¤ 1 kV and for a current  ¤ 10 A 8536.10.10 p/st @ S 31.20.21.50 Fuses for a voltage  ¤ 1 kV and for a current > 10 A but  ¤ 63 A 8536.10.50 p/st @ S 31.20.21.70 Fuses for a voltage  ¤ 1 kV and for a current > 63 A 8536.10.90 p/st @ S 31.20.22.30 Automatic circuit-breakers for a voltage  ¤ 1 kV and for a current  ¤ 63 A 8536.20.10 p/st @ S 31.20.22.50 Automatic circuit-breakers for a voltage  ¤ 1 kV and for a current > 63 A 8536.20.90 p/st @ S 31.20.23.30 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and a current  ¤ 16 A (excluding fuses, automatic circuit-breakers) 8536.30.10 p/st @ S 31.20.23.50 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and for a current > 16 A but  ¤ 125 A (excluding fuses, automatic circuit-breakers) 8536.30.30 p/st @ S 31.20.23.70 Electrical apparatus for protecting electrical circuits for a voltage  ¤ 1 kV and for a current > 125 A (excluding fuses, automatic circuit-breakers) 8536.30.90 p/st @ S 31.20.24.33 Relays for a voltage  ¤ 60 V and for a current  ¤ 2 A 8536.41.10 p/st @ S 31.20.24.35 Relays for a voltage  ¤ 60 V and for a current > 2 A 8536.41.90 p/st @ S 31.20.24.50 Relays and contactors for a voltage > 60 V but  ¤ 1 kV 8536.49 p/st @ S 31.20.25.00 Electrical apparatus for switching electrical circuits for a voltage  ¤ 1 kV (including push-button and rotary switches) (excluding relays) 8536.50 p/st @ S 31.20.26.00 Lamp-holders for a voltage  ¤ 1 kV 8536.61 p/st @ S 31.20.27.10 Plugs and sockets for coaxial cables for a voltage  ¤ 1 kV 8536.69.10 p/st @ S 31.20.27.30 Plugs and sockets for printed circuits for a voltage  ¤ 1 kV 8536.69.30 p/st @ S 31.20.27.50 Plugs and sockets for a voltage  ¤ 1 kV (excluding for coaxial cables, for printed circuits) 8536.69.90 p/st @ S 31.20.27.60 Prefabricated elements for electrical circuits for a voltage  ¤ 1 kV 8536.90.01 p/st @ S 31.20.27.70 Connections and contact elements for wires and cables for a voltage  ¤ 1 kV 8536.90.10 p/st @ S 31.20.27.80 Other apparatus for connections to or in electrical circuit, voltage  ¤ 1 000 V 8536.90 (.20 + .85) p/st @ S 31.20.31.30 Numerical control panels with built-in automatic data-processing machine for a voltage  ¤ 1 kV 8537.10.10 p/st @ S 31.20.31.50 Programmable memory controllers for a voltage  ¤ 1 kV 8537.10.91 p/st @ S 31.20.31.70 Other bases for electric control, distribution of electricity, voltage  ¤ 1 000 V 8537.10.99 p/st @ S 31.20.32.03 Numerical control panels, 1 000 V < voltage  ¤ 72,5 kV 8537.20.91 p/st @ S 31.20.32.05 Numerical control panels, voltage > 72.5 kV 8537.20.99 p/st @ S 31.20.40.30 Boards, panels, consoles, desks, cabinets and other bases for apparatus for electric control or the distribution of electricity (excluding those equipped with their apparatus) 8538.10 p/st @ S 31.20.40.90 Other parts of apparatus of 8535, 8536, 8537 8538.90  S S2 31.20.91.00 Installation of electricity distribution and control apparatus   S 31.20.92.00 Repair and maintenance of electricity distribution and control apparatus   S NACE 31.30: Manufacture of insulated wire and cable 31.30.11.30 Insulated winding wire lacquered or enamelled 8544 [.11.10 + .19.10] kg S 31.30.11.50 Insulated winding wire (including anodised) 8544 [.11.90 + .19.90] kg S 31.30.12.00 Insulated coaxial cables and other coaxial electric conductors for data and control purposes whether or not fitted with connectors 8544.20 kg S 31.30.13.30 Electrics conductors used for telecommunications whether or not fitted with connectors, for a voltage  ¤ 80 V 8544 [.41.10 + .49.20] kg S 31.30.13.50 Other electric conductors for data and control purposes whether or not fitted with connectors, voltage  ¤ 80 V 8544 [.41.90 + .49.80] kg S 31.30.13.70 Insulated electric conductors whether or not fitted with connectors, for a voltage > 80 V but  ¤ 1 000 V 8544.5 kg S 31.30.14.00 Insulated electric conductors for voltage > 1 000 V excluding wind- ing wire, coaxial cable and other coaxial electric conductors, ignition and other wiring sets used in vehicles, aircraft, ships 8544.60 kg S 31.30.15.00 Optical fibre cables made up of individually sheathed fibres whether or not assembled with electric conductors or fitted with connectors 8544.70 kg S NACE 31.40: Manufacture of accumulators, primary cells and primary batteries 31.40.11.11 Alkaline primary cells and primary batteries with a manganese dioxide cathode, cylindrical cells 8506.10.11 p/st S 31.40.11.12 Alkaline primary cells and primary batteries with a manganese dioxide cathode, button cells 8506.10.15 p/st S 31.40.11.13 Alkaline primary cells and primary batteries with a manganese dioxide cathode (excluding cylindrical or button cells) 8506.10.19 p/st S 31.40.11.15 Non-alkaline primary cells and primary batteries with a manganese dioxide cathode, cylindrical cells 8506.10.91 p/st S 31.40.11.17 Non-alkaline primary cells and primary batteries with a manganese dioxide cathode, button cells 8506.10.95 p/st S 31.40.11.19 Non-alkaline primary cells and primary batteries with a manganese dioxide cathode (excluding cylindrical or button cells) 8506.10.99 p/st S 31.40.11.23 Primary cells and primary batteries with a mercuric oxide cathode, cylindrical cells 8506.30.10 p/st S 31.40.11.25 Primary cells and primary batteries with a mercuric oxide cathode, button cells 8506.30.30 p/st S 31.40.11.27 Primary cells and primary batteries with a mercuric oxide cathode (excluding cylindrical or button cells) 8506.30.90 p/st S 31.40.11.33 Primary cells and primary batteries with a silver oxide cathode, cylindrical cells 8506.40.10 p/st S 31.40.11.35 Primary cells and primary batteries with a silver oxide cathode, button cells 8506.40.30 p/st S 31.40.11.37 Primary cells and primary batteries with a silver oxide cathode (excluding cylindrical or button cells) 8506.40.90 p/st S 31.40.11.51 Lithium primary cells and primary batteries, cylindrical cells 8506.50.10 p/st S 31.40.11.52 Lithium primary cells and primary batteries, button cells 8506.50.30 p/st S 31.40.11.53 Lithium primary cells and batteries (excluding cylindrical or button cells) 8506.50.90 p/st S 31.40.11.55 Air-zinc primary cells and primary batteries, cylindrical cells 8506.60.10 p/st S 31.40.11.56 Air-zinc primary cells and primary batteries, button cells 8506.60.30 p/st S 31.40.11.58 Air-zinc primary cells and primary batteries (excluding cylindrical or button cells) 8506.60.90 p/st S 31.40.11.73 Other primary cells and batteries, others, cylindric 8506.80.11 p/st S 31.40.11.75 Other primary cells and batteries, others 8506.80.15 p/st S 31.40.11.79 Other primary cells and batteries, others 8506.80 (.05 + .90) p/st S 31.40.12.00 Parts of primary cells and primary batteries (excluding battery carbons, for rechargeable batteries) 8506.90  S S2 31.40.21.10 Lead-acid accumulators for starting piston engines, of a weight  ¤ 5 kg, working with liquid electrolyte 8507.10.31 p/st S 31.40.21.30 Lead-acid accumulators for starting piston engines, of a weight  ¤ 5 kg (excluding working with liquid electrolyte) 8507.10.39 p/st S 31.40.21.50 Lead-acid accumulators for starting piston engines, of a weight > 5 kg, working with liquid electrolyte 8507.10.81 p/st S 31.40.21.70 Lead-acid accumulators for starting piston engines, of a weight > 5 kg (excluding working with liquid electrolyte) 8507.10.89 p/st S 31.40.22.10 Lead-acid traction accumulators working with liquid electrolyte 8507.20.31 ce/el S 31.40.22.30 Lead-acid traction accumulators (excluding working with liquid electrolyte) 8507.20.39 ce/el S 31.40.22.50 Lead-acid accumulators working with liquid electrolyte (excluding for starting piston engines, traction accumulators) 8507.20.81 ce/el S 31.40.22.70 Lead-acid accumulators (excluding for starting piston engines, traction accumulators, working with liquid electrolyte) 8507.20.89 ce/el S 31.40.23.10 Nickel-cadmium accumulators hermetically sealed 8507.30.91 p/st S 31.40.23.30 Nickel-cadmium traction accumulators 8507.30.93 ce/el S 31.40.23.50 Nickel-cadmium accumulators (excluding hermetically sealed, traction accumulators) 8507.30.98 ce/el S 31.40.23.70 Nickel-iron accumulators 8507.40.90 p/st S 31.40.23.83 Nickel-hydrid accumulators 8507.80.91 p/st S 31.40.23.85 Accumulators (excluding lead-acid, nickel-cadmium, nickel-iron or nickel-hydrid) 8507.80 (.94 + .98) p/st S 31.40.24.30 Plates for accumulators 8507.90.91 kg S S2 31.40.24.50 Separators for accumulators 8507.90.93 kg S S2 31.40.24.90 Parts of accumulators (excluding plates and separators) 8507.90.98  S S2 NACE 31.50: Manufacture of lighting equipment and electric lamps 31.50.11.00 Sealed-beam lamp units 8539.10 p/st S 31.50.12.50 Tungsten halogen filament lamps for motorcycles and motor vehicles (excluding ultraviolet and infrared lamps) 8539.21.30 p/st S 31.50.12.93 Tungsten halogen filament lamps, for a voltage > 100 V (excluding ultraviolet and infra-red lamps, for motorcycles and motor vehicles) 8539.21.92 p/st S 31.50.12.95 Tungsten halogen filament lamps for a voltage  ¤ 100 V (excluding ultraviolet and infrared lamps, for motorcycles and motor vehicles) 8539.21.98 p/st S 31.50.13.00 Filament lamps of a power  ¤ 200 W and for a voltage > 100 V including reflector lamps excluding ultraviolet and infrared lamps, tungsten halogen filament lamps  sealed-beam lamp units 8539.22 p/st S 31.50.14.60 Filament lamps for motor vehicles excluding sealed-beam lamp units, tungsten halogen lamps 8539.29.30 p/st S 31.50.14.93 Filament lamps for voltage > 100 V excluding ultraviolet and infrared lamps, tungsten halogen filament lamps; power  ¤ 200 W, for motorcycles and vehicles; sealed-beam lamp units 8539.29.92 p/st S 31.50.14.95 Filament lamps for voltage  ¤ 100 V excluding ultraviolet and infrared lamps, tungsten halogen filament lamps; power  ¤200W, for motorcycles and vehicles; sealed-beam lamp units 8539.29.98 p/st S 31.50.15.10 Fluorescent hot cathode discharge lamps, with double ended cap (excluding ultraviolet lamps) 8539.31.10 p/st S 31.50.15.30 Fluorescent hot cathode discharge lamps (excluding ultraviolet lamps, with double ended cap) 8539.31.90 p/st S 31.50.15.53 Mercury vapour discharge lamps (excluding ultraviolet lamps, dual lamps) 8539.32.10 p/st S 31.50.15.56 Sodium vapour discharge lamps other than ultraviolet lamps 8539.32.50 p/st S 31.50.15.59 Discharge lamps (excluding fluorescent hot cathode lamps, dual lamps, mercury or sodium vapour lamps, ultraviolet lamps) 8539 [.32.90 + .39] p/st S 31.50.15.70 Ultraviolet or infrared lamps, arc lamps 8539.4 p/st S 31.50.21.00 Portable electric lamps worked by dry batteries, accumulators or magnetos (excluding for cycles or motor vehicles) 8513.10 p/st @ S 31.50.22.00 Electric table, desk, bedside or floor-standing lamps 9405.20 p/st @ S 31.50.23.00 Non-electrical lamps and lighting fittings 9405.50 p/st @ S 31.50.24.00 Illuminated signs, illuminated nameplates and the like (including road signs) 9405.60 p/st @ S 31.50.25.30 Chandeliers and other electric ceiling or wall lighting fittings (excluding those used for lighting public open spaces or thoroughfares) 9405.10 p/st @ S 31.50.31.00 Photographic flashbulbs and flashcubes 9006.62 p/st S 31.50.32.00 Lighting sets for Christmas trees 9405.30 p/st @ S 31.50.33.00 Searchlights and spotlights (including for stage sets, photographic or film studios) 9405.40.10 p/st @ S 31.50.34.30 Electric lamps and lighting fittings, of plastic and other materials, of a kind used for filament lamps and tubular fluorescent lamps 9405.40 (.3 + .9) p/st @ S 31.50.41.00 Parts for electric filament or discharge lamps (including sealed-beam lamp units, ultraviolet or infrared lamps, arc lamps) 8539.90  S S2 31.50.42.30 Parts of portable electric lamps worked by dry batteries, accumulators or magnetos (excluding for cycles or motor vehicles) 8513.90  S S2 31.50.42.50 Parts (excluding glass or plastics) of lamps and lighting fittings, etc. 9405.99  S NACE 31.61: Manufacture of electrical equipment for engines and vehicles n.e.c. 31.61.10.00 Insulated ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships 8544.30 kg S 31.61.21.30 Sparking plugs 8511.10.90 p/st @ S 31.61.21.50 Ignition magnetos, magneto-dynamos and magnetic flywheels 8511.20 kg S 31.61.21.70 Distributors and ignition coils 8511.30 kg S 31.61.22.30 Starter motors and dual purpose starter-generators 8511.40 kg S 31.61.22.50 Generators for internal combustion engines (including dynamos and alternators) (excluding dual purpose starter-generators) 8511.50 kg S 31.61.22.70 Equipment, nes, for internal combustion engines 8511.80 kg S 31.61.23.10 Electrical or battery operated lighting or visual signalling of a kind used on bicycles 8512.10 p/st @ S 31.61.23.30 Electrical lighting or visual signalling equipment for motor vehicles (excluding electric filament or discharge lamps, sealed-beam lamp units, ultraviolet, infrared and arc lamps) 8512.20 kg S 31.61.23.50 Electrical sound signalling equipment for motorcycles or motor vehicles 8512.30 kg S 31.61.23.70 Windscreen wipers, defrosters and demisters for motorcycles or motor vehicles 8512.40 kg S 31.61.24.30 Parts of electrical ignition or starting equipment, generators and cut-outs for internal combustion engines 8511.90  S S2 31.61.24.50 Parts of equipment of 8512 8512.90  S S2 NACE 31.62: Manufacture of other electrical equipment n.e.c. 31.62.11.10 Electrical signalling, safety or traffic control equipment for railways or tramways 8530.10  S 31.62.11.30 Electrical signalling, safety or traffic control equipment for roads, inland waterways, parking facilities, port installations or airfields 8530.80 kg S 31.62.11.53 Electrical burglar or fire alarms and similar apparatus (excluding a kind used for motor vehicles, of a kind used for buildings) 8531.10.80 p/st S 31.62.11.55 Electric burglar or fire alarms and similar apparatus for motor vehicles 8531.10.20 p/st S 31.62.11.57 Electric burglar or fire alarms and similar apparatus for buildings 8531.10.30 p/st S 31.62.11.73 Indicator panels incorporating liquid crystal display (LCD) 8531.20 (.50 + .80) kg S 31.62.11.75 Indicator panels incorporating light emitting diodes (LED) 8531.20.30 kg S 31.62.11.90 Electrical apparatus for sound or visual signalling, n.e.c. 8531.80 kg S 31.62.12.10 Permanent magnets and articles intended to become permanent magnets, of metal 8505.11 kg S 31.62.12.30 Permanent magnets and articles intended to become permanent magnets (excluding metal) 8505.19 kg S 31.62.12.50 Electro-magnetic couplings, clutches and brakes (excluding mechanical hydraulic or pneumatic brakes controlled by electro-magnetic devices) 8505.20 p/st @ S 31.62.12.70 Electro-magnetic lifting heads 8505.30 p/st @ S 31.62.12.90 Electro-magnet/permanent magnet chucks, clamps and similar holding devices and parts thereof; parts of permanent magnets, electro-magnetic couplings, clutches, brakes and lifting heads 8505.90 kg S S2 31.62.13.30 Particle accelerators 8543.1 kg S 31.62.13.50 Signal generators 8543.20 kg S 31.62.13.70 Machines and apparatus for electroplating, electrolysis or electrophoresis 8543.30 kg S 31.62.13.90 Electrical machines and apparatus, having individual functions, n.e.c. 8543 [.40 + .8] kg S 31.62.14.30 Electrical insulators (excluding glass, of ceramics) 8546.90 kg S 31.62.14.50 Insulating fittings, nes, for electrical machines ...; conduit tubing ... 8547.90 kg S 31.62.15.30 Carbon electrodes for furnaces 8545.11 kg S 31.62.15.50 Carbon electrodes (excluding for furnaces) 8545.19 kg S 31.62.15.70 Carbon brushes 8545.20 kg S 31.62.15.90 Articles of graphite or other carbon for electrical purposes (excluding carbon electrodes and brushes) 8545.90 kg S 31.62.16.30 Parts of electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations and airfields 8530.90  S S2 31.62.16.50 Parts of apparatus of 8531 8531.90  S S2 31.62.16.70 Parts of electrical machines/apparatus with individual functions, n.e.c. 8543.90  S S2 31.62.16.90 Electrical parts of machinery or apparatus, n.e.c. 8548.90  S 31.62.91.00 Installation of other electrical equipment, excluding electrical signalling equipment for motorways, roads ...   S 31.62.92.00 Repair and maintenance of electrical equipment (excluding electricity distribution and control apparatus, motors, generators and transformers, television and radio transmitters)   S NACE 32.10: Manufacture of electronic valves and tubes and other electronic components 32.10.11.00 Fixed power capacitors with a power handling capacity of > 0,5 kvar 8532.10 p/st @ S 32.10.12.30 Fixed tantalum capacitors 8532.21 p/st @ S 32.10.12.50 Fixed aluminium capacitors 8532.22 p/st @ S 32.10.12.73 Fixed single layer ceramic capacitors 8532.23 p/st @ S 32.10.12.75 Fixed multilayer ceramic capacitors 8532.24 p/st @ S 32.10.12.77 Fixed metallised paper or plastic capacitors 8532.25 p/st @ S 32.10.12.79 Other fixed capacitors (excluding tantalum, aluminium, single or multilayer ceramic, metallised paper or plastic) 8532.29 p/st @ S 32.10.13.00 Variable capacitors (including pre-sets) 8532.30 p/st @ S 32.10.20.20 Fixed carbon or metal film resistors 8533.10 p/st @ S 32.10.20.35 Other fixed resistors for a power handling capacity  ¤ 20 W (excluding heating resistors, light dependent resistors) 8533.21 p/st @ S 32.10.20.37 Other fixed electrical resistors for a power handling capacity > 20 W (excluding heating resistors, light dependent resistors) 8533.29 p/st @ S 32.10.20.55 Wirewound variable resistors for a power handling capacity  ¤ 20 W 8533.31 p/st @ S 32.10.20.57 Wirewound variable resistors for a power handling capacity > 20 W 8533.39 p/st @ S 32.10.20.70 Non-wirewound variable resistors (including rheostats, potentiometers and trimmers) 8533.40 p/st @ S 32.10.30.50 Bare multilayer printed circuit boards 8534.00.11 p/st @ S 32.10.30.70 Bare printed circuit boards other than multilayer 8534.00.19 p/st @ S 32.10.30.90 Passive networks (including networks of resistors and/or capacitors) (excluding resistor chip arrays, capacitor chip arrays, boards containing active components, hybrids) 8534.00.90 p/st @ S 32.10.41.35 Colour TV tubes 8540.11 p/st S 32.10.41.37 Black and white, monochrome TV tubes 8540.12 p/st S 32.10.41.39 Monitor tubes (with a phosphor dot screen pitch < 0,4 mm) 8540 [.40 + .50 + .60] p/st S 32.10.41.50 Television camera tubes, image converters and intensifiers and other photo-cathode tubes 8540.20 p/st S 32.10.42.00 Magnetrons, klystrons, microwave tubes, valves and tubes 8540 [.7 + .8] p/st S 32.10.51.25 Semiconductor diodes 8541.10 p/st @ S 32.10.51.55 Semiconductor small signal transistors with a dissipation rate < 1 W 8541.21 p/st @ S 32.10.51.57 Semiconductor power transistors with a dissipation rate  ¥ 1 W 8541.29 p/st @ S 32.10.51.70 Semiconductor thyristors, diacs and triacs 8541.30 p/st @ S 32.10.52.35 Semiconductor light emitting diodes (LEDs) 8541.40.10 p/st @ S 32.10.52.37 Photosensitive semiconductor devices; solar cells, photo-diodes, photo-transistors, etc. 8541.40.90 p/st @ S 32.10.52.50 Semiconductor devices (excluding photosensitive semiconductor devices, photovoltaic cells, thyristors, diacs and triacs, transistors, diodes, and light-emitting diodes) 8541.50 p/st @ S 32.10.52.70 Mounted piezo-electric crystals (including quartz, oscillator and resonators) 8541.60 p/st @ S 32.10.61.00 Cards incorporating an electronic integrated circuit (smart cards) 8542.10 p/st @ S 32.10.62.15 Digital MOS integrated circuits (ICs): wafers not yet cut into chips 8542.21.01 p/st @ S 32.10.62.17 Digital MOS integrated circuits (ICs): chips 8542.21.05 p/st @ S 32.10.62.25 Digital MOS integrated circuits (ICs), DRAM (including modules) with a capacity  ¤ 4 Mbits 8542.21.11 p/st S 32.10.62.27 Digital MOS integrated circuits (ICs), DRAM (including modules) with a capacity > 4 Mbits 8542.21 (.13 + .15 + .17) p/st S 32.10.62.34 Digital MOS integrated circuits (ICs), SRAM (including modules) 8542.21.20 p/st S 32.10.62.54 MOS digital monolithic integrated circuits with uv erasable, programmable, read only memories (eproms) excluding circuits consisting solely of passive elements 8542.21.25 p/st S 32.10.62.65 Digital MOS integrated circuits (ICs) (E)EPROMS and flash EEPROMS 8542.21.3 p/st S 32.10.62.69 Digital MOS integrated circuits (ICs) memories (including ROM, FIFO, LILO (excluding circuits consisting solely of passive elements, DRAMS, SRAMS, Cache-RAMS, (E)EPROMS) 8542.21.41 p/st @ S 32.10.62.70 Digital MOS integrated circuits (ICs), (CPUs and MPUs) 8542.21.45 p/st S 32.10.62.93 Other digital MOS integrated circuits (ICs) (including MPR, MCU, ASIC, standard logic, PLD and other logic) 8542.21 (.50 + .6 + .7 + .8 + .9) p/st @ S 32.10.62.95 Linear (analogue) integrated circuits (ICs) 8542.29 p/st @ S 32.10.62.97 Hybrid integrated circuits (excluding circuits consisting solely of passive elements) 8542.60 p/st @ S 32.10.62.99 Electronic microassemblies (excluding circuits consisting solely of passive elements, assemblies formed by mounting one or more discrete components on a support) 8542.70 p/st @ S 32.10.71.00 Parts of fixed, variable or adjustable (pre-set) electrical capacitors 8532.90  S S2 32.10.72.00 Parts of electrical resistors (including for rheostats and potentiometers) (excluding for heating resistors) 8533.90  S S2 32.10.73.20 Parts of cathode-ray tubes 8540.91  S S2 32.10.73.30 Parts of thermionic, cold cathode/photo-cathode valves/tubes including for vacuum, vapour/gas filled valves/tubes, mercury arc rectifying valves/tubes, television camera tubes 8540.99  S S2 32.10.73.50 Parts of diodes, transistors and similar semiconductor devices, photosensitive semiconductor devices and photovoltaic cells, light-emitting diodes and mounted piezo-electric crystals 8541.90  S S2 32.10.73.70 Parts of integrated circuits and microassemblies (excluding circuits consisting solely of passive elements) 8542.90  S S2 NACE 32.20: Manufacture of television and radio transmitters and apparatus for line telephony and line telegraphy 32.20.11.50 Radio/tv transmission apparatus without reception apparatus 8525.10 p/st S 32.20.11.70 Radio transmission apparatus with reception apparatus 8525.20 p/st S 32.20.12.90 Television cameras (including closed circuit TV cameras) (excluding camcorders) 8525.30 p/st S 32.20.20.20 Telephone sets (including line telephone sets with cordless handsets, videophones) (excluding telephone answering machines not an integral part of the set) 8517.1 p/st @ S 32.20.20.30 Teleprinters 8517.22 p/st @ S 32.20.20.40 Telephonic or telegraphic switching apparatus (excluding relays and switching equipment such as selectors for automatic telephone exchangers) 8517.30 p/st @ S 32.20.20.50 Telephonic/telegraphic apparatus for carrier-current line systems, n.e.c. 8517.50.10 p/st @ S 32.20.20.60 Electrical telephonic and telegraphic apparatus, n.e.c. 8517 [.50.90 + .80] p/st @ S 32.20.20.75 Facsimile machines 8517.21 p/st S 32.20.30.30 Electronic assemblies, parts, for telephonic or telegraphic carrier-current line systems 8517.90.1  S S2 32.20.30.60 Electronic assemblies, parts, for line telephony or line telegraphy, including for line telephones with cordless receivers, and for videophones (excluding for telephonic or telegraphic carrier-current line systems) 8517.90.8  S S2 32.20.91.00 Installation of television and radio transmitters   S 32.20.92.00 Repair and maintenance of television and radio transmitters   S NACE 32.30: Manufacture of television and radio receivers, sound or video recording or reproducing apparatus and associated goods 32.30.11.55 Radio receivers, portable, sound recording or reproducing apparatus 8527 [.12 + .13] p/st S 32.30.11.59 Radio receivers, portable, n.e.c. 8527.19 p/st S 32.30.11.75 Radio receivers, with sound recording or reproducing apparatus 8527.31 p/st S 32.30.11.77 Other radio receivers not combined with sound recording or reproducing apparatus but combined with a clock 8527.32 p/st S 32.30.11.79 Radio receivers, n.e.c. 8527.39 p/st S 32.30.12.70 Radio receivers motor vehicles with sound recording or reproducing apparatus 8527.21 p/st S 32.30.12.90 Radio receivers for motor vehicles, n.e.c. 8527.29 p/st S 32.30.20.20 Colour television projection equipment and videoprojectors 8528 [.12.10 + .30] p/st S 32.30.20.30 Colour televisions with a video recorder or player 8528.12.20 p/st S 32.30.20.45 Colour video monitors with cathode-ray tube 8528.21.1 p/st S 32.30.20.49 Flat panel video monitor, LCD or plasma, etc., without tuner (colour video monitors) (excluding with cathode-ray tube) 8528.21.90 p/st S 32.30.20.50 Colour television receivers with integral tube (excluding television projection equipment, apparatus with a video recorder or player, video monitors) 8528.12 (.5 + .6 + .70) p/st S 32.30.20.60 Flat panel colour TV receivers, lcd/plasma, etc. excluding television projection equipment, apparatus with video recorder/player, video monitors, television receivers with integral tube 8528.12.8 p/st S 32.30.20.75 Tuner blocks for CTV/VCR and cable TV receiver units (colour video tuners) (excluding those which isolate high-frequency television signals) 8528.12 (.90 + .91 + .94 + .95) p/st S 32.30.20.79 Satellite TV Receiver/Decoder (colour television receivers) (excluding with a screen, video tuners, video monitors, television projection equipment, with integral tube) 8528.12.98 p/st S 32.30.20.83 Black and white or other monochrome video monitors 8528.22 p/st S 32.30.20.85 Black and white or other monochrome television receivers (excluding video monitors) 8528.13 p/st S 32.30.31.35 Jukeboxes and the like (coin or disc-operated record-players) 8519.10 p/st S 32.30.31.39 Record-players and turntables (record decks) (excluding coin or disc-operated record-players) 8519 [.2 + .3] p/st S 32.30.31.50 Transcribing machines 8519.40 p/st S 32.30.31.75 Cassette players (including telephone answering machines without a sound recording device, personal stereos; excluding combined with radio, transcribing machines, cassette player/recorders) 8519 [.92 + .93] p/st S 32.30.31.79 CD players, mains/personal (excluding combined with radio/television receivers, cassette players or player/recorders, coin/disc-operated record-players, turntables) 8519.99 p/st S 32.30.32.30 Dictating machines operated by an external source of power 8520.10 p/st S 32.30.32.50 Telephone answering machines with sound recording apparatus (excluding those forming an integral part of a telephone set) 8520.20 p/st S 32.30.32.75 Cassette recorders (cassette player/recorders) (including recording personal stereos) (excluding those combined with a radio or television receiver, dictating machines, etc.) 8520 [.32(.1 + .30 + .50) + .33] p/st S 32.30.32.79 Other tape recorders (magnetic tape player/recorders) (excluding those combined with a radio or television receiver, dictating machines, telephone answering machines, cassette-type) 8520 [.32.9 + .39] p/st S 32.30.32.90 Sound recording apparatus (including digital disc audio recorders) (excluding dictating machines, telephone answering machines, magnetic tape player/recorders) 8520.90 p/st S 32.30.33.35 Electronic still cameras and video camcorders; digital cameras (still image video cameras and other video camera recorders) (excluding closed circuit TV cameras) 8525.40 p/st S 32.30.33.39 Video cassette recorders for magnetic tape of width  ¤ 1,3 cm and with a tape speed  ¤ 50 mm per second excluding those combined with television, or a built-in television camera 8521.10.30 p/st S 32.30.33.50 Other video tape recorders excluding those combined with a television  for magnetic tape of width  ¤ 1,3 cm and with a tape speed  ¤ 50 mm per second 8521.10.80 p/st S 32.30.33.70 Video recorders or player/recorders (including laser or digital video disc players/recorders) (excluding those combined with a television, for magnetic tape) 8521.90 p/st S 32.30.41.00 Microphones and their stands (excluding cordless microphones with a transmitter) 8518.10 p/st @ S 32.30.42.35 Single loudspeakers mounted in their enclosures (including frames or cabinets mainly designed for mounting loudspeakers) 8518.21 p/st @ S 32.30.42.37 Multiple loudspeakers mounted in the same enclosure (including frames or cabinets mainly designed for mounting loudspeakers) 8518.22 p/st @ S 32.30.42.39 Loudspeakers (including speaker drive units, frames or cabinets mainly designed for mounting loudspeakers) (excluding those mounted in their enclosures) 8518.29 p/st @ S 32.30.42.70 Headphones and earphones, even with microphone, and sets consisting of microphone and one or more loudspeakers (excluding airmen's headgear with headphones, telephone sets, cordless microphones with transmitter, hearing aids) 8518.30 p/st @ S 32.30.43.55 Telephonic and measurement amplifiers (excluding high or intermediate frequency amplifiers) 8518.40.30 p/st @ S 32.30.43.59 Audio-frequency electric amplifiers (including hi-fi amplifiers) (excluding high or intermediate frequency amplifiers, telephonic and measurement amplifiers) 8518.40.9 p/st S 32.30.43.70 Electric sound amplifier sets (including public address systems with microphone and speaker) 8518.50 p/st @ S 32.30.44.50 Portable receivers for calling or paging 8527.90.92 p/st S 32.30.44.90 Radio-telephony or radio-telegraphy reception apparatus (excluding portable receivers for calling or paging, those combined with radio receivers) 8527.90.98 p/st S 32.30.51.30 Pick-up cartridges for discs or mechanically recorded sound films 8522.10 p/st @ S 32.30.51.50 Precious or semi-precious stones for styli 8522.90.30 p/st @ S S2 32.30.51.70 Other parts and accessories of 8519, 8520, 8521 8522.90 (.5 + .9)  S S2 32.30.51.80 Parts of apparatus of 8518 8518.90  S S2 32.30.52.20 Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 8529.10.20 p/st @ S 32.30.52.35 Outside aerials for radio or television reception via satellite (including rotor systems) (excluding aerial amplifiers and radio frequency oscillator units) 8529.10.31 p/st @ S 32.30.52.39 Outside aerials for radio or television reception (including rotor systems) (excluding for reception via satellite, aerial amplifiers and radio frequency oscillator units) 8529.10.39 p/st @ S 32.30.52.50 Inside aerials for radio or television reception (including built-in types) (excluding aerial amplifiers and radio frequency oscillator units) 8529.10.40 p/st @ S 32.30.52.70 Other aerials and parts 8529.10 (.15 + .45 + .70 + .90)  S 32.30.52.80 Parts of apparatus of 8525, 8526, 8527, 8528 8529.90  S S2 32.30.91.00 Installation services of professional radio, television, sound and video equipment   S 32.30.92.00 Repair and maintenance services of professional radio, television, sound and video equipment   S NACE 33.10: Manufacture of medical and surgical equipment and orthopaedic appliances 33.10.11.15 Apparatus based on the use of X-rays, for medical, surgical, dental or veterinary uses (including radiography and radiotherapy apparatus) 9022 [.12 + .13 + .14] p/st S 33.10.11.19 Apparatus based on the use of X-rays (excluding for medical, surgical, dental or veterinary use) 9022.19 p/st S 33.10.11.35 Apparatus of alpha, beta or gamma radiations for medical... purposes 9022.21 p/st S 33.10.11.39 Apparatus based on the use of alpha, beta or gamma radiations (excluding for medical, surgical, dental or veterinary uses, instruments which only measure or detect radiation) 9022.29 p/st S 33.10.11.50 X-ray tubes (excluding glass envelopes for X-ray tubes) 9022.30 p/st S 33.10.11.70 X-ray generators, high tension generators, including parts of 9022 9022.90  S 33.10.12.10 Electro-cardiographs 9018.11 p/st @ S 33.10.12.30 Electro-diagnostic, apparatus (excluding electro-cardiographs), n.e.c. 9018 [.12 + .13 + .14 + .19] p/st @ S 33.10.12.50 Ultraviolet or infrared apparatus used in medical, surgical, dental or veterinary sciences 9018.20 p/st @ S 33.10.13.30 Dental drill engines, whether or not combined on a single base with other dental equipment 9018.41 p/st @ S 33.10.13.50 Instruments and appliances used in dental sciences (excluding drill engines) 9018.49 p/st @ S 33.10.14.00 Medical, surgical or laboratory sterilizers 8419.20 p/st @ S 33.10.15.11 Syringes, with or without needles, used in medical, surgical, dental or veterinary sciences 9018.31 p/st @ S 33.10.15.13 Tubular metal needles, for medical, surgical, dental or veterinary sciences 9018.32.10 p/st @ S 33.10.15.15 Needles for sutures used in medical, surgical, dental or veterinary sciences 9018.32.90 p/st @ S 33.10.15.17 Needles, catheters, cannulae and the like used in medical, surgical, dental or veterinary sciences (excluding tubular metal needles and needles for sutures) 9018.39 p/st @ S 33.10.15.20 Ophthalmic instruments and appliances 9018.50 p/st @ S 33.10.15.33 Instruments and apparatus for measuring blood-pressure (including sphygmomanometers, tensiometers, oscillometers) 9018.90.10 p/st @ S 33.10.15.35 Endoscopes for medical purposes 9018.90.20 p/st @ S 33.10.15.53 Renal dialysis equipment 9018.90.30 p/st @ S 33.10.15.55 Diathermic apparatus (including ultrasonic) 9018.90.4 p/st @ S 33.10.15.63 Transfusion apparatus (excluding special blood storage glass bottles) 9018.90.50 p/st @ S 33.10.15.65 Anaesthetic apparatus and instruments 9018.90.60 p/st @ S 33.10.15.73 Ultrasonic lithotripsy instruments 9018.90.70 p/st @ S 33.10.15.79 Other instruments and appliances: others 9018.90 (.75 + .85) p/st @ S 33.10.16.53 Mechano-therapy appliances, massage apparatus, psychological aptitude-testing apparatus (excluding wholly stationary mechano-therapy apparatus) 9019.10 p/st @ S 33.10.16.55 Ozone therapy, oxygen therapy, aerosol therapy, respiration apparatus 9019.20 p/st @ S 33.10.16.90 Other breathing appliances and gas masks, excluding proctective masks having neither mechanical parts nor replaceable filters 9020 p/st @ S 33.10.17.35 Artificial joints 9021.31 p/st @ S 33.10.17.39 Orthopaedic appliances, splints and other fracture appliances 9021.10  S 33.10.17.53 Individual artificial teeth of plastics (including metal posts for fixing) (excluding dentures or part dentures) 9021.21.10 p/st @ S 33.10.17.55 Individual artificial teeth not made of plastics (including metal posts for fixing) (excluding dentures or part dentures) 9021.21.90 p/st @ S 33.10.17.59 Dental fittings (including dentures and part dentures, metal crowns, cast tin bars, stainless steel bars) (excluding individual artificial teeth) 9021.29  S 33.10.17.90 Artificial parts of the body (excluding artificial teeth and dental fittings, artificial joints, orthopaedic and fracture appliances, heart pacemakers) 9021.39  S 33.10.18.33 Appliances for overcoming deafness (excluding parts and accessories) 9021.40 p/st S 33.10.18.39 Parts and accessories of hearing aids (excluding for headphones, amplifiers and the like) 9021.90.10  S 33.10.18.50 Pacemakers for stimulating heart muscles (excluding parts and accessories) 9021.50 p/st S 33.10.18.90 Parts and accessories of articles and apparatus of 90.21 9021.90.90  S 33.10.20.30 Dentists', barbers' or similar chairs and parts thereof (excluding dentists' spittoon mouth rinsers, chairs incorporating dental appliances) 9402.10 p/st @ S 33.10.20.50 Medical, surgical or veterinary furniture, and parts thereof (excluding tables and seats specialised for X-ray purposes) 9402.90 p/st @ S 33.10.91.00 Installation of medical and surgical equipment   S 33.10.92.00 Repair and maintenance of medical and surgical equipment   S NACE 33.20: Manufacture of instruments and appliances for measuring, checking, testing, navigating and other purposes, except industrial process control equipment 33.20.11.30 Direction finding compasses (including magnetic, gyroscopic, binnacle and position finding) 9014.10 p/st @ S 33.20.11.55 Instruments and appliances for aeronautical or space navigation (excluding compasses) 9014.20 p/st @ S 33.20.11.59 Instruments and appliances for navigation (including for marine or river navigation) (excluding for aeronautical or space navigation, compasses) 9014.80 p/st @ S 33.20.12.15 Electronic surveying and hydrographic instruments and appliances (including rangefinders, levels, theodolites and tacheometers, photogrammetrical instruments and appliances; excluding compasses) 9015 [.10.10 + .20.10 + .30.10 + .40.10] p/st @ S 33.20.12.19 Non-electronic surveying, hydrographic instr. and appliances (including rangefinders, levels, theodolites and tacheometers, photogrammetrical instruments and appliances; excluding compasses) 9015 [.10.90 + .20.90 + .30.90 + .40.90] p/st @ S 33.20.12.35 Electronic instruments and apparatus for meteorological, hydrological and geophysical purposes (excluding compasses) 9015.80.11 p/st @ S 33.20.12.39 Other electronic instruments, n.e.c. 9015.80.19 p/st @ S 33.20.12.53 Instruments and appliances used in geodesy, topography, surveying ... 9015.80.91 p/st @ S 33.20.12.55 Non-electronic meteorological, hydrological and geophysical instruments and apparatus (excluding compasses) 9015.80.93 p/st @ S 33.20.12.57 Non-electronic surveying, hydro-, oceanographic instrument/appliances (excluding rangefinders, levels, theodolites, tacheometers, photogrammetrical instrument/appliances, compasses) 9015.80.99 p/st @ S 33.20.20.30 Radar apparatus 8526.10 p/st @ S 33.20.20.50 Radio navigational aid apparatus (including radio beacons and radio buoys, receivers, radio compasses equipped with multiple aerials or with a directional frame aerial) 8526.91 p/st @ S 33.20.20.70 Radio remote control apparatus (including for ships, pilotless aircraft, rockets, missiles, toys, and model ships or aircraft, for machines, for the detonation of mines) 8526.92 p/st @ S 33.20.31.50 Balances, sensitivity  ¥ 5 cg, with/without weights (including analytical/assay balances, for precious stones, for chemists, for yarn/samples, hydrostatic balances) 9016.00.10 p/st S S2 33.20.31.80 Parts and accessories of balances, sensitivity  ¤ 5 cg, with or without weights 9016.00.90  S S2 33.20.32.30 Drafting tables and machines (including those incorporating automatic data processing machines or working in conjunction with such machines) 9017.10 p/st S 33.20.32.53 Drawing sets 9017.20.11 p/st S 33.20.32.55 Marking-out instruments (including beam compasses, scribers and centre punches, surface plates, straight-edges and squares, V-blocks and X-blocks) 9017.20.3 p/st S 33.20.32.59 Other drawing instruments and mathematical calculating instruments 9017.20 (.05 + .19 + .90) p/st @ S 33.20.33.10 Micrometers and callipers (including vernier, dial indicating or electronic callipers) 9017.30.10 p/st S 33.20.33.30 Gauges with adjustable measuring devices 9017.30.90 p/st S 33.20.33.55 Measuring rods and tapes and divided scales 9017.80.10 p/st @ S 33.20.33.59 Other measuring instruments, for use in the hand, others 9017.80.90  S 33.20.41.00 Instruments and apparatus for measuring or detecting ionising radiations 9030.10 p/st @ S 33.20.42.00 Cathode-ray oscilloscopes and cathode-ray oscillographs 9030.20 p/st @ S 33.20.43.10 Multimeters 9030.31 p/st @ S 33.20.43.30 Instruments and apparatus, for measuring or checking voltage ... : electronic 9030.39.30 p/st @ S 33.20.43.55 Voltmeters 9030.39.91 p/st @ S 33.20.43.59 Non-electronic instruments and apparatus, for measuring or checking voltage, current, resistance or power, without a recording device (excluding multimeters, voltmeters) 9030.39.99 p/st @ S 33.20.44.00 Instruments and apparatus, for telecommunications 9030.40 p/st @ S 33.20.45.20 Instruments and apparatus for measuring or checking semiconductor wafers or devices 9030.82 p/st @ S 33.20.45.30 Instruments and apparatus, with a recording device, for measuring or checking electric gains (excluding gas, liquid or electricity supply or production meters) 9030.83 p/st @ S 33.20.45.55 Electronic instruments and apparatus, without a recording device, for measuring or checking electric gains (excluding gas, liquid or electricity supply or production meters) 9030.89.92 p/st @ S 33.20.45.59 Non-electronic instruments and apparatus, without a recording device, for measuring or checking electrical gains (excluding multimeters, voltmeters) 9030.89.99 p/st @ S 33.20.51.15 Clinical or veterinary thermometers, liquid filled, for direct reading (excluding those combined with other instruments) 9025.11.91 p/st S 33.20.51.19 Other thermometers, not with other instruments, liquid, for direct reading 9025.11.99 p/st S 33.20.51.35 Electronic thermometers and pyrometers, not combined with other instruments (excluding liquid filled) 9025.19.91 p/st S 33.20.51.39 Thermometers, not combined with other instruments and not liquid filled, n.e.c. 9025.19.99 p/st S 33.20.51.50 Barometers, not combined with other instruments (including barometric altimeters, sympiesometers) 9025.80.20 p/st S 33.20.51.75 Electronic hydrometers, hygrometers and psychrometers 9025.80.91 p/st @ S 33.20.51.79 Non-electronic hydro-, hygro-, psychrometers (including hygrographs, thermo-hygrographs, baro-thermo-hygrographs, actinometers, pagoscopes; excluding radio-sondes for atmospheric soundings) 9025.80.99 p/st @ S 33.20.52.35 Electronic flow meters (excluding supply meters, hydrometric paddle-wheels) 9026.10.51 p/st S 33.20.52.39 Electronic instruments and apparatus for measuring or checking the level of liquids 9026.10.59 p/st S 33.20.52.55 Non-electronic flow meters (excluding supply meters, hydrometric paddle-wheels) 9026.10.91 p/st S 33.20.52.59 Non-electronic instruments and apparatus for measuring or checking the level of liquids 9026.10.99 p/st S 33.20.52.71 Electronic pressure gauges, sensors, indicators and transmitters 9026.20.30 p/st S 33.20.52.74 Non-electronic spiral or metal diaphragm type pressure gauges (excluding for civil aircraft) 9026.20.50 p/st S 33.20.52.79 Other instruments for measuring or checking pressure: others 9026.20.90 p/st S 33.20.52.83 Electronic instruments and apparatus for measuring variables of liquids/gases (including heat meters; excluding for measuring pressure/flow/level of liquids) 9026.80.91 p/st @ S 33.20.52.89 Non-electronic instruments for measuring or checking variables of liquids or gases (including heat meters; excluding for measuring or checking pressure/flow/level of liquids) 9026.80.99 p/st @ S 33.20.53.13 Electronic gas or smoke analysers 9027.10.10 p/st S 33.20.53.19 Non-electronic gas or smoke analysers 9027.10.90 p/st S 33.20.53.20 Chromatographs and electrophoresis instruments 9027.20 p/st @ S 33.20.53.30 Spectrometers, spectrophotometers ... using optical radiations 9027.30 p/st @ S 33.20.53.40 Exposure meters 9027.40 p/st @ S 33.20.53.50 Instruments and apparatus using optical radiations, n.e.c. 9027.50 p/st @ S 33.20.53.81 Electronic ph and rh meters, other apparatus for measuring conductivity and electrochemical quantities (including use laboratory/field environment, use process monitoring/control) 9027.80.11 p/st @ S 33.20.53.83 Other electronic instruments and apparatus 9027.80 (.13 + .17) p/st @ S 33.20.53.85 Viscometers, porosimeters and expansion meters 9027.80.91 p/st @ S 33.20.53.89 Other instruments and apparatus for physical and chemical analysis 9027.80 (.93 + .97) p/st @ S 33.20.61.00 Microscopes and diffraction apparatus (excluding optical microscopes) 9012.10 p/st @ S 33.20.62.10 Electronic machines and appliances for testing the mechanical properties of metals (excluding metallographic machines or appliances, instruments for detecting defects) 9024.10.10 p/st @ S 33.20.62.33 Non-electronic universal and tensile testing machines and appliances for metals 9024.10.91 p/st @ S 33.20.62.35 Non-electronic hardness testing machines and appliances for metals 9024.10.93 p/st @ S 33.20.62.39 Other machines and appliances for testing metals 9024.10.99 p/st @ S 33.20.62.55 Electronic machines and appliances for testing the properties of materials (excluding for metals) 9024.80.10 p/st @ S 33.20.62.59 Non-electronic machines and appliances for testing the properties of materials including for textiles, paper, paperboard, plastics, wood, concrete, rubber, leather/linoleum excluding for metals 9024.80.9 p/st @ S 33.20.63.30 Gas supply or production meters (including calibrated) 9028.10 p/st S 33.20.63.50 Liquid supply or production meters (including calibrated) (excluding pumps) 9028.20 p/st S 33.20.63.70 Electricity supply or production meters (including calibrated) (excluding voltmeters, ammeters, wattmeters and the like) 9028.30 p/st S 33.20.64.30 Revolution, production and entry counters, billiards meters, taxi-, mileometers, pedometers, hand-held counters, scalers, instruments/apparatus for measuring short time intervals 9029.10 p/st @ S 33.20.64.53 Vehicle speed indicators 9029.20.31 p/st @ S 33.20.64.55 Tachometers 9029.20.39 p/st @ S 33.20.64.70 Stroboscopes (including photographic or cinematographic cameras permanently incorporated in stroboscopes) 9029.20.90 p/st @ S 33.20.65.10 Machines for balancing mechanical parts 9031.10 kg S 33.20.65.20 Test benches 9031.20 kg S 33.20.65.30 Profile projectors 9031.30 p/st S 33.20.65.40 Optical instruments and appliances for measuring or checking, n.e.c. 9031.4 p/st @ S 33.20.65.50 Electronic instruments, appliances and machines for measuring or checking geometrical quantities (including comparators, coordinate measuring machines (CMMs)) 9031.80 (.32 + .34) p/st @ S 33.20.65.70 Other electronic instruments, appliances, ... for measuring or checking 9031.80.39 p/st @ S 33.20.65.83 Other instruments, appliances, ... for measuring or checking geometrical quantities 9031.80.91 p/st @ S 33.20.65.89 Non-electronic measuring machines and instruments excluding for measuring/checking geometrical quantities, balancing mechanical parts, test benches, optical instruments/appliances 9031.80.99 p/st @ S 33.20.70.15 Electronic thermostats 9032.10.30 p/st S 33.20.70.19 Non-electronic thermostats 9032.10.9 p/st S 33.20.70.30 Manostats 9032.20 p/st @ S 33.20.70.50 Hydraulic or pneumatic automatic regulating or controlling instruments and apparatus 9032.81 p/st @ S 33.20.70.90 Instruments and apparatus, regulating or controlling, n.e.c. 9032.89 p/st @ S 33.20.81.10 Parts and accessories for direction finding compasses and other navigational instruments and appliances 9014.90  S S2 33.20.81.20 Parts and accessories for surveying, geodesy, topography, levelling, photogrammetrical, hydro-, oceanographic, hydro-, meteorological, geophysical instruments excluding compasses 9015.90  S S2 33.20.81.30 Parts and accessories for drawing, marking-out or mathematical calculating instruments, and hand held instruments for measuring length 9017.90  S S2 33.20.81.41 Parts and accessories for machines and appliances for testing the mechanical properties of materials 9024.90  S S2 33.20.81.43 Parts and accessories for hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments 9025.90  S S2 33.20.81.45 Parts and accessories of instruments and apparatus for measuring or checking the variables of liquids or gases (excluding for supply or production meters) 9026.90  S S2 33.20.81.47 Microtomes, and parts and accessories 9027.90  S S2 33.20.81.50 Parts and accessories of instruments and apparatus of 90.30 9030.90  S S2 33.20.81.70 Parts and accessories of instruments, appliances and machines of 90.31 9031.90  S S2 33.20.81.90 Parts and accessories, nes, for machines, appliances, etc, of HS 90 9033  S 33.20.82.00 Parts and accessories for microscopes and diffraction apparatus excluding for optical microscopes 9012.90  S S2 33.20.83.33 Parts and accessories for electricity supply or production meters 9028.90.10  S S2 33.20.83.35 Parts and accessories for gas or liquid supply or production meters excluding for pumps for liquids 9028.90.90  S S2 33.20.83.50 Parts and accessories of 9029 9029.90  S S2 33.20.84.00 Parts and accessories for automatic regulating or controlling instruments and apparatus 9032.90  S S2 33.20.91.00 Installation of instruments and apparatus for measuring, checking, testing, navigating and other purposes (excluding industrial process control equipment)   S 33.20.92.00 Repair and maintenance of instruments and apparatus for measuring, checking, testing, navigating and other purposes (excluding industrial process control equipment)   S NACE 33.30: Manufacture of industrial process control equipment 33.30.10.00 Design and assembly of industrial process control equipment and automated production plants   S NACE 33.40: Manufacture of optical instruments and photographic equipment 33.40.11.30 Contact lenses 9001.30 p/st S 33.40.11.53 Unmounted spectacle lenses other than for the correction of vision 9001 [.40.20 + .50.20] p/st S 33.40.11.55 Unmounted single focal spectacle lenses for the correction of vision, with both sides finished 9001 [.40.41 + .50.41] p/st S 33.40.11.59 Unmounted spectacle lenses for the correction of vision, with both sides finished other than single focal lenses 9001 [.40.49 + .50.49] p/st S 33.40.11.70 Unmounted spectacle lenses for the correction of vision, other than those with both sides finished 9001 [.40.80 + .50.80] p/st S 33.40.12.50 Sunglasses 9004.10 p/st S 33.40.12.90 Spectacles, goggles and the like, corrective, protective or other (excluding sunglasses) 9004.90 kg S 33.40.13.50 Plastic frames and mountings for spectacles, goggles or the like 9003.11 p/st S 33.40.13.90 Non plastic frames and mountings for spectacles, goggles and the like 9003.19 p/st S 33.40.14.00 Parts of frames and mountings for spectacles, goggles or the like (excluding screws, chains without securing device, springs of base metal) 9003.90  S S2 33.40.21.15 Image conductor cables 9001.10.10 kg S 33.40.21.19 Optical fibres, optical fibre bundles and cables (excluding image conductor cables, optical fibre cables made up of individually sheathed fibres) 9001.10.90 kg S 33.40.21.30 Unmounted sheets and plates of polarising material 9001.20 kg S 33.40.21.53 Prisms, mirrors and other optical elements, n.e.c. 9001.90 kg S 33.40.21.55 Mounted lenses, prisms, mirrors, etc, of any material, n.e.c. 9002.90 p/st @ S 33.40.21.70 Mounted objective lenses of any material (excluding for cameras, projectors or photographic enlargers or reducers) 9002.19 p/st S 33.40.21.90 Mounted filters of any material 9002.20 p/st S 33.40.22.30 Binoculars (including night vision binoculars) 9005.10 p/st S 33.40.22.50 Instruments (excluding binoculars) such as optical telescopes 9005.80 p/st @ S 33.40.22.73 Stereoscopic microscopes 9011.10 p/st S 33.40.22.75 Optical microscopes for photomicrography, cinephotomicrography or microprojection (excluding separately presented photographic or cinematographic cameras) 9011.20 p/st S 33.40.22.79 Optical microscopes (excluding for photomicrography, cinephotomicrography or microprojection, stereoscopic microscopes) 9011.80 p/st S 33.40.23.10 Telescopic sights for fitting to arms; periscopes; telescopes ... 9013.10 p/st @ S 33.40.23.30 Lasers (excluding laser diodes, machines and appliances incorporating lasers) 9013.20 p/st @ S 33.40.23.55 Liquid crystal devices (including active matrix liquid crystal devices) 9013.80 (.20 + .30) p/st @ S 33.40.23.59 Optical devices, appliances and instruments, nes: others 9013.80.90  S 33.40.24.10 Parts and accessories (including mountings) of binoculars, etc. 9005.90  S S2 33.40.24.30 Parts and accessories of optical microscopes of 9011 9011.90  S S2 33.40.24.50 Parts and accessories of optical appliances and instruments of 9013 9013.90  S S2 33.40.31.00 Mounted objective lenses, of any material, for cameras, projectors or photographic enlargers or reducers 9002.11 p/st S 33.40.32.30 Cameras for preparing printing plates/cylinders excluding photo- type-setting/composing machines, apparatus for preparing plates/cylinders by a photocopying/thermocopying process 9006.10 p/st S 33.40.32.50 Cameras of a kind used for recording documents on microfilm, microfiche or other microforms 9006.20 p/st S 33.40.32.70 Cameras for underwater use, for aerial survey or for medical or surgical examination of internal organs, comparison cameras for forensic or criminological purposes 9006.30 p/st S 33.40.33.10 Portable or cabinet type instant print cameras 9006.40 p/st S 33.40.33.35 SLR cameras for roll film  ¤ 35 mm wide 9006.51 p/st S 33.40.33.39 Cameras for roll film < 35 mm wide (excluding SLR cameras) 9006.52 p/st S 33.40.33.50 Cameras for roll film 35 mm wide (including disposable cameras) (excluding SLR cameras) 9006.53 p/st S 33.40.33.90 Photographic apparatus (excluding still image video camera's) 9006.59 p/st S 33.40.34.30 Cinematographic cameras for film of a width < 16 mm or for double 8 mm film 9007.11 p/st S 33.40.34.50 Cinematographic cameras (excluding for film of a width < 16 mm wide or for double 8 mm film) 9007.19 p/st S 33.40.35.30 Cinematographic projectors 9007.20 p/st S 33.40.35.50 Slide projectors (excluding for cinematography) 9008.10 p/st S 33.40.35.90 Still image projectors (excluding for cinematography) 9008.30 p/st S 33.40.36.15 Discharge lamp (electronic) flashlight apparatus for photographic or photogravure purposes 9006.61 p/st S 33.40.36.19 Photographic flashlight apparatus (excluding discharge lamp (electronic) flashlight apparatus, flashbulbs, flashcubes and the like) 9006.69 p/st S 33.40.36.30 Photographic enlargers and reducers (excluding for cinematography) 9008.40 p/st S 33.40.36.50 Apparatus/equipt. for automatically developing photographic film/paper in rolls/automatically exposing developed film to rolls of photographic paper including cinematographic film 9010.10 p/st @ S 33.40.36.70 Apparatus and equipment for photographic laboratories, n.e.c.; negatoscopes 9010 [.4 + .50] p/st @ S 33.40.36.90 Projection screens 9010.60 p/st @ S 33.40.37.00 Microfilm, microfiche or other microform readers 9008.20 p/st S 33.40.38.13 Parts and accessories for photographic cameras (excluding flashlight apparatus) 9006.91  S S2 33.40.38.15 Parts and accessories for photographic flashlight apparatus and flashbulbs 9006.99  S S2 33.40.38.33 Parts and accessories for cinematographic cameras (excluding casings of textile materials designed to eliminate motor noise) 9007.91  S S2 33.40.38.35 Parts and accessories for cinematographic projectors (excluding casings of textile materials designed to eliminate motor noise) 9007.92  S S2 33.40.38.50 Parts and accessories of slide projectors, microfilm, microfiche or other microform readers, image projectors and photographic enlargers and reducers (excluding for cinematography) 9008.90  S S2 33.40.38.70 Parts and accessories of apparatus and equipment for 9010 9010.90  S S2 33.40.92.00 Repair and maintenance of professional photographic, cinematographic and optical instruments   S NACE 33.50: Manufacture of watches and clocks 33.50.11.13 Electrically operated wristwatches, with a case of precious metal or of metal clad with precious metal, with mechanical display only (including stopwatches) 9101.11 p/st S 33.50.11.15 Electrically operated wristwatches, with a case of precious metal or of metal clad with precious metal, with opto-electronic display only (including stopwatches) 9101.12 p/st S 33.50.11.17 Electrically operated wristwatches, with a case of precious metal or of metal clad with precious metal (including stopwatches) (excluding with mechanical or opto-electronic display only) 9101.19 p/st S 33.50.11.30 Wristwatches, pocket watches and other watches, with a case of precious metal/metal clad with precious metal including with automatic winding, stopwatches excluding electrically operated 9101 [.2 + .99] p/st S 33.50.11.50 Electrically operated pocket watches and other watches, with a case of precious metal or of metal clad with precious metal (including stopwatches) (excluding wristwatches) 9101.91 p/st S 33.50.12.13 Mechanical display battery/accumulator powered wristwatches, incorporating or not stopwatch facility excluding with case of precious metal/metal clad with precious metal 9102.11 p/st S 33.50.12.15 Opto-electronic battery or accumulator powered wristwatches, whether or not incorporating a stopwatch facility (excluding with a case of precious metal or metal clad with precious metal) 9102.12 p/st S 33.50.12.17 Battery/accumulator powered wristwatches, with/without stop-watch facility excluding precious metal/metal clad with precious metal, with mechanical/opto-electronic display only 9102.19 p/st S 33.50.12.30 Other wristwatches, whether or not incorporating a stopwatch facility 9102 [.2 + .99] p/st S 33.50.12.50 Electrically operated pocket watches and other watches (including stopwatches) (excluding with a case of precious metal or of metal clad with precious metal, wristwatches) 9102.91 p/st S 33.50.13.00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels (including vehicle chronographs) 9104 p/st S 33.50.14.13 Electrically operated clocks with watch movements (excluding vehicle clocks, pendulum clocks, clocks with movements without a regulating system (synchronous motor)) 9103.10 p/st S 33.50.14.19 Clocks with watch movements (excluding electrically operated, pendulum clocks, clocks with movements without a regulating system (synchronous motor)) 9103.90 p/st S 33.50.14.33 Electrically operated alarm clocks (excluding with watch movements) 9105.11 p/st S 33.50.14.39 Alarm clocks (excluding with watch movements, electrically operated) 9105.19 p/st S 33.50.14.43 Electrically operated wall clocks (excluding with watch movements) 9105.21 p/st S 33.50.14.50 Wall clocks (excluding with watch movements, electrically operated) 9105.29 p/st S 33.50.14.60 Electrically operated clocks including time distribution and unification system clocks excluding secondary clocks with only minute and/or seconds hands alone, alarm clocks, wall clocks 9105.91 p/st S 33.50.14.75 Table-top or mantelpiece clocks (excluding with watch movements, electrically operated) 9105.99.10 p/st S 33.50.14.79 Clocks (excluding alarm clocks, wall clocks, mantelpiece or table-top clocks, clocks for vehicles, aircraft, spacecraft or vessels, with watch movements, electrically operated) 9105.99.90 p/st S 33.50.21.33 Electrically operated watch movements, complete and assembled, with mechanical display only or with a device to which a mechanical display can be incorporated 9108.11 p/st S 33.50.21.35 Electrically operated watch movements, complete and assembled, with opto-electronic display only 9108.12 p/st S 33.50.21.37 Electrically operated watch movements, complete and assembled excluding with mechanical display only or a device in which incorporated  with opto-electronic display only 9108.19 p/st S 33.50.21.50 Watch movements, complete and assembled (including with automatic winding) (excluding electrically operated) 9108 [.20 + .90] p/st S 33.50.22.35 Electrically operated alarm clock movements, complete and assembled 9109.11 p/st S 33.50.22.39 Electrically operated clock movements, complete and assembled (excluding alarm clocks) 9109.19 p/st S 33.50.22.90 Non-electrically operated clock movements, complete and assembled 9109.90 p/st S 33.50.23.30 Complete unassembled or partly assembled watch movements, with balance wheel and hairspring 9110.11.10 p/st S 33.50.23.50 Complete unassembled or partly assembled watch movements (excluding those with balance wheel and hairspring) 9110.11.90 p/st S 33.50.23.70 Incomplete assembled watch movements 9110.12 kg S 33.50.24.00 Rough watch movements 9110.19 p/st @ S 33.50.25.00 Unassembled complete, incomplete and rough clock movements 9110.90 kg S 33.50.26.13 Watch cases of precious metal or of metal clad with precious metal 9111.10 p/st S 33.50.26.15 Watch cases of base metal, whether or not gold or silver-plated 9111.20 p/st S 33.50.26.19 Watch cases (excluding precious metal or of metal clad with precious metal, of base metal) 9111.80 p/st S 33.50.26.30 Parts of watch cases (including case bodies, pendants, watch bowes, bushings, domes, bezels, grooves, lugs, bars, claws and bottoms) 9111.90  S 33.50.26.54 Cases for clocks and other goods of HS 91 9112.20 p/st S 33.50.26.57 Parts of clock cases and cases for other goods of HS 91 9112.90  S 33.50.27.00 Watch straps, bands and bracelets of precious metal/metal clad with precious metal, or base metal and parts thereof excluding neck chains, pendant bands, watch chains, rings and brooches 9113 [.10 + .20]  S 33.50.28.10 Clock or watch springs (including hair-springs) 9114.10 kg S 33.50.28.30 Clock or watch jewels (excluding unworked or roughly sawn jewels) 9114.20 kg S 33.50.28.50 Clock or watch dials 9114.30 p/st @ S 33.50.28.70 Other watch or clock parts 9114 [.40 + .90]  S 33.50.29.10 Time-registers and time-recorders 9106.10 p/st S 33.50.29.30 Parking meters and others (excluding process-timers, stop-clocks and the like) 9106 [.20 + .90.90] p/st S 33.50.29.50 Process-timers, stop-clocks and the like (excluding chronometer watches, chronograph watches and stopwatches) 9106.90.10 p/st S 33.50.29.70 Time switches, with clock or watch movement or with synchronous motor (including switches for making and breaking the circuit supplying electrical apparatus) 9107 p/st S 33.50.91.00 Installation of industrial time measure instruments and apparatus   S 33.50.92.00 Repair and maintenance of industrial time measure instruments and apparatus   S NACE 34.10: Manufacture of motor vehicles 34.10.11.30 Vehicle reciprocating piston engines of a cylinder capacity  ¤ 250 cm3 8407 [.31 + .32] p/st S 34.10.11.50 Vehicle reciprocating piston engines of a cylinder capacity > 250 cm3 but  ¤ 1 000 cm3 8407.33 p/st S 34.10.12.00 Vehicle reciprocating piston engines of a cylinder capacity > 1 000 cm3 8407.34 p/st S 34.10.13.00 Vehicle compression-ignition internal combustion piston engines (diesel or semi-diesel) (excluding for railway or tramway rolling stock) 8408.20 p/st S 34.10.21.33 Motor vehicles with a petrol engine  ¤ 1 000 cm3 (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703.21.10 p/st S 34.10.21.36 Other motor vehicles (including motor caravans) with spark-ignition engine of a cylinder capacity > 1 000 cm3 but  ¤ 1 500 cm3 8703.22.10 p/st S 34.10.22.30 Motor vehicles with a petrol engine > 1 500 cm3 (including motor caravans of a capacity > 3 000 cm3) (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703 [.23.19 + .24.10] p/st S 34.10.22.50 Motor caravans with a spark-ignition internal combustion reciprocating piston engine of a cylinder capacity > 1 500 cm3 but  ¤ 3 000 cm3 8703.23.11 p/st S 34.10.23.10 Motor vehicles with a diesel or semi-diesel engine  ¤ 1 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703.31.10 p/st S 34.10.23.30 Motor vehicles with a diesel or semi-diesel engine > 1 500 cm3 but  ¤ 2 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, motor caravans, snowmobiles, golf cars and similar vehicles) 8703.32.19 p/st S 34.10.23.40 Motor vehicles with a diesel or semi-diesel engine > 2 500 cm3 (excluding vehicles for transporting  ¥ 10 persons, motor caravans, snowmobiles, golf cars and similar vehicles) 8703.33.19 p/st S 34.10.23.53 Motor caravans with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity > 1 500 cm3 but  ¤ 2 500 cm3 8703.32.11 p/st S 34.10.23.55 Motor caravans with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity > 2 500 cm3 8703.33.11 p/st S 34.10.24.30 Vehicles with an electric motor, for the transport of persons (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles) 8703.90.10 p/st S 34.10.24.90 Other motor vehicles for carrying people (excluding vehicles for transporting  ¥ 10 persons, snowmobiles, golf cars and similar vehicles, electrically powered) 8703.90.90 p/st S 34.10.30.33 Motor vehicles for the transport of  ¥ 10 persons with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity  ¤ 2 500 cm3 8702.10.91 p/st S 34.10.30.35 Public transport type vehicles for  ¥ 10 persons, with a compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity > 2 500 cm3 8702.10.11 p/st S 34.10.30.53 Public transport type vehicles for  ¥ 10 persons, with a spark-ignition internal combustion piston engine of a cylinder capacity  ¤ 2 800 cm3 8702.90.31 p/st S 34.10.30.55 Public transport type vehicles for  ¥ 10 persons, with a spark-ignition internal combustion piston engine of a cylinder capacity > 2 800 cm3 8702.90.11 p/st S 34.10.30.59 Public transport type vehicles for  ¥ 10 persons (excluding with a compression-ignition or spark-ignition internal combustion piston engine) 8702.90.90 p/st S 34.10.41.10 Goods vehicles with a diesel or semi-diesel engine, of a gross vehicle weight  ¤ 5 tonnes (excluding dumpers for off-highway use) 8704.21 (.10 + .31 + .91) p/st S 34.10.41.30 Goods vehicles with a diesel or semi-diesel engine, of a gross vehicle weight > 5 tonnes but  ¤ 20 tonnes (including vans) (excluding dumpers for off-highway use, tractors) 8704.22 (.10 + .91) p/st S 34.10.41.40 Goods vehicles with compression-ignition internal combustion piston engine (diesel or semi-diesel), of a gross vehicle weight > 20 tonnes (excluding dumpers designed for off-highway use) 8704.23 (.10 + .91) p/st S 34.10.42.30 Goods vehicles with a spark-ignition internal combustion piston engine, of a gross vehicle weight  ¤ 5 tonnes (excluding dumpers designed for off-highway use) 8704.31 (.10 + .31 + .91) p/st S 34.10.42.50 Goods vehicles with a spark-ignition internal combustion piston engine, of a gross vehicle weight > 5 tonnes (excluding dumpers designed for off-highway use) 8704.32 (.10 + .91) p/st S 34.10.42.90 Goods vehicles (excluding vehicles with a compression-ignition or spark-ignition internal combustion piston engine, dumpers designed for off-highway use) 8704.90 p/st S 34.10.44.00 Road tractors for semi-trailers 8701.20.10 p/st S 34.10.45.00 Chassis fitted with engines, for tractors, motor cars and other motor vehicles principally designed for carrying people, goods vehicles and special purpose vehicles including for racing cars 8706 p/st S 34.10.51.00 Dumpers for off-highway use 8704.10 p/st S 34.10.52.00 Crane lorries 8705.10 p/st S 34.10.53.00 Motor vehicles specially designed for travelling on snow, golf cars and similar vehicles 8703.10 p/st S 34.10.54.10 Mobile drilling derricks 8705.20 p/st S 34.10.54.30 Fire fighting vehicles 8705.30 p/st S 34.10.54.50 Concrete-mixer lorries 8705.40 p/st S 34.10.54.90 Special purpose motor vehicles, nes (eg breakdown lorries, etc) 8705.90 p/st S NACE 34.20: Manufacture of bodies (coachwork) for motor vehicles; manufacture of trailers and semi-trailers 34.20.10.30 Bodies for motor cars and other motor vehicles principally designed for the transport of persons (including for golf cars and similar vehicles) (excluding those for transporting  ¥ 10 persons) 8707.10 p/st S 34.20.10.50 Bodies for lorries, vans, buses, coaches, tractors, dumpers and special purpose motor vehicles including completely equipped and incomplete bodies, vehicles for the transport of  ¥ 10 persons 8707.90 p/st S 34.20.21.00 Containers specially designed and equipped for carriage by one or more modes of transport (including containers for transporting fluids) 8609 p/st S S2 34.20.22.30 Folding caravans 8716.10.10 p/st S 34.20.22.93 Caravans of a weight  ¤ 750 kg (including semi-trailer caravans (excluding folding caravans) 8716.10.91 p/st S 34.20.22.95 Caravans of a weight > 750 kg but  ¤ 3 500 kg (including semi-trailer caravans) (excluding folding caravans) 8716.10 (.94 + .96) p/st S 34.20.22.97 Caravans of a weight > 3 500 kg 8716.10.99 p/st S 34.20.23.00 Other trailers and semi-trailers for the transport of goods 8716 [.31 + .39(.10 + .30 + .5) + .40] p/st @ S 34.20.30.30 Chassis for trailers, semi-trailers and other vehicles which are not mechanically propelled 8716.90.10 p/st @ S S2 34.20.30.50 Bodies of trailers, semi-trailers and other vehicles which are not mechanically propelled 8716.90.30 p/st @ S S2 34.20.30.70 Axles of trailers, semi-trailers and other vehicles which are not mechanically propelled 8716.90.50 p/st @ S S2 34.20.30.90 Parts for trailers, semi-trailers and other vehicles which are not mechanically propelled (excluding chassis, bodies, axles) 8716.90.90  S S2 NACE 34.30: Manufacture of parts and accessories for motor vehicles and their engines 34.30.11.00 Parts suitable for use solely or principally with spark-ignition internal combustion piston engines (excluding for aircraft engines) 8409.91  S S2 34.30.12.00 Parts suitable for use solely or principally with compression-ignition internal combustion piston engines 8409.99  S S2 34.30.20.10 Bumpers and parts thereof (including plastic bumpers) 8708.10 kg S S2 34.30.20.23 Mounted brake linings 8708.31 p/st @ S S2 34.30.20.25 Brakes and servo-brakes and their parts (excluding mounted brake linings) 8708.39 kg S S2 34.30.20.33 Gear boxes 8708.40 p/st @ S S2 34.30.20.35 Drive-axles with differential 8708.50 p/st @ S S2 34.30.20.37 Non-driving axles and their parts 8708.60 kg S S2 34.30.20.40 Road wheels and parts and accessories thereof 8708.70 kg S S2 34.30.20.50 Suspension shock absorbers 8708.80 p/st @ S S2 34.30.20.61 Radiators for tractors, motor cars, goods vehicles, crane lorries, fire fighting vehicles, concrete-mixer-, road sweeper-, spraying lorries, mobile workshops and radiological units 8708.91 p/st @ S S2 34.30.20.63 Silencers and exhaust pipes 8708.92 kg S S2 34.30.20.65 Clutches and parts thereof 8708.93 kg S S2 34.30.20.67 Steering wheels, steering columns and steering boxes 8708.94 kg S S2 34.30.20.80 Airbags with inflator system 8708.99.11 p/st S S2 34.30.20.90 Other parts and accessories, n.e.c., for vehicles of HS 8701 to 8705 8708.99 [.19 + .30 + .50 + .9]  S S2 34.30.30.30 Safety seat belts 8708.21 p/st S S2 34.30.30.90 Parts and accessories of bodies (including cabs), n.e.c. 8708.29  S S2 NACE 35.11: Building and repairing of ships 35.11.21.30 Cruise ships, excursion boats for people, ferry boats, sea-going 8901.10.10 GT S R 35.11.21.90 Non-sea-going ferry boats, cruise ships, excursion boats and similar vessels 8901.10.90 p/st S R 35.11.22.30 Crude oil and other tankers, sea-going 8901.20.10 GT S R 35.11.22.90 Non-sea-going tankers 8901.20.90 ct/l S R 35.11.23.30 Sea-going refrigerated vessels (excluding tankers) 8901.30.10 GT S R 35.11.23.90 Non-sea-going refrigerated vessels (excluding tankers) 8901.30.90 ct/l S R 35.11.24.70 Bulk carriers, general cargo ships, combined carriers, container ships, ro-ro vessels, cruise ships, excursion boats, etc., car carriers, gas carriers, sea-going 8901.90.10 GT S R 35.11.24.80 Non-sea-going vessels for the transport of goods and/or people excluding refrigerated vessels, ferry boats, cruise ships, excursion boats and similar vessels, mechanically propelled 8901.90.91 ct/l S R 35.11.24.90 Non-sea-going mechanically propelled vessels for the transport of goods and/or people excluding refrigerated vessels  cruise ships, excursion boats and similar vessels, ferry-boats 8901.90.99 ct/l S R 35.11.31.30 Sea-going fishing vessels, factory ships and other vessels for processing or preserving fishery products 8902.00.1 GT @ S R 35.11.31.90 Non-sea-going fishing vessels, factory ships and other vessels for processing or preserving fishery products 8902.00.90 GT @ S R 35.11.32.30 Tugs 8904.00.10 p/st @ S R 35.11.32.50 Sea-going pusher craft 8904.00.91 p/st @ S R 35.11.32.90 Non-sea-going pusher craft 8904.00.99 p/st @ S R 35.11.33.30 Sea-going dredgers 8905.10.10 p/st S R 35.11.33.50 Light vessels, fire-floats, floating cranes, floating docks, etc., n.e.c., sea-going 8905.90.10 p/st S R 35.11.33.70 Other dregers, light-vessels, fireboats, floating cranes, etc. 8905 [.10.90 + .90.90] p/st S R 35.11.33.93 Other vessels (including lifeboats) other than rowing boats, sea-going 8906.90.10 p/st S R 35.11.33.95 Other vessels (including lifeboats other than rowing boats) not sea-going 8906.90 .9 p/st S R 35.11.40.00 Floating or submersible drilling or production platforms 8905.20 p/st S R 35.11.50.00 Floating structures (including rafts, tanks, coffer-dams, landing-stages, buoys and beacons) 8907 p/st @ S R 35.11.91.00 Repairing of ships, boats and floating structures (excluding yachts, other pleasure or sports vessels, rowing boats and canoes)   S 35.11.92.00 Conversion of ships, boats and floating structures (excluding yachts, other pleasure or sports vessels, rowing boats and canoes)   S 35.11.93.50 Fitting out services of ships and floating platforms and structures   S NACE 35.12: Building and repairing of pleasure and sporting boats 35.12.11.30 Sea-going sailboats for pleasure or sports 8903.91.10 p/st S 35.12.11.51 Non-sea-going sailboats, for pleasure or sports, of a length  ¤ 7,5 m 8903.91.92 p/st S 35.12.11.57 Non-sea-going sailboats for pleasure or sports, > 100 kg in weight and 7,5 m in length 8903.91.99 p/st S 35.12.12.34 Inflatable vessels for pleasure or sports, of a weight  ¤ 100 kg 8903.10.10 p/st S 35.12.12.37 Inflatable vessels for pleasure or sports, of a weight > 100 kg 8903.10.90 p/st S 35.12.13.30 Sea-going motorboats for pleasure or sports (excluding outboard motorboats) 8903.92.10 p/st S 35.12.13.55 Non-sea-going motorboats for pleasure or sports,  ¤ 7,5 m in length (excluding outboard motorboats) 8903.92.91 p/st S 35.12.13.57 Non-sea-going motorboats for pleasure or sports, > 7,5 m in length (excluding outboard motorboats) 8903.92.99 p/st S 35.12.13.93 Rigid boats  ¤ 100 kg in weight (including outboard motorboats, rowing boats and canoes) 8903.99.10 p/st S 35.12.13.95 Rigid boats > 100 kg in weight and  ¤ 7,5 m in length (including outboard motorboats, rowing boats and canoes) 8903.99.91 p/st S 35.12.13.97 Rigid boats > 100 kg in weight and 7,5 m in length (including outboard motorboats, rowing boats and canoes) 8903.99.99 p/st S 35.12.90.00 Maintenance, repair, reconstruction, fitting out services of pleasure and sporting boats   S NACE 35.20: Manufacture of railway and tramway locomotives and rolling stock 35.20.11.00 Rail locomotives powered from an external source of electricity 8601.10 p/st S 35.20.12.00 Diesel-electric locomotives 8602.10 p/st @ S 35.20.13.30 Rail locomotives powered by electric accumulators 8601.20 p/st S 35.20.13.90 Rail locomotives and locomotive tenders (excluding locomotives powered from an external source of electricity, locomotives powered by electric accumulators, diesel-electric locomotives) 8602.90 p/st @ S 35.20.20.30 Self-propelled railway or tramway coaches, vans and trucks powered from an external source of electricity (excluding railway or tramway maintenance or service vehicles) 8603.10 p/st S 35.20.20.90 Self-propelled railway or tramway coaches, vans and trucks (excluding those powered by electricity, railway and tramway maintenance or service vehicles) 8603.90 p/st S 35.20.31.00 Railway or tramway maintenance or service vehicles (including workshops, cranes, ballast tampers, track-liners, testing coaches and track inspection vehicles) 8604 p/st S 35.20.32.00 Rail/tramway passenger coaches; luggage vans, post office coaches and other special purpose rail/tramway coaches excluding rail/tramway maintenance/service vehicles, self-propelled 8605 p/st S 35.20.33.30 Tank wagons and the like, insulated, refrigerated or covered and closed vans and wagons for railway or tramway use (excluding self-propelled) 8606 [.10 + .20 + .91] p/st S 35.20.33.50 Rail/tramway goods vans/wagons including self-discharging vans/wagons, open with non-removable sides  ¥60cm, tank wagons etc., insulated, refrigerated/covered, closed vans/wagons 8606 [.30 + .92 + .99] p/st S 35.20.40.30 Parts of locomotives or rolling-stock 8607  S S2 35.20.40.55 Railway or tramway track fixtures and fittings, and mechanical or electromechanical signalling, safety or traffic control equipment 8608.00.10 kg S S2 35.20.40.58 Parts of railway or tramway track fixtures and fittings, and for electromechanical signalling, safety or traffic control equipment 8608.00.90  S S2 35.20.40.59 Mechanical or electromechanical signalling, safety or traffic control equipment for roads, inland waterways, parking facilities, port installations or airfields 8608.00.30 kg S S2 35.20.91.00 Repair and maintenance of railway and tramway locomotives and rolling-stock and of mechanical (and electro mechanical) signalling, safety or traffic control equipment   S 35.20.92.00 Reconditioning of railway and tramway locomotives and rolling-stock   S NACE 35.30: Manufacture of aircraft and spacecraft 35.30.11.00 Aircraft spark-ignition internal combustion piston engines 8407.10.10 p/st S 35.30.12.10 Turbojets or turbofans of a dry thrust  ¤ 25 kN 8411.11.10 p/st S 35.30.12.30 Turbojets or turbofans of a dry thrust > 25 kN 8411.12.1 p/st S 35.30.12.50 Turboprops of a power  ¤ 1 100 kW 8411.21.10 p/st S 35.30.12.70 Turboprops of a power > 1 100 kW 8411.22.1 p/st S 35.30.13.00 Reaction engines (including ramjets, pulse jets and rocket engines) (excluding turbojets, guided missiles incorporating power units) 8412.10.10 p/st S 35.30.14.30 Aircraft launching gear and parts thereof, deck-arrestor or similar gear and parts thereof 8805.10 kg S 35.30.14.50 Ground flying trainers and parts thereof 8805.2 kg S 35.30.15.00 Parts for aircraft spark-ignition reciprocating or rotary internal combustion piston engines 8409.10  S S2 35.30.16.00 Parts of turbo-jets or turbo-propellers 8411.91  S 35.30.21.00 Gliders and hang gliders 8801.10 p/st S 35.30.22.00 Balloons, dirigibles and other non-powered aircraft (including sounding, pilot and ceiling balloons, meteorological kites and the like) (excluding gliders and hang-gliders) 8801.90 kg S 35.30.31.30 Helicopters of an unladen weight  ¤ 2 000 kg 8802.11.10 p/st S 35.30.31.50 Helicopters of an unladen weight > 2 000 kg 8802.12.10 p/st S 35.30.32.00 Aeroplanes and other aircraft of an unladen weight  ¤ 2 000 kg 8802.20.10 p/st S 35.30.33.00 Aeroplanes and other aircraft of an unladen weight > 2 000 kg 8802.30.10 p/st S 35.30.34.00 Aeroplanes and other aircraft of an unladen weight > 15 000 kg 8802.40.10 p/st S 35.30.40.00 Spacecraft, satellites and launch vehicles 8802.60 kg S 35.30.50.30 Propellers and rotors and parts thereof for dirigibles, gliders, and other non-powered aircraft, helicopters and aeroplanes 8803.10 kg S S2 35.30.50.50 Undercarriages and parts thereof for dirigibles, gliders, hang-gliders and other non-powered aircraft, helicopters, aeroplanes, spacecraft and spacecraft launch vehicles 8803.20 kg S S2 35.30.50.90 Parts for all types of aircraft excluding propellers, rotors, under carriages 8803 [.30 + .90]  S S2 35.30.91.00 Repair and maintenance of aircraft and aircraft engines   S 35.30.92.30 Reconditioning of aircraft engines   S 35.30.92.50 Reconditioning of helicopters   S 35.30.92.70 Reconditioning of aeroplanes and other aircraft (excluding helicopters, aircraft engines)   S NACE 35.41: Manufacture of motorcycles 35.41.11.00 Motorcycles, and cycles fitted with an auxiliary motor, with an engine capacity  ¤ 50 cm3 8711.10 p/st S 35.41.12.13 Scooters with an engine capacity > 50 cm3 but  ¤ 250 cm3 8711.20.10 p/st S 35.41.12.15 Motorcycles with an engine capacity > 50 cm3 but  ¤ 250 cm3 (excluding scooters) 8711.20.9 p/st S 35.41.12.30 Motorcycles with an engine capacity > 250 cm3 but  ¤ 500 cm3 8711.30 p/st S 35.41.12.50 Motorcycles with an engine capacity > 500 cm3 but  ¤ 800 cm3 8711.40 p/st S 35.41.12.70 Motorcycles with an engine capacity > 800 cm3 8711.50 p/st S 35.41.13.00 Motorcycle side-cars 8711.90 p/st S 35.41.20.30 Saddles for motorcycles, mopeds, and scooters 8714.11 p/st S S2 35.41.20.90 Parts and accessories for motorcycles, mopeds and scooters (excluding saddles) 8714.19  S S2 NACE 35.42: Manufacture of bicycles 35.42.10.30 Non-motorized bicycles and other cycles, without ball bearings (including delivery tricycles) 8712.00.10 p/st S 35.42.10.50 Non-motorized bicycles and other cycles with ball bearings (including delivery tricycles) 8712.00 (.30 + .80) p/st S 35.42.20.13 Frames for bicycles, other non-motorised cycles and side-cars (excluding parts of frames) 8714.91.10 p/st S S2 35.42.20.15 Front forks for bicycles, other non-motorized cycles and sidecars (excluding parts of front forks) 8714.91.30 p/st S S2 35.42.20.19 Parts of frames, front forks, brakes, coaster braking hubs, hub brakes, pedals crank-gear and free-wheel sprocket-wheels for bicycles, other non-motorised cycles and sidecars 8714 [.91.90 + .93.90 + .94.90 + .96.90 + .99.90]  S S2 35.42.20.23 Wheel rims for bicycles other non-motorised cycles and sidecars 8714.92.10 p/st S S2 35.42.20.25 Wheel spokes for bicycles, other non-motorised cycles and sidecars 8714.92.90 kg S S2 35.42.20.27 Hubs without free-wheel or braking device for bicycles, other non-motorised cycles and sidecars 8714.93.10 p/st S S2 35.42.20.33 Coaster braking hubs and hub brakes for bicycles and other non-motorised cycles 8714.94.10 p/st S S2 35.42.20.39 Brakes for bicycles and other non-motorised cycles (excluding coaster braking hubs and hub brakes) 8714.94.30 p/st @ S S2 35.42.20.40 Saddles for bicycles and other non-motorised cycles 8714.95 p/st @ S S2 35.42.20.53 Pedals for bicycles and other non-motorised cycles 8714.96.10 pa S S2 35.42.20.55 Crank-gear for bicycles and other non-motorised cycles 8714.96.30 p/st @ S S2 35.42.20.63 Handlebars for bicycles and other non-motorised cycles 8714.99.10 p/st S S2 35.42.20.65 Luggage-carriers for bicycles and other non-motorised cycles 8714.99.30 p/st S S2 35.42.20.67 Derailleur gears for bicycles and other non-motorised cycles 8714.99.50 p/st @ S S2 NACE 35.43: Manufacture of invalid carriages 35.43.11.30 Invalid carriages not mechanically propelled 8713.10 p/st S 35.43.11.90 Invalid carriages motorised or mechanically propelled 8713.90 p/st S 35.43.12.00 Parts and accessories for invalid carriages 8714.20  S S2 NACE 35.50: Manufacture of other transport equipment n.e.c. 35.50.10.00 Vehicles not mechanically propelled including industry trolleys, barrows, luggage trucks, hopper-trucks, hand pulled golf trolleys excluding shopping trolleys 8716.80 p/st @ S NACE 36.11: Manufacture of chairs and seats 36.11.11.10 Seats for aircraft 9401.10 p/st @ S 36.11.11.30 Seats for motor vehicles 9401.20 p/st @ S 36.11.11.55 Upholstered swivel seats with variable height adjustment, with backrest and fitted with castors or glides excluding medical, surgical, dental or veterinary seats  barbers' or similar chairs 9401.30.10 p/st @ S 36.11.11.59 Non-upholstered swivel seats with variable height adjustment (excluding seats with castors or glides, medical, surgical, dental or veterinary seats, barbers' or similar chairs) 9401.30.90 p/st @ S 36.11.11.70 Upholstered seats with metal frames (excluding swivel seats, medical, surgical, dental or veterinary seats, barbers' or similar chairs, for motor vehicles, for aircraft) 9401.71 p/st @ S 36.11.11.90 Non-upholstered seats with metal frames (excluding medical, surgical, dental or veterinary seats, barbers' or similar chairs, swivel seats) 9401.79 p/st @ S 36.11.12.10 Seats convertible into beds (excluding garden seats or camping equipment) 9401.40 p/st @ S 36.11.12.30 Seats of cane, osier, bamboo or similar materials 9401.50 p/st @ S 36.11.12.50 Upholstered seats with wooden frames (including three piece suites) (excluding swivel seats) 9401.61 p/st @ S 36.11.12.90 Non-upholstered seats with wooden frames (excluding swivel seats) 9401.69 p/st @ S 36.11.13.00 Other seats, of 9401, n.e.c. 9401.80 p/st @ S 36.11.14.10 Wooden parts for seats (excluding for medical, surgical dental or veterinary seats, for barbers' and similar chairs, of a kind used for aircraft) 9401.90.30  S 36.11.14.30 Parts of seats including for aircraft excluding wood, for medical, surgical, dental or veterinary seats, barbers' and similar chairs  separately presented cushions and mattresses 9401.90 (.10 + .80)  S NACE 36.12: Manufacture of other office and shop furniture 36.12.11.10 Office metal drawing tables (excluding those designed/fitted with machines or instruments as part of the table) 9403.10.10 p/st @ S 36.12.11.30 Office desks with metal worktop, height  ¤ 80 cm (including those covered in a veneer or laminate, fixed pedestals) 9403.10.51 p/st @ S 36.12.11.50 Other metal office furniture, height  ¤ 80 cm 9403.10.59 p/st @ S 36.12.11.73 Office metal cupboards with doors, shutters or flaps, height > 80 cm (excluding exhibition stands, medical and surgical furniture, dental and veterinary furniture) 9403.10.91 p/st @ S 36.12.11.75 Office metal filing, card-index and other cabinets, height > 80 cm (including 3/4 drawer cabinets) 9403.10.93 p/st @ S 36.12.11.90 Other metal office furniture, height > 80 cm 9403.10.99 p/st @ S 36.12.12.30 Office wooden desks, height  ¤ 80cm including system furniture and components, fixed pedestals 9403.30.11 p/st @ S 36.12.12.50 Wooden furniture of a kind used in offices, nes, height  ¤ 80 cm 9403.30.19 p/st @ S 36.12.12.70 Wooden furniture used in offices, cupboards with doors, cabinets, height > 80 cm 9403.30.91 p/st @ S 36.12.12.90 Other office wooden furniture, height > 80 cm (excluding cupboards with doors, shutters or flaps, filing, card index and other cabinets, seats) 9403.30.99 p/st @ S 36.12.13.00 Wooden furniture for shops (including shop, office, bar and hotel fittings, modular shop fitting systems, counters, coat stands) (excluding seats, shop fronts of wood) 9403.60.30 p/st @ S NACE 36.13: Manufacture of other kitchen furniture 36.13.10.50 Wooden units for fitted kitchens 9403.40.10 p/st @ S 36.13.10.90 Wooden kitchen furniture (excluding units for fitted kitchens) 9403.40.90 p/st @ S NACE 36.14: Manufacture of other furniture 36.14.11.00 Metal furniture excludingfice, medical, surgical, dental or veterinary furniture; barbers' chairs  cases and cabinets specially designed for hi-fi systems, videos or televisions 9403.20 kg S 36.14.12.30 Wooden bedroom furniture (excluding builders' fittings for cupboards to be built into walls, mattress supports, lamps and lighting fittings, floor standing mirrors, seats) 9403.50 p/st @ S 36.14.12.50 Wooden furniture for the dining-room and living-room (excluding floor standing mirrors, seats) 9403.60.10 p/st @ S 36.14.13.00 Other wooden furniture excluding bedroom, dining-, living-room, kitchen office, shop, medical, surgical, dental/veterinary furniture, cases and cabinets designed for hi-fi, videos and televisions 9403.60.90 p/st @ S 36.14.14.30 Furniture of plastics excluding medical, surgical, dental or veterinary furniture  cases and cabinets specially designed for hi-fi systems, videos and televisions 9403.70 p/st @ S 36.14.14.50 Furniture of materials other than metal, wood or plastic excluding seats, cases and cabinets specially designed for hi-fi systems, videos and televisions 9403.80 p/st @ S 36.14.15.30 Parts of metal furniture excluding for medical, surgical, dental or veterinary furniture, seats, barbers' chairs  for specially designed furniture for hi-fi systems, videos or televisions 9403.90.10  S S2 36.14.15.50 Parts of wooden furniture excluding for medical, surgical, dental or veterinary furniture, seats  for specially designed furniture for hi-fi systems, videos or televisions 9403.90.30  S 36.14.15.90 Parts of furniture other than of wood or metal excluding for medical, surgical, dental or veterinary furniture, seats, barbers' chairs  for furniture designed for hi-fi, videos or televisions 9403.90.90  S NACE 36.15: Manufacture of mattresses 36.15.11.00 Mattress supports (including wooden or metal frames fitted with springs or steel wire mesh, upholstered mattress bases, with wooden slats, divans) 9404.10 p/st @ S 36.15.12.30 Mattresses of cellular rubber (including with a metal frame) (excluding water-mattresses, pneumatic mattresses) 9404.21.10 p/st @ S 36.15.12.50 Mattresses of cellular plastics (including with a metal frame) (excluding water-mattresses, pneumatic mattresses) 9404.21.90 p/st @ S 36.15.12.70 Mattresses with spring interiors (excluding cellular rubber or plastics) 9404.29.10 p/st @ S 36.15.12.90 Mattresses (excluding with spring interiors, of cellular rubber or plastics) 9404.29.90 p/st @ S NACE 36.21: Striking of coins 36.21.10.00 Coin (excluding coin mounted in objects of personal adornment, coins usable only as scrap or waste metal) 7118 kg S NACE 36.22: Manufacture of jewellery and related articles n.e.c. 36.22.11.10 Worked cultured pearls (excluding strung, mounted or set, mother of pearl) 7101.22 g S 36.22.11.30 Worked non-industrial diamonds (including polished, drilled or engraved, diamonds prepared as doublets or triplets) (excluding mounted or set) 7102.39 c/k S 36.22.11.50 Precious stones (excluding diamonds) otherwise worked than simply sawn, roughly shaped 7103.9 g S 36.22.11.70 Worked synthetic or reconstructed precious or semi-precious stones (excluding simply sawn, roughly shaped, strung, mounted or set) 7104.90 g S 36.22.12.30 Worked industrial diamonds (excluding simply sawn, cleaved, bruted, mounted or set, worked diamonds for styli, as parts of watches, clocks, measuring instruments and the like) 7102.29 c/k S 36.22.12.50 Dust and powder of natural or synthetic precious or semi-precious stones (excluding artificial corundum powder) 7105 g S 36.22.13.30 Articles of jewellery and parts thereof of precious metal (including plated, clad) 7113  S 36.22.13.51 Articles of goldsmiths' or silversmiths' wares of silver 7114.11  S 36.22.13.53 Articles of goldsmiths' or silversmiths' wares of precious metals, n.e.c. 7114.19  S 36.22.13.55 Articles of goldsmiths' ... wares of base metal clad with precious metal 7114.20  S 36.22.14.30 Articles of precious metal or metal clad with precious metal excluding catalysts in the form of wire cloth or grill, of platinum  jewellery, gold or silversmiths' wares and parts thereof 7115.90 kg S 36.22.14.50 Articles of natural or cultured pearls 7116 g S 36.22.14.70 Platinum catalysts in the form of wire cloth or grill 7115.10 kg S NACE 36.30: Manufacture of musical instruments 36.30.11.10 Acoustic new upright pianos (including automatic pianos) 9201.10.10 p/st S 36.30.11.30 Acoustic grand pianos (including automatic pianos) 9201.20 p/st S 36.30.11.50 Keyboard stringed instruments (including harpsichords, spinets and clavichords) 9201.90 p/st @ S 36.30.12.35 Violins 9202.10.10 p/st S 36.30.12.39 Acoustic string musical instruments played with a bow (including viols, violas, violoncellos, bass viols and double basses) (excluding violins) 9202.10.90 p/st S 36.30.12.50 Acoustic guitars 9202.90.30 p/st S 36.30.12.90 Acoustic string musical instruments including mandolines, german lutes, banjos, ukuleles, zithers, balalaikas, harps, aeolian harps, czimbalos excluding instruments played with bow, guitars 9202.90.80 p/st S 36.30.13.10 Keyboard pipe organs, harmoniums and similar keyboard instruments with free metal reeds 9203 p/st @ S 36.30.13.30 Non-electronic accordions, concertinas, bandonions and foot-blown accordions 9204.10 p/st S 36.30.13.50 Mouth organs 9204.20 p/st S 36.30.14.10 Brass wind instruments 9205.10 p/st S 36.30.14.40 Woodwind musical instruments 9205.90 p/st @ S 36.30.15.10 Electronic organs 9207.10.10 p/st S 36.30.15.33 Digital pianos 9207.10.30 p/st S 36.30.15.37 Keyboard synthesisers 9207.10.50 p/st S 36.30.15.40 Portable electronic keyboards and other electronic keyboard instruments 9207.10.80 p/st @ S 36.30.15.50 Electric guitars (including bass guitars) 9207.90.10 p/st S 36.30.15.90 Electronic instruments (excluding organs, digital-pianos, keyboard synthesizers, portable keyboards and other keyboard instruments, guitars) 9207.90.90 p/st @ S 36.30.16.30 Percussion musical instruments 9206 p/st @ S 36.30.16.50 Musical boxes, fairground organs, mechanical street organs, mechanical singing birds, musical saws, rattles, mouth-operated sirens; decoy calls; mouth-blown-, call horns and whistles 9208 p/st @ S 36.30.17.30 Metronomes, tuning forks and pitch pipes, mechanisms for musical boxes 9209 [.10 + .20] p/st @ S 36.30.17.50 Musical instrument strings 9209.30 p/st @ S 36.30.18.13 Parts and accessories for pianos (excluding strips of ivory, bone or plastics simply cut to shape, but requiring further working before use as coverings for keys) 9209.91  S 36.30.18.15 Parts and accessories for non-electronic keyboard pipe organs, harmoniums and similar keyboard instruments with free metal reeds 9209.93  S 36.30.18.17 Parts and accessories for electronic organs, digital-pianos, keyboard synthesizers, electrical keyboards and other electrical keyboard instruments and electric guitars 9209.94  S 36.30.18.30 Parts and accessories for non-electronic string musical instruments played with bow, mandolines, guitars, german lutes, banjos, ukuleles, zithers, balalaikas, harps, aeolian harps, czimbalos 9209.92  S 36.30.18.95 Parts and accessories of brass-wind instruments, wood-wind instruments, bagpipes, Breton pipes and the musette 9209.99.30  S 36.30.18.97 Other parts and accessories of musical instruments n.e.c. 9209.99.7  S 36.30.92.00 Repair and maintenance services of musical instruments   S NACE 36.40: Manufacture of sports goods 36.40.11.33 Cross-country skis 9506.11.10 pa S 36.40.11.35 Snow skis (excluding cross-country skis) 9506.11 (.2 + .80) pa S 36.40.11.37 Ski-bindings, ski brakes and ski poles 9506 [.12 + .19]  S 36.40.11.53 Ice-skates (including skating boots with skates attached) 9506.70.10 pa S 36.40.11.55 Roller skates (including skating boots with skates attached) 9506.70.30 pa S 36.40.11.57 Parts and accessories of ice-skates and roller skates 9506.70.90  S 36.40.12.00 Water-skis, surfboards, sailboards and other water-sport equipment 9506.2  S 36.40.13.00 Gymnasium or athletics articles and equipment 9506.91  S 36.40.14.10 Leather sports gloves, mittens and mitts 4203.21 pa S 36.40.14.30 Golf clubs and other golf equipment (including golf balls) 9506.3  S 36.40.14.50 Articles and equipment for table tennis (including bats, balls and nets) 9506.40  S 36.40.14.63 Lawn-tennis rackets 9506.51 p/st @ S 36.40.14.65 Badminton, squash and similar rackets (including short-tennis rackets) (excluding lawn-tennis rackets) 9506.59 p/st @ S 36.40.14.80 Balls (excluding golf balls, table-tennis balls, medicine balls and punch balls) 9506.6 p/st @ S 36.40.14.90 Other articles and equipment for sport and open-air games, n.e.c. 9506.99  S 36.40.15.30 Fishing rods, hooks and reels 9507 [.10 + .20 + .30]  S 36.40.15.50 Line fishing tackle, fish landing nets, butterfly and similar nets 9507.90  S NACE 36.50: Manufacture of games and toys 36.50.11.00 Dolls representing only human beings 9502.10 p/st @ S 36.50.12.30 Stuffed toys representing animals or non-human creatures 9503.41 p/st @ S 36.50.12.53 Wooden toys representing animals or non-human creatures 9503.49.10 p/st @ S 36.50.12.55 Plastic toys representing animals or non-human creatures (excluding stuffed) 9503.49.30 p/st @ S 36.50.12.59 Toys representing animals or non-human creatures (excluding stuffed, of wood or plastics) 9503.49.90 p/st @ S 36.50.13.30 Garments, accessories, footwear and headgear for dolls representing only human beings 9502.91  S 36.50.13.50 Parts and accessories for dolls representing only human beings (excluding clothing, shoes and hats) 9502.99  S 36.50.20.30 Electric trains (including tracks, signals and other accessories) 9503.10  S 36.50.20.55 Plastic scale model assembly kits (including parts and accessories) (excluding electric trains) 9503.20.10 p/st @ S 36.50.20.59 Scale model assembly kits (including parts and accessories) (excluding plastics, electric trains) 9503.20.90 p/st @ S 36.50.20.93 Wooden construction sets and constructional toys (excluding scale model assembly kits) 9503.30.10 p/st @ S 36.50.20.95 Plastic construction sets and constructional toys (excluding scale model assembly kits) 9503.30.30 p/st @ S 36.50.20.99 Construction sets and constructional toys (excluding wood or plastics, scale model assembly kits) 9503.30.90 p/st @ S 36.50.31.30 Dolls' carriages 9501.00.10 p/st @ S 36.50.31.50 Wheeled toys designed to be ridden by children (excluding bicycles) 9501.00.90 p/st @ S 36.50.32.50 Wooden puzzles 9503.60.10 p/st @ S 36.50.32.90 Puzzles (excluding wood) 9503.60.90 p/st @ S 36.50.33.10 Toy musical instruments and apparatus 9503.50 p/st @ S 36.50.33.30 Toys put up in sets or outfits (excluding scale model assembly kits, construction sets and constructional toys, electric car racing sets) 9503.70 p/st @ S 36.50.33.43 Plastic toys and models incorporating a motor 9503.80.10 p/st @ S 36.50.33.49 Toys and models incorporating a motor (excluding plastics) 9503.80.90 p/st @ S 36.50.33.50 Toy weapons 9503.90.10 p/st @ S 36.50.33.63 Other toys of plastics 9503.90 (.32 + .34)  S 36.50.33.65 Rubber toys excluding dolls; toys representing animals/non-human creatures; construction sets and toys; toys put up in sets/outfits; toys/models incorporating a motor, toy weapons 9503.90.35  S 36.50.33.67 Toys of textile materials (excluding dolls and toys representing animals or non-human creatures) 9503.90.37  S 36.50.33.73 Toy die-cast miniature models of metal 9503.90.51  S 36.50.33.75 Other toys of metal: others 9503.90.55  S 36.50.33.79 Other toys of other materials 9503.90.99  S 36.50.41.00 Playing cards 9504.40 kg S 36.50.42.00 Video games of a kind used with a television receiver 9504.10 p/st @ S 36.50.43.10 Articles and accessories for billiards (excluding mechanical counters, time meters and cue racks) 9504.20 p/st @ S 36.50.43.30 Games operated by coins, banknotes, discs or other similar articles (excluding bowling alley equipment) 9504.30 p/st @ S 36.50.43.55 Electric car racing sets having the character of competitive games 9504.90.10 p/st @ S 36.50.43.59 Other articles for funfairs 9504.90.90 kg S NACE 36.61: Manufacture of imitation jewellery 36.61.10.30 Cuff-links and studs of base metal (including those plated with precious metal) 7117.11 kg S 36.61.10.50 Imitation jewellery of base metal (including jewellery plated with precious metal) (excluding cuff-links and studs) 7117.19 kg S 36.61.10.90 Imitation jewellery (excluding base metal or base metal plated with precious metal) 7117.90 kg S NACE 36.62: Manufacture of brooms and brushes 36.62.11.10 Brooms and brushes of twigs or other vegetable materials, bound together 9603.10 p/st S 36.62.11.30 Non-motorised, hand-operated mechanical floor sweepers 9603.90.10 p/st S 36.62.11.50 Other brushes for road, household or animals 9603.90.91 p/st @ S 36.62.11.90 Brushes, n.e.c. 9603.90.99 p/st @ S 36.62.12.10 Tooth brushes 9603.21 p/st S 36.62.12.35 Hair brushes 9603.29.30 p/st S 36.62.12.37 Shaving and toilet brushes for personal use (excluding tooth brushes and hair brushes) 9603.29.80 p/st @ S 36.62.12.50 Artists' brushes and writing brushes 9603.30.10 p/st S 36.62.12.70 Brushes for the application of cosmetics 9603.30.90 p/st S 36.62.13.30 Paint brushes, distempering brushes, paper-hanging brushes and varnishing brushes 9603.40.10 p/st S 36.62.13.50 Paint pads and rollers 9603.40.90 p/st S 36.62.13.70 Brushes constituting parts of machines, appliances or vehicles (excluding for road-sweepers) 9603.50 p/st @ S NACE 36.63: Other manufacturing n.e.c. 36.63.10.00 Roundabouts, swings, shooting galleries and other fairground amusements 9508  S 36.63.21.13 Ball point pens with liquid ink (rolling ball pens) (excluding with body or cap of precious metal or rolled precious metal) 9608.10.10 p/st S 36.63.21.15 Ball point pens with body or cap of precious metal or rolled precious metal 9608.10.30 p/st S 36.63.21.17 Ball point pens with replaceable refills 9608.10.91 p/st S 36.63.21.19 Ball point pens (excluding rolling ball pens, with body or cap of precious metal or rolled precious metal, with replaceable refill) 9608.10.99 p/st S 36.63.21.30 Felt-tipped and other porous-tipped pens and markers 9608.20 p/st S 36.63.21.50 Propelling or sliding pencils 9608.40 p/st S 36.63.22.30 Indian ink drawing pens 9608.31 p/st S 36.63.22.55 Fountain, stylograph and other pens with body/cap of precious metal/rolled precious metal including pump, cartridge, plunger/vacuum type pens excluding ball point/porous-tipped pens 9608.39.10 p/st S 36.63.22.59 Other pens 9608.39.90 p/st S 36.63.23.10 Pen or pencil sets containing two or more writing instruments 9608.50 kg S 36.63.23.35 Refills for rolling-ball pens, comprising the ball point and ink-reservoir 9608.60.10 p/st S 36.63.23.39 Refills for ball point pens, comprising the ball point and ink-reservoir (excluding for rolling-ball pens) 9608.60.90 p/st S 36.63.23.53 Pen nibs and nib points 9608.91 kg S 36.63.23.55 Parts of articles of HS 9608 9608.99  S 36.63.24.10 Pencils and crayons with leads encased in a rigid sheath (excluding pencils for medicinal, cosmetic or toilet uses) 9609.10 p/st @ S 36.63.24.30 Black or coloured pencil leads 9609.20 p/st @ S 36.63.24.50 Pastels, drawing charcoals, writing or drawing chalks and tailors' chalks 9609.90 kg S 36.63.25.10 Slates and boards with writing or drawing surfaces 9610 p/st @ S 36.63.25.30 Date, sealing or numbering stamps, ..., for use in the hand 9611 p/st @ S 36.63.25.50 Ink-pads (excluding hand operated ink-rollers) 9612.20 p/st @ S 36.63.25.70 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions (excluding rolls of carbon or other copying paper strip) 9612.10 p/st @ S 36.63.31.30 Umbrellas, sun umbrellas, walking-stick umbrellas, garden umbrellas and similar umbrellas (excluding umbrella cases) 6601 p/st S 36.63.31.50 Walking sticks, seat sticks, whips, riding crops and the like 6602 p/st @ S 36.63.32.00 Parts, trimmings and accessories of umbrellas, walking sticks, seat sticks, whips, riding crops and the like excluding textile material  covers, tassels, thongs, umbrella cases and the like 6603  S 36.63.33.33 Press-fasteners, snap-fasteners, press-studs and parts therefor including those containing precious metal/metal clad with precious metal (only as minor components) 9606.10 kg S 36.63.33.35 Plastic buttons including buttons containing precious metal/metal clad with precious metal (only as minor components) excluding buttons covered with textile material 9606.21 kg S 36.63.33.37 Base metal buttons including buttons containing precious metal/metal clad with precious metal (only as minor components) excluding buttons covered with textile material 9606.22 kg S 36.63.33.39 Buttons including buttons containing precious metal/metal clad with precious metal (only as minor components) excluding plastics/base metal not covered with textile material 9606.29 kg S 36.63.33.50 Slide fasteners 9607.1 m S 36.63.34.30 Button blanks, button moulds and other parts of buttons 9606.30 kg S 36.63.34.50 Chain scoops, sliders, runners, end pieces and narrow strips of any length mounted with chain scoops for slide fasteners 9607.20  S 36.63.40.00 Linoleum, floor coverings consisting of a coating or covering applied on a textile backing (excluding sheets and plates of linoleum compounds) 5904 m2 S 36.63.50.30 Human hair, dressed, thinned, bleached, dyed, waved or curled, and wool, other animal hair or other textile materials prepared for use in making wigs or the like, or dolls' hair 6703 kg S 36.63.50.50 Wigs, false beards, eyebrows ... of human, animal hair, synthetic textile materials, nec 6704 kg S 36.63.61.10 Cigarette lighters and other lighters (including mechanical lighters, electrical lighters, chemical lighters, non-mechanical lighters, vehicle lighters) 9613 [.10 + .20 + .80] p/st @ S 36.63.61.30 Pipes and pipe bowls 9614.20.80 p/st S 36.63.61.50 Cigar or cigarette holders and parts thereof, parts of smoking pipes (excluding pipe-scrapers, pipe-cleaners and the like) 9614.90 kg S 36.63.61.70 Roughly shaped blocks of wood or root for the manufacture of pipes 9614.20.20 kg S 36.63.62.10 Ferro-cerium, pyrophoric alloys, articles of combustible materials, n.e.c. 3606.90 kg S 36.63.62.30 Parts of cigarette and other lighters (excluding flints, wicks, fuel in ampoules, bottles, cans or other containers used for filling or refilling cigarette or similar lighters) 9613.90  S 36.63.63.00 Matches (excluding Bengal matches and other pyrotechnic products) 3605 kg S 36.63.64.00 Liquid or liquefied-gas fuels in containers, for lighters,  ¤ 300 cm3 3606.10 p/st @ S 36.63.71.30 Articles for Christmas festivities, excluding natural Christmas trees; Christmas tree stands; candles; statuettes, statues and the like used for decorating places of worship; electric garlands 9505.10  S 36.63.71.50 Festive, carnival or other entertainment articles, n.e.c. 9505.90  S 36.63.72.30 Baby carriages 8715.00.10 p/st S 36.63.72.50 Parts of baby carriages 8715.00.90  S 36.63.73.15 Hard rubber or plastic combs, hair-slides and the like (excluding electro-thermic hairdressing apparatus) 9615.11 kg S 36.63.73.19 Combs, hair-slides and the like (excluding hard rubber or plastics, electro-thermic hairdressing apparatus) 9615.19 kg S 36.63.73.30 Hairpins, curling pins, curling grips, hair-curlers and the like, and parts thereof (excluding electro-thermic hairdressing apparatus) 9615.90 kg S 36.63.73.50 Scent sprays and similar toilet sprays, and mounts and heads therefor (excluding reservoirs for scent sprays presented separately, rubber bulbs) 9616.10 kg S 36.63.73.70 Powder-puffs and pads for the application of cosmetics or toilet preparations 9616.20 p/st @ S 36.63.74.00 Instruments, apparatus and models designed for demonstrational purposes and unsuitable for other uses (excluding ground flying trainers, printed plans, diagrams or illustrations) 9023 kg S 36.63.75.00 Candles, tapers and the like (including night lights fitted with a float) (excluding anti-asthmatic candles, wax matches or vestas, sulphur-treated bands, wicks and candles) 3406 kg S 36.63.76.50 Plastic artificial flowers, foliage and fruit and parts thereof; plastic articles made of artificial flowers, foliage or fruit excluding articles clearly identifiable as toys or carnival items 6702.10  S 36.63.76.90 Artificial flowers, foliage, etc and articles thereof of other materials 6702.90  S 36.63.77.10 Articles of gut (excluding silkworm gut), goldbeater's skin, bladders or tendons 4206 kg S 36.63.77.20 Prepared skins of birds with feathers or down, feathers, ... 6701 kg S 36.63.77.30 Carvings from animal material such as ivory, bone, tortoise shell, horn, antlers, coral, mother-of-pearl 9601 kg S 36.63.77.40 Worked vegetable or mineral ...; moulded ... articles of wax, stearin, ¦ 9602 kg S 36.63.77.50 Hand sieves and hand riddles 9604 kg S 36.63.77.70 Vacuum flasks and other vacuum vessels, complete with cases, and parts thereof (excluding separate glass inners) 9617 kg S 36.63.77.90 Tailors' dummies, ..., automata and other animated displays 9618 kg S NACE 99.t: Code T 27.10.T1.10 Pig iron  kg T M/- A1 27.10.T1.21 Crude steel: non-alloy steel produced in electric furnaces  kg T M/- B1 27.10.T1.22 Crude steel: non-alloy steel produced by other processes than in electric furnaces  kg T M/- B1 27.10.T1.31 Crude steel: alloy steel other than stainless steel produced in electric furnaces  kg T M/- B2 27.10.T1.32 Crude steel: alloy steel other than stainless steel produced by other processes than in electric furnaces  kg T M/- B2 27.10.T1.41 Crude steel: stainless and heat resisting steel produced in electric furnaces  kg T M/- B3 27.10.T1.42 Crude steel: stainless and heat resisting steel produced by other processes than in electric furnaces  kg T M/- B3 27.10.T2.11 Hot rolled flat products in coil (wide strip) of a width of 600 mm or more  kg T M/- C1 27.10.T2.12 Hot-rolled flat products in coil of a width less than 600 mm  kg T M/- C2 27.10.T2.21 Plate and sheet-rolled in lengths in wide strip mills  kg T M/- C3 27.10.T2.22 Plate, sheet and wide flat, hot-rolled in mills other than wide strip mills 7208 [.51 + .52 + .53 + .90] + 7210.90.30 + 7211.13 + 7219.21 + 7225 [.40(.12 + .40 + .60) + .99] kg T M/- 27.10.T2.31 Hot-rolled wire rod 7213 + 7221 + 7227 [.20 + .90(.10 + .95)] kg T M/- 27.10.T2.41 Concrete reinforcing bars 7214 [.20 + .99.10] kg T M/- 27.10.T2.42 Other hot-rolled bars 7214 [.10 + .30 + .91 + .99(.3 + .50 + .7 + .95)] + 7222 [.1 + .40.10] + 7228 [.20(.10 + .91) + .30 + .40 + .60.20 + .80] kg T M/- 27.10.T2.43 Hot-rolled and forged light sections of a web height of less than 80 mm and angles 7216 [.10 + .2 + .40 + .50 + .99] + 7228.70.10 kg T M/- 27.10.T2.44 Heavy sections 7216.3 kg T M/- 27.10.T2.51 Sheet piling 7301.10 kg T M/- 27.10.T2.52 Railway material 7302 kg T M/- 27.10.T2.60 Welded sections 7301.20 kg T M/- 27.10.T3.10 Cold-rolled sheet, plate and strip and blackplate,  ¥ 600 wide 7209 [.15 + .16.90a + .17.90a + .18.9a + .25 + .26.90a + .27.90a + .28.90a + .90 (.10a + .90)] + 7225.50 + 7219 [.3 + .90] kg T M/- 27.10.T3.20 Electrical sheet and strip 7209 [.16 (.10 + .90b) + .17 (.10 + .90b) + .18 (.10 + .9b) + .26 (.10 + .90b) + .27 (.10 + .90b) + .28 (.10 + .90b) + .90.10b] + 7225 [.11 + .19.90] kg T M/- 27.10.T3.30 Tinplate, other tinned sheet and electrically chromium coated steel (ECCS) 7210 [.1 + .50 + .70.10 + .90.40] + 7212 [.10.10 + .40.20] kg T M/- 27.10.T3.40 Hot-dipped metal-coated sheet 7210 [.20 + .4 + .6 + .90.80] + 7225.92 kg T M/- 27.10.T3.50 Electrolytically metal-coated sheet 7210.30 + 7225.91 kg T M/- 27.10.T3.60 Organic-coated sheet 7210.70.80 kg T M/- NACE 99.z: Code Z 15.70.10.Z3 Preparations for animal feeds (excluding dog or cat food, p.r.s.) 2309.90 [.10 + .20 + .3 + .4 + .5 + .70 + .9] kg S 17.10.43.Z1 Cotton yarn of uncombed fibres, n.p.r.s. 5205 [.1 + .3] + 5206 [.1 + .3] kg T 17.10.43.Z2 Cotton yarn of combed fibres, n.p.r.s. 5205 [.2 + .4] + 5206 [.2 + .4] kg T 17.10.53.Z1 Yarn of synthetic staple fibres mixed with wool, n.p.r.s 5509 [.52 + .61 + .91] kg T 17.20.20.Z1 Cotton fabrics,  ¤ 200 g/m2 (excluding gauze and coloured yarns) 5208 [.1 + .2 + .3 + .5] + 5210 [.1 + .2 + .3 + .5] + 5212.1  5208 [.11.10 + .21.10]  5212.14 m2 T 17.20.20.Z3 Cotton fabrics, > 200 g/m2 (excluding coloured yarns) 5209 [.1 + .2 + .3 + .5] + 5211 [.1 + .2 + .3 + .5] + 5212 [.21 + .22 + .23 + .25] m2 T 17.20.20.Z5 Woven fabrics of cotton of yarns of different colours (excluding Denim) 5208.4 + 5209 [.41 + .43 + .49] + 5210 + 5211 [.41 + .43 + .49] + 5212 [.14 + .24] m2 T 26.60.13.Z1 Pipes and other articles of cement, concrete or artificial stone, and accessories 6810.99 kg S 27.10.31.Z0 Ingots, other primary forms and long semi-finished products, of non-alloy steel 7206 + 7207 [.11 + .19 + .20(.1 + .5 + .80)] kg S 27.10.32.Z0 Ingots, other primary forms and long semi-finished products, of stainless steel 7218 kg S 27.10.33.Z0 Ingots, other primary forms and long semi-finished products, of alloy steel other than stainless steel 7224 [.10 + .90(.0 + .18 + .3 + .90)] kg S 27.10.41.Z5 Hot-rolled flat products in coil of a width  ¥ 600 mm, of stainless steel 7219.1 kg S 27.10.41.Z6 Hot-rolled flat products in coil of a width < 600 mm, of stainless steel 7220.1 kg S 27.10.71.Z0 Uncoated cold-rolled sheet, plate and strip (including electrical sheet and strip not finally annealed), of a width  ¥ 600 mm, of steel other than stainless steel 7209 [.15 + .16.90 + .17.90 + .18.9 + .25 + .26.90 + .27.90 + .28.90 + .90] + 7225.50 kg S 27.32.10.Z5 Cold-rolled narrow strip and cold-rolled slit strip, of non-alloy steel and of alloy steel (other than stainless and electrical steel), of a width < 600 mm 7211 [.23(.30 + .80) + .29 + .90] + 7226.92 kg S 27.32.10.Z6 Cold-rolled narrow strip and cold-rolled slit strip, of stainless steel (excluding insulated electric strip, corrugated strip with one edge serrated or bevelled), of a width < 600 mm 7220 [.20 + .90] kg S 27.32.20.Z1 Steel sheet and strip as well as cold-rolled slit strip (of non-alloy steel), hot dipped or electrolytically metal coated, of a width < 600 mm 7212 [.10.90 + .20 + .30 + .50] kg S 27.32.20.Z2 Organic coated steel sheet and cold-rolled slit strip of organic coated steel sheet, of a width < 600 mm 7212.40 kg S 39.99.00.Z0 Prefabricated buildings of plastics, cement or aluminium 9406.00.80  S @ = unit differs from CN unit.